Exhibit 10.1

Published CUSIP NUMBER: 10112TAA8

SIXTH AMENDED AND RESTATED REVOLVING CREDIT AGREEMENT

among

BOSTON PROPERTIES LIMITED PARTNERSHIP

and

THE BANKS HEREIN IDENTIFIED

and

BANK OF AMERICA, N.A.

AS ADMINISTRATIVE AGENT,

SWINGLINE LENDER AND FRONTING BANK

and

JP MORGAN CHASE BANK, N.A.

AS SYNDICATION AGENT

and

THE BANK OF NEW YORK MELLON

DEUTSCHE BANK SECURITIES INC.

U.S. BANK NATIONAL ASSOCIATION

AS DOCUMENTATION AGENTS

and

MORGAN STANLEY SENIOR FUNDING, INC.,

AS CO-DOCUMENTATION AGENT

with

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED

and

J.P. MORGAN SECURITIES LLC

ACTING AS JOINT LEAD ARRANGERS AND JOINT BOOKRUNNERS

Dated as of June 24, 2011



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

Section

        Page  

§1. DEFINITIONS AND RULES OF INTERPRETATION

     2   

§1.1.

   Definitions      2   

§1.2.

   Rules of Interpretation      31   

§2. THE REVOLVING CREDIT FACILITY

     33   

§2.1.

   Commitment to Lend      33   

§2.2.

   The Revolving Credit Notes      34   

§2.3.

   Interest on Revolving Credit Loans; Facility Fee      34   

§2.4.

   Requests for Revolving Credit Loans      35   

§2.5.

   Conversion Options      37   

§2.6.

   Funds for Revolving Credit Loans      38   

§2.7.

   Reduction of Commitment      39   

§2.8.

   Swingline Loans      39   

§2.9.

   Bid Rate Advances      42   

§2.10.

   Increases in Total Commitment      46   

§2.11.

   Extension of Revolving Credit Maturity Date      46   

§3. LETTERS OF CREDIT

     47   

§3.1.

   Letter of Credit Commitments      47   

§3.1.1.

   Commitment to Issue Letters of Credit      47   

§3.1.2.

   Letter of Credit Applications      47   

§3.1.3.

   Terms of Letters of Credit      48   

§3.1.4.

   Obligations of Banks with respect to Letters of Credit      48   

 

-i-



--------------------------------------------------------------------------------

§3.1.5.

   Fronting Bank      48   

§3.2.

   Reimbursement Obligation of the Borrower      48   

§3.3.

   Letter of Credit Payments; Funding of a Loan      49   

§3.4.

   Obligations Absolute      50   

§3.5.

   Reliance by Issuer      51   

§3.6.

   Letter of Credit Fee      51   

§4. REPAYMENT OF THE REVOLVING CREDIT LOANS

     52   

§4.1.

   Maturity      52   

§4.2.

   Optional Repayments of Revolving Credit Loans      52   

§4.3.

   Mandatory Repayment of Loans      52   

§5. CERTAIN GENERAL PROVISIONS

     53   

§5.1.

   Funds for Payments      53   

§5.1.1.

   General      53   

§5.1.2.

   Funding by Banks; Presumption by Agent      53   

§5.1.3.

   Payments by Borrower; Presumption by Agent      54   

§5.1.4.

   Failure to Satisfy Conditions Precedent      54   

§5.1.5.

   Obligations of Banks Several      54   

§5.1.6.

   Funding Source      55   

§5.1.7.

   Sharing of Payments by Banks      55   

§5.2.

   Taxes      56   

§5.3.

   Computations      61   

§5.4.

   Inability to Determine Eurodollar Rate      61   

§5.5.

   Illegality      61   

§5.6.

   Additional Costs, Etc.      62   

 

-ii-



--------------------------------------------------------------------------------

§5.7.

   Capital Adequacy      64   

§5.8.

   Certificate; Limitations      64   

§5.9.

   Indemnity      65   

§5.10.

   Interest on Overdue Amounts      65   

§5.11.

   Cash Collateral      66   

§5.11.1.

   Certain Credit Support Events      66   

§5.11.2.

   Grant of Security Interest      66   

§5.11.3.

   Application      66   

§5.11.4.

   Release      66   

§5.12.1.

   Delinquent Banks      67   

§5.12.1.

   Adjustments      67   

§5.12.2.

   Delinquent Bank Cure      68   

§6. RECOURSE OBLIGATIONS

     68   

§7. REPRESENTATIONS AND WARRANTIES

     69   

§7.1.

   Authority, Etc.      69   

§7.2.

   Governmental Approvals      70   

§7.3.

   Ownership of Assets      71   

§7.4.

   Financial Statements      71   

§7.5.

   No Material Changes, Etc.      71   

§7.6.

   Franchises, Patents, Copyrights, Etc.      71   

§7.7.

   Litigation      71   

§7.8.

   No Materially Adverse Contracts, Etc.      72   

§7.9.

   Compliance With Other Instruments, Laws, Etc.      72   

§7.10.

   Tax Status      72   

 

-iii-



--------------------------------------------------------------------------------

§7.11

   No Event of Default      72   

§7.12.

   Investment Company Acts      73   

§7.13.

   Intentionally Deleted      73   

§7.14.

   Intentionally Deleted      73   

§7.15.

   Intentionally Deleted      73   

§7.16.

   ERISA Compliance      73   

§7.17.

   Regulations U and X      74   

§7.18.

   Environmental Compliance      74   

§7.19.

   OFAC      76   

§7.20.

   Loan Documents      76   

§8. AFFIRMATIVE COVENANTS OF THE BORROWER AND BPI

     77   

§8.1.

   Punctual Payment      77   

§8.2.

   Maintenance of Office      77   

§8.3.

   Records and Accounts      77   

§8.4.

   Financial Statements, Certificates and Information      77   

§8.5.

   Notices      79   

§8.6.

   Existence of Borrower; Maintenance of Properties      81   

§8.7.

   Existence of BPI; Maintenance of REIT Status of BPI; Maintenance of
Properties      81   

§8.8.

   Insurance      82   

§8.9.

   Taxes      82   

§8.10.

   Inspection of Properties and Books; Treatment of Certain Information;
Confidentiality      83   

§8.11.

   Compliance with Laws, Contracts, Licenses, and Permits      86   

§8.12.

   Use of Proceeds      86   

 

-iv-



--------------------------------------------------------------------------------

§8.13.

   Intentionally Deleted      87   

§8.14.

   Solvency      87   

§8.15.

   Further Assurances      87   

§8.16.

   Intentionally Deleted      87   

§8.17.

   Environmental Indemnification      87   

§8.18.

   Response Actions      87   

§8.19.

   Intentionally Deleted      87   

§8.20.

   Employee Benefit Plans      87   

§8.21.

   No Amendments to Certain Documents      88   

§9. CERTAIN NEGATIVE COVENANTS OF THE BORROWER AND BPI

     88   

§9.1.

   Restrictions on Liabilities      88   

§9.2.

   Restrictions on Liens, Etc.      89   

§9.3.

   Restrictions on Investments      92   

§9.4.

   Merger, Consolidation and Disposition of Assets; Assets of BPI      94   

§9.5.

   Compliance with Environmental Laws      94   

§9.6.

   Distributions      95   

§10. FINANCIAL COVENANTS

     95   

§10.1.

   Consolidated Total Indebtedness      95   

§10.2.

   Secured Consolidated Total Indebtedness      95   

§10.3.

   Debt Service Coverage      95   

§10.4.

   Unsecured Leverage Ratio      95   

§10.5.

   Net Worth      96   

§10.6.

   Unsecured Interest Coverage      96   

§11. [RESERVED.]

     96   

 

-v-



--------------------------------------------------------------------------------

§12. CONDITIONS TO THE FIRST ADVANCE

     96   

§12.1.

   Loan Documents      96   

§12.2.

   Certified Copies of Organization Documents      96   

§12.3.

   By-laws; Resolutions      97   

§12.4.

   Incumbency Certificate: Authorized Signers      97   

§12.5.

   Pro Forma Financial Statements      97   

§12.6.

   Intentionally Deleted      97   

§12.7.

   Intentionally Deleted      97   

§12.8.

   Opinion of Counsel Concerning Organization and Loan Documents      97   

§12.9.

   [Reserved.]      97   

§12.10.

   Intentionally Deleted      97   

§12.11.

   Intentionally Deleted      97   

§12.12.

   Intentionally Deleted      97   

§12.13.

   Certifications from Government Officials      98   

§12.14.

   [Reserved.]      98   

§12.15.

   Proceedings and Documents      98   

§12.16.

   Fees      98   

§12.17.

   Closing Certificate; Compliance Certificate      98   

§13. CONDITIONS TO ALL BORROWINGS

     98   

§13.1.

   Representations True; No Event of Default; Compliance Certificate      98   

§13.2.

   No Legal Impediment      99   

§13.3.

   Governmental Regulation      99   

§14. EVENTS OF DEFAULT; ACCELERATION; ETC.

     99   

§14.1.

   Events of Default and Acceleration      99   

 

-vi-



--------------------------------------------------------------------------------

§14.2.

   Remedies      103   

§14.3.

   Application of Funds      104   

§15. SETOFF

     105   

§16. THE AGENT

     105   

§16.1.

   Appointment and Authority      105   

§16.2.

   Rights as a Lender      105   

§16.3.

   No Liability      105   

§16.4.

   Reliance by Agent      106   

§16.5.

   Delegation of Duties      106   

§16.6.

   Resignation of Agent      107   

§16.7.

   Non-Reliance on Agent and Other Banks      108   

§16.8.

   No Other Duties, Etc.      108   

§16.9.

   Intentionally Deleted      108   

§16.12.

   Notices      108   

§16.13.

   The Agent May File Proofs of Claim      109   

§17. EXPENSES

     109   

§18. PAYMENTS SET ASIDE

     112   

§19. SURVIVAL OF COVENANTS, ETC.

     112   

§20. ASSIGNMENT; PARTICIPATIONS; ETC.

     113   

§20.1.

   Conditions to Assignment by Banks      113   

§20.2.

   Certain Representations and Warranties; Limitations; Covenants      115   

§20.3.

   Register      115   

§20.4.

   New Notes      116   

 

-vii-



--------------------------------------------------------------------------------

§20.5.

   Participations      116   

§20.6.

   Pledge by Bank      117   

§20.7.

   No Assignment by Borrower      117   

§20.8.

   Disclosure      117   

§20.9.

   Syndication      117   

§21. NOTICES; EFFECTIVENESS; ELECTRONIC COMMUNICATION

     117   

§22. THIRD PARTY RELIANCE

     120   

§23. GOVERNING LAW; CONSENT TO JURISDICTION AND SERVICE

     120   

§24. HEADINGS

     120   

§25. COUNTERPARTS

     120   

§26. ENTIRE AGREEMENT, ETC.

     121   

§27. WAIVER OF JURY TRIAL AND CERTAIN DAMAGE CLAIMS

     121   

§28. CONSENTS, AMENDMENTS, WAIVERS, ETC.

     121   

§29. SEVERABILITY

     123   

§30. INTEREST RATE LIMITATION

     124   

§31. USA PATRIOT ACT NOTICE

     124   

§32. SURVIVAL OF REPRESENTATIONS AND WARRANTIES

     124   

§33. EXISTING CREDIT AGREEMENT AMENDED AND RESTATED

     124   

 

-viii-



--------------------------------------------------------------------------------

Exhibits to Sixth Amended and Restated Revolving Credit Agreement

 

A

   Form of Revolving Credit Note

A-1

   Form of Swingline Note

B

   Form of Loan Request

C

   Forms of Compliance Certificate

D

   Forms of Competitive Bid Documents

E

   Form of Closing Certificate

F

   Form of Assignment and Assumption Agreement

G

   Certificate Regarding Leverage

 

-ix-



--------------------------------------------------------------------------------

Schedules to Sixth Amended and Restated Revolving Credit Agreement

 

Schedule 1

   Banks

Schedule 2

   Existing Letters of Credit

Schedule 3

   Existing Bid Rate Advances

Schedule 4

   CBD Properties

Schedule 7.7

   Litigation

Schedule 7.16

   Employee Benefit Plans

Schedule 8.5(b)

   Environmental Matters

Schedule 9.1(e)

   BPI Liabilities

Schedule 9.3

   Investments

Schedule 21

   Notice Addresses

 

-x-



--------------------------------------------------------------------------------

SIXTH AMENDED AND RESTATED

REVOLVING CREDIT AGREEMENT

This SIXTH AMENDED AND RESTATED REVOLVING CREDIT AGREEMENT is made as of the
24th day of June, 2011 (the “Effective Date”), by and among BOSTON PROPERTIES
LIMITED PARTNERSHIP, a Delaware limited partnership (“BPLP” or the “Borrower”),
having its principal place of business at 800 Boylston Street, Suite 1900,
Boston, Massachusetts 02199; BANK OF AMERICA, N.A. (“BOA”), having a principal
place of business at 315 Montgomery Street, San Francisco, CA 94104, JP MORGAN
CHASE BANK, N.A. (“JPChase”), having a principal place of business at 270 Park
Avenue, New York, NY 10017, and the other lending institutions listed on
Schedule 1 hereto or which may become parties hereto pursuant to §20
(individually, a “Bank” and collectively, the “Banks”); BOA, as Administrative
Agent (“Agent” or “Administrative Agent” herein) for itself and each other Bank;
JPChase, as Syndication Agent; THE BANK OF NEW YORK MELLON, DEUTSCHE BANK
SECURITIES INC. and U.S. BANK NATIONAL ASSOCIATION, as Documentation Agents;
MORGAN STANLEY SENIOR FUNDING, INC., as Co-Documentation Agent; and MERRILL
LYNCH, PIERCE, FENNER & SMITH INCORPORATED (“MLPFS”) and J.P. MORGAN SECURITIES
LLC (“JPM”), as Joint Lead Arrangers and Joint Bookrunners.

RECITALS

A. The Borrower, BOA, individually and as administrative agent, JPChase,
individually and as syndication agent, and certain other financial institutions
are parties to a certain Fifth Amended and Restated Revolving Credit Agreement
dated as of August 3, 2006 (such Fifth Amended and Restated Revolving Credit
Agreement, as amended, the “Existing Credit Agreement”).

B. The Borrower, JPChase, BOA and the other lenders and agents under the
Existing Credit Agreement desire to amend the Existing Credit Agreement in
certain respects as set forth herein.

C. The Borrower is primarily engaged in the business of owning, purchasing,
developing, constructing, renovating and operating commercial real property in
the United States.

D. Boston Properties, Inc., a Delaware corporation (“BPI”), is the sole general
partner of BPLP, holds in excess of 80% of the partnership interests in BPLP as
of March 31, 2011, and has elected to be taxed as a REIT for income tax
purposes.

E. The Borrower has requested the Banks, and the Banks have agreed, to amend and
restate the existing unsecured revolving credit facility for use by the Borrower
pursuant to the terms and conditions hereof.

 

-1-



--------------------------------------------------------------------------------

NOW, THEREFORE, in consideration of the mutual covenants and agreements herein
contained, the parties hereto agree that the Existing Credit Agreement shall be
amended and restated in its entirety, effective as of the Effective Date, to
read as follows:

§1. DEFINITIONS AND RULES OF INTERPRETATION.

§1.1. Definitions. The following terms shall have the meanings set forth in this
§1 or elsewhere in the provisions of this Agreement referred to below:

Absolute Rate Auction. With respect to a request by the Borrower for a Bid Rate
Advance, a solicitation in which the Borrower specifies in the Bid Rate Advance
Borrowing Notice that the rates of interest to be offered by the Banks shall be
absolute rates per annum.

Accountants. In each case, independent certified public accountants reasonably
acceptable to the Required Banks. The Banks hereby acknowledge that the
Accountants may include PricewaterhouseCoopers LLP and any other so-called
“big-four” accounting firm.

Accounts Payable. See definition of “Consolidated Total Indebtedness”.

Accounts Receivable. Collectively, without double-counting, each of the accounts
receivable of the Borrower and its Subsidiaries which (i) arose in the ordinary
course of business of the Borrower or such Subsidiary, (ii) would be classified
under GAAP as a current asset on the balance sheet of the Borrower or such
Subsidiary and is not more than 60 days past due under the original terms, and
(iii) to the knowledge of the Borrower or such Subsidiary, is the valid and
binding obligation of the account debtor.

Administrative Questionnaire. See §21.

Affiliate. With reference to any Person, (i) any director or executive officer
of that Person, (ii) any other Person controlling, controlled by or under direct
or indirect common control of that Person, (iii) any other Person directly or
indirectly holding 10% or more of any class of the capital stock or other equity
interests (including options, warrants, convertible securities and similar
rights) of that Person and (iv) any other Person 10% or more of any class of
whose capital stock or other equity interests (including options, warrants,
convertible securities and similar rights) is held directly or indirectly by
that Person. In no event shall the Agent or any Bank be deemed to be an
Affiliate of the Borrower.

Agent or Administrative Agent. BOA acting as administrative agent for the Banks,
or any successor agent, as permitted by §16.

 

-2-



--------------------------------------------------------------------------------

Agent’s Funding Office. The Agent’s office located at 901 Main Street, Dallas,
Texas 75202 or at such other location as the Agent may designate from time to
time, or the office of any successor Agent permitted under §16.

Agreement. This Sixth Amended and Restated Revolving Credit Agreement, including
the Schedules and Exhibits hereto, as the same may be from time to time amended
and in effect.

Agreement of Limited Partnership of BPLP. The Amended and Restated Agreement of
Limited Partnership of BPLP, dated June 23, 1997, among BPI and the limited
partners named therein, as amended through the date hereof and as the same may
be further amended from time to time as permitted by §8.21.

Annualized Capital Expenditures. (i) With respect to any Real Estate Assets
other than hotel properties, for any rolling four (4) calendar quarters,
determined as of the last day of a calendar quarter, an amount equal to $.25
multiplied by the total number of square feet of the Real Estate Assets other
than hotel properties, on the last day of such calendar quarter; (ii) with
respect to the Marriott Cambridge Center Hotel in Cambridge, Massachusetts, for
any rolling four (4) calendar quarters, determined as of the last day of a
calendar quarter, an amount equal to six percent (6%) of gross revenues as
determined in accordance with GAAP for such four (4) calendar quarters; and
(iii) with respect to the hotel properties other than the Marriott Cambridge
Center Hotel, for any rolling four (4) calendar quarters, determined as of the
last day of a calendar quarter, an amount equal to the applicable percentage of
gross revenues as determined in accordance with GAAP for such four (4) calendar
quarters, which percentage shall be the percentage for each such hotel as is to
be maintained on the books of the Borrower or in a separate reserve account for
the replacement or repair of such hotel’s furniture, fixtures and equipment
pursuant to (and in no event less than as required by) the applicable hotel
management agreement or franchise agreement (which such agreement shall be in
form and substance customary for a national hotel franchise).

 

-3-



--------------------------------------------------------------------------------

Applicable Base Rate Margin. With respect to Base Rate Loans, the spread,
expressed in basis points, over the Base Rate and used in calculating the
interest rate applicable to Base Rate Loans which spread shall vary from time to
time in relationship to variances in the Debt Ratings as set forth below. The
applicable Debt Ratings and Base Rate spreads (bps) for Base Rate Loans are as
set forth in the following table:

 

S&P

  

Moody’s

   Base Spread
(bps)

A - or above

   A3 or above    15.0

BBB+

   Baa1    22.5

BBB

   Baa2    37.5

BBB-

   Baa3    65.0

Below BBB - or unrated

   Below Baa3 or unrated    95.0

In the event only one of S&P or Moody’s is one of the two Rating Agencies as
required hereunder at the time of reference, the Debt Rating from the other
Rating Agency for purposes of establishing the Base Spread (bps) shall be the
rating level utilized by such other Rating Agency which corresponds to the
comparable rating levels set forth in the table above. In the event the Debt
Ratings from the Rating Agencies are not equivalent, the Base Spread (bps) will
be determined (i) based on the higher of the two Debt Ratings if the lower Debt
Rating is no more than one level lower than the higher Debt Rating, and
(ii) based on the level that is one rating level higher than the lower Debt
Rating if the lower Debt Rating is more than one level lower than the higher
Debt Rating. Adjustments in the Base Spread (bps) for a Base Rate Loan based
upon a change in a Debt Rating level shall be effective on the first day
following the change in such Debt Rating.

The Borrower shall notify the Agent in writing of any change in the Debt Rating
as and when such change occurs.

Applicable Eurodollar Margin. With respect to Eurodollar Rate Loans, the spread,
expressed in basis points, over the Eurodollar Rate and used in calculating the
interest rate applicable to Eurodollar Rate Loans which spread shall vary from
time to time in relationship to variances in the Debt Ratings as set forth
below. The applicable Debt Ratings and Eurodollar Spreads (bps) for Eurodollar
Rate Loans are as set forth in the following table:

 

S&P

  

Moody’s

   Eurodollar
Spread (bps)

A - or above

   A3 or above    115.0

BBB+

   Baa1    122.5

BBB

   Baa2    137.5

BBB-

   Baa3    165.0

Below BBB - or unrated

   Below Baa3 or unrated    195.0

In the event only one of S&P or Moody’s is one of the two Rating Agencies as
required hereunder at the time of reference, the Debt Rating from the other
Rating Agency for purposes of establishing the Eurodollar Spread (bps) shall be
the rating level utilized by such other Rating Agency which corresponds to the
comparable rating levels set forth in

 

-4-



--------------------------------------------------------------------------------

the table above. In the event the Debt Ratings from the Rating Agencies are not
equivalent, the Eurodollar Spread (bps) will be determined (i) based on the
higher of the two Debt Ratings if the lower Debt Rating is no more than one
level lower than the higher Debt Rating, and (ii) based on the level that is one
rating level higher than the lower Debt Rating if the lower Debt Rating is more
than one level lower than the higher Debt Rating. Adjustments in the Eurodollar
Spread (bps) for a Eurodollar Rate Loan based upon a change in a Debt Rating
level shall be effective on the first day following the change in such Debt
Rating.

The Borrower shall notify the Agent in writing of any change in the Debt Rating
as and when such change occurs.

Applicable Letter of Credit Percentage. With respect to any Letter of Credit, a
per annum percentage equal to the Applicable Eurodollar Margin in effect at the
applicable date of determination.

Approved Condominium Property. A Real Estate Asset which is a condominium unit
and (i) in which members of the BP Group own 100% of the interests (including
100% of the unit owner’s voting rights) in the unit or (ii) in which members of
the BP Group own not less than 95% of the interests and possess voting control
over the unit owner (including control over the management, activities and
policies of the unit owner) and (1) which is located in (x) a building that is
listed in the National Register of Historic Places, as such registry is
maintained by the United States National Park Service (or any similar
Governmental Authority listing) or (y) a federal, state or local historic
district and is located in a building that is certified as historically
significant, each as recognized by the United States Department of the Interior
and (2) as to which members of the BP Group have obtained or intend to obtain
so-called “historic tax credits”; including in all events and without
limitation, the Real Estate Asset commonly known and referred to as “Atlantic
Wharf” so long as it continues to satisfy the conditions of clause (ii) of this
definition.

Arrangers. MLPFS and JPM.

Assignment and Assumption. See §20.1.

Authorized Officer. For Borrower the person holding the position of Chief
Financial Officer, Treasurer, Vice President-Finance, Senior Vice
President-Finance, Chief Operating Officer, Chief Executive Officer or Chairman,
as certified to Agent by a currently valid incumbency certificate on file with
Agent at the time of the submission of a document to be signed by an Authorized
Officer as required herein.

Banks. Collectively, BOA, JPChase and the other lending institutions listed on
Schedule 1 hereto and any other banks which may provide additional commitments
and become parties to this Agreement, and any other Person who becomes an
assignee of any rights of a Bank pursuant to §20 or a Person who acquires all or
substantially all of the stock or assets of a Bank.

 

-5-



--------------------------------------------------------------------------------

Base Rate. For any day a fluctuating rate per annum equal to the highest of
(a) the Federal Funds Rate plus 1/2 of 1% (0.5%), (b) the rate of interest in
effect for such day as publicly announced from time to time by the Agent as its
“prime rate,” and (c) the Eurodollar Rate (calculated by reference to clause
(b) of the definition of Eurodollar Rate) plus 1.00%. The “prime rate” is a rate
set by the Agent based upon various factors including the Agent’s costs and
desired return, general economic conditions and other factors, and is used as a
reference point for pricing some loans, which may be priced at, above, or below
such announced rate. Any change in such prime rate announced by the Agent shall
take effect at the opening of business on the day specified in the public
announcement of such change.

Base Rate Loans. Those Loans bearing interest calculated by reference to the
Base Rate.

Bid Rate Advance. A borrowing consisting of simultaneous Bid Rate Loans to the
Borrower from each of the Banks whose offer to make a Bid Rate Loan as part of
such borrowing has been accepted by the Borrower under the applicable auction
bidding procedure described in §2.9.

Bid Rate Advance Borrowing Notice. See §2.9(b)(i).

Bid Rate Loan. A loan by a Bank to the Borrower as part of a Bid Rate Advance
resulting from the applicable auction bidding procedure described in §2.9.

Bid Rate Maximum Amount. At any particular time of reference, an amount equal to
sixty-five percent (65%) of the Total Commitment then in effect.

Bid Rate Notes. The promissory notes substantially in the form of Exhibit D-1
hereto which evidence the Bid Rate Loans.

BOA. See the preamble hereto.

Borrower. See the preamble hereto.

Borrower Information. See §8.10(f).

Borrower Materials. See §8.10(e).

BP Group. Collectively, (i) BPLP, (ii) BPI, (iii) the respective Subsidiaries of
BPLP and BPI and (iv) the Partially-Owned Entities.

BPI. Boston Properties, Inc., a Delaware corporation and the sole general
partner of the Borrower.

 

-6-



--------------------------------------------------------------------------------

Buildings. Individually and collectively, the buildings, structures and
improvements now or hereafter located on the Real Estate Assets.

Business Day. Any day other than a Saturday, Sunday or other day on which
banking institutions in New York, New York are open for the transaction of
banking business and, in the case of Eurodollar Rate Loans, also a day which is
a Eurodollar Business Day.

Capital Expenditures. Any expenditure for any item that would be treated or
defined as a capital expenditure under GAAP or the Code.

Capitalization Rate. The Capitalization Rate shall be (i) 8.25% for Real Estate
Assets other than the CBD Properties, and (ii) 7.0% for Real Estate Assets which
are CBD Properties.

Capitalized Leases. Leases under which the Borrower or any of its Subsidiaries
or any Partially-Owned Entity is the lessee or obligor, the discounted future
rental obligations under which are required to be capitalized on the balance
sheet of the lessee or obligor in accordance with GAAP.

Cash Collateralize. To pledge and deposit with or deliver to the Agent, for the
benefit of the Agent, Fronting Bank or Swingline Lender (as applicable) and the
Banks, as collateral for Letter of Credit Obligations, Obligations in respect of
Swingline Loans, or obligations of Banks to fund participations in respect of
either thereof (as the context may require), cash or deposit account balances
or, if the Fronting Bank or Swingline Lender benefitting from such collateral
shall agree in its reasonable discretion, other credit support, in each case
pursuant to documentation in form and substance reasonably satisfactory to
(a) the Agent and (b) the Fronting Bank or the Swingline Lender (as applicable).
“Cash Collateral” shall have a meaning correlative to the foregoing and shall
include the proceeds of such cash collateral and other credit support.

CBD Properties. Each of the Real Estate Assets listed on Schedule 4 and each
other Real Estate Asset which is designated by the Agent and the Borrower as a
CBD Property from time to time.

CERCLA. See §7.18.

Change in Law. The occurrence, after the date of this Agreement, of any of the
following: (a) the adoption or taking effect of any law, rule, regulation or
treaty by any Governmental Authority, (b) any change in any law, rule,
regulation or treaty or in the administration, interpretation, implementation or
application thereof by any Governmental Authority or (c) the making or issuance
of any request, rule, guideline or directive (whether or not having the force of
law) by any Governmental Authority; provided that notwithstanding anything
herein to the contrary, (x) the Dodd-Frank Wall Street Reform and Consumer
Protection Act and all requests, rules, guidelines or directives thereunder or
issued in connection therewith and (y) all requests, rules,

 

-7-



--------------------------------------------------------------------------------

guidelines or directives promulgated by the Bank for International Settlements,
the Basel Committee on Banking Supervision (or any successor or similar
authority) or the United States regulatory authorities, in each case pursuant to
Basel III, shall in each case be deemed to be a “Change in Law”, regardless of
the date enacted, adopted or issued.

Closing Date. The Effective Date.

Code. The Internal Revenue Code of 1986, as amended and in effect from time to
time.

Completed Loan Request. A loan request accompanied by all information required
to be supplied under the applicable provisions of §2.4.

Compliance Certificate. As required in this Agreement the respective Compliance
Certificates in the forms set forth in Exhibit C.

Commitment. With respect to each Bank, the amount set forth from time to time on
Schedule 1 hereto as the amount of such Bank’s Commitment to make Revolving
Credit Loans to, and to participate in Swingline Loans and Letter of Credit
Obligations, as such Schedule 1 may be amended from time to time in accordance
with the terms of this Agreement. Nothing contained herein shall be deemed to
limit or affect the Swingline Commitment of the Swingline Lender.

Commitment Percentage. With respect to each Bank, the percentage set forth on
Schedule 1 hereto as such Bank’s percentage of the Total Commitment, as such
Schedule 1 may be amended from time to time in accordance with the terms of this
Agreement.

Consolidated or consolidated. With reference to any term defined herein, shall
mean that term as applied to the accounts of the Borrower and its Subsidiaries,
or BPI and its Subsidiaries (as the case may be), consolidated in accordance
with GAAP in accordance with the terms of this Agreement.

Consolidated EBITDA. In relation to the Borrower and its Subsidiaries for any
fiscal quarter, an amount equal to, without double-counting, the net income or
loss of the Borrower and its Subsidiaries determined in accordance with GAAP
(before non-controlling interests and excluding adjustments for FASB ASC 805
“business combinations” and, except as set forth in the last sentence of this
definition, the adjustment for so-called “straight-line rent accounting”) for
such quarter, plus (x) the following to the extent deducted in computing such
Consolidated net income for such quarter: (i) Consolidated Total Interest
Expense for such quarter, (ii) real estate depreciation, amortization and
extraordinary items for such quarter, and (iii) other non-cash charges for such
quarter; and minus (y) (i) all gains (or plus all losses) attributable to the
sale or other disposition of assets or debt restructurings in such quarter, in
each case (i.e., (x) and (y)(i) hereof) adjusted to include the Borrower’s or
any Subsidiary’s pro rata share of EBITDA from any Partially-Owned Entity in
such quarter, based on its

 

-8-



--------------------------------------------------------------------------------

percentage ownership interest in such Partially-Owned Entity (or such other
amount to which the Borrower or such Subsidiary is entitled or for which the
Borrower or such Subsidiary is obligated based on an arm’s length agreement),
and (ii) for the purposes of calculating Consolidated Total Adjusted Asset Value
only, all interest income of the Borrower and its Subsidiaries received in
connection with any Mortgages. In determining Consolidated EBITDA (i) for the
purposes of calculating Fair Market Value of Real Estate Assets and Consolidated
Total Adjusted Asset Value only, any and all income of the Borrower and its
Subsidiaries received from any Real Estate Asset that is included in such
calculations at its cost basis value shall be excluded and (ii) for the purposes
of calculating the covenants set forth in §§10.3 and 10.6 only, all profits and
losses (net of all applicable taxes) resulting from the sales of individual
residential condominium units will be included in such determination.
Notwithstanding the foregoing, solely for the purposes of calculating the ratios
set forth in §§2.4(vi), 10.1, 10.2 and 10.4, in calculating the Fair Market
Value of Real Estate Assets used to calculate Consolidated Total Adjusted Asset
Value or Consolidated Unencumbered Asset Value, as applicable, (A) one-time,
non-recurring acquisition costs and other one-time, non-recurring costs as
determined in good faith by the Borrower (and including, without limitation,
prepayment penalties with respect to Indebtedness), will be added back to
Consolidated EBITDA, and (B) the value of rents under Leases included in
Consolidated EBITDA shall be adjusted for the impact of “straight-line rent
accounting”.

Consolidated Fixed Charges. For any fiscal quarter, an amount equal to
(i) Consolidated Total Interest Expense for such quarter plus (ii) the aggregate
amount of scheduled principal payments of Indebtedness (excluding optional
prepayments, balloon payments at maturity and any mid-term balloon payments of
principal with respect to Indebtedness otherwise requiring equal periodic
amortization payments of principal and interest over the term of such
Indebtedness (and any balloon payments at maturity with respect to such
Indebtedness)) required to be made during such quarter by the Borrower and its
Subsidiaries on a Consolidated basis plus (iii) the aggregate amount of
capitalized interest required in accordance with GAAP to be paid or accrued
during such quarter by the Borrower and its Subsidiaries plus (iv) Annualized
Capital Expenditures applicable to such quarter divided by 4 plus (v) the
regularly scheduled and recurring periodic dividends and distributions, if any,
paid or required to be paid during such quarter on the Preferred Equity of the
Borrower, BPI or any of their respective Subsidiaries.

Consolidated Net Worth. As of any date of determination, an amount equal to the
assets less liabilities of the Borrower and its Subsidiaries, as determined in
accordance with GAAP.

Consolidated Total Adjusted Asset Value. As of any date of determination and
without double counting, an amount equal to the sum of (i) the Fair Market Value
of Real Estate Assets as of such date, plus (ii) 100% of the value of
Unrestricted Cash and Cash Equivalents on such date, plus (iii) 100% of the
Development Costs incurred and paid to date by the Borrower with respect to any
Real Estate Assets which are Real Estate Assets Under Development on such date,
plus (iv) prepaid expenses and escrowed cash funds owned by Borrower such as
deposits made by Borrower under sales agreements, plus (v)

 

-9-



--------------------------------------------------------------------------------

with respect to each Mortgage and/or Mezzanine Loan, the lesser of (y) the
aggregate amount of principal under such Mortgage and/or Mezzanine Loan that
will be due and payable to the Borrower or its Subsidiaries (to the extent of
Borrower’s direct or indirect interest therein) and (z) the purchase price paid
by the Borrower or one of its Subsidiaries to acquire such Mortgage and/or
Mezzanine Loan, plus (vi) Accounts Receivable as of such date, plus (vii) 100%
of the value (determined on the so-called mark-to-market basis) of the
Marketable Securities owned by the Borrower or its Subsidiaries on such date,
provided that such Marketable Securities must not be subject to any lock-up or
other transfer restrictions, plus (vii) the book value of land owned by the
Borrower, as evidenced by the Borrower’s balance sheet delivered to the Agent,
plus (viii) Eligible Cash 1031 Proceeds on such date. Notwithstanding the
foregoing, at any time at which the value determined pursuant to clause (v) of
the preceding sentence equals or exceeds 10% of the total Fair Market Value of
Real Estate Assets at such time, then upon the occurrence of an event of default
under any Mortgage, the portion of the value of such defaulted Mortgage which is
in excess of 10% of the total Fair Market Value of Real Estate Assets at such
time (“Excess Value”) shall be reduced to seventy-five percent (75%) of the
Excess Value as determined in this subparagraph (v) until the earlier to occur
of (a) the event of default under the Mortgage is cured in a commercially
reasonable manner and (b) one hundred eighty (180) days after the occurrence of
the event of default; thereafter, if the event of default under the defaulted
Mortgage has not been cured in a commercially reasonable manner, the portion of
the value of the defaulted Mortgage which is in excess of 10% of the total Fair
Market Value of Real Estate Assets at such time shall be reduced to fifty
percent (50%) of the Excess Value as determined as set forth above until the
earlier to occur of (a) the event of default under the Mortgage is cured in a
commercially reasonable manner and (b) eighteen (18) months after the occurrence
of the event of default; thereafter, if the event of default under the defaulted
Mortgage has not been cured in a commercially reasonable manner, the portion of
the value of the defaulted Mortgage which is in excess of 10% of the total Fair
Market Value of Real Estate Assets at such time shall be reduced to zero.
Further notwithstanding the foregoing, the calculation of Consolidated Total
Adjusted Asset Value shall include (without double counting) Investments by the
Borrower or any of its Subsidiaries in preferred equity, each as valued at its
book value determined in accordance with GAAP.

Consolidated Total Indebtedness. As of any date of determination, Consolidated
Total Indebtedness means for the Borrower and its Subsidiaries, the sum of
(without double-counting) but subject to the limitations set forth below,
(i) all Accounts Payable on such date, (ii) all Indebtedness outstanding on such
date, and (iii) all Letters of Credit outstanding on such date, in each case
whether Recourse, Without Recourse or contingent, provided, however, that
amounts not drawn under the Revolving Credit Loans or any other Indebtedness on
such date shall not be included in calculating Consolidated Total Indebtedness,
and provided, further, that (without double-counting), (x) each of the following
shall be included in Consolidated Total Indebtedness: (a) all amounts of
guarantees, indemnities for borrowed money, stop-loss agreements and the like
provided by the Borrower or any of its Subsidiaries, in each case in connection
with and guarantying repayment of amounts outstanding under any other
Indebtedness; (b) all amounts for which a letter of credit has been issued for
the account of the Borrower or

 

-10-



--------------------------------------------------------------------------------

any of its Subsidiaries; (c) all amounts of bonds posted by the Borrower or any
of its Subsidiaries guaranteeing performance or payment obligations; and (d) all
liabilities of the Borrower or any of its Subsidiaries as partners, members or
the like for liabilities (whether such liabilities are Recourse, Without
Recourse or contingent obligations of the applicable partnership or other
Person) of partnerships or other Persons in which any of them have an equity
interest, which liabilities are for borrowed money or any of the matters listed
in clauses (a), (b) or (c), and (y) each of the following shall be excluded from
Consolidated Total Indebtedness: (a) defeased Indebtedness of the Borrower and
its Subsidiaries; and (b) Indebtedness of the Borrower and its Subsidiaries
secured by Unrestricted Cash and Cash Equivalents (it being agreed that, for
this purpose, a lien on such Unrestricted Cash or Cash Equivalents in favor of
the Person holding such Indebtedness shall not be deemed a “Lien” for purposes
of the definition of Unrestricted Cash and Cash Equivalents). Notwithstanding
the foregoing (without double counting), with respect to any Partially-Owned
Entity, (x) to the extent that the Borrower or any Subsidiary or such
Partially-Owned Entity is providing a completion guaranty in connection with a
construction loan entered into by a Partially-Owned Entity, Consolidated Total
Indebtedness shall only include the Borrower’s or such Subsidiary’s pro rata
liability under the Indebtedness relating to such completion guaranty (or, if
greater, but without double-counting, the Borrower’s or such Subsidiary’s
liability under such completion guaranty (it being agreed that to the extent
that the liability of the Borrower or its Subsidiaries under such completion
guaranty would not constitute a liability (contingent or otherwise) under GAAP,
such liability will not be included in Consolidated Total Indebtedness)) and
(y) in connection with the liabilities described in clauses (a) and (d) above,
the Borrower shall be required to include in Consolidated Total Indebtedness the
portion of the liabilities of such Partially-Owned Entity which are attributable
to the Borrower’s or such Subsidiary’s percentage equity interest in such
Partially-Owned Entity or such other amount (if greater) of such liabilities for
which the Borrower or its Subsidiaries are, or have agreed to be, liable by way
of guaranty, indemnity for borrowed money, stop-loss agreement or the like
(excluding liability under completion guaranties, which shall be included as and
to the extent set forth in clause (x) of this sentence)), it being agreed that
Indebtedness of a Partially-Owned Entity shall not be excluded from Consolidated
Total Indebtedness by virtue of the liability of such Partially-Owned Entity
being Without Recourse. For purposes hereof, (i) the value of Accounts Payable
shall be determined in accordance with GAAP, (ii) the amount of borrowed money
shall equal the sum of (1) the amount of borrowed money as determined in
accordance with GAAP plus (2) the amount of those contingent liabilities for
borrowed money set forth in subsections (a) through (d) above, but shall exclude
any adjustment for so-called “straight-line interest accounting” or the
“constant yield to maturity method” required under GAAP or adjustments under
FASB ASC 805, and (iii) in no event shall tenant security deposits be included
in the calculation of Consolidated Total Indebtedness.

Consolidated Total Interest Expense. For any fiscal quarter, the aggregate
amount of interest required in accordance with GAAP to be paid or accrued (but
excluding interest funded from the proceeds of any loan), without
double-counting, by the Borrower and its Subsidiaries during such quarter on:
(i) all Indebtedness of the Borrower and its

 

-11-



--------------------------------------------------------------------------------

Subsidiaries (including the Loans and including original issue discount and
amortization of prepaid interest, if any), (ii) all amounts available for
borrowing, or for drawing under letters of credit, if any, issued for the
account of the Borrower or any of its Subsidiaries, but only if such interest
was or is required to be reflected as an item of expense, and (iii) all
commitment fees, agency fees, facility fees, balance deficiency fees and similar
fees and expenses in connection with the borrowing of money, but excluding
non-cash interest required to be recognized under FASB ASC 470-20 “debt with
conversion and other options” and FASB ASC 805.

Consolidated Unencumbered Asset Value. The sum of (i) the Fair Market Value of
Real Estate Assets as it relates to Unencumbered Assets owned by Borrower, any
of its Subsidiaries or any Partially-Owned Entity, plus (ii) Unrestricted Cash
and Cash Equivalents, plus (iii) Eligible Cash 1031 Proceeds, plus
(iv) Marketable Securities (meeting the rating requirement for this definition
set forth in the definition of Marketable Securities), plus (v) as valued by
their respective book values determined in accordance with GAAP so long as the
same are not encumbered by Liens other than Permitted Liens, unimproved land,
construction-in-progress and Mortgage and Mezzanine Loan receivables owned by
Borrower or any of its Subsidiaries, with (vi) Consolidated Unencumbered Asset
Value being adjusted to include, without double counting, Investments by the
Borrower or any of its Subsidiaries in preferred equity, as valued by their
respective book values determined in accordance with GAAP. However, the sum of
the items included in clauses (v) and (vi) above may not exceed 15% of
Consolidated Unencumbered Asset Value and, in any event, no more than 20% of
Consolidated Unencumbered Asset Value may come from assets owned by Subsidiaries
and/or Partially-Owned Entities which are not Wholly-owned Subsidiaries.
Further, no Unencumbered Asset owned by an entity other than the Borrower shall
be included in the calculation of Consolidated Unencumbered Asset Value if such
entity is an obligor or guarantor in respect of any Indebtedness, whether
secured or unsecured.

As used in this definition, at any time of determination, the term
“Partially-Owned Entity” shall refer to a Partially-Owned Entity wherein
Borrower or a Wholly-Owned Subsidiary has control, in such Partially-Owned
Entity’s constituent documents, to cause or prevent sales, refinancings or other
dispositions of such entity’s Real Estate Assets or to trigger “buy/sale” rights
in connection therewith.

Consolidated Unencumbered Interest Expense. That portion of Consolidated Total
Interest Expense attributable to Unsecured Consolidated Total Indebtedness.

Consolidated Unencumbered NOI. The sum of (i) that portion of Net Operating
Income derived from Unencumbered Assets less Annualized Capital Expenditures
attributable to such Unencumbered Assets and (ii) interest payments received
from Mortgages and Mezzanine Loans which are not encumbered by Liens in respect
of borrowed money.

Conversion Request. A notice given by the Borrower to the Agent of its election
to convert or continue a Loan in accordance with §2.5.

 

-12-



--------------------------------------------------------------------------------

Debtor Relief Laws. The Bankruptcy Code of the United States, and all other
liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief laws of the United States or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally.

Debt Rating. The credit rating(s) assigned by the Rating Agencies to BPLP’s
senior, long-term unsecured debt.

Default. When used with reference to this Agreement or any other Loan Document,
an event or condition specified in §14.1 that, but for the requirement that time
elapse or notice be given, or both, would constitute an Event of Default.

Default Rate. See §5.10.

Delinquent Bank. Subject to §5.12.2, any Bank that (a) has failed to perform any
of its funding obligations hereunder, including in respect of its Loans or
participations in respect of Letters of Credit or Swingline Loans, within three
Business Days of the date required to be funded by it hereunder, (b) has
notified the Borrower or the Administrative Agent that it does not intend to
comply with its funding obligations or has made a public statement to that
effect with respect to its funding obligations hereunder or under other
agreements in which it commits to extend credit, (c) has failed, within three
Business Days after request by the Agent, to deliver a written confirmation in
form and substance satisfactory to the Agent that it will comply with its
funding obligations (provided that such Lender shall cease to be a Delinquent
Bank pursuant to this clause (c) upon receipt of such satisfactory written
confirmation by the Agent), or (d) has, or has a direct or indirect parent
company that has, (i) become the subject of a proceeding under any Debtor Relief
Law, (ii) had a receiver, conservator, trustee, administrator, assignee for the
benefit of creditors or similar Person charged with reorganization or
liquidation of its business or a custodian appointed for it, or (iii) taken any
action in furtherance of, or indicated its consent to, approval of or
acquiescence in any such proceeding or appointment; provided that a Bank shall
not be a Delinquent Bank solely by virtue of the ownership or acquisition of any
equity interest in that Bank or any direct or indirect parent company thereof by
any governmental agency, authority or other regulatory body or official.

Development Costs. Construction, development and/or acquisition costs relating
to a Real Estate Asset Under Development, provided that for Real Estate Assets
Under Development owned by any Partially-Owned Entity, the Development Costs of
such Real Estate Asset Under Development shall only be the Borrower’s pro-rata
share of the Development Costs of such Real Estate Asset Under Development
(based on the greater of (x) the Borrower’s percentage equity interest in such
Partially-Owned Entity or (y) the Borrower’s obligation to provide funds to such
Partially-Owned Entity).

 

-13-



--------------------------------------------------------------------------------

Distribution. With respect to:

(i) the Borrower, any distribution of cash or other cash equivalent, directly or
indirectly, to the partners of the Borrower; or any other distribution on or in
respect of any partnership interests of the Borrower; and

(ii) BPI, the declaration or payment of any dividend on or in respect of any
shares of any class of capital stock of BPI, other than dividends payable solely
in shares of common stock by BPI; the purchase, redemption, or other retirement
of any shares of any class of capital stock of BPI, directly or indirectly
through a Subsidiary of BPI or otherwise; the return of capital by BPI to its
shareholders as such; or any other distribution on or in respect of any shares
of any class of capital stock of BPI.

Dollars or $. Lawful currency of the United States of America.

Drawdown Date. The date on which any Revolving Credit Loan is made or is to be
made, and the date on which any Revolving Credit Loan is converted or continued
in accordance with §2.5.

Eligible Assignee. Any of (a) a commercial bank (or similar financial
institution) organized under the laws of the United States, or any State thereof
or the District of Columbia, and having total assets in excess of
$5,000,000,000; and (b) a commercial bank (or similar financial institution)
organized under the laws of any other country (including the central bank of
such country) which is a member of the Organization for Economic Cooperation and
Development (the “OECD”), or a political subdivision of any such country, and
having total assets in excess of $5,000,000,000, provided that such bank (or
similar financial institution) is acting through a branch or agency located in
the United States of America which, as of the effective date of any applicable
assignment, maintains both (i) an investment grade rating (i.e., BBB-/Baa3 or
better ) by both S&P and Moody’s of its non-credit-enhanced senior unsecured
long-term debt and (ii) an investment grade rating from both S&P and Moody’s of
its non-credit-enhanced senior unsecured short-term debt.

Eligible Cash 1031 Proceeds. The cash proceeds held by a “qualified
intermediary” from the sale of a Real Estate Asset, which proceeds are intended
to be used by the qualified intermediary to acquire one or more “replacement
properties” that are of “like-kind” to such Real Estate Asset in an exchange
that qualifies as a tax-free exchange under Section 1031 of the Code, and no
portion of which proceeds BPI, the Borrower or any of their respective
Subsidiaries has the right to receive, pledge, borrow or otherwise obtain the
benefits of until such time as provided under the applicable “exchange
agreement” (as such terms in quotations are defined in the Treasury Regulations
Section 1.1031(k) - 1(g)(4) (the “Regulations”)) or until such exchange is
terminated. Upon the cash proceeds no longer being held by the qualified
intermediary pursuant to the Regulations or otherwise qualifying under the
Regulations for like-kind exchange treatment, such proceeds shall cease being
Eligible Cash 1031 Proceeds.

 

-14-



--------------------------------------------------------------------------------

Embarcadero Center Property. Collectively, the properties located in the
financial district of San Francisco, California, and consisting of One
Embarcadero Center, Two Embarcadero Center, Three Embarcadero Center and Four
Embarcadero Center.

Employee Benefit Plan. Any employee benefit plan within the meaning of §3(3) of
ERISA (including a Pension Plan), maintained or contributed to by the Borrower
or BPI, as the case may be, or any ERISA Affiliate of either of them.

Environmental Laws. See §7.18(a).

Environmental Liability. Any liability, contingent or otherwise (including any
liability for damages, costs of environmental remediation, fines, penalties or
indemnities), of the Borrower or any member of the BP Group or their respective
Subsidiaries directly or indirectly resulting from or based upon (a) violation
of any Environmental Law, (b) the generation, use, handling, transportation,
storage, treatment or disposal of any Hazardous Substances, (c) exposure to any
Hazardous Substances, (d) the release or threatened release of any Hazardous
Substances into the environment or (e) any contract, agreement or other
consensual arrangement pursuant to which liability is assumed or imposed with
respect to any of the foregoing.

Environmental Reports. See §7.18

ERISA. The Employee Retirement Income Security Act of 1974, as amended and in
effect from time to time.

ERISA Affiliate. Any trade or business (whether or not incorporated) under
common control with the Borrower or BPI within the meaning of Section 414(b) or
(c) of the Code (and Sections 414(m) and (o) of the Code for purposes of
provisions relating to Section 412 of the Code).

ERISA Reportable Event. Any of (a) the events set forth in Section 4043(c) of
ERISA with respect to a Pension Plan (other than a Multiemployer Plan or with
respect to events for which the 30 day notice period has been waived); (b) the
withdrawal of the Borrower or BPI, as the case may be, or any ERISA Affiliate of
either of them from a Pension Plan subject to Section 4063 of ERISA during a
plan year in which such entity was a “substantial employer” as defined in
Section 4001(a)(2) of ERISA or a cessation of operations that is treated as such
a withdrawal under Section 4062(e) of ERISA; (c) a complete or partial
withdrawal by the Borrower or BPI, as the case may be, or any ERISA Affiliate of
either of them from a Multiemployer Plan or notification that a Multiemployer
Plan is in reorganization; (d) the filing of a notice of intent to terminate or
the treatment of a Pension Plan (other than a Multiemployer Plan) amendment as a
termination under Section 4041 of ERISA or notification or otherwise becoming
aware of a filing of a notice of intent to terminate or the treatment of a
Multiemployer Plan

 

-15-



--------------------------------------------------------------------------------

amendment as a termination under Section 4041A of ERISA; (e) the institution by
the PBGC of proceedings to terminate a Pension Plan (other than a Multiemployer
Plan) or notification or otherwise becoming aware of the institution by the PBGC
of proceedings to terminate a Multiemployer Plan; (f) an event or condition
which constitutes grounds under Section 4042 of ERISA for the termination of, or
the appointment of a trustee to administer, any Pension Plan; (g) the
determination that any Pension Plan (other than a Multiemployer Plan) is
considered an at-risk plan or a plan in endangered or critical status within the
meaning of Section 430 of the Code or Section 303 of ERISA or notification or
otherwise becoming aware that any Multiemployer Plan is considered a plan in
endangered or critical status within the meaning of Sections 431 and 432 of the
Code or Sections 304 and 305 of ERISA; or (h) the imposition of any liability
under Title IV of ERISA, other than for PBGC premiums due but not delinquent
under Section 4007 of ERISA, upon the Borrower or BPI, as the case may be, or
any ERISA Affiliate of either of them.

Eurodollar Breakage Costs. Any and all losses, costs and expenses incurred by
any Bank as a result of:

(a) any continuation, conversion, payment or prepayment of any Loan other than a
Base Rate Loan on a day other than the last day of the Interest Period for such
Loan (whether voluntary, mandatory, automatic, by reason of acceleration, or
otherwise);

(b) any failure by the Borrower (for a reason other than the failure of such
Bank to make a Loan) to prepay, borrow, continue or convert any Loan other than
a Base Rate Loan on the date or in the amount notified by the Borrower; or

(c) any assignment of a Eurodollar Rate Loan on a day other than the last day of
the Interest Period therefor as a result of a request by the Borrower pursuant
to §5.8 or §28;

including, without limitation, any loss or expense arising from the liquidation
or reemployment of funds obtained by such Bank to maintain such Loan or from
fees payable to terminate the deposits from which such funds were obtained.

For purposes of calculating Eurodollar Breakage Costs, each Bank shall be deemed
to have funded each Eurodollar Rate Loan made by it at the Eurodollar Rate used
in determining the Eurodollar Rate for such Loan by a matching deposit or other
borrowing in the London interbank eurodollar market for a comparable amount and
for a comparable period, whether or not such Eurodollar Loan was in fact so
funded.

Eurodollar Business Day. Any day on which commercial banks are open for
international business (including dealings in Dollar deposits) in London or such
other eurodollar interbank market as may be selected by the Agent in its sole
discretion acting in good faith.

 

-16-



--------------------------------------------------------------------------------

Eurodollar Rate. (a) For any Interest Period with respect to a Eurodollar Rate
Loan, the rate per annum equal to (i) the British Bankers Association LIBOR Rate
(“BBA LIBOR”), as published by Reuters (or such other commercially available
source providing quotations of BBA LIBOR as may be designated by the Agent from
time to time) at approximately 11:00 a.m., London time, two Eurodollar Business
Days prior to the commencement of such Interest Period, for Dollar deposits (for
delivery on the first day of such Interest Period) with a term equivalent to
such Interest Period or, (ii) if such rate is not available at such time for any
reason, the rate per annum determined by the Agent to be the rate at which
deposits in Dollars for delivery on the first day of such Interest Period in
same day funds in the approximate amount of the Eurodollar Rate Loan being made,
continued or converted and with a term equivalent to such Interest Period would
be offered by BOA’s London Branch to major banks in the London interbank
eurodollar market at their request at approximately 11:00 a.m. (London time) two
Eurodollar Business Days prior to the commencement of such Interest Period; and

(b) For any interest calculation with respect to a Base Rate Loan on any date,
the rate per annum equal to (i) BBA LIBOR, at approximately 11:00 a.m., London
time determined two Eurodollar Business Days prior to such date for Dollar
deposits being delivered in the London interbank market for a term of one month
commencing that day or (ii) if such published rate is not available at such time
for any reason, the rate per annum determined by the Agent to be the rate at
which deposits in Dollars for delivery on the date of determination in same day
funds in the approximate amount of the Base Rate Loan being made or maintained
and with a term equal to one month would be offered by BOA’s London Branch to
major banks in the London interbank Eurodollar market at their request at the
date and time of determination.

Eurodollar Rate Loan(s). Loans bearing interest calculated by reference to
clause (a) of the definition of Eurodollar Rate.

Event of Default. See §14.1.

Excess Value. See definition of “Consolidated Total Adjusted Asset Value”.

Excluded Taxes. With respect to the Agent, any Bank, the Fronting Bank or any
other recipient of any payment to be made by or on account of any obligation of
the Borrower hereunder, (a) taxes imposed on or measured by its overall net
income (however denominated), and franchise taxes imposed on it (in lieu of net
income taxes), by the jurisdiction (or any political subdivision thereof) under
the laws of which such recipient is organized or in which its principal office
is located or, in the case of any Bank, in which its applicable Lending Office
is located, (b) any branch profits taxes imposed by the United States or any
similar tax imposed by any other jurisdiction in which the Borrower is located,
(c) any backup withholding tax that is required by the Code to be withheld from
amounts payable to a Bank that has failed to comply with clause (A) of
§5.2(e)(ii), and (d) in the case of a Foreign Lender (other than an assignee
pursuant to a request by the Borrower under §5.8), any United States withholding
tax that (i) is required to be imposed on amounts payable to such Foreign Lender
pursuant to the

 

-17-



--------------------------------------------------------------------------------

laws in force at the time such Foreign Lender becomes a party hereto (or
designates a new Lending Office) or (ii) is attributable to such Foreign
Lender’s failure or inability (other than as a result of a Change in Law) to
comply with clause (B) of §5.2(e)(ii), except to the extent that such Foreign
Lender (or its assignor, if any) was entitled, at the time of designation of a
new Lending Office (or assignment), to receive additional amounts from the
Borrower with respect to such withholding tax pursuant to §5.2(a)(ii) or (c),
and (e) any taxes imposed by FATCA on any “withholdable payment” payable to such
recipient as a result of the failure of such recipient to satisfy the applicable
requirements as set forth in FATCA after December 31, 2012.

Existing Bid Rate Advances. The bid rate advances made to the Borrower under the
Existing Credit Agreement and listed and described in Schedule 3 annexed hereto.

Existing Letters of Credit. The letters of credit issued by BOA under the
Existing Credit Agreement and listed in Schedule 2 annexed hereto.

Extension. See §2.11.

Extension Fee. See §2.11.

FATCA. Sections 1471 through 1474 of the Code and any regulations (whether
temporary or proposed) that are issued thereunder or official governmental
interpretations thereof.

Facility Fee. See §2.3(d).

Fair Market Value of Real Estate Assets. As of any date of determination, the
sum of (A) with respect to Real Estate Assets other than hotel properties, an
amount equal to (i)(x) Consolidated EBITDA for the most recent one (1) complete
fiscal quarter, minus (y) $.0625 multiplied by the aggregate square footage of
all Real Estate Assets other than hotel properties at such date; multiplied by
(ii) 4; with the product being divided by (iii) the applicable Capitalization
Rate, plus (B) with respect to Real Estate Assets which are hotel properties, an
amount equal to (i)(x) Consolidated EBITDA for the most recent four
(4) consecutive complete fiscal quarters, minus (y) the respective Annualized
Capital Expenditure for each of the hotel properties; divided by (ii) the
applicable Capitalization Rate. Notwithstanding the foregoing, (a) with respect
to a Real Estate Asset that was a Real Estate Asset Under Development and for
which the Borrower has received a certificate of occupancy or such Real Estate
Asset may otherwise be lawfully occupied for its intended use, the Borrower may
calculate the Fair Market Value of Real Estate Assets of such Real Estate Asset
either in the manner set forth in this definition above or at the cost basis
value for a period of twelve (12) months after the issuance of the certificate
of occupancy or such Real Estate Asset may otherwise be lawfully occupied for
its intended use, (b) with respect to a Real Estate Asset (not a Real Estate
Asset Under Development) acquired by the Borrower after the date hereof, the
Borrower may calculate the Fair Market Value of Real Estate Assets of such Real
Estate Asset either in the manner set forth in this definition above or at the
cost basis

 

-18-



--------------------------------------------------------------------------------

value for a period of eighteen (18) months after the date of acquisition by the
Borrower, and (c) with respect to any Real Estate Asset which is an individual
residential condominium unit that is being offered for sale by the Borrower,
such individual residential condominium unit will be valued at its cost basis
value, except that (i) with respect to a CBD Property acquired by the Borrower
after the date hereof, such CBD Property will be valued at its cost basis value
for a period of twenty-four (24) months after the date of acquisition by the
Borrower, and (ii) with respect to the Real Estate Assets known and numbered as
(I) the GM Building, 767 Fifth Avenue, New York, New York, (II) 125 West 55th
Street, New York, New York, (III) Two Grand Central, New York, New York, (IV)
510 Madison Avenue, New York, New York, and (V) the John Hancock Tower and
Garage, 100 and 200 Clarendon Street, Boston, Massachusetts, solely for the
purposes of calculating Consolidated Total Adjusted Asset Value and Consolidated
Unencumbered Asset Value, such Real Estate Assets shall be valued at the greater
of (x) the amount calculated in the manner set forth in the first sentence of
this definition and (y) the cost basis value thereof.

FASB ASC. The Accounting Standards Codification of the Financial Accounting
Standards Board.

Federal Funds Rate. For any day, the rate per annum equal to the weighted
average of the rates on overnight Federal funds transactions with members of the
Federal Reserve System arranged by Federal funds brokers on such day, as
published by the Federal Reserve Bank of New York on the Business Day next
succeeding such day; provided that (a) if such day is not a Business Day, the
Federal Funds Rate for such day shall be such rate on such transactions on the
next preceding Business Day as so published on the next succeeding Business Day,
and (b) if no such rate is so published on such next succeeding Business Day,
the Federal Funds Rate for such day shall be the average rate (rounded upward,
if necessary, to a whole multiple of 1/100 of 1%) charged to BOA on such day on
such transactions as determined by the Agent.

Financial Statement Date. December 31, 2010.

Fitch. Fitch, Inc., and its successors.

Foreign Lender. Any Bank that is organized under the laws of a jurisdiction
other than that in which the Borrower is resident for tax purposes (including
such a Bank when acting in the capacity of the Fronting Bank). For purposes of
this definition, the United States, each state thereof and the District of
Columbia shall be deemed to constitute a single jurisdiction.

Fronting Bank. BOA or such other Bank as the Borrower may identify in accordance
with § 3.1.5.

 

-19-



--------------------------------------------------------------------------------

Fronting Exposure. At any time there is a Delinquent Bank, (a) with respect to
the Fronting Bank, such Delinquent Bank’s Commitment Percentage of the
outstanding Letter of Credit Obligations other than Letter of Credit Obligations
as to which such Delinquent Bank’s participation obligation has been reallocated
to other Banks or Cash Collateralized in accordance with the terms hereof, and
(b) with respect to the Swingline Lender, such Delinquent Bank’s Commitment
Percentage of Swingline Loans other than Swingline Loans as to which such
Delinquent Bank’s participation obligation has been reallocated to other Banks
or Cash Collateralized in accordance with the terms hereof.

Fund. Any Person (other than a natural person) that is (or will be) engaged in
making, purchasing, holding or otherwise investing in commercial loans and
similar extensions of credit in the ordinary course of its activities.

GAAP. Generally accepted accounting principles in the United States of America,
consistently applied.

Governmental Authority. The government of the United States or any other nation,
or of any political subdivision thereof, whether state or local, and any agency,
authority, instrumentality, regulatory body, court, central bank or other entity
exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra-national bodies such as the European Union or the European Central Bank).

Hazardous Substances. See §7.18(b).

Increase. See §2.10.

Increase Conditions. The satisfaction of each of the following:

 

  (a) no Default or Event of Default shall have occurred and be continuing (both
before and after giving effect to the Increase) and all representations and
warranties contained in the Loan Documents shall be true and correct as of the
effective date of the Increase (except (i) to the extent of changes resulting
from transactions contemplated or not prohibited by this Agreement or the other
Loan Documents and changes occurring in the ordinary course of business, (ii) to
the extent that such representations and warranties relate expressly to an
earlier date and (iii) to the extent otherwise represented by the Borrower with
respect to the representation set forth in §7.10);

 

  (b) the Increase shall be extended on the same terms and conditions applicable
to the other Loans and the Borrower shall provide updated or new promissory
notes reflecting the Commitments after giving effect to the Increase;

 

  (c) to the extent any portion of the Increase is committed to by a third party
financial institution or institutions not already a Bank hereunder, such
financial institution shall be approved by the Agent (such approval not to be
unreasonably withheld or delayed) and each such financial institution shall have
signed a counterpart signature page becoming a party to this Agreement and a
“Bank” hereunder; and

 

-20-



--------------------------------------------------------------------------------

  (d) Borrower shall have paid to Agent for the account of the Banks
participating in the Increase such upfront, commitment or additional facility or
other fees as such Banks and Borrower mutually shall agree upon on account of
the Increase.

Indebtedness. All of the following obligations without duplication: (a) the
Obligations to the extent outstanding from time to time; (b) all debt and
similar monetary obligations for borrowed money, whether direct or indirect;
(c) all other liabilities for borrowed money secured by any Lien existing on
property owned or acquired subject thereto, whether or not the liability secured
thereby shall have been assumed; (d) reimbursement obligations for letters of
credit; and (e) all guarantees, endorsements and other contingent obligations
for or in connection with borrowed money whether direct or indirect in respect
of indebtedness or obligations of others.

Indemnified Taxes. Taxes other than Excluded Taxes.

Indexed Rate Auction. With respect to a request by the Borrower for a Bid Rate
Advance, a solicitation in which the Borrower specifies in the Bid Rate Advance
Borrowing Notice that the rates of interest to be offered by the Banks shall be
rates per annum greater or less than the Eurodollar Rate plus the Applicable
Eurodollar Margin.

Initial Financial Statements. See § 7.4.

Interest Payment Date. As to any Base Rate Loan, the last day of any calendar
month in which such Loan is outstanding. As to any Eurodollar Rate Loan, the
last day of the applicable Interest Period and when such Loan is due, and if
such Interest Period is longer than three months, at intervals of three months
after the first day thereof. As to any Swingline Loan, the day such Swingline
Loan is due.

Interest Period. With respect to (a) each Eurodollar Rate Loan, the period
commencing on the Drawdown Date of such Loan and ending on the date 1, 2, 3, 4
or 6 months (or any period less than 1 month, if available from all Banks)
thereafter, as selected by the Borrower in its Completed Loan Request or Bid
Rate Advance Borrowing Notice, as the case may be; (b) each Bid Rate Loan
resulting from an Absolute Rate Auction, a period of not less than 1 day and not
more than 180 days as selected by the Borrower in its Bid Rate Advance Borrowing
Notice; and (c) for any Base Rate Loan, the period commencing on the Drawdown
Date of such Loan and ending on the last day of the calendar month in which such
Base Rate Loan is made, provided that:

(A) any Interest Period that would otherwise end on a day that is not a Business
Day shall be extended to the next succeeding Business Day unless, in the case of
a Eurodollar Rate Loan, such Business Day falls in another calendar month, in
which case such Interest Period shall end on the next preceding Business Day;

 

-21-



--------------------------------------------------------------------------------

(B) if the Borrower shall fail to give notice of conversion or continuation of a
Revolving Credit Loan as provided in §2.5, the Borrower shall be deemed to have
requested, as applicable, a continuation of an affected Eurodollar Rate Loan
with, or a conversion of an affected Base Rate Loan to a Eurodollar Rate Loan
with, a 1 month Interest Period commencing on the last day of the then current
Interest Period with respect thereto; and

(C) any Interest Period pertaining to a Eurodollar Rate Loan that begins on the
last Business Day of a calendar month (or on a day for which there is no
numerically corresponding day in the calendar month at the end of such Interest
Period) shall end on the last Business Day of the calendar month at the end of
such Interest Period; and

(D) any Interest Period that would otherwise extend beyond the Maturity Date
shall end on the Maturity Date.

Investments. All expenditures made and all liabilities incurred (contingently or
otherwise, but without double-counting): (i) for the acquisition of stock,
partnership or other equity interests or for the acquisition of Indebtedness of,
or for loans, advances, capital contributions or transfers of property to, any
Person (excluding the repurchase or redemption of its equity interests by BPI or
BPLP or any of their respective Subsidiaries, which shall in all events be
permitted without restriction); (ii) in connection with Real Estate Assets Under
Development; and (iii) for the acquisition of any other obligations of any
Person. In determining the aggregate amount of Investments outstanding at any
particular time: (a) there shall be included as an Investment all interest
accrued with respect to Indebtedness constituting an Investment unless and until
such interest is paid; (b) there shall be deducted in respect of each such
Investment any amount received as a return of capital (but only by repurchase,
redemption, retirement, repayment, liquidating dividend or liquidating
distribution); (c) there shall not be deducted in respect of any Investment any
amounts received as earnings on such Investment, whether as dividends, interest
or otherwise, except that accrued interest included as provided in the foregoing
clause (a) may be deducted when paid; and (d) there shall not be deducted from
the aggregate amount of Investments any decrease in the value thereof.

ISP. With respect to any Letter of Credit, the “International Standby Practices
1998” published by the Institute of International Banking Law and Practice (or
such later version thereof as may be in effect at the time of issuance).

Issuer Documents. With respect to any Letter of Credit, the Letter of Credit
Application, and any other document, agreement and instrument entered into by
the Fronting Bank and the Borrower or in favor of the Fronting Bank and relating
to such Letter of Credit.

 

-22-



--------------------------------------------------------------------------------

Leases. Leases, licenses and agreements, whether written or oral, relating to
the use or occupation of space in or on the Buildings or on the Real Estate
Assets by Persons other than BPI, the Borrower, their Subsidiaries or any
Partially-Owned Entity.

Lending Office. As to any Bank, the office or offices of such Bank described as
such in such Bank’s Administrative Questionnaire, or such other office or
offices in the continental United States as a Bank may from time to time notify
the Borrower and the Agent.

Letter of Credit. See §3.1.1.

Letter of Credit Application. See §3.1.1.

Letter of Credit Expiration Date. The date that is one (1) year after the
Maturity Date then in effect for the Committed Loans (or, if such day is not a
Business Day, the next preceding Business Day).

Letter of Credit Fee. See §3.6.

Letter of Credit Obligations. As at any date of determination, the aggregate
amount available to be drawn under all outstanding Letters of Credit plus the
aggregate amount of all Reimbursement Obligations. For all purposes of this
Agreement, if on any date of determination a Letter of Credit has expired by its
terms but any amount may still be drawn thereunder by reason of the operation of
Rule 3.14 of the ISP, such Letter of Credit shall be deemed to be “outstanding”
in the amount so remaining available to be drawn.

Letter of Credit Participation. See §3.1.4.

Liabilities. All obligations, contingent and otherwise, that in accordance with
GAAP should be classified upon the obligor’s balance sheet as liabilities, or to
which reference should be made by footnotes thereto, including in any event and
whether or not so classified: (a) all debt and similar monetary obligations,
whether direct or indirect, including, without limitation, all Indebtedness;
(b) all liabilities secured by any mortgage, pledge, security interest, lien,
charge, or other encumbrance existing on property owned or acquired subject
thereto, whether or not the liability secured thereby shall have been assumed;
and (c) all guarantees for borrowed money, endorsements and other contingent
obligations, whether direct or indirect, in respect of indebtedness or
obligations of others, including any obligation to supply funds (including
partnership obligations and capital requirements) to or in any manner to invest
in, directly or indirectly, the debtor, to purchase indebtedness, or to assure
the owner of indebtedness against loss, through an agreement to purchase goods,
supplies, or services for the purpose of enabling the debtor to make payment of
the indebtedness held by such owner or otherwise, and the obligations to
reimburse the issuer in respect of any letters of credit.

Lien. See §9.2.

 

-23-



--------------------------------------------------------------------------------

Loan Documents. Collectively, this Agreement, the Issuer Documents, the Letters
of Credit, the Notes and any and all other agreements, instruments, documents or
certificates now or hereafter evidencing or otherwise relating to the Loans and
executed and delivered by or on behalf of the Borrower or its Subsidiaries or
BPI or its Subsidiaries in connection with or in any way relating to the Loans
or the transactions contemplated by this Agreement, and all schedules, exhibits
and annexes hereto or thereto, as any of the same may from time to time be
amended and in effect.

Loans. The Revolving Credit Loans, the Swingline Loans and the Bid Rate Loans.

Marketable Securities. As of any date, (i) the securities owned by the Borrower
or any of its Subsidiaries which are publicly traded on a nationally-recognized
exchange or in the over-the-counter markets, (ii) commercial paper which meets
the requirements under §9.3(c) and (iii) mutual funds or (iv) other Investments
which, when used in the definition of Consolidated Total Adjusted Asset Value,
are rated by S&P as BBB or better or by Moody’s as Baa2 or better and, when used
in the definition of Consolidated Unencumbered Asset Value, are rated by S&P as
A- or better or by Moody’s as A3 or better.

Maturity Date. June 24, 2014, or such earlier date (or later date pursuant to
§2.11) on which the Revolving Credit Loans shall become due and payable pursuant
to the terms hereof. The Maturity Date may be extended to June 24, 2015 in
accordance with the terms of §2.11.

Maximum Drawing Amount. The maximum aggregate amount that the beneficiaries may
at any time draw under outstanding Letters of Credit, as such maximum aggregate
amount may be reduced from time to time pursuant to the terms of the Letters of
Credit. For all purposes of this Agreement, if on any date of determination a
Letter of Credit has expired by its terms but any amount may still be drawn
thereunder by reason of the operation of Rule 3.14 of the ISP, such Letter of
Credit shall be deemed to be “outstanding” in the amount so remaining available
to be drawn.

Mezzanine Loan. Mezzanine and other secured or unsecured debt (as and to the
extent the same does not constitute a Mortgage hereunder) in which Borrower (or
the obligor of such debt) holds a direct or indirect interest in real estate.

Minimum Commitment. With reference to the Bank serving as the Agent, a
Commitment equal to an amount which is greater than or equal to the Commitment
of any other Bank, but not, in any event, less than $45,000,000 on and as of the
date of this Agreement.

Moody’s. Moody’s Investors Service, Inc., and its successors.

 

-24-



--------------------------------------------------------------------------------

Mortgages. Mortgage debt instruments, in which the Borrower (or the mortgagor
under such mortgage debt instruments) holds a direct or indirect interest with
respect to real estate.

Multiemployer Plan. Any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA to which the Borrower or BPI, as the case may be, or
any ERISA Affiliate of either of them, makes or is obligated to make
contributions, or during the preceding five plan years, has made or been
obligated to make contributions.

Multiple Employer Plan. Any plan which has two or more contributing sponsors
(including the Borrower or BPI, as the case may be, or any ERISA Affiliate of
either of them), at least two of whom are not under common control, as such a
plan is described in Section 4064 of ERISA.

Net Operating Income. As at any date of determination, an amount equal to
(i) the aggregate rental and other income from the operation of all Real Estate
Assets during the most recent complete fiscal quarter, multiplied by 4; minus
(ii) all expenses and other proper charges incurred in connection with the
operation of such Real Estate Assets (including, without limitation, real estate
taxes, management fees, bad debt expenses and rent under ground leases) during
the most recently completed fiscal quarter multiplied by 4; but, in any case,
before payment of or provision for debt service charges for such fiscal quarter,
income taxes for such fiscal quarter, capital expenses for such fiscal quarter,
and depreciation, amortization, and other non-cash expenses for such fiscal
quarter, all as determined in accordance with GAAP (except that any rent
leveling adjustments shall be excluded).

Non-Material Breach. See §14.

Note Record. A Record with respect to any Note.

Notes. The Revolving Credit Notes, the Swingline Note and the Bid Rate Notes.

Obligations. All indebtedness, obligations and liabilities of the Borrower and
its Subsidiaries to any of the Banks, the Agent and the Arrangers, individually
or collectively (but without double-counting), under this Agreement and each of
the other Loan Documents and in respect of any of the Loans and the Notes and
Reimbursement Obligations incurred and the Letter of Credit Applications and the
Letters of Credit and other instruments at any time evidencing any thereof,
whether existing on the date of this Agreement or arising or incurred hereafter,
direct or indirect, joint or several, absolute or contingent, matured or
unmatured, liquidated or unliquidated, secured or unsecured, arising by
contract, operation of law or otherwise.

OFAC. The Office of Foreign Assets Control of the United States Department of
the Treasury.

 

-25-



--------------------------------------------------------------------------------

Organizational Documents. Collectively, (i) the Agreement of Limited Partnership
of BPLP, (ii) the Certificate of Limited Partnership of BPLP, (iii) the
Certificate of Incorporation of BPI, and (iv) the by-laws of BPI, in each case
as any of the foregoing may be amended in accordance with §8.21.

Other Taxes. All present or future stamp or documentary taxes or any other
excise or property taxes, charges or similar levies arising from any payment
made hereunder or under any other Loan Document or from the execution, delivery
or enforcement of, or otherwise with respect to, this Agreement or any other
Loan Document, but shall not include any Excluded Taxes.

Partially-Owned Entity(ies). Any of the partnerships, associations,
corporations, limited liability companies, trusts, joint ventures or other
business entities in which the Borrower, directly, or indirectly through its
full or partial ownership of another entity, own an equity interest, but which
is not required in accordance with GAAP to be consolidated with the Borrower for
financial reporting purposes.

Participant. See §20.5(a).

PBGC. The Pension Benefit Guaranty Corporation created by §4002 of ERISA and any
successor entity or entities having similar responsibilities.

Pension Act. The Pension Protection Act of 2006.

Pension Funding Rules. The rules of the Code and ERISA regarding minimum
required contributions (including any installment payment thereof) to Pension
Plans and set forth in, with respect to plan years ending prior to the effective
date of the Pension Act, Section 412 of the Code and Section 302 of ERISA, each
as in effect prior to the Pension Act and, thereafter, Sections 412, 430, 431,
432 and 436 of the Code and Sections 302, 303, 304 and 305 of ERISA.

Pension Plan. Any employee pension benefit plan (including a Multiple Employer
Plan or a Multiemployer Plan) that is maintained or contributed to by the
Borrower or BPI, as the case may be, or any ERISA Affiliate of either of them,
and is either covered by Title IV of ERISA or is subject to the minimum funding
standards under Section 412 of the Code.

Permits. All governmental permits, licenses, and approvals necessary for the
lawful operation and maintenance of the Real Estate Assets.

Permitted Liens. As defined in §9.2.

Permitted Properties. As defined in §9.3(l).

 

-26-



--------------------------------------------------------------------------------

Person. Any individual, corporation, partnership, trust, limited liability
company, unincorporated association, business, or other legal entity, and any
government (or any governmental agency or political subdivision thereof).

Platform. See §8.10(e).

Preferred Equity. Any preferred stock, preferred partnership interests,
preferred member interests or other preferred equity interests issued by the
Borrower, BPI or any of their respective Subsidiaries.

Prospectus. Collectively, the prospectus relating to the common stock of BPI and
included in the Registration Statement, and each preliminary prospectus relating
thereto.

Public Lender. See §8.10(e).

Rating Agencies. S & P and Moody’s or any one of S&P or Moody’s and another
nationally recognized rating agency hereafter designated by Borrower in writing
to Agent and approved by Agent. Borrower shall have the right, at any time and
from time to time, to replace one or both of the then applicable Rating
Agencies, provided, however, that either S&P or Moody’s shall at all times be
one of the Rating Agencies. Agent hereby approves Fitch as a replacement Rating
Agency hereunder.

RCRA. See §7.18.

Real Estate Assets. The fixed and tangible properties consisting of land,
buildings and/or other improvements owned or ground-leased by the Borrower or by
any other member of the BP Group (other than BPI) at the relevant time of
reference thereto, but (x) excluding all leaseholds where Borrower or any other
member of the BP Group is a ground-lessee other than (i) University Place,
Cambridge, Massachusetts and (ii) other leaseholds which are subject to ground
leases having an unexpired term of not less than (a) thirty (30) years from the
date hereof or (b) twenty-seven (27) years from the date hereof if in connection
with a so-called reverse like-kind exchange (in either such event, which ground
lease unexpired term will include only renewal options exercisable solely at the
ground lessee’s option and, if exercisable prior to the Maturity Date, so
exercised) and (y) including all leaseholds where the Borrower or any other
member of the BP Group is a ground-lessor. Notwithstanding the foregoing, Real
Estate Assets shall also include each Approved Condominium Property.

Real Estate Assets Under Development. Any Real Estate Assets for which the
Borrower, any of the Borrower’s Subsidiaries or any Partially-Owned Entity is
actively pursuing construction of one or more Buildings or other improvements
and for which construction is proceeding to completion without undue delay from
Permit denial, construction delays or otherwise, all pursuant to such Person’s
ordinary course of business, provided that any such Real Estate Asset (or, if
applicable, any Building comprising a portion of any such Real Estate Asset)
will no longer be considered a Real Estate Asset Under Development when a
certificate of occupancy has issued for such

 

-27-



--------------------------------------------------------------------------------

Real Estate Asset (or Building) or such Real Estate Asset (or Building) may
otherwise be lawfully occupied for its intended use. Notwithstanding the
foregoing, tenant improvements (where available) to previously constructed
and/or leased Real Estate Assets shall not be considered Real Estate Assets
Under Development.

Record. The grid attached to any Note, or the continuation of such grid, or any
other similar record, including computer records, maintained by any Bank with
respect to any Loan.

Recourse. With reference to any obligation or liability, any liability or
obligation that is not Without Recourse to the obligor thereunder, directly or
indirectly. For purposes hereof, a Person shall not be deemed to be “indirectly”
liable for the liabilities or obligations of an obligor solely by reason of the
fact that such Person has an ownership interest in such obligor, provided that
such Person is not otherwise legally liable, directly or indirectly, for such
obligor’s liabilities or obligations (e.g., by reason of a guaranty or
contribution obligation, by operation of law or by reason of such Person being a
general partner of such obligor).

Refinancing Mortgage. See §8.12.

Registration Statement. The registration statement on Form S-11 (File
No. 333-25279) with respect to the common stock of BPI, which became effective
in June, 1997.

Reimbursement Obligation. The Borrower’s obligation to reimburse the Banks and
the Agent on account of any drawing under any Letter of Credit as provided in
§3.2. Notwithstanding the foregoing, unless the Borrower shall notify the Agent
of its intent to repay the Reimbursement Obligation on the date of the related
drawing under any Letter of Credit as provided in §3.2 and such Reimbursement
Obligation is in fact paid by the Borrower on such date, such Reimbursement
Obligation shall simultaneously with such drawing be converted to and become a
Base Rate Loan as set forth in §3.3.

REIT. A “real estate investment trust”, as such term is defined in Section 856
of the Code.

Related Parties. With respect to any Person, such Person’s Affiliates and the
partners, directors, officers, employees, agents, trustees and advisors of such
Person and of such Person’s Affiliates.

Release. See §7.18(c)(iii).

Required Banks. As of any date, the Banks whose aggregate Commitments (other
than the Swingline Commitment) constitute at least fifty-one percent (51%) of
the Total Commitment (or, if the Commitments have been terminated, the Banks
whose aggregate Commitments (other than the Swingline Commitment), immediately
prior to such termination, constituted at least fifty-one percent (51%) of the
Total Commitment); provided that the Commitment of any Delinquent Bank shall be
excluded for purposes of making a determination of Required Banks.

 

-28-



--------------------------------------------------------------------------------

Revolving Credit Loan(s). Each and every revolving credit loan made or to be
made or deemed made by the Banks to the Borrower pursuant to §2 or §3.3, and
excluding, in any event all Swingline Loans and all Bid Rate Loans.

Revolving Credit Notes. Collectively, the separate promissory notes of the
Borrower in favor of each Bank in substantially the form of Exhibit A hereto, in
an aggregate principal amount equal to $750,000,000 or such greater amount to
which the Total Commitment is increased pursuant to §2.10, dated as of the date
hereof or as of such later date as any Person becomes a Bank under this
Agreement, and completed with appropriate insertions, as each of such notes may
be amended and/or restated from time to time.

S&P. Standard & Poor’s Financial Services LLC, a subsidiary of The McGraw-Hill
Companies, Inc., and its successors.

SARA. See §7.18.

SEC. The Securities and Exchange Commission, or any successor thereto.

SEC Filings. Collectively, (i) the Registration Statement, (ii) the Prospectus,
(iii) each so-called follow-on prospectus filed by BPI with the SEC from time to
time, (v) each Form 10-K and Form 8-K filed by BPI with the SEC from time to
time and (vi) each of the other public forms and reports filed by BPI with the
SEC from time to time.

Secured Consolidated Total Indebtedness. As of any date of determination, the
sum of (i) the aggregate principal amount of Consolidated Total Indebtedness of
the Borrower and its Subsidiaries outstanding at such date secured by a Lien
evidenced by a mortgage, deed of trust or other similar security instrument on
properties or other assets of the Borrower or its Subsidiaries, without regard
to Recourse; and (ii) the aggregate principal amount of Consolidated Total
Indebtedness of the Borrower and its Subsidiaries outstanding at such date which
Consolidated Total Indebtedness (x) causes a Real Estate Asset that would
otherwise be an Unencumbered Asset to cease to be an Unencumbered Asset and
(y) is not otherwise included in (i) above.

Subsidiary. Any corporation, association, partnership, limited liability
company, trust, joint venture or other business entity which is required to be
consolidated with the Borrower or BPI in accordance with GAAP.

Swingline Commitment. The obligation of the Swingline Lender to make Swingline
Loans to the Borrower in a maximum principal amount not exceeding at any time
twenty percent (20%) of the Total Commitment in effect at the time of
determination.

 

-29-



--------------------------------------------------------------------------------

Swingline Lender. BOA, in its capacity as swingline lender hereunder, or any
Eligible Assignee of BOA who executes an Assignment and Assumption assuming
BOA’s obligations as Swingline Lender.

Swingline Loans. Collectively, the loans in the maximum aggregate principal
amount of the Swingline Commitment made or to be made by the Swingline Lender to
the Borrower pursuant to §2.8 and subject to the limitations contained herein
and with each such Swingline Loan bearing interest at a per annum rate equal to
the Base Rate.

Swingline Loan Amount. See §2.8(b).

Swingline Note. The promissory note substantially in the form of Exhibit A-1
hereto which evidences the Swingline Loans.

Swingline Termination Date. The date which is no later than the 15th day
preceding the Maturity Date.

Taxes. All present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.

Total Commitment. As of any date, the sum of the then current Commitments of the
Banks. As of the Closing Date, the Total Commitment (including the Swingline
Commitment) is $750,000,000. After the Closing Date, the aggregate amount of the
Total Commitment (including the Swingline Commitment) may be increased to an
amount not exceeding $1,000,000,000, provided that such Increase is in
accordance with the provisions of §2.10.

Type. As to any Revolving Credit Loan, its nature as a Base Rate Loan or a
Eurodollar Rate Loan.

Unanimous Bank Approval. The written consent of each Bank (other than a
Delinquent Bank) that is a party to this Agreement at the time of reference.

Unencumbered Asset. Any Real Estate Asset that on any date of determination is
not subject to any Liens (excluding (i) any such Lien imposed by the
organizational documents of the owner of such asset relating solely to a
restriction on the timing of any sale or refinancing of such Real Estate Asset
which does not materially and adversely affect the value of such Real Estate
Asset and with respect to which the Agent has been specifically notified, and
(ii) any Permitted Liens).

Unsecured Consolidated Total Indebtedness. As of any date of determination, the
aggregate principal amount of Consolidated Total Indebtedness of the Borrower
and its Subsidiaries outstanding at such date (including, without limitation,
all the Obligations under this Agreement as of such date), that is not secured
by a Lien evidenced by a mortgage, deed of trust or other similar security
interest and excluding, in any event any Consolidated Total Indebtedness
included in (ii) of the definition of Secured Consolidated Total Indebtedness.

 

-30-



--------------------------------------------------------------------------------

Unrestricted Cash and Cash Equivalents. As of any date of determination, the sum
of (a) the aggregate amount of unrestricted cash then actually held by the
Borrower or any of its Subsidiaries (excluding without limitation, until
forfeited or otherwise entitled to be retained by the Borrower or any of its
Subsidiaries, tenant security and other restricted deposits) and (b) the
aggregate amount of unrestricted cash equivalents (valued at fair market value)
then held by the Borrower or any of its Subsidiaries. As used in this
definition, (i) “unrestricted” means the specified asset is not subject to any
Liens in favor of any Person, provided that, in any event, cash held in a
designated hotel account which is required to be used by the Borrower or any
Subsidiary in connection with such hotel shall be deemed to be unrestricted
cash, and (ii) “cash equivalents” means that such asset has a liquid, par value
in cash and is convertible to cash on demand. Notwithstanding anything contained
herein to the contrary, the term Unrestricted Cash and Cash Equivalents shall
not include the Commitments of the Banks to make Loans or to make any other
extension of credit under this Agreement.

USA Patriot Act. See §7.19(b).

Wholly-owned Subsidiary. Any Subsidiary which the Borrower shall at all times
own directly or indirectly (through a Subsidiary or Subsidiaries) at least a
majority (by number of votes or controlling interests) of the outstanding voting
interests and ninety-nine percent (99%) of the economic interests. For purposes
of this definition, with respect to any Subsidiary of the Borrower which is a
Massachusetts nominee trust, references to such Subsidiary shall be deemed to be
references to the beneficiary or beneficiaries of such nominee trust.

“Without Recourse” or “without recourse”. With reference to any obligation or
liability, any obligation or liability for which the obligor thereunder is not
liable or obligated other than as to its interest in a designated Real Estate
Asset or other specifically identified asset only, subject to such limited
exceptions to the non-recourse nature of such obligation or liability, such as,
but not limited to, fraud, misappropriation, misapplication and environmental
indemnities, as are usual and customary in like transactions involving
institutional lenders at the time of the incurrence of such obligation or
liability.

§1.2. Rules of Interpretation.

(i) A reference to any document or agreement shall include such document or
agreement as amended, modified or supplemented from time to time in accordance
with its terms or the terms of this Agreement.

(ii) The singular includes the plural and the plural includes the singular.

 

-31-



--------------------------------------------------------------------------------

(iii) A reference to any law includes any amendment or modification to such law.

(iv) A reference to any Person includes its permitted successors and permitted
assigns.

(v) Accounting terms not otherwise defined herein have the meanings assigned to
them by generally accepted accounting principles applied on a consistent basis
by the accounting entity to which they refer.

(vi) The words “include”, “includes” and “including” are not limiting.

(vii) All terms not specifically defined herein or by generally accepted
accounting principles, which terms are defined in the Uniform Commercial Code as
in effect in New York, have the meanings assigned to them therein.

(viii) Reference to a particular “§” or “Section” refers to that section of this
Agreement unless otherwise indicated, and “§” or “Section” may be used
interchangeably in this Agreement and in the other Loan Documents to refer to a
section of this Agreement.

(ix) The words “herein”, “hereof”, “hereunder” and words of like import shall
refer to this Agreement as a whole and not to any particular section or
subdivision of this Agreement.

(x) References to times of a day which are not otherwise made specific to a
particular time zone shall refer to the time in the Eastern Time Zone in the
United States.

(xi) Except as otherwise expressly provided herein, all terms of an accounting
or financial nature shall be construed in accordance with GAAP, as in effect
from time to time; provided that, if at any time any change in GAAP would affect
the computation of any financial ratio or requirement set forth in any Loan
Document, and either the Borrower shall request or the Required Banks shall
reasonably request, the Agent, the Banks and the Borrower shall negotiate in
good faith to amend such ratio or requirement to preserve the original intent
thereof in light of such change in GAAP (subject to the approval of the Required
Banks); provided that, until so amended, (i) such ratio or requirement shall
continue to be computed in accordance with GAAP prior to such change therein and
(ii) the Borrower shall provide to the Agent and the Banks financial statements
and other documents required under this Agreement or as reasonably requested
hereunder setting forth a reconciliation between calculations of such ratio or
requirement made before and after giving effect to such change in GAAP.

 

-32-



--------------------------------------------------------------------------------

§2. THE REVOLVING CREDIT FACILITY.

§2.1 Commitment to Lend. Subject to the provisions of §2.4 and the other terms
and conditions set forth in this Agreement, each of the Banks severally agrees
to lend to the Borrower, and the Borrower may borrow, repay, and reborrow from
each Bank from time to time between the Closing Date and the Maturity Date upon
notice by the Borrower to the Agent given in accordance with §2.4, such sums as
are requested by the Borrower up to a maximum aggregate principal amount
outstanding (after giving effect to all amounts requested) at any one time equal
to such Bank’s Commitment minus, without double counting, an amount equal to
such Bank’s Commitment Percentage multiplied by the sum of (x) the outstanding
principal amount of all Swingline Loans and Bid Rate Loans plus (y) all
Reimbursement Obligations to the extent not yet deemed Revolving Credit Loans
pursuant to §3.3 and the Maximum Drawing Amount; provided that the sum of the
outstanding amount of the Revolving Credit Loans (after giving effect to all
amounts requested), plus the Maximum Drawing Amount and, without double-counting
the portion, if any, of any Letter of Credit which is drawn and included in the
Revolving Credit Loans or the Maximum Drawing Amount, all outstanding
Reimbursement Obligations, plus all outstanding Swingline Loans, plus all
outstanding Bid Rate Loans, shall not at any time exceed the Total Commitment
and provided, further, that at the time the Borrower requests a Revolving Credit
Loan and after giving effect to the making thereof: (i) in the case of any
borrowing, all of the conditions in §13 (and in the case of any initial
borrowing or other extension of credit on the Closing Date, also the conditions
in §12) have been met at the time of such request, and (ii) there has not
occurred and is not continuing (or will not occur by reason thereof) any Default
or Event of Default; it being acknowledged and agreed that the Borrower shall be
permitted to request and borrow Loans if a Non-Material Breach (rather than a
Default or Event of Default) exists.

The Revolving Credit Loans shall be made pro rata in accordance with each Bank’s
Commitment Percentage. Each request for a Revolving Credit Loan made pursuant to
§2.4 shall constitute a representation and warranty by the Borrower that the
conditions set forth in §12 have been satisfied (except to the extent any such
condition has been waived and/or deferred in writing by the Agent and the
required number of Banks) as of the Closing Date and that the conditions set
forth in §13 have been satisfied (except to the extent any such condition has
been waived and/or deferred in writing by the Agent and the required number of
Banks) on the date of such request and will be satisfied (except to the extent
any such condition has been waived and/or deferred in writing by the Agent and
the required number of Banks) on the proposed Drawdown Date of the requested
Loan or issuance of Letter of Credit, as the case may be, provided that the
making of such representation and warranty by the Borrower shall not limit the
right of any Bank not to lend if such conditions have not been met. No Revolving
Credit Loan or other extension of credit shall be required to be made by any
Bank unless (in connection with the initial Revolving Credit Loan or Letter of
Credit or other extension

 

-33-



--------------------------------------------------------------------------------

of credit) all of the conditions contained in §12 have been satisfied (except to
the extent any such condition has been waived and/or deferred in writing by the
Agent and the required number of Banks) as of the Closing Date and unless all of
the conditions set forth in §13 have been met at the time of any request for a
Revolving Credit Loan or other extension of credit (except to the extent any
such condition has been waived and/or deferred in writing by the Agent and the
required number of Banks).

§2.2. The Revolving Credit Notes. The Revolving Credit Loans shall be evidenced
by the Revolving Credit Notes. A Revolving Credit Note shall be payable to the
order of each Bank in an aggregate principal amount equal to such Bank’s
Commitment. The Borrower irrevocably authorizes each Bank to make or cause to be
made, at or about the time of the Drawdown Date of any Revolving Credit Loan or
at the time of receipt of any payment of principal on such Bank’s Revolving
Credit Notes, an appropriate notation on such Bank’s applicable Note Record
reflecting the making of such Revolving Credit Loan or (as the case may be) the
receipt of such payment. The outstanding amount of the Revolving Credit Loans
set forth on such applicable Note Record shall be prima facie evidence of the
principal amount thereof owing and unpaid to such Bank, but the failure to
record, or any error in so recording, any such amount on such Note Record shall
not limit or otherwise affect the rights and obligations of the Borrower
hereunder or under any Revolving Credit Note to make payments of principal of or
interest on any Revolving Credit Note when due.

§2.3. Interest on Revolving Credit Loans; Facility Fee.

(a) Each Base Rate Loan shall bear interest for the period commencing with the
Drawdown Date thereof and ending on the last day of the Interest Period with
respect thereto (unless earlier paid in accordance with §4.2) at a rate equal to
the Base Rate plus the Applicable Base Rate Margin.

(b) Each Eurodollar Rate Loan shall bear interest for the period commencing with
the Drawdown Date thereof and ending on the last day of the Interest Period with
respect thereto (unless earlier paid in accordance with §4.2) at a rate equal to
the Eurodollar Rate determined for such Interest Period plus the Applicable
Eurodollar Margin.

(c) The Borrower unconditionally promises to pay interest on each Revolving
Credit Loan in arrears on each Interest Payment Date with respect thereto.

 

-34-



--------------------------------------------------------------------------------

(d) The Borrower agrees to pay to the Agent, for the accounts of the Banks in
accordance with their respective Commitment Percentages, a facility fee (the
“Facility Fee”) calculated at the rate, expressed in basis points on the Total
Commitment, which shall vary from time to time in relationship to variances in
the Debt Ratings as set forth in the following table:

 

S&P

  

Moody’s

  

Facility Fee (bps)

A-or above

   A3 or above    20.0

BBB+

   Baa1    22.5

BBB

   Baa2    27.5

BBB-

   Baa3    35.0

Below BBB - or unrated

   Below Baa3 or unrated    45.0

In the event only one of S&P or Moody’s is one of the two Rating Agencies as
required hereunder at the time of reference, the Debt Rating from the other
Rating Agency for purposes of establishing the Facility Fee (bps) shall be the
rating level utilized by such other Rating Agency which corresponds to the
comparable rating levels set forth in the table above. In the event the Debt
Ratings from the Rating Agencies are not equivalent, the Facility Fee (bps) will
be determined (i) based on the higher of the two Debt Ratings if the lower Debt
Rating is no more than one level lower than the higher Debt Rating, and
(ii) based on the level that is one rating level higher than the lower Debt
Rating if the lower Debt Rating is more than one level lower than the higher
Debt Rating. Adjustments in the Facility Fee (bps) based upon a change in a Debt
Rating level shall be effective on the first day following the change in such
Debt Rating.

The Borrower shall notify the Agent in writing of any change in the Debt Rating
as and when such change occurs.

The Facility Fee is payable in addition to all other fees due from Borrower in
connection with this Agreement and shall be payable quarterly in arrears on the
first Business Day of each calendar quarter for the immediately preceding
calendar quarter commencing on the first such date following the Closing Date
through the Maturity Date, with a final payment on the Maturity Date.

§2.4. Requests for Revolving Credit Loans.

The following provisions shall apply to each request by the Borrower for a
Revolving Credit Loan:

(i) The Borrower shall submit a Completed Loan Request to the Agent and,
following its receipt thereof, Agent shall promptly notify each Bank of its
Commitment Percentage of the requested Revolving Credit Loan as set forth in
§2.4(v). Except as otherwise provided herein, each Completed Loan Request shall
be in a minimum amount of $2,000,000 or an integral multiple of $100,000 in
excess thereof. Each Completed Loan Request shall be irrevocable and binding on
the Borrower and shall obligate the Borrower to accept the Revolving Credit
Loans requested from the Banks on the proposed Drawdown Date, unless such
Completed Loan Request is withdrawn (x) in the case of a request for a
Eurodollar Rate Loan, at least three (3) Business Days prior to the proposed
Drawdown Date for such Loan, and (y) in the case of a request for a Base Rate
Loan, at least one (1) Business Day prior to the proposed Drawdown Date for such
Loan.

 

-35-



--------------------------------------------------------------------------------

(ii) Each Completed Loan Request shall be delivered by the Borrower to the Agent
by 11:00 a.m. on any Business Day, and at least one (1) Business Day prior to
the proposed Drawdown Date of any Base Rate Loan, and at least three
(3) Business Days prior to the proposed Drawdown Date of any Eurodollar Rate
Loan.

(iii) Each Completed Loan Request shall include a completed writing in the form
of Exhibit B hereto specifying: (1) the principal amount of the Revolving Credit
Loan requested, (2) the proposed Drawdown Date of such Revolving Credit Loan,
(3) the Interest Period applicable to such Revolving Credit Loan, and (4) the
Type of such Revolving Credit Loan being requested. Further, each Completed Loan
Request shall contain a certification by Borrower in the form set forth in
Exhibit B which certifies (among other things) that, both before and after
giving effect to such requested Revolving Credit Loan or Letter of Credit, no
Default or Event of Default exists or will exist and that after taking into
account such requested Revolving Credit Loan or Letter of Credit, no Default or
Event of Default will exist as of the Drawdown Date.

(iv) No Bank shall be obligated to fund any Revolving Credit Loan or issue any
Letter of Credit unless:

(a) a Completed Loan Request has been timely received by the Agent as provided
in subsections (i)-(iii) above; and

(b) both before and after giving effect to the Revolving Credit Loan to be made
or Letter of Credit to be issued pursuant to the Completed Loan Request, all of
the conditions contained in §12 shall have been satisfied (to the extent such
conditions have not been waived and/or deferred in writing by the Agent and the
required number of Banks prior to the initial advance) as of the Closing Date,
with respect to the initial advance only, and all of the conditions set forth in
§13 shall have been met, including, without limitation, the condition under
§13.1 that there be no Default or Event of Default.

(v) The Agent will use its best efforts to notify each Bank of Agent’s receipt
of a Completed Loan Request on the same day it is received by the Agent and
will, absent circumstances outside of its control, so notify each Bank on the
Business Day following the day a Completed Loan Request is received by Agent.

 

-36-



--------------------------------------------------------------------------------

(vi) In the event that, on any Drawdown Date, after giving effect to the
requested Loan or Letter of Credit, Consolidated Total Indebtedness will exceed
60% (without exceeding 65%) of Consolidated Total Adjusted Asset Value (with
Consolidated Total Indebtedness and Consolidated Total Adjusted Asset Value
being adjusted as set forth in §10.1) or Unsecured Consolidated Total
Indebtedness will exceed 60% (without exceeding 65%) of Consolidated
Unencumbered Asset Value (with Unsecured Consolidated Total Indebtedness and
Consolidated Unencumbered Asset Value being adjusted as set forth in §10.4),
then Borrower shall also attach to the Completed Loan Request (or the request
for a Swingline Loan or Bid Rate Advance Borrowing Notice, as applicable), the
certificate attached hereto as Exhibit G, in accordance with §§10.1 and 10.4.

§2.5. Conversion Options.

(a) The Borrower may elect from time to time to convert any outstanding
Revolving Credit Loan to a Revolving Credit Loan of another Type, provided that
(i) with respect to any such conversion of a Eurodollar Rate Loan to a Base Rate
Loan, the Borrower shall give the Agent at least three (3) Eurodollar Business
Days’ prior written notice of such election, which notice must be received by
the Agent by 11:00 a.m. on any Business Day; (ii) subject to the proviso at the
end of this §2.5(a) and subject to §2.5(b) and §2.5(d), with respect to any
conversion of a Base Rate Loan to a Eurodollar Rate Loan, the Borrower shall
give the Agent at least three (3) Eurodollar Business Days’ prior written notice
of such election, which notice must be received by the Agent by 11:00 a.m. on
any Business Day; and (iii) no Loan may be converted into a Eurodollar Rate Loan
when any Default or Event of Default has occurred and is continuing. Following
receipt of such notice from the Borrower, Agent shall promptly notify each Bank
of such request by Borrower. All or any part of outstanding Revolving Credit
Loans of any Type may be converted as provided herein, provided that each
Conversion Request relating to the conversion of a Base Rate Loan to a
Eurodollar Rate Loan shall be for an amount equal to $2,000,000 or an integral
multiple of $100,000 in excess thereof and shall be irrevocable by the Borrower.

(b) Any Revolving Credit Loan of any Type may be continued as such upon the
expiration of the Interest Period with respect thereto (i) in the case of Base
Rate Loans, by compliance by the Borrower with the notice provisions contained
in §2.5(a)(ii) and (ii) in the case of Eurodollar Rate Loans, subject to the
proviso at the end of this §2.5(b) and §2.5(d), automatically as set forth in
§2.5(c), or by compliance by the Borrower with the notice provisions contained
in §2.5(a)(ii); provided that no Eurodollar Rate Loan may be continued as such
when any Default or Event of Default has occurred and is continuing but shall be
automatically converted to a Base Rate Loan on the last day of the first
Interest Period relating thereto ending during the continuance of any Default or
Event of Default. The Borrower shall notify the Agent promptly when any such
automatic conversion contemplated by this §2.5(b) is scheduled to occur.

 

-37-



--------------------------------------------------------------------------------

(c) Subject to the provisions of §2.5(a), §2.5(b) and §2.5(d), in the event that
the Borrower does not notify the Agent of its election hereunder with respect to
any Revolving Credit Loan, such Loan shall be automatically converted to (or
continued as) a Eurodollar Rate Loan having a 1-month Interest Period, at the
end of the applicable Interest Period; provided, if such Revolving Credit Loan
is a Base Rate Loan made at a point when the time between the end of the initial
Interest Period for such Base Rate Loan and the making of such Base Rate Loan is
less than three (3) Eurodollar Business Days, such Base Rate Loan shall continue
as a Base Rate Loan and not be so converted to a Eurodollar Rate Loan until the
end of the Interest Period for such Base Rate Loan which next follows such Base
Rate Loan’s initial Interest Period; and provided further, however, that nothing
contained in the foregoing proviso shall limit or restrict Borrower’s right to
convert such Base Rate Loan to a Eurodollar Rate Loan prior to the end of such
second Interest Period in accordance with §2.5(a)(ii).

(d) The Borrower may not request or elect a Eurodollar Rate Loan pursuant to
§2.4, elect to convert a Base Rate Loan to a Eurodollar Loan pursuant to §2.5(a)
or elect to continue a Eurodollar Rate Loan pursuant to §2.5(b) and a Revolving
Credit Loan shall not be automatically converted to or continued as a Eurodollar
Rate Loan, if, after giving effect thereto, there would be greater than six
(6) Eurodollar Rate Loans then outstanding. Any Loan Request or Conversion
Request for a Eurodollar Rate Loan that would create greater than six
(6) Eurodollar Rate Loans outstanding shall be deemed to be a Loan Request or
Conversion Request for a Base Rate Loan. By way of explanation of the foregoing,
in the event that the Borrower wishes to convert or continue two or more Loans
into one Eurodollar Rate Loan on the same day and for identical Interest Periods
(or borrow an additional Revolving Credit Loan simultaneously with converting or
continuing a Revolving Credit Loan for identical Interest Periods), such
Eurodollar Rate Loan shall constitute one single Eurodollar Rate Loan for
purposes of this clause (d).

§2.6. Funds for Revolving Credit Loans. Subject to the other provisions of this
§2, not later than 11:00 a.m. (Boston time) on the proposed Drawdown Date of any
Revolving Credit Loan, each of the Banks will make available to the Agent, at
Agent’s Funding Office, in immediately available funds, the amount of such
Bank’s Commitment Percentage of the amount of the requested Revolving Credit
Loan. Upon receipt from each Bank of such amount, the Agent will make available
to the Borrower the aggregate amount of such Revolving Credit Loan made
available to the Agent by the Banks. All such funds received by the Agent by
11:00 a.m. (Boston Time) on any Business Day will be made available to the
Borrower not later than 2:00 p.m. on the same Business Day; funds received after
such time will be made available by not later than 11:00 a.m. on the next
Business Day (provided that as to any Bank which is required to fund Revolving
Credit Loans from its head office located in the Pacific Time Zone (U.S.), the
preceding reference to ‘11:00 a.m.’ shall be deemed to be a reference to ‘1:00
p.m.’). The failure or refusal of any Bank to make available to the Agent at the
aforesaid time and place on any Drawdown Date the amount of its Commitment
Percentage of the requested Revolving Credit Loan shall not relieve any other
Bank from its several obligation hereunder to make available to the Agent the
amount of its Commitment Percentage of any requested

 

-38-



--------------------------------------------------------------------------------

Revolving Credit Loan but in no event shall the Agent (in its capacity as Agent)
have any obligation to make any funding or shall any Bank be obligated to fund
more than its Commitment Percentage of the requested Revolving Credit Loan or to
increase its Commitment Percentage on account of such failure or otherwise.

§2.7. Reduction of Commitment. The Borrower shall have the right at any time and
from time to time upon five (5) Business Days’ prior written notice to the Agent
to reduce by $500,000 or an integral multiple thereof or terminate entirely the
unborrowed portion of the then Total Commitment, whereupon the Commitments of
the Banks shall be reduced pro rata in accordance with their respective
Commitment Percentages by the amount specified in such notice or, as the case
may be, terminated. Upon the effective date of any such reduction or
termination, the Borrower shall pay to the Agent for the respective accounts of
the Banks the full amount of the Facility Fee then accrued and unpaid on the
amount of the reduction. No reduction or termination of the Commitments may be
reinstated. In the event the aggregate Commitments of the Banks have been
reduced to zero ($0), no Letters of Credit are then issued and outstanding
hereunder, and the Loans and all other Obligations outstanding or due hereunder
have been paid or repaid in full in cash, this Agreement and the revolving
credit facility shall automatically terminate (except as to those provisions
hereof which expressly survive such termination), unless otherwise agreed to in
writing by the Agent and the Borrower. Agent shall promptly provide each Bank
with copies of any notices received by Agent from Borrower under this §2.7.

§2.8. Swingline Loans.

(a) Availability. Subject to the terms and conditions of this Agreement and so
long as the Swingline Lender does not have knowledge that any Default or Event
of Default exists or will exist after giving effect to the applicable Swingline
Loan, and the Borrower has delivered to the Agent a loan request in the form of
Exhibit B hereto, the Swingline Lender agrees to make Swingline Loans to the
Borrower from time to time from the Closing Date to, but not including, the
Swingline Termination Date; provided, that the aggregate principal amount of all
outstanding Swingline Loans (after giving effect to any amount requested) at any
time, shall not exceed the lesser of (i) the Total Commitment in effect at such
time less the sum of (A) all outstanding Revolving Credit Loans at such time
(after giving effect to all amounts requested), (B) the Maximum Drawing Amount
and, without double-counting the portion, if any, of any Letter of Credit which
is drawn and included in the Revolving Credit Loans or the Maximum Drawing
Amount, all outstanding Reimbursement Obligations at such time, and (C) all
outstanding Bid Rate Loans at such time, and (ii) the Swingline Commitment at
such time. Swingline Loans hereunder may be used in anticipation of borrowing
Revolving Credit Loans, Bid Rate Loans and for other short-term requirements and
shall be repaid in accordance with the terms hereof. Each Swingline Loan must be
for an amount equal to at least $1,000,000 and in an integral multiple of
$100,000 and shall be evidenced by the Swingline Note. The Swingline Lender
shall initiate the transfer of funds representing the Swingline Loan to the
Borrower by 4:00 p.m. (Boston time) on the Business Day of the requested
borrowing, so

 

-39-



--------------------------------------------------------------------------------

long as the Swingline Loan has been requested by the Borrower no later than 1:00
p.m. (Boston time) on such Business Day. In no event shall the number of
Swingline Loans outstanding at any time exceed three (3). All Swingline Loans
shall bear interest at the Base Rate plus the Applicable Base Rate Margin. The
Borrower unconditionally promises to pay interest on each Swingline Loan in
arrears on each Interest Payment Date with respect thereto.

(b) Repayment. The Borrower hereby absolutely and unconditionally promises to
repay the outstanding principal amount of each Swingline Loan and all accrued
interest and charges thereon (the “Swingline Loan Amount”) on the earliest to
occur of: (i) the fifth (5th) Business Day after the date on which the Swingline
Loan is advanced or (ii) the Swingline Termination Date; provided, the Borrower
shall have the right to prepay Swingline Loans without penalty or any prepayment
charge.

(c) Refunding and Conversion of Swingline Loans to Revolving Credit Loans.

(i) On the maturity of each Swingline Loan (which shall be no longer than the
period for repayment set forth above in §2.8(b)), the Borrower shall be deemed
to have requested on such date a Revolving Credit Loan comprised solely of a
Base Rate Loan in a principal amount equal to the Swingline Loan Amount in order
to repay such Swingline Loan. Such refundings of the Swingline Loan through the
funding of such Revolving Credit Loans shall be made by the Banks in accordance
with their respective Commitment Percentages and shall thereafter be reflected
as Revolving Credit Loans of the Banks on the books and records of the Agent.

(ii) If a Default or an Event of Default has occurred and is continuing, all
Swingline Loans shall be refunded by the Banks on demand by the Swingline
Lender, in which case the Borrower shall be deemed to have requested on such
date of demand a Revolving Credit Loan comprised solely of a Base Rate Loan in a
principal amount equal to the Swingline Loan Amount for such Swingline Loans.
Such refundings of the Swingline Loans through the funding of such Revolving
Credit Loans shall be made by the Banks in accordance with their respective
Commitment Percentages and shall thereafter be reflected as Revolving Credit
Loans of the Banks on the books and records of the Agent.

(iii) Each Bank shall fund its respective Commitment Percentage of Revolving
Credit Loans (and the Agent may apply Cash Collateral available with respect to
the applicable Swingline Loans) as required to so repay Swingline Loans
outstanding to the Swingline Lender upon such deemed request or demand by the
Swingline Lender but in no event later than 2:00 p.m. (Boston time) on the next
succeeding Business Day after such deemed request or demand is made. No Bank’s
obligation to fund its respective Commitment Percentage of the repayment of a
Swingline Loan shall be affected by any other Bank’s failure to fund its
Commitment Percentage of such repayment, nor shall any Bank’s Commitment
Percentage be increased as a result of any such failure of any other Bank to
fund its Commitment

 

-40-



--------------------------------------------------------------------------------

Percentage. To the extent any Bank does not fund its respective Commitment
Percentage of any Revolving Credit Loan to the Borrower pursuant to this
§2.8(c)(iii), such Bank shall be deemed a Delinquent Bank and the Borrower shall
repay such amounts to the Swingline Lender in accordance with the provisions of
§4.3 as if such Loan were a Revolving Credit Loan for which a Bank did not remit
its share to the Agent. If any portion of any such amount paid to the Swingline
Lender shall be recovered by or on behalf of the Borrower from the Swingline
Lender in bankruptcy or otherwise, the loss of the amount so recovered shall be
ratably shared among all the Banks.

(iv) If at any time the Borrower receives notice from the Swingline Lender that
the aggregate principal amount of all Revolving Credit Loans outstanding, plus
the aggregate principal amount of all Swingline Loans outstanding (including the
Swingline Loan for which demand for payment is then made by the Swingline Lender
pursuant to this subsection), plus the Maximum Drawing Amount and, plus, without
double-counting the portion, if any, of any Letter of Credit which is drawn and
included in the Revolving Credit Loans or the Maximum Drawing Amount, all
outstanding Reimbursement Obligations at such time, plus all outstanding Bid
Rate Loans at such time, equals or exceeds the Total Commitment at such time the
Borrower shall repay the amount of such excess upon demand by the Swingline
Lender, which payment shall be applied first to the Swingline Loans, second to
the Revolving Credit Loans and thereafter to the Bid Rate Loans.

(v) Each Bank acknowledges and agrees that its obligation to refund Swingline
Loans with Revolving Credit Loans in accordance with the terms of this §2.8 is
absolute and unconditional and shall not be affected by any circumstance
whatsoever, including, in any event, non-satisfaction of any conditions set
forth in this Agreement pertaining to advances of Revolving Credit Loans
hereunder, except to the limited extent expressly referred to in the first
sentence of §2.8(a). Further, each Bank agrees and acknowledges that if, prior
to the refunding of any outstanding Swingline Loans pursuant to this §2.8, one
of the events described in §§14.1(g) or (h) shall have occurred, each Bank will,
on the date the applicable Revolving Credit Loan would have been made pursuant
to §2.8(c)(i) or (ii), purchase an undivided participating interest in the
Swingline Loan to be refunded in an amount equal to its Commitment Percentage of
such Swingline Loan Amount. Each Bank will immediately transfer to the Swingline
Lender, in immediately available funds, the amount of its participation.
Whenever, at any time after the Swingline Lender has received from any Bank such
Bank’s participating interest in a Swingline Loan, the Swingline Lender receives
any payment on account thereof, the Swingline Lender will distribute to such
Bank its participating interest in such amount (appropriately adjusted, in the
case of interest payments, to reflect the period of time during which such
Bank’s participating interest was outstanding and funded).

(vi) Each Bank’s Commitment Percentage applicable to any Swingline Loan shall be
identical to its Commitment Percentage applicable to Revolving Credit Loans.

 

-41-



--------------------------------------------------------------------------------

§2.9. Bid Rate Advances.

(a) Each Bank severally agrees that, on the terms and conditions set forth in
this Agreement, the Borrower may request and receive Bid Rate Advances under
this §2.9 from time to time on any Business Day during the period from the date
hereof until the date occurring 30 days prior to the Maturity Date in the manner
set forth below; provided, however, that:

(i) following the making of each Bid Rate Advance, the aggregate principal
amount of all Revolving Credit Loans then outstanding, plus the aggregate amount
of all Swingline Loans then outstanding, plus the aggregate amount of all Bid
Rate Advances then outstanding (including the requested Bid Rate Advance), plus
the Maximum Drawing Amount and, without double-counting the portion, if any, of
any Letter of Credit which is drawn and included in the Revolving Credit Loans
or the Maximum Drawing Amount, plus all outstanding Reimbursement Obligations at
such time, shall not exceed the Total Commitment in effect at such time;

(ii) at no time shall the aggregate amount of all Bid Rate Advances then
outstanding (including the requested Bid Rate Advance) exceed the Bid Rate
Maximum Amount; and

(iii) at the time the Borrower requests a Bid Rate Advance and after giving
effect to the making thereof, no Default or Event of Default has occurred and is
continuing.

(b) The procedures for the solicitation and acceptance of Bid Rate Loans are set
forth below (with the references to time of day meaning New York, New York
time):

(i) The Borrower may request a Bid Rate Advance under this §2.9(b) by giving the
Agent irrevocable notice, in the form attached hereto as Exhibit D-2 (a “Bid
Rate Advance Borrowing Notice”), specifying the date and aggregate amount of the
proposed Bid Rate Advance, the maturity date for repayment of each Bid Rate Loan
to be made as part of such Bid Rate Advance (which maturity date may not be
earlier than, in the case of an Absolute Rate Auction, the date occurring one
day, and in the case of an Indexed Rate Auction, the date occurring seven days,
after the date of the related Bid Rate Advance or later than, in either case,
the earlier of the day occurring 180 days after the date of such Bid Rate
Advance and the Maturity Date), and any other terms to be applicable to such Bid
Rate Advance, not later than 11:00 a.m. (A) in the case of an Absolute Rate
Auction, one (1) Business Day prior to the date of the proposed Bid Rate
Advance, and (B) in the case of an Indexed Rate Auction, four (4) Business Days
prior to the date of the proposed Bid Rate

 

-42-



--------------------------------------------------------------------------------

Advance. Each Bid Rate Advance Borrowing Notice shall also include a
certification by Borrower in the form set forth in Exhibit D-2 which certifies
(among other things) that, both before and after giving effect to such requested
Bid Rate Advance, each of the conditions to borrowing set forth in §13 have been
satisfied, including, without limitation, in §13.1. The Agent shall, promptly
following its receipt of a Bid Rate Advance Borrowing Notice under this §2.9(b),
notify each Bank of such request by sending such Bank a copy of such Bid Rate
Advance Borrowing Notice.

(ii) Each Bank may, if, in its sole discretion, it elects to do so, irrevocably
offer to make one or more Bid Rate Loans to the Borrower as part of such
proposed Bid Rate Advance at a rate or rates of interest specified by such Bank
in its sole discretion, by providing written notice to the Agent (which shall
give prompt notice thereof to the Borrower), before 10:30 a.m. (or if such Bank
is serving as the Agent, before 10:00 a.m.) on (A) the date of such proposed Bid
Rate Advance, in the case of an Absolute Rate Auction, and (B) the date that is
three Business Days before the date of such proposed Bid Rate Advance, in the
case of an Indexed Rate Auction, in the form of Exhibit D-3 attached hereto (the
“Competitive Bid Notice”) of the minimum amount and maximum amount of each Bid
Rate Loan which such Bank would be willing to make as part of such proposed Bid
Rate Advance (which amounts may, subject to the proviso to the first sentence of
§2.9(a), exceed such Bank’s Commitment) and the rate or rates of interest
therefor.

Any Competitive Bid Notice shall be disregarded and given no effect if it
contains qualifying or conditional language, proposes terms and conditions other
than or in addition to those set forth in the applicable Bid Rate Advance
Borrowing Notice or arrives after the time set forth above for its receipt by
the Agent.

(iii) The Borrower shall, in turn, before (A) 1:00 p.m. on the date of such
proposed Bid Rate Advance, in the case of an Absolute Rate Auction, and (B) 1:00
p.m. three Business Days before the date of such proposed Bid Rate Advance, in
the case of an Indexed Rate Auction, either:

(x) cancel such Bid Rate Advance by giving the Agent notice to that effect, or

(y) accept one or more of the offers made by any Bank or Banks pursuant to
§2.9(b), in its sole discretion and subject to §2.9(d), by giving notice, in the
form of Exhibit D-4 attached hereto, to the Agent of the amount of each Bid Rate
Loan to be made by each Bank as part of such Bid Rate Advance, and reject any
remaining offers made by Banks pursuant to §2.9(b)(ii) by giving the Agent
notice to that effect.

 

-43-



--------------------------------------------------------------------------------

(iv) If the Borrower notifies the Agent that such Bid Rate Advance is canceled
pursuant to §2.9(b)(iii)(x), the Agent shall give prompt notice thereof to the
Banks and such Bid Rate Advance shall not be made.

(v) If the Borrower accepts one or more of the offers made by any Bank or Banks
pursuant to §2.9(b)(iii)(y), the Agent shall in turn promptly notify (A) each
Bank that has made an offer as described in §2.9(b)(ii) of the date, and
aggregate amount of such Bid Rate Advance and whether or not any offer or offers
made by such Bank pursuant to §2.9(b)(ii) have been accepted by the Borrower and
(B) each Bank that is to make a Bid Rate Loan as part of such Bid Rate Advance,
of the amount of each Bid Rate Loan to be made by such Bank as part of such Bid
Rate Advance. Each Bank that is to make a Bid Rate Loan as part of such Bid Rate
Advance shall, not later than the specified remittance time (as set forth in the
notice received from the Agent pursuant to clause (B) of the preceding sentence)
on the date of such Bid Rate Advance specified in the notice received from the
Agent pursuant to clause (B) of the preceding sentence, make available to the
Agent such Bank’s portion of such Bid Rate Advance, in same day funds. After
receipt by the Agent of such funds and provided that the conditions in §13 are
satisfied and the Borrower has delivered to the Agent the certificate referred
to in §2.4(iv)(c) as if all references in §2.4(iv)(c) to Revolving Credit Loans
were to Bid Rate Loans, the Agent will make such funds available to the Borrower
upon execution and delivery to the applicable Bank (with a copy to the Agent) by
the Borrower of a Bid Rate Note evidencing such Bid Rate Loan (and the
provisions set forth in the last two sentences of §2.2 relating to Revolving
Credit Notes shall apply equally to the Bid Rate Notes). Promptly after each Bid
Rate Advance the Agent will notify each Bank of such Bid Rate Advance.

(vi) If the Borrower accepts one or more of the offers made by any Bank or Banks
pursuant to §2.9(b)(iii)(y) and fails to borrow any Bid Rate Loan so accepted,
the Borrower shall indemnify the Bank funding such Loan against any loss or
expense incurred by reason of the liquidation or reemployment of deposits or
other funds acquired by such Bank to fund or maintain such unborrowed Bid Rate
Loans, including, without limitation, Eurodollar Breakage Costs and other
compensation, if any, as provided in §5.9.

(vii) A Bid Rate Advance fee of $750.00 shall be payable by the Borrower to the
Agent, for the account of the Agent, with respect to and concurrently with the
delivery of each Bid Rate Advance Borrowing Notice.

 

-44-



--------------------------------------------------------------------------------

(c) Each Bid Rate Advance shall be in an aggregate amount not less than
$5,000,000 or an integral multiple of $1,000,000 in excess thereof, and,
following the making of each Bid Rate Advance, the Borrower shall be in
compliance with the limitation set forth in the proviso to §2.9(a).

(d) Each acceptance by the Borrower pursuant to §2.9(b)(iii)(y) of the offers
made in response to a Bid Rate Advance Borrowing Notice shall be treated as an
acceptance of such offers in ascending order of the rates or margins, as
applicable, at which the same were made but if, as a result thereof, two or more
offers at the same such rate or margin would be partially accepted, then the
amounts of the Bid Rate Loans in respect of which such offers are accepted shall
be treated as being the amounts which bear the same proportion to one another as
the respective amounts of the Bid Rate Loans so offered bear to one another but,
in each case, rounded as the Agent may consider necessary to ensure that the
amount of each such Bid Rate Loan is $5,000,000 or an integral multiple of
$1,000,000 in excess thereof.

(e) Within the limits and on the conditions set forth in this §2.9, the Borrower
may from time to time borrow under this §2.9, repay pursuant to §2.9(f), and
reborrow under this §2.9.

(f) The Borrower hereby absolutely and unconditionally promises to pay to the
Agent for the account of each Bank which has made a Bid Rate Loan to it, on the
maturity date of such Bid Rate Loan (such maturity date being that specified by
the Borrower for repayment of such Bid Rate Loan in the related Bid Rate Advance
Borrowing Notice) or such earlier date to which the maturity of such Bid Rate
Loan has been accelerated hereunder, the then unpaid principal amount of such
Bid Rate Loan and all accrued but unpaid interest thereon. The Borrower shall
have no right to prepay any principal amount of any Bid Rate Loan unless, and
then only on the terms, specified by the Borrower for such Bid Rate Loan in the
related Bid Rate Advance Borrowing Notice and subject to payment of Eurodollar
Breakage Costs and other compensation, if any, as provided in §5.9.

(g) The Borrower shall, and hereby absolutely and unconditionally promises to,
pay interest on the unpaid principal amount of each Bid Rate Loan made to it,
from the date of such Bid Rate Loan to the date the principal amount of such Bid
Rate Loan is repaid in full, at the rate of interest for such Bid Rate Loan
specified by the Bank making such Bid Rate Loan in the related notice submitted
by such Bank pursuant to §2.9(b)(ii), payable on the interest payment date or
dates specified by the Borrower for such Bid Rate Loan in the related Bid Rate
Advance Borrowing Notice and on any date on which such Bid Rate Loan is prepaid,
whether by acceleration or otherwise, and at maturity. In the event the term of
any Bid Rate Loan shall be longer than three months, interest thereon shall be
payable not less frequently than once each three-month period during such term.
Interest on Bid Rate Loans shall be calculated for actual days elapsed on the
basis of a 360-day year.

 

-45-



--------------------------------------------------------------------------------

(h) Each Existing Bid Rate Advance, upon the effectiveness of this Agreement,
shall automatically be deemed to be a Bid Rate Advance made under and pursuant
to this Agreement for all purposes.

§2.10. Increases in Total Commitment. The Borrower shall have the right to cause
the Total Commitment to increase, from time to time, in minimum increments of
$50,000,000 up to an aggregate increase amount not at any time exceeding
$250,000,000 (the “Increase”), in which event the Agent will amend Schedule 2 to
reflect the increased Commitment of each Bank, if any, that has agreed in
writing to an increase and to add any third party financial institution that may
have become a party to, and a “Bank” under, this Agreement in connection with
the Increase; provided, however, that it shall be a condition precedent to the
effectiveness of the Increase that the Increase Conditions shall have been
satisfied. In the event that the Increase results in any change to the
Commitment Percentage of any Bank, then on the effective date of such Increase
in the Total Commitment (i) any new Bank, and any existing Bank whose Commitment
has increased, shall pay to the Agent such amounts as are necessary to fund its
new or increased Commitment Percentage of all existing Revolving Credit Loans,
(ii) the Agent will use the proceeds thereof to pay to all Banks whose
Commitment Percentage is decreasing such amounts as are necessary so that each
such Bank’s participation in existing Revolving Credit Loans will be equal to
its adjusted Commitment Percentage, and (iii) if the effective date of such
Increase in the Total Commitment occurs on a date other than the last day of an
Interest Period applicable to any outstanding Eurodollar Rate Loan, the Borrower
will be responsible for Eurodollar Breakage Costs and any other amounts payable
pursuant to §5.9 on account of the payments made pursuant to clause (ii) above.
In no event shall any Bank be required to participate in an Increase.

§2.11. Extension of Revolving Credit Maturity Date. At least 30 days but in no
event more than 90 days prior to June 24, 2014, the Borrower, by written notice
to the Agent (with copies for each Bank), may request an extension of the
Maturity Date by a period of one year from the Maturity Date then in effect (the
“Extension”). The Extension shall become effective on June 24, 2014 so long as
(i) the Borrower has paid to the Agent on such date, for the ratable accounts of
the Banks, an extension fee in an amount equal to 20 basis points on the Total
Commitment in effect on such date (“Extension Fee”), and (ii) no Default or
Event of Default has occurred and is continuing on such date and all
representations and warranties contained in the Loan Documents shall be true and
correct as of such date (except (i) to the extent of changes resulting from
transactions contemplated or not prohibited by this Agreement or the other Loan
Documents and changes occurring in the ordinary course of business, (ii) to the
extent that such representations and warranties relate expressly to an earlier
date and (iii) to the extent otherwise represented by the Borrower with respect
to the representation set forth in §7.10). The notice referred to in the first
sentence of this §2.11 shall constitute and shall be deemed to be a
certification by the Borrower as to the truth and accuracy of the statements
contained in clause (ii) of the preceding sentence.

 

-46-



--------------------------------------------------------------------------------

§3. LETTERS OF CREDIT.

§3.1. Letter of Credit Commitments.

§3.1.1. Commitment to Issue Letters of Credit. Subject to the terms and
conditions hereof and the execution and delivery by the Borrower of a letter of
credit application on the Fronting Bank’s customary form as part of a Completed
Loan Request (a “Letter of Credit Application”), the Fronting Bank on behalf of
the Banks and in reliance upon the agreement of the Banks set forth in §3.1.4
and upon the representations and warranties of the Borrower contained herein,
agrees, in its individual capacity, to issue, extend and renew for the account
of the Borrower (or, so long as Borrower remains fully liable on the applicable
Letter of Credit Application, for the account of a Wholly-Owned Subsidiary of
Borrower or a Partially-Owned Entity) one or more letters of credit
(individually, a “Letter of Credit”), in such form as may be requested from time
to time by the Borrower and reasonably agreed to by the Fronting Bank; provided,
however, that, after giving effect to such Completed Loan Request, (a) the
Maximum Drawing Amount plus all Reimbursement Obligations (to the extent, if
any, not yet deemed a Revolving Credit Loan pursuant to §3.3), shall not exceed
$300,000,000 at any one time and (b) the sum of (i) the Maximum Drawing Amount
and, without double counting, all Reimbursement Obligations (to the extent, if
any, not yet deemed a Revolving Credit Loan pursuant to §3.3) and (ii) the
amount of all Loans (including Swingline Loans and Bid Rate Loans) outstanding
shall not exceed the Total Commitment in effect at such time. It is acknowledged
that the Existing Letters of Credit are to be treated as Letters of Credit
hereunder for all purposes, including, without limitation, with respect to the
Reimbursement Obligations of the Borrower under §3.2 and the funding obligations
of the Banks under §3.3. As this Agreement constitutes an entire amendment and
restatement of the Existing Credit Agreement, it is acknowledged and agreed that
BOA shall not, and shall not have any obligation to, issue any further Letters
of Credit under the Existing Credit Agreement. The Fronting Bank shall not issue
any Letter of Credit if any Bank is at that time a Delinquent Bank, unless the
Fronting Bank has entered into arrangements, including the delivery of Cash
Collateral, satisfactory to the Fronting Bank (in its sole discretion) with the
Borrower or such Bank to eliminate the Fronting Bank’s actual or potential
Fronting Exposure (after giving effect to §5.12.1(d)) with respect to the
Delinquent Bank arising from either the Letter of Credit then proposed to be
issued or that Letter of Credit and all other Letter of Credit Obligations as to
which the Fronting Bank has actual or potential Fronting Exposure, as it may
elect in its sole discretion.

§3.1.2. Letter of Credit Applications. Each Letter of Credit Application shall
be completed to the reasonable satisfaction of the Agent and the Fronting Bank.
In the event that any provision of any Letter of Credit Application shall be
inconsistent with any provision of this Agreement (including provisions
applicable to a Completed Loan Request) or shall impose additional financial or
other material obligations (other than technical, administrative and ministerial
obligations, whether relating to the mechanics of a draw under a Letter of
Credit or otherwise), then the provisions of this Agreement shall, to the extent
of any such inconsistency or additional material obligation, govern.

 

-47-



--------------------------------------------------------------------------------

§3.1.3. Terms of Letters of Credit. Each Letter of Credit issued, extended or
renewed hereunder shall, among other things, (i) provide for the payment of
sight drafts for honor thereunder when presented in accordance with the terms
thereof and when accompanied by the documents described therein, and (ii) have
an expiry date no later than the Letter of Credit Expiration Date. Unless
otherwise expressly agreed by the Fronting Bank and the Borrower when a Letter
of Credit is issued (including any such agreement applicable to an Existing
Letter of Credit), the rules of the ISP shall apply to each Letter of Credit.

§3.1.4. Obligations of Banks with respect to Letters of Credit. Each Bank
severally agrees that it shall be absolutely liable, without regard to the
occurrence of any Default or Event of Default or any other condition precedent
whatsoever, to the extent of such Bank’s Commitment Percentage, to reimburse the
Fronting Bank on demand pursuant to §3.3 for the amount of each draft paid by
the Fronting Bank under each Letter of Credit to the extent that such amount is
not reimbursed by the Borrower pursuant to §3.2 (such agreement for a Bank being
called herein the “Letter of Credit Participation” of such Bank). Each such
payment made by a Bank shall be treated as a purchase by such Bank of a
participation in the Fronting Bank’s interest in such Letter of Credit and each
Bank shall share, in accordance with its respective Commitment Percentage, in
any interest which accrues and is payable by the Borrower pursuant to §3.2 or
otherwise in connection with such Letter of Credit.

§3.1.5. Fronting Bank. Notwithstanding the definition of Fronting Bank, in the
event that the Borrower reasonably determines that it would be beneficial to
have a Letter of Credit issued by a Bank with a higher rating than BOA has at
any applicable time of reference (as determined by Moody’s or S&P), or for any
other reason acceptable to the Agent, the Borrower shall have the right to elect
any Bank having a higher rating than BOA (or such other applicable Bank) as the
Fronting Bank for that particular Letter of Credit, provided that no Bank other
than BOA shall be required to be a Fronting Bank.

§3.2. Reimbursement Obligation of the Borrower. In order to induce the Fronting
Bank to issue, extend and renew each Letter of Credit and the Banks to
participate therein, the Borrower hereby agrees, except as contemplated in §3.3,
to reimburse or pay to the Fronting Bank, for the account of the Fronting Bank
or (as the case may be) the Banks, with respect to each Letter of Credit issued,
extended or renewed by the Fronting Bank hereunder,

(a) except as otherwise expressly provided in §3.2(b) and (c) or §3.3, promptly
upon notification by the Fronting Bank or the Agent that any draft presented
under such Letter of Credit is honored by the Fronting Bank, or the Fronting
Bank otherwise makes a payment with respect thereto, (i) the amount paid by the
Fronting Bank under or with respect to such Letter of Credit, and (ii) any
amounts payable pursuant to §5.6 under, or with respect to, such Letter of
Credit,

 

-48-



--------------------------------------------------------------------------------

(b) upon the reduction (but not termination) of the Total Commitment to an
amount less than the then Maximum Drawing Amount (after taking into account all
outstanding Loans and Reimbursement Obligations, if any (without double
counting)), an amount equal to such difference, which amount shall be held by
the Agent in an interest-bearing account (with interest to be added to such
account) as Cash Collateral for the benefit of the Banks and the Agent for all
Reimbursement Obligations, and

(c) upon the termination of the Total Commitment, or the acceleration of the
Reimbursement Obligations with respect to all Letters of Credit in accordance
with §14, an amount equal to the then Maximum Drawing Amount on all Letters of
Credit, which amount shall be held by the Agent in an interest-bearing account
(with interest to be added to such account) as Cash Collateral for the benefit
of the Banks and the Agent for all Reimbursement Obligations.

Each such payment shall be made to the Agent for the benefit of the Banks at the
Agent’s Funding Office in immediately available funds. Interest on any and all
amounts not converted to a Revolving Credit Loan pursuant to §3.3 and remaining
unpaid by the Borrower under this §3.2 at any time from the date such amounts
become due and payable (whether as stated in this §3.2, by acceleration or
otherwise) until payment in full (whether before or after judgment) shall be
payable to the Agent for the benefit of the Banks on demand at the rate
specified in §5.10 for overdue principal on the Loans.

§3.3. Letter of Credit Payments; Funding of a Loan.

(a) If any draft shall be presented or other demand for payment shall be made
under any Letter of Credit, the Fronting Bank will use its best efforts to
notify the Borrower and the Agent (who will use its best efforts to promptly
notify each of the Banks), on or before the date the Fronting Bank intends to
honor such drawing, of the date and amount of the draft presented or demand for
payment and of the date and time when it expects to pay such draft or honor such
demand for payment and, except to the extent the amount of such draft becomes a
Revolving Credit Loan as set forth in this §3.3, Borrower shall reimburse Agent,
as set forth in §3.2. Notwithstanding anything contained in §3.2 or this §3.3 to
the contrary, however, unless Borrower shall have notified the Agent and
Fronting Bank prior to 11:00 a.m. (New York time) on the Business Day
immediately prior to the date of such drawing that Borrower intends to reimburse
Fronting Bank for the amount of such drawing with funds other than the proceeds
of Revolving Credit Loans, Borrower shall be deemed to have timely given a
Completed Loan Request pursuant to §2.4 to Agent, requesting a Base Rate Loan on
the date on which such drawing is honored and in an amount equal to the amount
of such drawing, without regard to the minimum and multiples specified in
§2.4(i) for the principal amount of Revolving Credit Loans. The Borrower may
thereafter convert any such Base Rate Loan to a Revolving Credit Loan of another
Type in accordance with §2.5. Each Bank shall, in accordance with §2.6, make
available such Bank’s Commitment Percentage of such Revolving Credit Loan to
Agent, the proceeds of which shall be applied directly by Agent to reimburse
Fronting Bank for the amount of such

 

-49-



--------------------------------------------------------------------------------

draw. In the event that any Bank fails to make available to Agent the amount of
such Bank’s Commitment Percentage of such Revolving Credit Loan on the date of
any drawing, Agent shall be entitled to recover such amount on demand from such
Bank plus any additional amounts payable under §2.6(b) in the event of a late
funding by a Bank. The Fronting Bank is irrevocably authorized by the Borrower
and each of the Banks to honor draws on each Letter of Credit by the beneficiary
thereof in accordance with the terms of such Letter of Credit. The
responsibility of the Agent to the Borrower and the Banks shall be only to
determine that the documents (including each draft) delivered under each Letter
of Credit in connection with such presentment shall be in conformity in all
material respects with such Letter of Credit.

(b) With respect to any payment under any Letter of Credit that is not fully
refinanced by a Base Rate Loan because the conditions set forth in §13 cannot be
satisfied or for any other reason, the Borrower shall be deemed to have incurred
from the Fronting Bank a Reimbursement Obligation in the amount that is not so
refinanced, which Reimbursement Obligation shall be due and payable on demand
(together with interest) and shall bear interest at the Default Rate from and
after the date that is five (5) Business Days after the date of such demand. In
such event, each Bank’s payment to the Agent for the account of the Fronting
Bank pursuant to §3.1.4 shall be deemed payment in respect of its participation
in such Reimbursement Obligation and shall constitute an advance from such Bank
in satisfaction of its participation obligation pursuant to §3.1.4; provided,
however, that, in all cases subject to §5.12.1(d), in respect of any payment
under a Letter of Credit, the maximum amount that any Bank shall be required to
fund, whether as a Base Rate Loan pursuant to §3.3(a) or as a participation,
shall not exceed such Bank’s Commitment Percentage of such payment.

§3.4. Obligations Absolute. The Borrower’s obligations under this §3 shall be
absolute and unconditional under any and all circumstances and irrespective of
the account party in whose name a Letter of Credit is issued pursuant to a
Letter of Credit Application executed by Borrower or the occurrence of any
Default or Event of Default or any condition precedent whatsoever or any setoff,
counterclaim or defense to payment which the Borrower may have or have had
against the Agent, any Bank or any beneficiary of a Letter of Credit. The
Borrower further agrees with the Agent and the Banks that the Agent and the
Banks shall not be responsible for, and the Borrower’s Reimbursement Obligations
under §3.2 shall not be affected by, among other things, the validity or
genuineness of documents or of any endorsements thereon (so long as the
documents delivered under each Letter of Credit in connection with such
presentment shall be in the form required by, and in conformity in all material
respects with, such Letter of Credit), even if such documents should in fact
prove to be in any or all respects invalid, fraudulent or forged, or any dispute
between or among the Borrower, the beneficiary of any Letter of Credit or any
financing institution or other party to whom any Letter of Credit may be
transferred, or any claims or defenses whatsoever of the Borrower against the
beneficiary of any Letter of Credit or any such transferee. The Agent and the
Banks shall not be liable for any error, omission, interruption or delay in
transmission, dispatch or delivery of any message or advice, however
transmitted, in connection with any Letter of Credit. The Borrower agrees that
any action taken or

 

-50-



--------------------------------------------------------------------------------

omitted by the Agent or any Bank under or in connection with each Letter of
Credit and the related drafts and documents, if done in good faith and absent
gross negligence, shall be binding upon the Borrower and shall not result in any
liability on the part of the Agent or any Bank to the Borrower.

§3.5. Reliance by Issuer. The Fronting Bank shall act on behalf of the Banks
with respect to any Letters of Credit issued by it and the documents associated
therewith, and the Fronting Bank shall have all of the benefits and immunities
(A) provided to the Agent in §16 with respect to any acts taken or omissions
suffered by the Fronting Bank in connection with Letters of Credit issued by it
or proposed to be issued by it and Issuer Documents pertaining to such Letters
of Credit as fully as if the term “Agent” as used in §16 included the Fronting
Bank with respect to such acts or omissions, and (B) as additionally provided
herein with respect to the Fronting Bank. To the extent not inconsistent with
§3.4, the Agent and any Fronting Bank shall be entitled to rely, and shall be
fully protected in relying upon, any Letter of Credit, draft, writing,
resolution, notice, consent, certificate, affidavit, letter, cablegram,
telegram, telecopy, telex or teletype message, statement, order or other
document believed by it to be genuine and correct and to have been signed, sent
or made by the proper Person or Persons and upon advice and statements of legal
counsel, independent accountants and other experts selected by the Agent. The
Agent and any Fronting Bank shall be fully justified in failing or refusing to
take any action under this §3 (other than the issuance of a Letter of Credit
pursuant to a Letter of Credit Application and otherwise in accordance with the
terms of this Agreement) unless it shall first have received such advice or
concurrence of the Required Banks (or such other number or percentage of the
Banks as may be required by this Agreement) as it reasonably deems appropriate
or it shall first be indemnified to its reasonable satisfaction by the Banks
against any and all liability and expense which may be incurred by it by reason
of taking or continuing to take any such action. The Agent and any Fronting Bank
shall in all cases be fully protected by the Banks in acting, or in refraining
from acting, under this §3 in accordance with a request of the Required Banks
(or such other number or percentage of the Banks as may be required by this
Agreement), and such request and any action taken or failure to act pursuant
thereto shall be binding upon the Banks and all future holders of the Notes or
of a Letter of Credit Participation.

§3.6. Letter of Credit Fee. The Borrower shall pay to the Agent a fee (in each
case, a “Letter of Credit Fee”) in an amount equal to the Applicable Letter of
Credit Percentage of the undrawn amount of each outstanding Letter of Credit (as
calculated with respect to each Letter of Credit’s Maximum Drawing Amount),
which fee (a) shall be payable quarterly in arrears on the first day of each
calendar quarter for the immediately preceding calendar quarter, with a final
payment on the Letter of Credit Expiration Date or any earlier date on which the
Commitments shall terminate (which Letter of Credit Fee shall be pro-rated for
any calendar quarter in which such Letter of Credit is issued, drawn upon or
otherwise reduced or terminated) and (b) shall be for the accounts of the Banks
as follows: (i) an amount equal to 0.125% per annum of the Letter of Credit Fee
shall be for the account of the Fronting Bank and (ii) the remainder of the
Letter of Credit Fee shall be for the accounts of the Banks (including the
Fronting Bank as a Bank) pro rata in accordance with their respective Commitment
Percentages;

 

-51-



--------------------------------------------------------------------------------

provided, however, any Letter of Credit Fee otherwise payable for the account of
a Delinquent Bank with respect to any Letter of Credit as to which such
Delinquent Bank has not provided Cash Collateral satisfactory to the Fronting
Bank pursuant to §5.12.2 shall be payable, to the maximum extent permitted by
applicable law, to the other Banks in accordance with the upward adjustments in
their respective Commitment Percentages allocable to such Letter of Credit
pursuant to §5.12.1(d), with the balance of such fee, if any, payable to the
Fronting Bank for its own account. In addition, Borrower shall pay to the
Fronting Bank, for its own account, an amount equal to the Fronting Bank’s
reasonable and customary costs and expenses incurred in connection with the
issuance and/or administration of the Letters of Credit.

§4. REPAYMENT OF THE LOANS.

§4.1. Maturity. In addition to, and without limiting, the provisions of §2.8(b)
and §2.9(f), the Borrower promises to pay on the Maturity Date, and there shall
become absolutely due and payable on the Maturity Date, all unpaid principal of
the Revolving Credit Loans and each other Loan, if any, outstanding on such
date, together with any and all accrued and unpaid interest thereon, the unpaid
balance of the Facility Fee accrued through such date, and any and all other
unpaid amounts due under this Agreement, the Notes or any other of the Loan
Documents.

§4.2. Optional Repayments of Revolving Credit Loans. The Borrower shall have the
right, at its election, to prepay the outstanding amount of the Revolving Credit
Loans, in whole or in part, at any time without penalty or premium; provided
that the outstanding amount of any Eurodollar Rate Loans may not be prepaid
unless the Borrower pays the Eurodollar Breakage Costs for each Eurodollar Rate
Loan so prepaid at the time of such prepayment. The Borrower shall give the
Agent no later than 10:00 a.m., New York, New York time, at least one
(1) Business Day’s prior written notice of any prepayment pursuant to this §4.2
of any Base Rate Loans, and at least three (3) Eurodollar Business Days’ notice
of any proposed prepayment pursuant to this §4.2 of Eurodollar Rate Loans,
specifying the proposed date of prepayment of Revolving Credit Loans and the
principal amount to be prepaid. Each such partial prepayment of the Loans shall
be in an amount equal to $500,000 or an integral multiple of $100,000 in excess
thereof or, if less, the outstanding balance of the Revolving Credit Loans then
being repaid, shall be accompanied by the payment of all charges, if any,
outstanding on all Revolving Credit Loans so prepaid and of all accrued interest
on the principal prepaid to the date of payment, and shall be applied, in the
absence of instruction by the Borrower, first to the principal of Base Rate
Loans and then to the principal of Eurodollar Rate Loans.

§4.3 Mandatory Repayment of Loans. If at any time the sum of the outstanding
amount of the Loans, plus the Maximum Drawing Amount, plus without
double-counting any Revolving Credit Loans, the outstanding Reimbursement
Obligations, if any, exceeds the Total Commitment at such time, the Borrower
shall, within fifteen (15) days after receiving notice of such excess from the
Agent pay to the Agent an amount in cash and/or Cash Collateralize the Letter of
Credit Obligations necessary to eliminate such excess,

 

-52-



--------------------------------------------------------------------------------

such amount to be applied, in the absence of instruction by the Borrower,
(x) first to the repayment of Swingline Loans, second to the repayment of
Revolving Credit Loans and third to the repayment of Bid Rate Loans and (y) with
respect to any such payments of Revolving Credit Loans, first to the principal
of Base Rate Loans and then to the principal of Eurodollar Rate Loans.
Notwithstanding the foregoing, the Borrower shall not be required to Cash
Collateralize the Letter of Credit Obligations pursuant to this §4.3 unless
after the prepayment in full of the Revolving Credit Loans and Swingline Loans
the aggregate amount of all Obligations exceeds the Total Commitment then in
effect.

§5. CERTAIN GENERAL PROVISIONS.

§5.1. Funds for Payments.

§5.1.1 General.

(a) Except as otherwise expressly provided herein, all payments by the Borrower
hereunder or under any of the other Loan Documents shall be made to the Agent,
for the respective accounts of the Banks or (as the case may be) the Agent, at
the Agent’s Funding Office, in each case in Dollars and in immediately available
funds. The Borrower shall make each payment of principal of and interest on the
Loans and of fees hereunder and Reimbursement Obligations which are not
converted to a Loan hereunder not later than 2:00 p.m. (New York, New York time)
on the due date thereof. The Agent will promptly distribute to each Bank its pro
rata share (or other applicable share as provided herein) of such payment in
like funds as received by wire transfer to such Bank’s Lending Office. All
payments received by the Agent after 2:00 p.m. shall be deemed received on the
next succeeding Business Day and any applicable interest or fee shall continue
to accrue. If any payment to be made by the Borrower shall come due on a day
other than a Business Day, payment shall be made on the next following Business
Day, and such extension of time shall be reflected in computing interest or
fees, as the case may be.

(b) All payments by the Borrower hereunder and under any of the other Loan
Documents shall be made without setoff or counterclaim and free and clear of and
without deduction for any taxes, levies, imposts, duties, charges, fees,
deductions, withholdings, compulsory liens, restrictions or conditions of any
nature except as set forth in §5.2.

§5.1.2. Funding by Banks; Presumption by Agent. Unless the Agent shall have
received notice from a Bank prior to the proposed Drawdown Date of any Revolving
Credit Loan that such Bank will not make available to the Agent the amount of
such Bank’s Commitment Percentage of the Revolving Credit Loan to be made on
such Drawdown Date, the Agent may assume that such Bank has made such share
available on such date in accordance with §2.6 and may, in reliance upon such
assumption, make available to the Borrower a corresponding amount. In such
event, if a Bank has not in fact made its share of the applicable Revolving
Credit Loan available to the Agent, then the applicable Bank and the Borrower
severally agree to pay to the Agent forthwith on

 

-53-



--------------------------------------------------------------------------------

demand such corresponding amount in immediately available funds with interest
thereon, for each day from and including the date such amount is made available
to the Borrower to but excluding the date of payment to the Agent, at (A) in the
case of a payment to be made by such Bank, the greater of the Federal Funds Rate
and a rate determined by the Agent in accordance with banking industry rules on
interbank compensation, plus any administrative, processing or similar fees
customarily charged by the Agent in connection with the foregoing, and (B) in
the case of a payment to be made by the Borrower, the interest rate applicable
to Base Rate Loans. If the Borrower and such Bank shall pay such interest to the
Agent for the same or an overlapping period, the Agent shall promptly remit to
the Borrower the amount of such interest paid by the Borrower for such period.
If such Bank pays its share of the applicable Committed Borrowing to the Agent,
then the amount so paid shall constitute such Bank’s Committed Loan included in
such Committed Borrowing. Any payment by the Borrower shall be without prejudice
to any claim the Borrower may have against a Bank that shall have failed to make
such payment to the Agent.

§5.1.3. Payments by Borrower; Presumptions by Agent. Unless the Agent shall have
received notice from the Borrower prior to the date on which any payment is due
to the Agent for the account of the Banks or the Fronting Bank hereunder that
the Borrower will not make such payment, the Agent may assume that the Borrower
has made such payment on such date in accordance herewith and may, in reliance
upon such assumption, distribute to the Banks or the Fronting Bank, as the case
may be, the amount due. In such event, if the Borrower has not in fact made such
payment, then each of the Banks or the Fronting Bank, as the case may be,
severally agrees to repay to the Agent forthwith on demand the amount so
distributed to such Bank or the Fronting Bank, in immediately available funds
with interest thereon, for each day from and including the date such amount is
distributed to it to but excluding the date of payment to the Agent, at the
greater of the Federal Funds Rate and a rate determined by the Agent in
accordance with banking industry rules on interbank compensation. A notice of
the Agent to any Bank or the Borrower with respect to any amount owing under
this subsection shall be prima facie evidence that such amount is due and owing.

§5.1.4. Failure to Satisfy Conditions Precedent. If any Bank makes available to
the Agent funds for any Loan to be made by such Bank as provided in §§ 2 and 3
above, and such funds are not made available to the Borrower by the Agent
because the conditions applicable to advance of funds for such Loan set forth in
§§ 12 and 13 are not satisfied or waived in accordance with the terms hereof,
the Agent shall return such funds (in like funds as received from such Bank) to
such Bank, without interest.

§5.1.5. Obligations of Banks Several. The obligations of the Banks hereunder to
make Loans, to fund participations in Letters of Credit and Swingline Loans and
to make payments pursuant to §17(c) are several and not joint. The failure of
any Bank to make any Loan, to fund any such participation or to make any payment
under §17(c) on any date required hereunder shall not relieve any other Bank of
its corresponding obligation to do so on such date, and no Bank shall be
responsible for the failure of any other Bank to so make its Loan, to purchase
its participation or to make its payment under §17(c).

 

-54-



--------------------------------------------------------------------------------

§5.1.6. Funding Source. Nothing herein shall be deemed to obligate any Bank to
obtain the funds for any Loan in any particular place or manner or to constitute
a representation by any Bank that it has obtained or will obtain the funds for
any Loan in any particular place or manner.

§5.1.7. Sharing of Payments by Banks. If any Bank shall, by exercising any right
of setoff or counterclaim or otherwise, obtain payment in respect of any
principal of or interest on any of the Loans made by it, or the participations
in Letters of Credit or in Swingline Loans held by it resulting in such Bank’s
receiving payment of a proportion of the aggregate amount of such Loans or
participations and accrued interest thereon greater than its pro rata share
thereof as provided herein, then the Bank receiving such greater proportion
shall (a) notify the Agent of such fact, and (b) purchase (for cash at face
value) participations in the Loans and subparticipations in the Letter of Credit
Participations and Swingline Loans of the other Banks, or make such other
adjustments as shall be equitable, so that the benefit of all such payments
shall be shared by the Banks ratably in accordance with the aggregate amount of
principal of and accrued interest on their respective Loans and other amounts
owing them, provided that:

(a) if any such participations or subparticipations are purchased and all or any
portion of the payment giving rise thereto is recovered, such participations or
subparticipations shall be rescinded and the purchase price restored to the
extent of such recovery, without interest; and

(b) the provisions of this Section shall not be construed to apply to (x) any
payment made by or on behalf of the Borrower pursuant to and in accordance with
the express terms of this Agreement (including the application of funds arising
from the existence of a Delinquent Bank), (y) the application of Cash Collateral
provided for in §5.11.3, or (z) any payment obtained by a Bank as consideration
for the assignment of or sale of a participation in any of its Loans or
subparticipations in Letter of Credit Participations or Swingline Loans to any
assignee or participant, other than an assignment to the Borrower or any
Affiliate thereof (as to which the provisions of this Section shall apply).

The Borrower consents to the foregoing and agrees, to the extent it may
effectively do so under applicable law, that any Bank acquiring a participation
pursuant to the foregoing arrangements may exercise against the Borrower rights
of setoff and counterclaim with respect to such participation as fully as if
such Bank were a direct creditor of the Borrower in the amount of such
participation.

 

-55-



--------------------------------------------------------------------------------

§5.2. Taxes.

(a) Payments Free of Taxes; Obligation to Withhold; Payments on Account of
Taxes.

(i) Any and all payments by or on account of any obligation of the Borrower
hereunder or under any other Loan Document shall to the extent permitted by
applicable laws be made free and clear of and without reduction or withholding
for any Taxes. If, however, applicable laws require the Borrower or the Agent to
withhold or deduct any Tax, such Tax shall be withheld or deducted in accordance
with such laws as determined by the Borrower or the Agent, as the case may be,
upon the basis of the information and documentation to be delivered pursuant to
subsection (e) below.

(ii) If the Borrower or the Agent shall be required by the Code to withhold or
deduct any Taxes, including both United States Federal backup withholding and
withholding taxes, from any payment, then (A) the Agent shall withhold or make
such deductions as are determined by the Agent to be required based upon the
information and documentation it has received pursuant to subsection (e) below,
(B) the Agent shall timely pay the full amount withheld or deducted to the
relevant Governmental Authority in accordance with the Code, and (C) to the
extent that the withholding or deduction is made on account of Indemnified Taxes
or Other Taxes, the sum payable by the Borrower shall be increased as necessary
so that after any required withholding or the making of all required deductions
(including deductions applicable to additional sums payable under this Section)
the Agent, Bank or Fronting Bank, as the case may be, receives an amount equal
to the sum it would have received had no such withholding or deduction been
made.

(iii) Notwithstanding the provisions of subsection (i) and (ii) above,
(x) Borrower shall not be required to increase any such amounts payable to the
Agent, any Bank or the Fronting Bank, as the case may be, with respect to any
Indemnified Taxes or Other Taxes (1) that are attributable to such Person’s
failure to comply with the requirements of §5, or (2) that are United States
withholding taxes imposed on amounts payable to such Person that are Excluded
Taxes; and (y) Borrower shall not be required to compensate the Agent, any Bank
or the Fronting Bank pursuant to this Section for any additional sums payable
under this Section, including Indemnified Taxes or Other Taxes, incurred more
than 180 days prior to the date that Agent, such Bank or the Fronting Bank, as
the case may be, notifies Borrower of the Change in Law or other event giving
rise to such additional sums and of Agent’s, such Bank’s or the Fronting Bank’s
intention to claim compensation therefor.

(b) Payment of Other Taxes by the Borrower. Without limiting the provisions of
subsection (a) above, the Borrower shall timely pay any Other Taxes to the
relevant Governmental Authority in accordance with applicable laws.

(c) Tax Indemnifications.

(i) Without limiting the provisions of subsection (a) or (b) above, the Borrower
shall, and does hereby, indemnify the Agent, each Bank and the Fronting Bank,
and shall make payment in respect thereof within 10 days after demand therefor,
for the full amount of any Indemnified Taxes or Other Taxes (including
Indemnified Taxes or Other Taxes imposed or asserted on or attributable to
amounts

 

-56-



--------------------------------------------------------------------------------

payable under this Section) withheld or deducted by the Borrower or the Agent or
paid by the Agent, such Bank or the Fronting Bank, as the case may be, and any
penalties, interest and reasonable expenses arising therefrom or with respect
thereto, whether or not such Indemnified Taxes or Other Taxes were correctly or
legally imposed or asserted by the relevant Governmental Authority. The Borrower
shall also, and does hereby, indemnify the Agent, and shall make payment in
respect thereof within 10 days after demand therefor, for any amount which a
Bank or the Fronting Bank for any reason fails to pay indefeasibly to the Agent
as required by clause (ii) of this subsection. A certificate as to the amount of
any such payment or liability delivered to the Borrower by a Bank or the
Fronting Bank (with a copy to the Agent), or by the Agent on its own behalf or
on behalf of a Bank or the Fronting Bank, shall be conclusive absent manifest
error. If any amounts paid by the Borrower pursuant to this §5.2(c) shall be
recovered and received from a Governmental Authority by the Agent, the
applicable Bank(s) and/or the Fronting Bank, as the case may be, the same shall
be paid to the Borrower net of all out-of-pocket expenses incurred by the Agent,
such Bank(s) or the Fronting Bank, as the case may be, and without interest
(other than any interest paid by the relevant Governmental Authority with
respect to such amounts). If the Borrower determines in its good faith judgment
that a reasonable basis exists for contesting an Indemnified Tax or Other Tax,
the Agent, the applicable Bank(s) and/or the Fronting Bank, as the case may be,
shall reasonably cooperate with the Borrower in challenging such Indemnified Tax
or Other Taxes, and the Agent, the applicable Bank(s) and/or the Fronting Bank,
as the case may be, shall assign its right to any claim for a refund of such
Indemnified Taxes or Other Taxes to the Borrower so long as it has determined in
its discretion that such assignment would not be adverse to it; provided that
neither the Agent nor the Fronting Bank or any Bank(s) shall be required to make
available its tax returns (or any other information relating to its Taxes that
it deems confidential) to the Borrower or any other Person; and provided further
that nothing in this sentence shall require the Agent or Fronting Bank or any
Bank(s) not to withhold and pay over to the applicable Governmental Authority
any Taxes subject to such challenge.

(ii) Without limiting the provisions of subsection (a) or (b) above, each Bank
and the Fronting Bank shall, and does hereby, indemnify the Borrower and the
Agent, and shall make payment in respect thereof within 10 days after demand
therefor, against any and all Taxes and any and all related losses, claims,
liabilities, penalties, interest and expenses (including the fees, charges and
disbursements of any counsel for the Borrower or the Agent) incurred by or
asserted against the Borrower or the Agent by any Governmental Authority as a
result of the failure by such Bank or the Fronting Bank, as the case may be, to
deliver, or as a result of the inaccuracy, inadequacy or deficiency of, any
documentation required to be delivered by such Bank or the Fronting Bank, as the
case may be, to the Borrower or the Agent pursuant to subsection (e). Each Bank
and the Fronting Bank hereby authorizes the Agent to set off and apply any and
all amounts at any time owing to such Bank or the Fronting Bank, as the case may
be, under this Agreement or any other Loan Document against any amount due to
the Agent under this clause (ii). The agreements in this clause (ii) shall
survive the resignation and/or replacement of the Agent, any assignment of
rights by, or the replacement of, a Bank or the Fronting Bank, the termination
of the Aggregate Commitments and the repayment, satisfaction or discharge of all
other Obligations.

 

-57-



--------------------------------------------------------------------------------

(d) Evidence of Payments. Upon request by the Borrower or the Agent, as the case
may be, after any payment of Taxes by the Borrower or by the Agent to a
Governmental Authority as provided in this §5.2, the Borrower shall deliver to
the Agent or the Agent shall deliver to the Borrower, as the case may be, the
original or a certified copy of a receipt issued by such Governmental Authority
evidencing such payment, a copy of any return required by laws to report such
payment or other evidence of such payment reasonably satisfactory to the
Borrower or the Agent, as the case may be.

(e) Status of Banks; Tax Documentation.

(i) Each Bank shall deliver to the Borrower and to the Agent, at the time or
times prescribed by applicable laws or when reasonably requested by the Borrower
or the Agent, such properly completed and executed documentation prescribed by
applicable laws or by the taxing authorities of any jurisdiction and such other
reasonably requested information as will permit the Borrower or the Agent, as
the case may be, to determine (A) whether or not payments made hereunder or
under any other Loan Document are subject to Taxes, (B) if applicable, the
required rate of withholding or deduction, and (C) such Bank’s entitlement to
any available exemption from, or reduction of, applicable Taxes in respect of
all payments to be made to such Bank by the Borrower pursuant to this Agreement
or otherwise to establish such Bank’s status for withholding tax purposes in the
applicable jurisdiction.

(ii) Without limiting the generality of the foregoing, if the Borrower is
resident for tax purposes in the United States,

(A) any Bank that is a “United States person” within the meaning of
Section 7701(a)(30) of the Code shall deliver to the Borrower and the Agent
executed originals of Internal Revenue Service Form W-9 or such other
documentation or information prescribed by applicable laws or reasonably
requested by the Borrower or the Agent as will enable the Borrower or the Agent,
as the case may be, to determine whether or not such Bank is subject to backup
withholding or information reporting requirements; and

(B) each Foreign Lender that is entitled under the Code or any applicable treaty
to an exemption from or reduction of withholding tax with respect to payments
hereunder or under any other Loan Document shall deliver to the Borrower and the
Agent (in such number of copies as shall be requested by the recipient) on or
prior to the date on which such Foreign Lender becomes a Bank under this
Agreement (and from time to time thereafter upon the request of the Borrower or
the Agent, but only if such Foreign Lender is legally entitled to do so),
whichever of the following is applicable:

(I) executed originals of Internal Revenue Service Form W-8BEN claiming
eligibility for benefits of an income tax treaty to which the United States is a
party,

 

-58-



--------------------------------------------------------------------------------

(II) executed originals of Internal Revenue Service Form W-8ECI,

(III) executed originals of Internal Revenue Service Form W-8IMY and all
required supporting documentation,

(IV) in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under section 881(c) of the Code, (x) a certificate to the
effect that such Foreign Lender is not (A) a “bank” within the meaning of
section 881(c)(3)(A) of the Code, (B) a “10 percent shareholder” of the Borrower
within the meaning of section 881(c)(3)(B) of the Code, or (C) a “controlled
foreign corporation” described in section 881(c)(3)(C) of the Code and
(y) executed originals of Internal Revenue Service Form W-8BEN, or

(V) executed originals of any other form prescribed by applicable laws as a
basis for claiming exemption from or a reduction in United States Federal
withholding tax together with such supplementary documentation as may be
prescribed by applicable laws to permit the Borrower or the Agent to determine
the withholding or deduction required to be made.

(iii) Each Foreign Lender shall provide, promptly upon the reasonable demand of
the Borrower or the Administrative Agent, any information, form or document,
fully and accurately completed, that may be required in order to allow the
requesting party to make payments under this Agreement or the other Loan
Documents without any deduction or withholding for or on account of any Tax
otherwise required to be withheld or assessed under FATCA and shall (and shall
cause other persons acting on its behalf to) comply with any information
gathering requirements and reporting requirements (including entering into any
agreement with the United States Internal Revenue Service), in each case, that
are required to obtain a complete exemption from any U.S. withholding taxes
under FATCA with respect to payments received by or on behalf of such Foreign
Lender.

(iv) Each Bank shall promptly (A) notify the Borrower and the Agent of any
change in circumstances which would modify or render invalid any claimed
exemption or reduction, and (B) take such steps as shall not be materially
disadvantageous to it, in the reasonable judgment of such Bank, and as may be
reasonably necessary (including the re-designation of its Lending Office) to
avoid any requirement of applicable laws of any jurisdiction that the Borrower
or the Agent make any withholding or deduction for taxes from amounts payable to
such Bank.

 

-59-



--------------------------------------------------------------------------------

(v) The Borrower shall not be required to pay any amount pursuant to this §5.2
to any Bank that is organized under the laws of a jurisdiction outside of the
United States of America or the Agent, if it is organized under the laws of a
jurisdiction outside of the United States of America, if such Lender or the
Agent, as applicable, fails to comply with the requirements of this subsection
(e). If any such Bank fails to deliver the above forms or other documentation to
the extent required hereunder, then the Borrower may withhold from such payment
to such Bank such amounts as are required by the Code. In the event of any such
failure, if any Governmental Authority asserts that the Borrower did not
properly withhold or backup withhold, as the case may be, any tax or other
amount from payments made to or for the account of any Bank, such Bank shall
indemnify the Borrower therefor, including all penalties and interest, any taxes
imposed by any jurisdiction on the amounts payable by or to the Borrower under
this Section, and costs and expenses (including all fees and disbursements of
any law firm or other external counsel and the allocated cost of internal legal
services and all disbursements of internal counsel) of the Borrower.

(f) Treatment of Certain Refunds. Unless required by applicable laws, at no time
shall the Agent have any obligation to file for or otherwise pursue on behalf of
a Bank or the Fronting Bank, or have any obligation to pay to any Bank or the
Fronting Bank, any refund of Taxes withheld or deducted from funds paid for the
account of such Bank or the Fronting Bank, as the case may be. If the Agent, any
Bank or the Fronting Bank has received a refund of any Taxes or Other Taxes as
to which it has been indemnified by the Borrower or with respect to which the
Borrower has paid additional amounts pursuant to this Section, it shall pay to
the Borrower an amount equal to such refund (but only to the extent of indemnity
payments made, or additional amounts paid, by the Borrower under this Section
with respect to the Taxes or Other Taxes giving rise to such refund), net of all
out-of-pocket expenses incurred by the Agent, such Bank or the Fronting Bank, as
the case may be, and without interest (other than any interest paid by the
relevant Governmental Authority with respect to such refund), provided that the
Borrower, upon the request of the Agent, such Bank or the Fronting Bank, agrees
to repay the amount paid over to the Borrower to the Agent, such Bank or the
Fronting Bank in the event the Agent, such Bank or the Fronting Bank is required
to repay such refund to such Governmental Authority. This subsection shall not
be construed to require the Agent, any Bank or the Fronting Bank to make
available its tax returns (or any other information relating to its taxes that
it deems confidential) to the Borrower or any other Person.

(g) Banks’ Confirmation. The Banks, each severally as to itself, hereby certify
that on and as of the Effective Date, no payment, or withholding or deduction of
amounts, by the Borrower (or the Agent, as applicable) is required pursuant to
the terms of this §5.2. To the Banks’ knowledge, each severally as to itself, no
such payments, withholding or deduction would be required pursuant to this §5.2
in the absence of a Change of Law as set forth in §5.6 below. In no event shall
the Borrower have any obligation to pay any payments to, or for the benefit of,
any Delinquent Bank, pursuant to this §5.2.

 

-60-



--------------------------------------------------------------------------------

§5.3. Computations. All computations of interest on the Loans and of other fees
to the extent applicable shall be based on a 360-day year (365/366-day year for
Base Rate Loans) and paid for the actual number of days elapsed. Except as
otherwise provided in the definition of the term “Interest Period” with respect
to Eurodollar Rate Loans, whenever a payment hereunder or under any of the other
Loan Documents becomes due on a day that is not a Business Day, the due date for
such payment shall be extended to the next succeeding Business Day, and interest
shall accrue during such extension, but without double counting with respect to
any other Interest Period. The outstanding amount of the Loans as reflected on
the Note Records or record attached to any other Note from time to time shall
constitute prima facie evidence of the principal amount thereof.

§5.4. Inability to Determine Eurodollar Rate. If the Required Banks determine
that for any reason in connection with any request for a Eurodollar Rate Loan or
a conversion thereto or continuation thereof that (a) Dollar deposits are not
being offered to banks in the London interbank eurodollar market for the
applicable amount and Interest Period of such Eurodollar Rate Loan, (b) adequate
and reasonable means do not exist for determining the Eurodollar Rate for any
requested Interest Period with respect to a proposed Eurodollar Rate Loan or in
connection with an existing or proposed Base Rate Loan, or (c) the Eurodollar
Rate for any requested Interest Period with respect to a proposed Eurodollar
Rate Loan does not adequately and fairly reflect the cost to such Banks of
funding such Loan, the Agent will promptly so notify the Borrower and each Bank.
Thereafter, (x) the obligation of the Banks to make or maintain, or to convert
Loans to, Eurodollar Rate Loans shall be suspended, and (y) in the event of a
determination described in the preceding sentence with respect to the Eurodollar
Rate component of the Base Rate, the utilization of the Eurodollar Rate
component in determining the Base Rate shall be suspended, in each case until
the Agent (upon the instruction of the Required Banks) revokes such notice. Upon
receipt of such notice, the Borrower may revoke any pending request for a
Borrowing of, conversion to or continuation of Eurodollar Rate Loans or, failing
that, will be deemed to have converted such request into a request for Base Rate
Loans in the amount specified therein.

§5.5. Illegality. Notwithstanding any other provisions herein, if any present or
future law, regulation, treaty or directive or in the interpretation or
application thereof shall make it unlawful for any Bank to make or maintain
Loans whose interest is determined by reference to the Eurodollar Rate, or to
determine or charge interest rates based upon the Eurodollar Rate, or any
Governmental Authority has imposed material restrictions on the authority of
such Bank to purchase or sell, or to take deposits of, Dollars in the London
interbank market, such Bank shall forthwith give notice of such circumstances to
the Borrower through the Agent, and thereupon (a) any obligation of such Bank to
make or continue Eurodollar Rate Loans or to convert Base Rate Loans to
Eurodollar Rate Loans shall be suspended, and (b) if such notice asserts the
illegality of

 

-61-



--------------------------------------------------------------------------------

such Bank making or maintaining Base Rate Loans, the interest rate on which is
determined by reference to the Eurodollar Rate component of the Base Rate, the
interest rate on which Base Rate Loans of such Bank shall, if necessary to avoid
such illegality, be determined by the Agent without reference to the Eurodollar
Rate component of the Base Rate, in each case until such Bank notifies the Agent
and the Borrower that the circumstances giving rise to such determination no
longer exist. Upon receipt of such notice, (x) the Borrower shall, upon demand
from such Bank (with a copy to the Agent), convert all Eurodollar Rate Loans of
such Bank to Base Rate Loans (the interest rate on which Base Rate Loans of such
Bank shall, if necessary to avoid such illegality, be determined by the Agent
without reference to the Eurodollar Rate component of the Base Rate), either on
the last day of the Interest Period therefor, if such Bank may lawfully continue
to maintain such Eurodollar Rate Loans to such day, or immediately, if such Bank
may not lawfully continue to maintain such Eurodollar Rate Loans and (y) if such
notice asserts the illegality of such Bank determining or charging interest
rates based upon the Eurodollar Rate, the Agent shall during the period of such
suspension compute the Base Rate applicable to such Bank without reference to
the Eurodollar Rate component thereof until the Agent is advised in writing by
such Bank that it is no longer illegal for such Bank to determine or charge
interest rates based upon the Eurodollar Rate. Upon any such conversion, the
Borrower shall also pay accrued interest on the amount so converted. Subject to
the limitations set forth in §5.8, the Borrower hereby agrees promptly to pay
the Agent for the account of such Bank, upon demand, any additional amounts
necessary to compensate such Bank for any costs incurred by such Bank in making
any conversion required by this §5.5 prior to the last day of an Interest Period
with respect to a Eurodollar Rate Loan, including any interest or fees payable
by such Bank to lenders of funds obtained by it in order to make or maintain its
Eurodollar Rate Loans hereunder.

§5.6. Additional Costs, Etc. If any Change in Law shall:

(a) subject any Bank or the Agent to any tax, levy, impost, duty, charge, fee,
deduction or withholding of any nature with respect to this Agreement, the other
Loan Documents, any Letters of Credit, such Bank’s Commitment or the Loans
(other than Indemnified Taxes or Other Taxes covered by §5.2(c) and the
imposition of, or any change in the rate of, any Excluded Tax payable by such
Bank or the Fronting Bank), or

(b) materially change the basis of taxation (except for changes in taxes on
income or profits) of payments to any Bank of the principal of or the interest
on any Loans or any other amounts payable to the Agent or any Bank under this
Agreement or the other Loan Documents, or

(c) impose or increase or render applicable (other than to the extent
specifically provided for elsewhere in this Agreement) any special deposit,
reserve, assessment, liquidity, capital adequacy or other similar requirements
(whether or not having the force of law) against assets held by, or deposits in
or for the account of, or loans by, or letters of credit issued by, or
commitments of an office of any Bank, or

 

-62-



--------------------------------------------------------------------------------

(d) impose on any Bank or the Agent any other conditions or requirements with
respect to this Agreement, the other Loan Documents, any Letters of Credit, the
Loans, such Bank’s Commitment, or any class of loans, letters of credit or
commitments of which any of the Loans or such Bank’s Commitment forms a part;

and the result of any of the foregoing is

(i) to increase the cost to any Bank of making, funding, issuing, renewing,
extending or maintaining any of the Loans or such Bank’s Commitment or any
Letter of Credit, or

(ii) to reduce the amount of principal, interest, Reimbursement Obligation or
other amount payable to such Bank or the Agent hereunder on account of such
Bank’s Commitment, any Letter of Credit or any of the Loans, or

(iii) to require such Bank or the Agent to make any payment or to forego any
interest or Reimbursement Obligation or other sum payable hereunder, the amount
of which payment or foregone interest or Reimbursement Obligation or other sum
is calculated by reference to the gross amount of any sum receivable or deemed
received by such Bank or the Agent from the Borrower hereunder,

then, and in each such case, the Borrower will, within thirty (30) days after
notice by the Agent or such Bank (such notice to be given promptly by the Agent
or such Bank upon the making of any such determination), at any time and from
time to time and as often as the occasion therefor may arise, but subject to the
limitations set forth in §5.8, pay to such Bank or the Agent such additional
amounts as such Bank or the Agent shall determine in good faith to be sufficient
to compensate such Bank or the Agent for such additional cost, reduction,
payment or foregone interest or other sum, provided that such Bank or the Agent
is generally imposing similar charges on its other similarly situated borrowers.

Without limiting the foregoing, the Borrower shall pay to each Bank, as long as
such Bank shall be required to maintain reserves with respect to liabilities or
assets consisting of or including Eurocurrency funds or deposits (currently
known as “Eurocurrency liabilities”), additional interest on the unpaid
principal amount of each Eurodollar Rate Loan equal to the actual costs of such
reserves allocated to such Loan by such Bank (as determined by such Bank in good
faith, which determination shall be conclusive), which shall be due and payable
on each date on which interest is payable on such Loan, provided the Borrower
shall have received at least 10 days’ prior notice (with a copy to the Agent) of
such additional interest from such Bank. If a Bank fails to give notice 10 days
prior to the relevant Interest Payment Date, such additional interest shall be
due and payable 10 days from receipt of such notice.

 

-63-



--------------------------------------------------------------------------------

§5.7. Capital Adequacy. If any Change in Law affects the amount of capital
required or expected to be maintained by banks or bank holding companies and any
Bank or the Agent determines that the amount of capital required to be
maintained by it is increased by or based upon the existence of Loans made or
deemed to be made pursuant hereto, then such Bank or the Agent may notify the
Borrower of such fact, and the Borrower shall pay to such Bank or the Agent from
time to time, within thirty (30) days after notice by the Agent or such Bank
(such notice to be given promptly by the Agent or such Bank upon the making of
any such determination), as an additional fee payable hereunder, but subject to
the limitations set forth in §5.8, such amount as such Bank or the Agent shall
determine reasonably and in good faith and certify in a notice to the Borrower
to be an amount that will adequately compensate such Bank in light of these
circumstances for its increased costs of maintaining such capital. Each Bank and
the Agent shall allocate such cost increases among its customers in good faith
and on an equitable basis, and will not charge the Borrower unless it is
generally imposing a similar charge on its other similarly situated borrowers.
In no event shall the Borrower be obligated to pay any amount pursuant to this
§5.7 to or in respect of a Delinquent Bank.

§5.8. Certificate; Limitations. A certificate setting forth any additional
amounts payable pursuant to §§5.2, 5.5, 5.6 or 5.7 and a brief explanation of
such amounts which are due, including reasonably detailed information regarding
the method and calculation of such amount, submitted by any Bank or the Agent to
the Borrower, shall be prima facie evidence that such amounts are due and owing.
Notwithstanding anything to the contrary contained in this §5, (i) to the extent
reasonably possible, each Bank shall designate an alternate lending office in
the continental United States to make the Loans in order to reduce any liability
of Borrower to such Bank under §§5.2, 5.5, 5.6 or 5.7 or to avoid the
unavailability of a Eurodollar Rate Loan, so long as such designation is not
disadvantageous to such Bank, and (ii) the Borrower shall not be obligated to
compensate any Bank pursuant to §§5.2, 5.5, 5.6 or 5.7 for any amounts
attributable to any period which is more than one hundred eighty (180) days
prior to the date of delivery of the certificate set forth in the first sentence
of this §5.8. If (a) a Bank requests compensation pursuant to §§5.2, 5.5, 5.6 or
5.7 and the Required Banks are not also doing the same, (b) the obligation of
any Bank to make, convert and/or continue Eurodollar Rate Loans shall be
suspended pursuant to §5.5 but the obligation of the Required Banks shall not
have been suspended under such Section, or (c) if any Bank is a Delinquent Bank,
then, so long as there does not then exist any Default or Event of Default, the
Borrower, at any time with respect to a Delinquent Bank, or, with respect to a
request for compensation pursuant to §§5.2, 5.6 or 5.7 or a suspension pursuant
to §5.5, within thirty (30) days after such request for compensation or
suspension, as applicable, may either (x) demand that such Bank (the “Affected
Bank”) assign its Commitment to an Eligible Assignee designated by Borrower (or
designated by Agent and approved by Borrower), and upon such demand the Affected
Bank shall promptly assign its Commitment to such Eligible Assignee, subject to
and in accordance with the provisions of §20.1 (and in the event such Affected
Bank fails to timely assign its Commitment hereunder, the waivers and
limitations set forth in §17(d) and §27 shall not apply to such Affected Bank
and shall be of no force and effect with respect to such Affected Bank but shall
continue to apply and be of full force and effect with respect to the Agent and
the Fronting Bank (so long as

 

-64-



--------------------------------------------------------------------------------

they are not the Affected Bank) and each other Bank), for a purchase price equal
to the aggregate principal balance of the Loans then owing to the Affected Bank
and its outstanding Letter of Credit Participations, plus any accrued but unpaid
interest thereon and accrued but unpaid fees owing to the Affected Bank, and
upon such assignment the Borrower shall pay the fee specified in §20.3, (y) pay
to the Affected Bank the amounts required under §§5.2, 5.5, 5.6 or 5.7, if
applicable, or (z) pay to the Affected Bank the aggregate principal balance of
the Loans then owing to the Affected Bank and its outstanding Letter of Credit
Participations, plus any accrued but unpaid interest thereon and accrued but
unpaid fees owing to the Affected Bank (but without duplication of the amounts
payable pursuant to §§5.2, 5.5, 5.6 or 5.7, if applicable). If Borrower elects
either option (x) or (z) above, it shall, in all events, pay to the Affected
Bank the amounts required under §§5.2, 5.5, 5.6 or 5.7, as applicable, for the
period prior to such replacement or termination of the Affected Bank, and upon
any such election the Affected Bank shall no longer be a party hereto or have
any rights or obligations hereunder (other than with respect to §§5.2, 5.5, 5.6,
5.7, 17 and 18 for the period prior to the replacement or termination of the
Affected Bank) or under any of the other Loan Documents. Each of the Agent and
the Affected Bank shall reasonably cooperate in effectuating the replacement of
the Affected Bank under this Section, but at no time shall the Agent, the
Affected Bank or any other Bank be obligated in any way whatsoever to initiate
any such replacement or to assist in finding an Eligible Assignee. The exercise
by the Borrower of its rights under this Section shall be at the Borrower’s sole
cost and expense and at no cost or expense to the Agent, the Affected Bank or
any of the other Banks.

§5.9. Indemnity. In addition to the other provisions of this Agreement regarding
such matters, the Borrower agrees to indemnify the Agent and each Bank and to
hold the Agent and each Bank harmless from and against any and all Eurodollar
Breakage Costs. Notwithstanding the foregoing or anything to the contrary
contained herein, the Borrower shall not be required to so indemnify any Bank
for Eurodollar Breakage Costs of the kind or nature described in clause (b) of
the definition of Eurodollar Breakage Costs during and for any period of time
when such Bank has wrongfully failed or refused to fund its proportionate share
of a Loan in accordance with the terms of this Agreement and is a Delinquent
Bank.

§5.10. Interest on Overdue Amounts. Overdue principal and (to the extent
permitted by applicable law) interest on the Loans and all other overdue amounts
payable hereunder or under any of the other Loan Documents shall bear interest
payable on demand at a rate per annum (the “Default Rate”) equal to three
percent (3%) plus the Base Rate until such amount shall be paid in full (after
as well as before judgment). In addition, the Borrower shall pay a late charge
equal to three percent (3%) of any amount of interest charges on the Loans which
is not paid within ten (10) days of the date when due.

 

-65-



--------------------------------------------------------------------------------

§5.11. Cash Collateral.

§5.11.1. Certain Credit Support Events. Upon the request of the Agent or the
Fronting Bank (i) if the Fronting Bank has honored any full or partial drawing
request under any Letter of Credit and such drawing has resulted in a
Reimbursement Obligation, or (ii) if, as of the date that is thirty (30) days
prior to the Maturity Date, any Letter of Credit Obligation for any reason
remains outstanding, the Borrower shall, in each case, immediately Cash
Collateralize the then outstanding amount of all Letter of Credit Obligations.
At any time that there shall exist a Delinquent Bank, immediately upon the
request of the Agent, the Fronting Bank or the Swingline Lender, the Borrower
shall deliver to the Agent Cash Collateral in an amount sufficient to cover all
Fronting Exposure (after giving effect to §5.12.1(d) and any Cash Collateral
provided by such Delinquent Bank).

§5.11.2. Grant of Security Interest. All Cash Collateral (other than credit
support not constituting funds subject to deposit) shall be maintained in
blocked, non-interest bearing deposit accounts at BOA. The Borrower, and to the
extent provided by any Bank, such Bank, hereby grants to (and subjects to the
control of) the Agent, for the benefit of the Agent, the Fronting Bank and the
Banks (including the Swingline Lender), and agrees to maintain, a first priority
security interest in all such cash and deposit accounts and all balances
therein, and all other property so provided as collateral pursuant hereto, and
in all proceeds of the foregoing, all as security for the obligations to which
such Cash Collateral may be applied pursuant to §5.11.3. If at any time the
Administrative Agent determines that Cash Collateral is subject to any right or
claim of any Person other than the Agent as herein provided, or that the total
amount of such Cash Collateral is less than the applicable Fronting Exposure and
other obligations secured thereby, the Borrower or the relevant Delinquent Bank
will, promptly upon demand by the Agent, pay or provide to the Agent additional
Cash Collateral in an amount sufficient to eliminate such deficiency.

§5.11.3. Application. Notwithstanding anything to the contrary contained in this
Agreement, Cash Collateral provided under any of this §5.11 or §§2.8, 3.1.1,
4.2, 5.12 or 14.2 in respect of Letters of Credit or Swingline Loans shall be
held and applied to the satisfaction of the specific Letter of Credit
Obligations, Swingline Loans, obligations to fund participations therein
(including, as to Cash Collateral provided by a Delinquent Bank, any interest
accrued on such obligation) and other obligations for which the Cash Collateral
was so provided, prior to any other application of such property as may be
provided for herein.

§5.11.4. Release. Cash Collateral (or the appropriate portion thereof) provided
to reduce Fronting Exposure or other obligations shall be released promptly
following (i) the elimination of the applicable Fronting Exposure or other
obligations giving rise thereto (including by the termination of Delinquent Bank
status of the applicable Bank (or, as appropriate, its assignee following
compliance with §20.1)) or (ii) the Agent’s good faith determination that there
exists excess Cash Collateral; provided, however, (x) that Cash Collateral
furnished by or on behalf of the Borrower shall not be released during the
continuance of an Event of Default (and following application as provided in
this §5.11 may be otherwise applied in accordance with §14.3), and (y) the
Person providing Cash Collateral and the Fronting Bank or Swingline Lender, as
applicable, may agree that Cash Collateral shall not be released but instead
held to support future anticipated Fronting Exposure or other obligations.

 

-66-



--------------------------------------------------------------------------------

§5.12. Delinquent Banks.

§5.12.1. Adjustments. Notwithstanding anything to the contrary contained in this
Agreement, if any Bank becomes a Delinquent Bank, then, until such time as that
Bank is no longer a Delinquent Bank, to the extent permitted by applicable law:

(a) Waivers and Amendments. That Delinquent Bank’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in §28.

(b) Reallocation of Payments. Any payment of principal, interest, fees or other
amounts received by the Agent for the account of that Delinquent Bank (whether
voluntary or mandatory, at maturity, pursuant to §14 or otherwise, shall be
applied at such time or times as may be determined by the Agent as follows:
first, to the payment of any amounts owing by that Delinquent Bank to the Agent
hereunder; second, to the payment on a pro rata basis of any amounts owing by
that Delinquent Bank to the Fronting Bank or Swingline Lender hereunder; third,
if so determined by the Agent or requested by the Fronting Bank or Swingline
Lender, to be held as Cash Collateral for future funding obligations of that
Delinquent Bank of any participation in any Swingline Loan or Letter of Credit;
fourth, as the Borrower may request (so long as no Event of Default exists), to
the funding of any Loan in respect of which that Delinquent Bank has failed to
fund its portion thereof as required by this Agreement, as determined by the
Administrative Agent; fifth, if so determined by the Agent and the Borrower, to
be held in a non-interest bearing deposit account and released in order to
satisfy obligations of that Delinquent Bank to fund Loans under this Agreement;
sixth, to the payment of any amounts owing to the Banks, the Fronting Bank or
Swingline Lender as a result of any judgment of a court of competent
jurisdiction obtained by any Bank, the Fronting Bank or Swingline Lender against
that Delinquent Bank as a result of that Delinquent Bank’s breach of its
obligations under this Agreement; seventh, so long as no Event of Default
exists, to the payment of any amounts owing to the Borrower as a result of any
judgment of a court of competent jurisdiction obtained by the Borrower against
that Delinquent Bank as a result of that Delinquent Bank’s breach of its
obligations under this Agreement; and eighth, to that Delinquent Bank or as
otherwise directed by a court of competent jurisdiction; provided that if
(x) such payment is a payment of the principal amount of any Loans or
Reimbursement Obligations in respect of which that Delinquent Bank has not fully
funded its appropriate share and (y) such Loans or Reimbursement Obligations
were made at a time when the conditions set forth in §13 were satisfied or
waived, such payment shall be applied solely to pay the Loans of, and
Reimbursement Obligations owed to, all non-Delinquent Banks on a pro rata basis
prior to being applied to the payment of any Loans of, or Reimbursement
Obligations owed to, that Delinquent Bank. Any payments, prepayments or other
amounts paid or payable to a Delinquent Bank that are applied (or held) to pay
amounts owed by a Delinquent Bank or to post Cash Collateral pursuant to this
§5.12.1(b) shall be deemed paid to and redirected by that Delinquent Bank, and
each Bank irrevocably consents hereto.

 

-67-



--------------------------------------------------------------------------------

(c) Certain Fees. That Delinquent Bank (x) shall not be entitled to receive any
Facility Fee pursuant to §2.3(d) for any period during which that Bank is a
Delinquent Bank (and the Borrower shall not be required to pay any such fee that
otherwise would have been required to have been paid to that Delinquent Bank)
and (y) shall be limited in its right to receive Letter of Credit Fees as
provided in §3.6.

(d) Reallocation of Commitment Percentages to Reduce Fronting Exposure. During
any period in which there is a Delinquent Bank, for purposes of computing the
amount of the obligation of each non-Delinquent Bank to acquire, refinance or
fund participations in Swingline Loans or Letters of Credit pursuant to §§2.8
and 3.1, the “Commitment Percentage” of each non-Delinquent Bank shall be
computed without giving effect to the Commitment of that Delinquent Bank;
provided, that, (i) each such reallocation shall be given effect only if, at the
date the applicable Bank becomes a Delinquent Bank, no Event of Default exists;
and (ii) the aggregate obligation of each non-Delinquent Bank to acquire,
refinance or fund participations in Letters of Credit and Swingline Loans shall
not exceed the positive difference, if any, of (1) the Commitment of that
non-Delinquent Bank minus (2) the aggregate outstanding amount of the Loans of
that Bank.

§5.12.2. Delinquent Bank Cure. If the Borrower, the Agent, Swingline Lender and
the Fronting Bank agree in writing in their sole discretion that a Delinquent
Bank should no longer be deemed to be a Delinquent Bank, the Agent will so
notify the parties hereto, whereupon as of the effective date specified in such
notice and subject to any conditions set forth therein (which may include
arrangements with respect to any Cash Collateral), that Bank will, to the extent
applicable, purchase that portion of outstanding Loans of the other Banks or
take such other actions as the Agent may determine to be necessary to cause the
Loans and funded and unfunded participations in Letters of Credit and Swingline
Loans to be held on a pro rata basis by the Banks in accordance with their
Commitment Percentages (without giving effect to §5.12.1(d)), whereupon that
Bank will cease to be a Delinquent Bank; provided that no adjustments will be
made retroactively with respect to fees accrued or payments made by or on behalf
of the Borrower while that Bank was a Delinquent Bank; and provided, further,
that except to the extent otherwise expressly agreed by the affected parties, no
change hereunder from Delinquent Bank to Bank will constitute a waiver or
release of any claim of any party hereunder arising from that Bank’s having been
a Delinquent Bank.

§6. RECOURSE OBLIGATIONS. The Obligations are full recourse obligations of the
Borrower, and all of the respective assets and properties of the Borrower shall
be available for the payment in full in cash and performance of the Obligations.
In no event shall BPI have any personal liability hereunder or under any of the
other Loan Documents, either individually or as general partner of BPLP, by
application of applicable law or otherwise, except to the extent BPI
misappropriates funds, rents or insurance proceeds or engages in gross
negligence, willful misconduct or fraud.

 

-68-



--------------------------------------------------------------------------------

§7. REPRESENTATIONS AND WARRANTIES. The Borrower for itself and for BPI insofar
as any such statements relate to BPI represents and warrants to the Banks all of
the statements contained in this §7.

§7.1. Authority, Etc.

(a) Organization: Good Standing.

(i) The Borrower is a limited partnership, duly organized, validly existing and
in good standing under the laws of the State of Delaware; the Borrower has all
requisite limited partnership power to own its respective properties and conduct
its respective business as now conducted and as presently contemplated; and the
Borrower is in good standing as a foreign entity and is duly authorized to do
business in each jurisdiction where such qualification is necessary except where
a failure to be so qualified in such jurisdiction would not have a materially
adverse effect on any of Borrower’s businesses, assets or financial conditions.

(ii) BPI is a corporation duly organized, validly existing and in good standing
under the laws of the State of Delaware; each Subsidiary of Borrower and BPI is
duly organized, validly existing and in good standing as a corporation, nominee
trust, limited liability company, limited partnership or general partnership, as
the case may be, under the laws of the state of its organization, unless the
failure to be so does not relate to BPLP or BPI and is a Non-Material Breach;
each of Borrower and BPI and each of their Subsidiaries has all requisite
corporate, trust, limited liability company, limited partnership or general
partnership, as the case may be, power to own its respective properties and
conduct its respective business as now conducted and as presently contemplated,
unless any such failure to have any of the foregoing does not relate to BPLP or
BPI and is a Non-Material Breach; and BPI is in good standing as a foreign
entity and is duly authorized to do business in the jurisdictions where such
qualification is necessary (including in the Commonwealth of Massachusetts)
except where a failure to be so qualified in such jurisdiction would not have a
materially adverse effect on the business, assets or financial condition of BPI.

 

-69-



--------------------------------------------------------------------------------

(b) Capitalization. The outstanding equity of BPLP is comprised of a general
partner interest and limited partner interests, all of which have been duly
issued and are outstanding and fully paid and non-assessable. All of the issued
and outstanding general partner interests of BPLP are owned and held of record
by BPI. There are no outstanding securities or agreements exchangeable for or
convertible into or carrying any rights to acquire a general partner interest in
BPLP. There are no outstanding commitments, options, warrants, calls or other
agreements (whether written or oral) binding on BPLP or BPI which require or
could require BPLP or BPI to sell, grant, transfer, assign, mortgage, pledge or
otherwise dispose of any general partner interest in BPLP. Except as set forth
in the Agreement of Limited Partnership of BPLP, no general partner interests of
BPLP are subject to any restrictions on transfer or any partner agreements,
voting agreements, trust deeds, irrevocable proxies; or any other similar
agreements or interests (whether written or oral).

(c) Due Authorization. The execution, delivery and performance of this Agreement
and the other Loan Documents to which the Borrower or BPI is or is to become a
party and the transactions contemplated hereby and thereby (i) are within the
authority of the Borrower and BPI, (ii) have been duly authorized by all
necessary proceedings on the part of the Borrower or BPI, (iii) do not
materially conflict with or result in any breach or contravention of any
provision of law, statute, rule or regulation to which the Borrower or BPI is
subject or any judgment, order, writ, injunction, license or permit applicable
to the Borrower or BPI, (iv) do not conflict with any provision of the agreement
of limited partnership, any certificate of limited partnership, the charter
documents or by-laws of the Borrower or BPI, and (v) do not contravene any
provisions of, or constitute Default or Event of Default or a failure to comply
with any term, condition or provision of, any other agreement, instrument,
judgment, order, decree, permit, license or undertaking binding upon or
applicable to the Borrower or BPI or any of the Borrower’s or BPI’s properties
(except for any such failure to comply under any such other agreement,
instrument, judgment, order, decree, permit, license, or undertaking as would
not materially and adversely affect the condition (financial or otherwise),
properties, business or results of operations of BPLP, BPI or, taken as a whole,
the BP Group) or result in the creation of any mortgage, pledge, security
interest, lien, encumbrance or charge upon any of the properties or assets of
the Borrower or BPI, as and to the extent the same would constitute a Default or
Event of Default.

(d) Enforceability. Each of the Loan Documents to which the Borrower or BPI is a
party has been duly executed and delivered and constitutes the legal, valid and
binding obligations of the Borrower and BPI, as the case may be, subject only to
applicable bankruptcy, insolvency, reorganization, moratorium or other laws
relating to or affecting generally the enforcement of creditors’ rights and to
the fact that the availability of the remedy of specific performance or
injunctive relief is subject to the discretion of the court before which any
proceeding therefor may be brought.

§7.2. Governmental Approvals . The execution, delivery and performance by the
Borrower of this Agreement and by the Borrower and BPI of the other Loan
Documents to which the Borrower or BPI is or is to become a party and the
transactions contemplated hereby and thereby do not require (i) the approval or
consent of any governmental agency or authority other than those already
obtained or those which would not have a material adverse effect on BPLP, BPI
or, taken as a whole, the BP Group, or (ii) filing with any governmental agency
or authority, other than filings which will be made with the SEC when and as
required by law or deemed appropriate by BPI.

 

-70-



--------------------------------------------------------------------------------

§7.3. Ownership of Assets. The Borrower and BPI each has, directly or through
Wholly-owned Subsidiaries and/or Partially-Owned Entities, good fee or leasehold
title to all of the Real Estate Assets. Other than through its ownership
interests in its Subsidiaries, BPI owns no Real Estate Assets.

§7.4. Financial Statements. The following financial statements have been
furnished to each of the Banks:

The consolidated balance sheet of BPI and its Subsidiaries as of December 31,
2010 and March 31, 2011 and their related consolidated statements of income,
changes in shareholders’ equity and cash flows for the fiscal year or other
period then ended, as applicable, and setting forth in comparative form the
figures as of the end of and for the previous fiscal year or other period, as
applicable, prepared in accordance with GAAP and, with respect to the
December 31, 2010 statements, accompanied by an auditor’s report prepared
without qualification by the Accountants (collectively, the “Initial Financial
Statements”). The Initial Financial Statements fairly present the financial
condition of BPI and its Subsidiaries as at the close of business on the date
thereof and the results of operations for the fiscal year or other period then
ended, as applicable. There are no contingent liabilities of BPI or any of its
Subsidiaries as of such date involving material amounts, known to the officers
of BPI or any of its Subsidiaries not disclosed in said Initial Financial
Statements.

§7.5 No Material Changes, Etc. Since the Financial Statement Date, there has
occurred no materially adverse change in the financial condition or business of
BPLP, BPI or, taken as a whole, the BP Group, other than changes in the ordinary
course of business that have not had any materially adverse effect either
individually or in the aggregate on the business or financial condition of BPLP,
BPI or, taken as a whole, the BP Group.

§7.6. Franchises, Patents, Copyrights, Etc. Except to the extent the failure or
breach of such representation or warranty constitutes a Non-Material Breach, the
Borrower, BPI and each of their respective Subsidiaries possess all franchises,
patents, copyrights, trademarks, trade names, licenses and permits, and rights
in respect of the foregoing, adequate for the conduct of their respective
businesses substantially as now conducted without known conflict with any rights
of others, including all material Permits.

§7.7 Litigation. Except as stated on Schedule 7.7, there are no actions, suits,
proceedings or investigations of any kind pending or, to the Borrower’s
knowledge, threatened against the Borrower, BPI or any of their respective
Subsidiaries before any court, tribunal or administrative agency or board that,
if adversely determined, might, either individually or in the aggregate,
materially adversely affect the properties, assets,

 

-71-



--------------------------------------------------------------------------------

financial condition or business of BPLP, BPI or, taken as a whole, the BP Group,
or materially impair the right of BPLP, BPI or, taken as a whole, the BP Group,
to carry on their respective businesses substantially as now conducted by them,
or result in any substantial liability not adequately covered by insurance, or
for which adequate reserves are not maintained, or which question the validity
of this Agreement or any of the other Loan Documents or the undertaking by
Borrower of the provisions hereof or thereof.

§7.8. No Materially Adverse Contracts, Etc. Neither the Borrower, BPI nor any of
their respective Subsidiaries is subject to any charter, corporate, partnership
or other legal restriction, or any judgment, decree, order, rule or regulation
that has or is reasonably expected in the future to have (and with respect
solely to any restriction on the timing of any sale or refinancing of a Real
Estate Asset which would be an acceptable Lien under the definition of
“Unencumbered Asset” contained in an Organizational Document, such expectation
existed at the time such restriction was imposed) a materially adverse effect on
the respective businesses, assets or financial conditions of BPLP, BPI or, taken
as a whole, the BP Group. None of the Borrower, BPI or any of their respective
Subsidiaries is a party to any contract or agreement that has or is expected, in
the judgment of their respective officers, to have any materially adverse effect
on the respective businesses of the BPLP, BPI or, taken as a whole, the BP
Group.

§7.9. Compliance With Other Instruments, Laws, Etc. Neither the Borrower, BPI
nor any of their respective Subsidiaries is in violation of any provision of its
partnership agreement or charter, as the case may be, or, except as disclosed in
the audited financial statements of BPI and its Subsidiaries as of December 31,
2010 or as otherwise disclosed to and approved by the Agent and the Banks, any
respective agreement or instrument to which it may be subject or by which it or
any of its properties may be bound or any decree, order, judgment, statute,
license, rule or regulation, in any of the foregoing cases in a manner that
could result, individually or in the aggregate, in the imposition of substantial
penalties or materially and adversely affect the financial condition, properties
or businesses of the BPLP, BPI or, taken as a whole, the BP Group.

§7.10. Tax Status. (i) Each of the Borrower, BPI and their respective
Subsidiaries (a) has made or filed all federal, state and local income and all
other tax returns, reports and declarations required by any jurisdiction to
which it is subject, (b) has paid all taxes and other governmental assessments
and charges shown or determined to be due on such returns, reports and
declarations, except those being contested in good faith and by appropriate
proceedings, and (c) has set aside on its books provisions reasonably adequate
for the payment of all taxes for periods subsequent to the periods to which such
returns, reports or declarations apply, and (ii) there are no unpaid taxes in
any material amount claimed to be due by the taxing authority of any
jurisdiction, and the respective officers of the Borrower and BPI and their
respective Subsidiaries know of no basis for any such claim; except in any such
event as would constitute a Non-Material Breach.

§7.11 No Event of Default. No Default or Event of Default has occurred and is
continuing.

 

-72-



--------------------------------------------------------------------------------

§7.12. Investment Company Acts . None of the Borrower, BPI or any of their
respective Subsidiaries is an “investment company”, or an “affiliated company”
or a “principal underwriter” of an “investment company”, as such terms are
defined in the Investment Company Act of 1940.

§7.13. Intentionally Deleted.

§7.14. Intentionally Deleted.

§7.15. Intentionally Deleted.

§7.16. ERISA Compliance.

(a) Each Employee Benefit Plan (other than a Multiemployer Plan) and, to the
Borrower’s knowledge, each Multiemployer Plan, is in compliance in all material
respects with the applicable provisions of ERISA, the Code and other Federal or
state laws. Each Pension Plan (other than a Multiemployer Plan) that is intended
to be a qualified plan under Section 401(a) of the Code has received a favorable
determination letter from the Internal Revenue Service to the effect that the
form of such Pension Plan is qualified under Section 401(a) of the Code and the
trust related thereto has been determined by the Internal Revenue Service to be
exempt from federal income tax under Section 501(a) of the Code, or an
application for such a letter is currently being processed by the Internal
Revenue Service. To the best knowledge of the Borrower, nothing has occurred
that would reasonably be expected to prevent or cause the loss of the
tax-qualified status of any Pension Plan that is intended to be a qualified plan
under Section 401(a) of the Code.

(b) There are no pending or, to the best knowledge of the Borrower, threatened
claims, actions or lawsuits, or action by any Governmental Authority, with
respect to any Employee Benefit Plan that could reasonably be expected to have a
material adverse effect on the business, assets, financial condition or
prospects, or operations of BPLP, BPI or, taken as a whole, the BP Group. There
has been no prohibited transaction or violation of the fiduciary responsibility
rules with respect to any Employee Benefit Plan that has resulted or could
reasonably be expected to result in a material adverse effect on the business,
assets, financial condition or prospects, or operations of BPLP, BPI or, taken
as a whole, the BP Group.

(c) (i) No ERISA Reportable Event has occurred, and none of the Borrower, BPI
nor any ERISA Affiliate is aware of any fact, event or circumstance that could
reasonably be expected to constitute or result in an ERISA Reportable Event with
respect to any Pension Plan; (ii) each of the Borrower, BPI and each ERISA
Affiliate has met all applicable requirements under the Pension Funding Rules in
respect of each Pension Plan (other than a Multiemployer Plan), and no waiver of
the minimum funding standards under the Pension Funding Rules has been applied
for or obtained; (iii) no Multiemployer Plan to which the Borrower, BPI or any
ERISA Affiliate contributes or is obligated to

 

-73-



--------------------------------------------------------------------------------

make contributions has any “accumulated funding deficiency” under Section 431(a)
of the Code or is in either “critical” or “endangered” status within the meaning
of Section 432(b) of the Code; (iv) as of the most recent valuation date for any
Pension Plan (other than a Multiemployer Plan), the funding target attainment
percentage (as defined in Section 430(d)(2) of the Code) is 60% or higher and
neither the Borrower nor any ERISA Affiliate knows of any facts or circumstances
that could reasonably be expected to cause the funding target attainment
percentage for any such plan to drop below 60% as of the most recent valuation
date; (v) none of the Borrower, BPI nor any ERISA Affiliate has incurred any
liability to the PBGC other than for the payment of premiums, and there are no
premium payments which have become due that are unpaid; (vi) none of the
Borrower, BPI nor any ERISA Affiliate has engaged in a transaction that could be
subject to Section 4069 or Section 4212(c) of ERISA or has any liability
pursuant to Part 1 of Subtitle E of Title IV of ERISA for any complete or
partial withdrawal from any Multiemployer Plan; and (vii) no Pension Plan (other
than a Multiemployer Plan) has been terminated by the plan administrator thereof
or by the PBGC, and no event or circumstance has occurred or exists that could
reasonably be expected to cause the PBGC to institute proceedings under Title IV
of ERISA to terminate any Pension Plan (other than a Multiemployer Plan), and
there has been no notification that a Multiemployer Plan has been terminated by
the plan administrator thereof or by the PBGC, and, to the Borrower’s knowledge,
no event or circumstance has occurred or exists that could reasonably be
expected to cause the PBGC to institute proceedings under Title IV of ERISA to
terminate any Multiemployer Plan.

(d) Except as disclosed in the SEC Filings or on Schedule 7.16, none of the
Borrower, BPI nor any ERISA Affiliate maintains or contributes to, or has any
unsatisfied obligation to contribute to, or liability under, any active or
terminated Pension Plan.

§7.17. Regulations U and X. No portion of any Loan is to be used, and no portion
of any Letter of Credit is to be obtained, for the purpose of purchasing or
carrying any “margin security” or “margin stock” as such terms are used in
Regulations U and X of the Board of Governors of the Federal Reserve System, 12
C.F.R. Parts 221 and 224.

§7.18. Environmental Compliance. The Borrower has caused Phase I and other
environmental assessments (collectively, the “Environmental Reports”) to be
conducted and/or taken other steps to investigate the past and present
environmental condition and usage of the Real Estate Assets. Based upon such
Environmental Reports, to the Borrower’s knowledge, except as identified in such
Environmental Reports, the Borrower makes the following representations and
warranties:

(a) None of the Borrower, its Subsidiaries, BPI or any operator of the Real
Estate Assets or any portion thereof, or any operations thereon is in material
violation, or alleged material violation, of any judgment, decree, order, law,
license, rule or regulation pertaining to environmental matters, including
without limitation, those arising under the Resource Conservation and Recovery
Act (“RCRA”), the Comprehensive Environmental Response, Compensation and
Liability Act of 1980 as

 

-74-



--------------------------------------------------------------------------------

amended (“CERCLA”), the Superfund Amendments and Reauthorization Act of 1986
(“SARA”), the Federal Clean Water Act, the Federal Clean Air Act, the Toxic
Substances Control Act, or any state or local statute, regulation, ordinance,
order or decree relating to health, safety or the environment (hereinafter
“Environmental Laws”), which violation or alleged violation has, or its
remediation would have, by itself or when aggregated with all such other
violations or alleged violations, a material adverse effect on the business,
assets or financial condition of the Borrower and its Subsidiaries, taken as a
whole.

(b) None of the Borrower, BPI or any of their respective Subsidiaries has
received written notice from any third party, including, without limitation, any
federal, state or local governmental authority, (i) that it has been identified
by the United States Environmental Protection Agency (“EPA) as a potentially
responsible party under CERCLA with respect to a site listed on the National
Priorities List, 40 C.F.R. Part 300 Appendix B (1986), (ii) that any hazardous
waste, as defined by 42 U.S.C. § 9601(5), any hazardous substances as defined by
42 U.S.C. § 9601(14), any pollutant or contaminant as defined by 42 U.S.C.
§9601(33) or any toxic substances, oil or hazardous materials or other chemicals
or substances regulated by any Environmental Laws (“Hazardous Substances”) which
it has generated, transported or disposed of have been found at any site at
which a federal, state or local agency or other third party has conducted or has
ordered that the Borrower, BPI or any of their respective Subsidiaries conduct a
remedial investigation, removal or other response action pursuant to any
Environmental Law, or (iii) that it is or shall be a named party to any claim,
action, cause of action, complaint, or legal or administrative proceeding (in
each case, contingent or otherwise) arising out of any third party’s incurrence
of costs, expenses, losses or damages of any kind whatsoever in connection with
the release of Hazardous Substances, which event described in any such notice
would have a material adverse effect on the business, assets or financial
condition of the Borrower and its Subsidiaries, taken as a whole.

(c) (i) No portion of the Real Estate Assets has been used for the handling,
processing, storage or disposal of Hazardous Substances except in material
accordance with applicable Environmental Laws; and no underground tank or other
underground storage receptacle for Hazardous Substances is located on any
portion of any Real Estate Assets except in material accordance with applicable
Environmental Laws, (ii) in the course of any activities conducted by the
Borrower, BPI, their respective Subsidiaries or the operators of their
respective properties or any ground or space tenants on any Real Estate Asset,
no Hazardous Substances have been generated or are being used on such Real
Estate Asset except in material accordance with applicable Environmental Laws,
(iii) there has been no present or, to the best of Borrower’s knowledge, past
releasing, spilling, leaking, pumping, pouring, emitting, emptying, discharging,
injecting, escaping, disposing or dumping (a “Release”) or threatened Release of
Hazardous Substances on, upon, into or from the Real Estate Assets in violation
of applicable Environmental Laws, (iv) to the best of Borrower’s knowledge,
there have been no Releases in violation of applicable Environmental Laws upon,
from or into any real property in the vicinity of any of the Real Estate Assets
which, through soil or groundwater contamination, may have come to be located on
such Real Estate Asset, and (v) to the best of Borrower’s Knowledge, any
Hazardous Substances that have been

 

-75-



--------------------------------------------------------------------------------

generated on any of the Real Estate Assets during ownership thereof by the
Borrower, BPI, their respective Subsidiaries or the operations of their
respective properties have been transported off-site only in compliance with all
applicable Environmental Laws; any of which events described in clauses
(i) through (v) above would have a material adverse effect on the business,
assets or financial condition of BPLP, BPI, or taken as a whole, the BP Group.
Notwithstanding that the representations contained herein are limited to the
knowledge of the Borrower, any such limitation shall not affect the covenants
specified in §8.11 or elsewhere in this Agreement.

(d) None of the Borrower, BPI or any of the Real Estate Assets is subject to any
applicable Environmental Law requiring the performance of Hazardous Substances
site assessments, or the removal or remediation of Hazardous Substances, or the
giving of notice to any governmental agency or the recording or delivery to
other Persons of an environmental disclosure document or statement, by virtue of
the transactions set forth herein and contemplated hereby, or as a condition to
the effectiveness of any other transactions contemplated hereby.

§7.19. OFAC. None of the Borrower, BPI or any of their respective Subsidiaries:
(i) is a person whose property or interest in property is blocked or subject to
blocking pursuant to Section 1 of Executive Order 13224 of September 23, 2001
Blocking Property and Prohibiting Transactions with Persons Who Commit, Threaten
to Commit, or Support Terrorism (66 Fed. Reg. 49079 (2001) or who engages in any
dealings or transactions prohibited by Section 2 of such executive order,
(ii) is a person named on the list of Specially Designated Nationals or Blocked
Persons maintained by OFAC and available at
www.treas.gov/offices/enforcement/ofac/index.shtml, or as otherwise published
from time to time, or is subject to the limitations or prohibitions under any
other OFAC regulation or executive order; (iii) is (A) an agency of the
government of a country, (B) an organization controlled by a country, or (C) a
person resident in a country that is subject to a sanctions program identified
on the list maintained by OFAC and available at
www.treas.gov/offices/enforcement/ofac/index.shtml, or as otherwise published
from time to time, as such program may be applicable to such country, agency,
organization or person; or (iv) derives any of its material assets or operating
income from investments in or transactions with any such agency, organization or
person. None of the proceeds from any Loan, and no Letter of Credit, will
knowingly be used to finance any operations, investments or activities in, or
make any payments to, any such country, agency, organization, or person.

§7.20. Loan Documents. All of the representations and warranties by or on behalf
of the Borrower and BPI made in this Agreement and in the other Loan Documents
or any document or instrument delivered to the Agent or the Banks pursuant to or
in connection with any of such Loan Documents are true and correct in all
material respects and do not include any untrue statement of a material fact or
omit to state a material fact required to be stated or necessary to make such
representations and warranties not materially misleading.

 

-76-



--------------------------------------------------------------------------------

§8. AFFIRMATIVE COVENANTS OF THE BORROWER AND BPI. The Borrower for itself and
on behalf of BPI and their respective Subsidiaries (if and to the extent
expressly included in subsections contained in this §8) covenants and agrees
that, so long as any Loan, Letter of Credit or Note is outstanding or any Bank
has any obligation to make any Loans or any Bank has any obligation to issue,
extend or renew any Letters of Credit:

§8.1. Punctual Payment. The Borrower will duly and punctually pay or cause to be
paid the principal and interest on the Loans and all interest, fees, charges and
other amounts provided for in this Agreement and the other Loan Documents, all
in accordance with the terms of this Agreement and the Notes, and the other Loan
Documents.

§8.2. Maintenance of Office. Each of the Borrower and BPI will maintain its
chief executive office in Boston, Massachusetts, or at such other place in the
United States of America as each of them shall designate by written notice to
the Agent to be delivered within fifteen (15) days of any change of chief
executive office, where, subject to § 22, notices, presentations and demands to
or upon the Borrower and BPI in respect of the Loan Documents may be given or
made.

§8.3. Records and Accounts. Each of the Borrower and BPI will (a) keep, and
cause each of its Subsidiaries to keep, true and accurate records and books of
account in which full, true and correct entries in all material respects will be
made in accordance with GAAP and (b) maintain adequate accounts and reserves for
all taxes (including income taxes), contingencies, depreciation and amortization
of its properties and the properties of its Subsidiaries; all of such reserves
may be unfunded.

§8.4. Financial Statements, Certificates and Information. The Borrower will
deliver and cause BPI to (and BPI will) deliver (as applicable) to the Agent:

(a) as soon as practicable, but in any event not later than ninety (90) days
after the end of each fiscal year of BPI, the audited consolidated balance sheet
of BPI and its Subsidiaries at the end of such year, and the related audited
consolidated statements of income, changes in shareholder’s equity and cash
flows for the year then ended, in each case, setting forth in comparative form
the figures as of the end of and for the previous fiscal year and all such
statements to be in reasonable detail, prepared in accordance with GAAP which
may be provided by inclusion in the Form 10-K of BPI filed with the SEC for such
period provided pursuant to clause (g) below), and, in each case, accompanied by
an auditor’s report prepared without qualification by the Accountants other than
a qualification solely with respect to internal controls over financial
reporting as required under Section 404 of the Sarbanes Oxley Act;

(b) as soon as practicable, but in any event not later than forty-five (45) days
after the end of each of its March 31, June 30 and September 30 fiscal quarters,
copies of the unaudited consolidated balance sheet of BPI and its Subsidiaries,
as at the end of such quarter, and the related unaudited consolidated statements
of income, changes in shareholders’ equity and cash flows for the portion of
BPI’s fiscal year then elapsed, all in reasonable detail and prepared in
accordance with GAAP (which may be provided by inclusion in the Form 10-Q of BPI
filed with the SEC for such period provided pursuant to clause (g) below),
together with a certification by the principal

 

-77-



--------------------------------------------------------------------------------

financial or accounting officer of the Borrower and BPI that the information
contained in such financial statements fairly presents the financial position of
BPI and its Subsidiaries on the date thereof (subject to year-end adjustments
none of which shall be materially adverse);

(c) simultaneously with the delivery of the financial statements referred to in
subsections (a) and (b) above, (i) a Compliance Certificate in the form of
Exhibit C-2 hereto signed by an Authorized Officer, which Compliance Certificate
and each other Compliance Certificate required pursuant to the terms of this
Agreement shall be delivered by electronic communication, including fax or
email, unless the Agent or a Bank requests executed originals, and each such
Compliance Certificate so delivered shall be deemed to be an original authentic
counterpart thereof for all purposes, and (if applicable) reconciliations to
reflect changes in GAAP since the date of such financial statements and (ii) a
quarterly worksheet in the form of Exhibit C-2A;

(d) promptly as they become available, a copy of each report (including any
so-called management letters) submitted to the Borrower or BPI by the
Accountants in connection with each annual audit of the books of the Borrower or
BPI by such Accountants or in connection with any interim audit thereof
pertaining to any phase of the business of the Borrower or BPI;

(e) contemporaneously with (or promptly after) the filing or mailing thereof,
copies of all material of a financial nature sent to the holders of any
Indebtedness of the Borrower (other than the Loans) for borrowed money, to the
extent that the information or disclosure contained in such material refers to
or could reasonably be expected to have a material adverse effect on the
business, assets, financial condition or prospects, or operations of BPLP, BPI
or, taken as a whole, the BP Group;

(f) contemporaneously with the filing or mailing thereof, copies of all material
of a financial nature filed with the SEC or sent to the stockholders of BPI;

(g) as soon as practicable, but in any event not later than ninety (90) days
after the end of each fiscal year of BPI, copies of the Form 10-K statement
filed by BPI with the SEC for such fiscal year, and as soon as practicable, but
in any event not later than fifty (50) days after the end of each fiscal quarter
of BPI copies of the Form 10-Q statement filed by BPI with the SEC for such
fiscal quarter, provided that, in either case, if the SEC has granted an
extension for the filing of such statements, BPI shall deliver such statements
to the Agent within ten (10) days after the filing thereof with the SEC;

(h) from time to time such other financial data and information about the
Borrower, BPI, their respective Subsidiaries, the Real Estate Assets and the
Partially-Owned Entities as the Agent or any Bank (through the Agent) may
reasonably request, including, without limitation, complete rent rolls, existing
environmental reports, and insurance certificates with respect to the Real
Estate Assets;

 

-78-



--------------------------------------------------------------------------------

(i) Intentionally Deleted; and

(j) as soon as practicable, but in any event not later than ninety (90) days
after the end of the fiscal year of BPLP, the audited balance sheet of BPLP at
the end of each such year, and the related audited statements of income, changes
in partners’ capital and cash flows for the year then ended, in each case
setting forth in comparative form the figures for the previous fiscal year and
all such statements to be in reasonable detail, prepared in accordance with
GAAP, together with a certification by the principal financial or accounting
officer of BPLP that the information contained in such financial statements
fairly presents the financial position of BPLP on the date thereof, and as soon
as practicable, but in any event not later than forty-five (45) days after the
end of each of the March 31, June 30 and September 30 fiscal quarters of BPLP,
the unaudited balance sheet of BPLP at the end of each such quarter, and the
related unaudited statements of income, changes in partners’ capital and cash
flows for the quarter then ended, in each case setting forth in comparative form
the figures for the previous fiscal quarter and all such statements to be in
reasonable detail, prepared in accordance with GAAP, together with a
certification by the principal financial or accounting officer of BPLP that the
information contained in such financial statements fairly presents the financial
position of BPLP on the date thereof (subject to year-end adjustments none of
which shall be materially adverse).

Notwithstanding any provision of this §8.4, for so long as BPI is publically
traded on the New York Stock Exchange, the Borrower shall be deemed to have
satisfied its obligations under subsections (a), (b), (f), (g) and (j) of this
§8.4 by timely filing its Form 10-Q and Form 10-K with the SEC for each
applicable period, provided that, with respect to subsections (a) and (b) above,
the Borrower has delivered to the Agent within the time periods required
therefor and referred to in subsections (a) and (b), the statement required by
subsection (c) above.

§8.5. Notices.

(a) Defaults. The Borrower will, and will cause BPI, as applicable, to (and BPI
will), promptly after obtaining knowledge of the same, notify the Agent in
writing of the occurrence of any Default or Event of Default or Non-Material
Breach. If any Person shall give any notice or take any other action in respect
of (x) a claimed Default or Event of Default or (y) a claimed failure by the
Borrower, BPI or any of their respective Subsidiaries, as applicable, to comply
with any term, condition or provision of or under any note, evidence of
Indebtedness, indenture or other obligation in excess of $10,000,000,
individually or in the aggregate, to which or with respect to which any of them
is a party or obligor, whether as principal or surety, and such failure to
comply would permit the holder of such note or obligation or other evidence of
Indebtedness to accelerate the maturity thereof, which acceleration would have a
material adverse effect on BPLP, BPI or, taken as a whole, the BP Group or the
Borrower shall forthwith give written notice thereof to the Agent, describing
the notice or action and the nature of the claimed failure to comply.

 

-79-



--------------------------------------------------------------------------------

(b) Environmental Events. The Borrower will, and will cause BPI to, promptly
give notice in writing to the Agent (i) upon Borrower’s or BPI’s obtaining
knowledge of any material violation (as determined by the Borrower or BPI in the
exercise of its reasonable discretion) of any Environmental Law regarding any
Real Estate Asset or Borrower’s or BPI’s operations, (ii) upon Borrower’s or
BPI’s obtaining knowledge of any known Release of any Hazardous Substance at,
from, or into any Real Estate Asset which it reports in writing or is reportable
by it in writing to any governmental authority and which is material in amount
or nature or which could materially affect the value of such Real Estate Asset,
(iii) upon Borrower’s or BPI’s receipt of any notice of material violation of
any Environmental Laws or of any material Release of Hazardous Substances in
violation of any Environmental Laws, including a notice or claim of liability or
potential responsibility from any third party (including without limitation any
federal, state or local governmental officials) and including notice of any
formal inquiry, proceeding, demand, investigation or other action with regard to
(A) Borrower’s or BPI’s or any other Person’s operation of any Real Estate
Asset, (B) contamination on, from or into any Real Estate Asset, or
(C) investigation or remediation of off-site locations at which Borrower or BPI
or any of its predecessors are alleged to have directly or indirectly disposed
of Hazardous Substances, or (iv) upon Borrower’s or BPI’s obtaining knowledge
that any expense or loss has been incurred by such governmental authority in
connection with the assessment, containment, removal or remediation of any
Hazardous Substances with respect to which Borrower or BPI or any
Partially-Owned Real Estate Entity may be liable or for which a lien may be
imposed on any Real Estate Asset; any of which events described in clauses
(i) through (iv) above would have a material adverse effect on the business,
assets or financial condition of the Borrower and its Subsidiaries, taken as a
whole. As of the date hereof, the Borrower has notified the Agent of the matters
referenced on Schedule 8.5(b), to the extent such matters are disclosed in the
Form 10-K referred to therein.

(c) [Intentionally Deleted.]

(d) Notice of Litigation and Judgments. The Borrower will give notice to the
Agent in writing within fifteen (15) days of becoming aware of any litigation or
proceedings threatened in writing or any pending litigation and proceedings an
adverse determination in which could materially affect BPLP, BPI or taken as a
whole, the BP Group, or to which the Borrower, BPI or any of their respective
Subsidiaries is or is to become a party involving an uninsured claim against the
Borrower, BPI or any of their respective Subsidiaries that could reasonably be
expected to have a materially adverse effect on BPLP, BPI or, taken as a whole,
the BP Group, and stating the nature and status of such litigation or
proceedings. The Borrower will give notice to the Agent, in writing, in form and
detail reasonably satisfactory to the Agent, within ten (10) days of any
judgment not covered by insurance, final or otherwise, against the Borrower, BPI
or any of such Subsidiaries in an amount in excess of $20,000,000.

(e) Insolvency Events. The Borrower shall notify the Agent in writing promptly
after the occurrence of any of the events described in §14.1(g) or (h) with
respect to any member of the BP Group other than BPLP and BPI.

 

-80-



--------------------------------------------------------------------------------

(f) Copies of Notices to Banks. Agent shall promptly provide the Banks with
copies of any notices received by Agent under this §8.5.

§8.6. Existence of Borrower; Maintenance of Properties. The Borrower will do or
cause to be done all things necessary to, and shall, preserve and keep in full
force and effect its existence in its jurisdiction of organization and will do
or cause to be done all things necessary to preserve and keep in full force all
of its rights and franchises and those of its Subsidiaries each of which in the
sole judgment of Borrower (exercised in good faith) may be necessary to properly
and advantageously conduct the businesses conducted by it. The Borrower (a) will
cause all necessary repairs, renewals, replacements, betterments and
improvements to be made to all Real Estate Assets owned or controlled by it, all
as in the sole judgment of the Borrower may be necessary so that the business
carried on in connection therewith may be properly and advantageously conducted
at all times, subject to the terms of the applicable Leases and partnership
agreements or other entity charter documents, and in any event, will keep all of
the Real Estate Assets (for so long as such Real Estate Assets are owned by the
Borrower or any of its Subsidiaries) in a condition consistent with the Real
Estate Assets currently owned or controlled by the Borrower or its Subsidiaries,
(b) will cause all of its other properties and those of its Subsidiaries (to the
extent controlled by the Borrower) used or useful in the conduct of its business
or the business of its Subsidiaries to be maintained and kept in good condition,
repair and working order and supplied with all necessary equipment, (c) will not
permit BPI to (and BPI will not) directly own or lease any Real Estate Asset,
and (d) will, and will cause each of its Subsidiaries to continue to engage
primarily in the businesses now conducted by it and in related businesses, all
of the foregoing to the extent necessary to comply with the other terms and
conditions set forth in this Agreement, and in the case of clauses (a), (b) and
(d) above, except to the extent that the failure to comply with the provisions
thereof constitutes a Non-Material Breach.

§8.7. Existence of BPI; Maintenance of REIT Status of BPI; Maintenance of
Properties;. The Borrower will cause BPI to (and BPI will) do or cause to be
done all things necessary to preserve and keep in full force and effect BPI’s
existence as a corporation, provided that if BPI becomes a corporation existing
under the laws of a state other than Delaware, the Borrower will promptly
furnish to the Agent the evidence thereof, including copies of any merger,
reincorporation merger, conversion or other reincorporation documents, together
with a good standing certificate for BPI from such applicable state. The
Borrower will cause BPI (and BPI will) at all times (i) to maintain its status
as a REIT and not to take any action which could lead to its disqualification as
a REIT and (ii) to continue to be listed on a nationally-recognized stock
exchange. Without limitation of §9.3(f), the Borrower will cause BPI not to (and
BPI will not) engage in any business other than the business of acting as a REIT
and serving as the general partner and limited partner of the Borrower, and as a
member, partner or stockholder of Subsidiaries of the Borrower, including Boston
Properties LLC (provided that BPI’s percentage equity interest in any such
Subsidiary shall not exceed 1%), and matters directly relating thereto, and
shall cause BPI to (and BPI will) (x) conduct all or substantially all of its
business operations through the Borrower or through subsidiary

 

-81-



--------------------------------------------------------------------------------

partnerships or other entities in which the Borrower owns at least 99% of the
economic interests, (y) own no real property or material personal property other
than (1) through its ownership interests in the Borrower and its Subsidiaries,
including Boston Properties LLC, in compliance with the terms hereof, and
(2) contracts and agreements of the nature described in Schedule 9.1(e), and
(z) continue to hold in excess of 51% of the partnership interests of the
Borrower and in all events to remain the sole general partner thereof with the
power to direct or cause the direction of the management, activities and
policies of the Borrower. The Borrower will cause BPI to (and BPI will)
(a) cause all of its properties and those of its Subsidiaries used or useful in
the conduct of its business or the business of its Subsidiaries to be maintained
and kept in good condition, repair and working order, and supplied with all
necessary equipment, (b) cause to be made all necessary repairs, renewals,
replacements, betterments and improvements thereof, all as in the judgment of
BPI may be necessary so that the business carried on in connection therewith may
be properly and advantageously conducted at all times, and (c) cause each of its
Subsidiaries to continue to engage primarily in the businesses now conducted by
it and in related businesses, in each case under clauses (a), (b) and (c) above
to the extent, in the sole judgment of BPI (exercised in good faith), necessary
to properly and advantageously conduct the businesses being conducted by it,
except to the extent that the failure to comply with the provisions thereof
constitutes a Non-Material Breach.

§8.8. Insurance. The Borrower will, and will cause BPI to (and BPI will),
maintain with respect to its properties, and will cause each of its Subsidiaries
to maintain with financially sound and reputable insurers, insurance with
respect to such properties and its business against such casualties and
contingencies as shall be in accordance with the general practices of businesses
engaged in similar activities in similar geographic areas and in amounts,
containing such terms, in such forms and for such periods as may be reasonable
and prudent, unless any failure to do so is a Non-Material Breach.

§8.9. Taxes. The Borrower will, and will cause BPI and each of their respective
Subsidiaries to (and BPI will), pay or cause to be paid real estate taxes, other
taxes, assessments and other governmental charges against the Real Estate Assets
before the same become delinquent and will duly pay and discharge, or cause to
be paid and discharged, before the same shall become overdue, all taxes,
assessments and other governmental charges imposed upon its sales and
activities, or any part thereof, or upon the income or profits therefrom, as
well as all claims for labor, materials, or supplies that if unpaid might by law
become a lien or charge upon any of the Real Estate Assets, unless any failure
to do so is a Non-Material Breach; provided that any such tax, assessment,
charge, levy or claim need not be paid if the validity or amount thereof shall
currently be contested in good faith by appropriate proceedings and if the
Borrower or BPI shall have set aside on its books adequate reserves with respect
thereto; and provided further that the Borrower or BPI will pay all such taxes,
assessments, charges, levies or claims forthwith prior to the consummation of
proceedings to foreclose any lien that may have attached as security therefor.
Promptly upon request by the Agent if required for bank regulatory compliance
purposes or similar bank purposes, the Borrower will provide evidence of the
payment of real estate taxes, other taxes, assessments and other governmental
charges against the Real Estate Assets in the form of receipted tax bills or
other form reasonably acceptable to the Agent, or evidence of the existence of
applicable contests as contemplated herein.

 

-82-



--------------------------------------------------------------------------------

§8.10. Inspection of Properties and Books; Treatment of Certain Information;
Confidentiality. (a) Subject to the rights of tenants to limit or prohibit such
access, as denoted in the applicable leases, the Borrower will, and will cause
BPI to (and BPI will), permit the Agent or any of the Banks’ other designated
representatives upon no less than 24 hours notice (which notice may be given
orally or in writing), to visit and inspect any of the properties of the
Borrower, BPI or any of their respective Subsidiaries to examine the books of
account of the Borrower, BPI and their respective Subsidiaries (and to make
copies thereof and extracts therefrom) and to discuss the affairs, finances and
accounts of the Borrower, BPI and their respective Subsidiaries with, and to be
advised as to the same by, its officers, all at such reasonable times and
intervals as the Agent may reasonably request; provided that, so long as no
Event of Default has occurred and is continuing, the Borrower shall only be
responsible for the costs and expenses incurred by the Agent in connection with
such inspections.

(b) The Borrower hereby agrees that each of the Banks and the Agent (and each of
their respective, and their respective affiliates’, employees, officers,
directors, agents and advisors (collectively, “Representatives”) is, and has
been from the commencement of discussions with respect to the facility
established by the Agreement (the “Facility”), permitted to disclose to any and
all Persons, without limitation of any kind, the structure and tax aspects (as
such terms are used in Code sections 6011 and 6111) of the Facility, and all
materials of any kind (including opinions or other tax analyses) that are or
have been provided to such Bank or the Agent related to such structure and tax
aspects. In this regard, each of the Banks and the Agent acknowledges and agrees
that its disclosure of the structure or tax aspects of the Facility is not
limited in any way by an express or implied understanding or agreement, oral or
written (whether or not such understanding or agreement is legally binding).
Furthermore, each of the Banks and the Agent acknowledges and agrees that it
does not know or have reason to know that its use or disclosure of information
relating to the structure or tax aspects of the Facility is limited in any other
manner (such as where the Facility is claimed to be proprietary or exclusive)
for the benefit of any other Person. Notwithstanding the foregoing (i) the Banks
and the Agent shall not disclose any materials or information of any kind or
nature whatsoever which are not specifically permitted to be disclosed in
accordance with the terms of this subparagraph (b) or are not otherwise
specifically permitted to be disclosed pursuant to the express provisions of
this §8.10 and (ii) in the event of any change, amendment, modification or
clarification of Code sections 6011 and/or 6111 (or any other applicable section
of the Code) or any Regulations promulgated thereunder, or the issuance by any
Person of any guidance on which the Banks, the Agent and the Representatives are
entitled to rely or are otherwise bound by (including, by way of example only,
private letter rulings), which in any way limits or restricts what may be
disclosed pursuant to the terms of this paragraph, or otherwise establishes that
such Code sections do not, or are not intended to, apply to loan facilities such
as the Facility (or other similar transactions), the terms of this subparagraph
(b) shall be deemed modified thereby. In this regard, the Banks and the Agent
intend that this transaction will not be a “confidential transaction” under Code
sections 6011, 6111 or 6112, and the regulations promulgated thereunder.

 

-83-



--------------------------------------------------------------------------------

(c) Notwithstanding anything to the contrary herein (including, without
limitation, the provisions of subparagraph (b) above), neither the Agent nor any
Bank may disclose to any Person any information that constitutes material
non-public information regarding the Borrower or its securities for purposes of
Regulation FD of the Securities and Exchange Commission or any other federal or
state securities laws (it being acknowledged and agreed that the provisions of
this §8.10 with respect to such information are reasonably necessary to comply
with said Regulation FD and/or such other federal and state securities laws)
except as set forth in §8.10 (f) of this Agreement.

(d) Each of the Banks and the Agent hereby agrees that the Borrower (and its,
and its affiliates’, employees, officers, directors, advisors and agents
(collectively “Borrower Representatives”) is, and has been from the commencement
of discussions with respect to the Facility, permitted to disclose to any and
all Persons, without limitation of any kind, the structure and tax aspects (as
such terms are used in Code sections 6011 and 6111) of the Facility, and all
materials of any kind (including opinions or other tax analyses) that are or
have been provided to the Borrower related to such structure and tax aspects. In
this regard, the Borrower acknowledges and agrees that its disclosure of the
structure or tax aspects of the Facility is not limited in any way by an express
or implied understanding or agreement, oral or written (whether or not such
understanding or agreement is legally binding). Furthermore, each of the
Borrower, each Bank and the Agent acknowledges and agrees that it does not know
or have reason to know that its use or disclosure of information relating to the
structure or tax aspects of the Facility is limited in any other manner (such as
where the Facility is claimed to be proprietary or exclusive) for the benefit of
any other Person.

(e) The Borrower hereby acknowledges that (a) the Agent and/or the Arrangers
will make available to the Banks and the Fronting Bank materials and/or
information provided by or on behalf of the Borrower hereunder (collectively,
“Borrower Materials”) by posting the Borrower Materials on IntraLinks or another
similar electronic system (the “Platform”) and (b) certain of the Banks (each, a
“Public Lender”) may have personnel who do not wish to receive material
non-public information with respect to the Borrower or its Affiliates, or the
respective securities of any of the foregoing, and who may be engaged in
investment and other market-related activities with respect to such Persons’
securities. The Borrower hereby agrees that (w) all Borrower Materials that are
to be made available to Public Lenders shall be clearly and conspicuously marked
“PUBLIC” which, at a minimum, shall mean that the word “PUBLIC” shall appear
prominently on the first page thereof; (x) by marking such materials “PUBLIC,”
the Borrower shall be deemed to have authorized the Agent, the Arrangers, the
Fronting Bank and the Banks to treat such materials as not containing any
material non-public information with respect to the Borrower or its securities
for purposes of United States Federal and state securities laws provided,
however, that to the extent such Borrower Materials constitute Borrower
Information, they shall be treated as set forth in §8.10(f); (y) all Borrower
Materials marked “PUBLIC” are permitted to be made available through

 

-84-



--------------------------------------------------------------------------------

a portion of the Platform designated “Public Side Information”; and (z) the
Agent and the Arrangers shall be entitled to treat Borrower Materials that are
not marked “PUBLIC” as being suitable only for posting on a portion of the
Platform not designated “Public Side Information”. Notwithstanding the
foregoing, Borrower shall be under no obligation to mark any Borrower Materials
“PUBLIC.”

(f) Each of the Agent, the Banks and the Fronting Bank agrees to maintain the
confidentiality of the Borrower Information (as defined below), except that
Borrower Information may be disclosed (a) to its Affiliates and to its and its
Affiliates’ respective partners, directors, officers, employees, agents,
trustees, advisors and representatives (it being understood that the Persons to
whom such disclosure is made will be informed of the confidential nature of such
Borrower Information and instructed to keep such Borrower Information
confidential), (b) to the extent requested by any regulatory authority
purporting to have jurisdiction over it (including any self-regulatory
authority, such as the National Association of Insurance Commissioners), (c) to
the extent required by applicable laws or regulations or by any subpoena or
similar legal process, (d) to any other party hereto, (e) in connection with the
exercise of any remedies hereunder or under any other Loan Document or any
action or proceeding relating to this Agreement or any other Loan Document or
the enforcement of rights hereunder or thereunder, (f) subject to an agreement
containing provisions substantially the same as those of this Section, to
(i) any assignee of or Participant in, or any prospective assignee of or
Participant in, any of its rights or obligations under this Agreement or any
Eligible Assignee that may be invited to become a party to, and a “Bank” under,
this Agreement in connection with an Increase pursuant to §2.10 of this
Agreement or (ii) any actual or prospective counterparty (or its advisors) to
any swap or derivative transaction relating to the Borrower and its obligations,
(g) with the consent of the Borrower or (h) to the extent such Borrower
Information (x) becomes publicly available other than as a result of a breach of
this Section or (y) becomes available to the Agent, any Bank, the Fronting Bank
or any of their respective Affiliates on a nonconfidential basis from a source
other than the Borrower. For purposes of this Section, “Borrower Information”
means all information received from the Borrower or any Subsidiary relating to
the Borrower or any Subsidiary or any of their respective businesses, other than
any such information that is available to the Agent, any Bank or the Fronting
Bank on a nonconfidential basis prior to disclosure by the Borrower or any
Subsidiary.

Each of the Agent, the Banks and the Fronting Bank acknowledges that (a) the
Borrower Information may include material non-public information concerning the
Borrower or a Subsidiary, as the case may be, (b) it has developed compliance
procedures regarding the use of material non-public information and (c) it will
handle such material non-public information in accordance with applicable law,
including United States Federal and state securities laws.

The provisions of this §8.10 supersede any confidentiality obligations of the
Borrower, the Agent or any of the Banks relating to the Facility under any
agreements between or among the Borrower and the Agent and/or the Banks, as
applicable. The parties hereto agree that any such confidentiality obligations
shall be deemed void ab initio.

 

-85-



--------------------------------------------------------------------------------

§8.11. Compliance with Laws, Contracts, Licenses, and Permits. The Borrower
will, and will cause BPI to (and BPI will), comply with, and will cause each of
their respective Subsidiaries to comply with (a) all applicable laws and
regulations now or hereafter in effect wherever its business is conducted,
including, without limitation, all Environmental Laws and all applicable federal
and state securities laws, (b) the provisions of its partnership agreement or
corporate charter and other charter documents and by-laws, as applicable,
(c) all material agreements and instruments to which it is a party or by which
it or any of its properties may be bound (including the Real Estate Assets and
the Leases) and (d) all applicable decrees, orders, and judgments, unless such
non-compliance constitutes a Non-Material Breach. If at any time while any Loan
or Note or Letter of Credit is outstanding or the Banks have any obligation to
make Loans or issue Letters of Credit hereunder, any Permit shall become
necessary or required in order that the Borrower may fulfill any of its
obligations hereunder, the Borrower and BPI and their respective Subsidiaries
will immediately take or cause to be taken all reasonable steps within the power
of the Borrower or BPI, as applicable, to obtain such Permit and furnish the
Agent with evidence thereof.

§8.12. Use of Proceeds. Subject at all times to the other provisions of this
Agreement, the Borrower will use the proceeds of the Loans solely for working
capital and general corporate purposes. It is agreed by the Banks that, from
time to time, the Borrower may request proceeds of the Loans be used to
refinance certain secured mortgage Indebtedness of the Borrower and/or its
Subsidiaries, in which event, a portion of the Loans equal to the amount of the
advances made hereunder in connection with such refinancing may, at Borrower’s
election, be secured by the refinanced mortgage (a “Refinancing Mortgage”). Any
such Refinancing Mortgage would be (i) required to be in form and substance
reasonably satisfactory to the Agent, (ii) subject to customary terms and
conditions reasonably satisfactory to the Agent, (iii) amended and restated to
provide for economic and other terms which are identical to those of the Loans
(e.g., the maturity date shall be amended to be the Maturity Date hereunder and
the interest rate and payment terms will be amended to be the same as those
hereunder, it being further acknowledged that such modified interest rate may be
based upon either a Revolving Credit Loan or a Bid Rate Loan calculation, as
elected by the Borrower pursuant to the terms hereof) and (iv) subject to being
released or transferred by the Agent at the request of the Borrower. In
addition, in connection with each Refinancing Mortgage, the Agent would agree to
provide, at the request of Borrower, subordination, non-disturbance and
attornment agreements in form and substance reasonably satisfactory to Agent. No
Real Estate Asset that is subject to a Refinancing Mortgage will qualify as an
Unencumbered Asset hereunder.

 

-86-



--------------------------------------------------------------------------------

§8.13. Intentionally Deleted.

§8.14. Solvency. Each of Borrower, BPI and their respective Subsidiaries shall
remain solvent at all times, unless such failure to remain solvent does not
relate to Borrower or BPI and is a Non-Material Breach.

§8.15. Further Assurances. The Borrower will, and will cause BPI to (and BPI
will), cooperate with, the Agent and the Banks and execute such further
instruments and documents as the Banks or the Agent shall reasonably request to
carry out to their satisfaction the transactions contemplated by this Agreement
and the other Loan Documents.

§8.16. Intentionally Deleted.

§8.17. Environmental Indemnification. The Borrower covenants and agrees that it
will indemnify and hold the Agent and each Bank, and each of their respective
Affiliates, harmless from and against any and all Environmental Liability.

§8.18. Response Actions. The Borrower covenants and agrees that if any Release
or disposal of Hazardous Substances shall occur or shall have occurred on any
Real Estate Asset owned directly or indirectly by the Borrower or BPI, in
material violation of applicable Environmental Laws, the Borrower will cause the
prompt containment and removal of such Hazardous Substances and remediation of
such wholly-owned Real Estate Asset as necessary to comply in all material
respects with all Environmental Laws, unless such non-compliance would
constitute a Non-Material Breach.

§8.19. Intentionally Deleted.

§8.20. Employee Benefit Plans.

(a) Notice. The Borrower will, and will cause BPI to (and BPI will), notify the
Agent within a reasonable period after the establishment of any Pension Plan by
any of them or any of their respective ERISA Affiliates other than those
disclosed in the SEC Filings and no Borrower will, or will permit BPI to,
establish any Pension Plan which could reasonably be expected to have a material
adverse effect on BPLP, BPI or, taken as a whole, the BP Group.

(b) In General. Each Employee Benefit Plan maintained by the Borrower, BPI or
any of their respective ERISA Affiliates will be operated in compliance in all
material respects with the provisions of ERISA and, to the extent applicable,
the Code, including but not limited to the provisions thereunder respecting
prohibited transactions.

(c) Unfunded or Underfunded Liabilities. The Borrower will not, and will not
permit BPI to (and BPI will not), at any time, have accruing or accrued unfunded
or underfunded liabilities with respect to any Employee Benefit Plan or Pension
Plan, or permit any condition to exist under any Pension Plan that would create
a withdrawal liability, which such liability could, individually or in the
aggregate, reasonably be expected to have a material adverse effect on BPLP, BPI
or, taken as a whole, the BP Group.

 

-87-



--------------------------------------------------------------------------------

§8.21. No Amendments to Certain Documents. The Borrower will not, and will not
permit BPI to (and BPI will not), at any time cause or permit its certificate of
limited partnership, agreement of limited partnership (including without
limitation the Agreement of Limited Partnership of the Borrower, articles of
incorporation, by-laws, operating agreement or other charter documents, as the
case may be), to be modified, amended or supplemented in any respect whatever,
without (in each case) the express prior written consent or approval of the
Agent, if such changes would affect BPI’s REIT status or otherwise materially
adversely affect the rights of the Agent and the Banks hereunder or under any
other Loan Document.

§9. CERTAIN NEGATIVE COVENANTS OF THE BORROWER AND BPI. The Borrower for itself
and on behalf of BPI covenants and agrees that, so long as any Loan, Letter of
Credit or Note is outstanding or any Bank has any obligation to make any Loans
or any Bank has any obligation to issue, extend or renew any Letters of Credit:

§9.1. Restrictions on Liabilities. The Borrower and BPI may, and may permit
their respective Subsidiaries to, create, incur, assume, guarantee or be or
remain liable for, contingently or otherwise, any Liabilities other than the
specific Liabilities which are prohibited under this §9.1 (the “Prohibited
Liabilities”), it being agreed that, except as specifically noted in clauses
(a) through (e) below, neither the Borrower nor BPI will, or will permit any
Subsidiary to, create, incur, assume, guarantee or be or remain liable for,
contingently or otherwise, singularly or in the aggregate for any of such
Prohibited Liabilities, as follows:

(a) [Intentionally Omitted.]

(b) Indebtedness which would result in a Default or Event of Default under §10;

(c) An aggregate amount in excess of $20,000,000 at any one time in respect of
taxes, assessments, governmental charges or levies and claims for labor,
materials and supplies (other than in respect of properties owned by
Partially-Owned Entities) for which payment therefor is required to be made in
accordance with the provisions of §8.9 and such payment is due and delinquent
and which is not being contested diligently and in good faith;

(d) An aggregate amount in excess of $20,000,000 at any one time in respect of
uninsured judgments or awards, with respect to which the applicable periods for
taking appeals have expired, or with respect to which final and unappealable
judgments or awards have been rendered, and such judgments or awards remain
unpaid for more than thirty (30) days; and

 

-88-



--------------------------------------------------------------------------------

(e) With respect to BPI only, any and all Liabilities other than (i) the
Liabilities of the kind or nature described on Schedule 9.1(e), (ii) Liabilities
incurred by BPI in the ordinary course of business and which are of the same or
similar kind or nature to those permitted under subclause (i) above,
(iii) Liabilities incurred by BPI in connection with its maintenance of
corporate status, preparation of SEC filings, accountants’ fees and similar
administrative matters, and (iv) other Liabilities incurred by BPI of the same
or similar kind or nature as currently exist, so long as such Liabilities are
not, individually or in the aggregate, material to BPI, BPLP or, taken as a
whole, the BP Group.

The terms and provisions of this §9.1 are in addition to, and not in limitation
of, the covenants set forth in §10.

Notwithstanding any other provision of this Agreement, in the event that any
Subsidiary of BPLP incurs Unsecured Indebtedness, (i) the Real Estate Assets
owned by such Subsidiary shall not be treated as Unencumbered Assets for
purposes of this Agreement until such Unsecured Indebtedness has been repaid and
the loan documents evidencing such Unsecured Indebtedness have been terminated
and (ii) no Default or Event of Default may result from the incurrence of such
Unsecured Indebtedness, and after giving effect to such Unsecured Indebtedness
(and to the exclusion of any Unencumbered Assets owned by the applicable
Subsidiary), the Borrower must be in compliance with each of the covenants set
forth in §10.

Without limiting the foregoing, but subject to the other provisions of this
Agreement (including without limitation §10), Indebtedness Without Recourse to
Borrower or any of its assets other than its interests in the Real Estate Assets
that are subject to such Indebtedness Without Recourse is not restricted.

§9.2. Restrictions on Liens, Etc. None of the Borrower, BPI and any Wholly-owned
Subsidiary will: (a) create or incur or suffer to be created or incurred or to
exist any lien, mortgage, pledge, attachment, security interest or other rights
of third parties of any kind upon any of the Unencumbered Assets, whether now
owned or hereafter acquired (but only if and to the extent such Real Estate
Asset is included as an Unencumbered Asset in a compliance calculation in effect
under §10 hereof), or upon the income or profits therefrom; (b) acquire, or
agree or have an option to acquire, any property or assets upon conditional sale
or other title retention or purchase money security agreement, device or
arrangement in connection with the operation of the Unencumbered Assets (but
only if and to the extent such Real Estate Asset is included as an Unencumbered
Asset in a compliance calculation in effect under §10); (c) suffer to exist for
a period of more than thirty (30) days, with respect to the Unencumbered Assets
(but only if and to the extent such Real Estate Asset is included as an
Unencumbered Asset in a compliance calculation in effect under §10), any taxes,
assessments, governmental charges and claims for labor, materials and supplies
for which payment thereof is not being contested or for which payment
notwithstanding a contest is required to be made in accordance with the
provisions of §8.9 and has not been timely made and, with respect to any
individual Unencumbered Asset (but only if and to the extent such

 

-89-



--------------------------------------------------------------------------------

Real Estate Asset is included as an Unencumbered Asset in a compliance
calculation in effect under §10), is in an amount in excess of the lesser of
(i) $500,000 and (ii) three percent (3%) of the fair market value of the
applicable Unencumbered Asset; or (d) sell, assign, pledge or otherwise transfer
for security any accounts, contract rights, general intangibles, chattel paper
or instruments, with or without recourse, relating to the Unencumbered Assets
(but only if and to the extent such Real Estate Asset is included as an
Unencumbered Asset in a compliance calculation in effect under §10) (the
foregoing items (a) through (d) being sometimes referred to in this §9.2
collectively as “Liens”), provided that the Borrower and any Wholly-owned
Subsidiary may create or incur or suffer to be created or incurred or to exist
(collectively, the “Permitted Liens”):

(i) Liens securing taxes, assessments, governmental charges or levies or claims
for labor, material and supplies, the Indebtedness with respect to which is not
prohibited by §9.1(c) or §9.2(c);

(ii) Liens arising out of deposits or pledges made in connection with, or to
secure payment of, worker’s compensation, unemployment insurance, old age
pensions or other social security obligations; and deposits with utility
companies and other similar deposits made in the ordinary course of business;

(iii) Liens (other than affecting the Unencumbered Assets, but only if and to
the extent such Real Estate Asset is included as an Unencumbered Asset in a
compliance calculation in effect under §10) in respect of judgments or awards,
the Indebtedness with respect to which is not prohibited by §9.1(d);

(iv) encumbrances on properties consisting of easements, rights of way,
covenants, zoning and other land-use restrictions, building restrictions,
restrictions on the use of real property and defects and irregularities in the
title thereto; landlord’s or lessor’s Liens under Leases to which the Borrower
or any Wholly-owned Subsidiary is a party or bound; purchase options granted at
a price not less than the market value of such property; and other minor Liens
or encumbrances on properties, none of which interferes materially and adversely
with the use of the property affected in the ordinary conduct of the business of
the Borrower, and which matters (x) do not individually or in the aggregate have
a material adverse effect on the business of BPLP, BPI or, taken as a whole, the
BP Group and (y) do not make title to such property unmarketable by the
conveyancing standards in effect where such property is located;

(v) any Leases;

(vi) Liens and other encumbrances or rights of others which exist on the date of
this Agreement and which do not otherwise constitute a breach of this Agreement,
including, without limitation, Liens created by or pursuant to the
Organizational Documents of the Borrower with respect to a restriction on sale
or refinancing of a Real Estate Asset that would be an acceptable Lien under the
definition of “Unencumbered Asset”, so long as all such Liens, individually, or
in the aggregate, do not have a material adverse effect on BPLP, BPI or, taken
as a whole, the BP Group; provided that nothing in this clause (vi) shall be
deemed or construed to permit an Unencumbered Asset to be subject to a Lien to
secure Indebtedness at any time such Unencumbered Asset is included in a
compliance calculation in effect under §10 hereof;

 

-90-



--------------------------------------------------------------------------------

(vii) as to Real Estate Assets which are acquired after the date of this
Agreement, Liens and other encumbrances or rights of others which exist on the
date of acquisition and which do not otherwise constitute a breach of this
Agreement; provided that nothing in this clause (vii) shall be deemed or
construed to permit an Unencumbered Asset to be subject to a Lien at any time
such Unencumbered Asset is included in a Compliance Calculation in effect under
§10;

(viii) Liens affecting the Unencumbered Assets (but only if and to the extent
such Real Estate Asset is included as an Unencumbered Asset in a Compliance
Calculation in effect under §10) in respect of judgments or awards that are
under appeal or have been in force for less than the applicable period for
taking an appeal, so long as execution is not levied thereunder or in respect of
which, at the time, a good faith appeal or proceeding for review is being
diligently prosecuted, and in respect of which a stay of execution shall have
been obtained pending such appeal or review; provided that the Borrower shall
have obtained a bond or insurance or made other arrangements with respect
thereto, in each case reasonably satisfactory to the Agent;

(ix) Liens securing Indebtedness for the purchase price of capital assets (other
than Real Estate Assets but including Indebtedness in respect of Capitalized
Leases for equipment and other equipment leases) to the extent not otherwise
prohibited by §9.1; and

(x) other Liens (other than affecting the Unencumbered Assets, but only if and
to the extent such Real Estate Asset is included as an Unencumbered Asset in a
Compliance Calculation in effect under §10) in connection with any Indebtedness
permitted under §9.1.

Nothing contained in this §9.2 shall restrict or limit the Borrower or any of
their respective Wholly-owned Subsidiaries from creating a Lien in connection
with any Real Estate Asset which is not an Unencumbered Asset included in any
compliance calculation in effect under §10 and otherwise is in compliance with
the other terms of this Agreement.

BPI shall not create or incur or suffer to be created or incurred any Lien on
its general partner interests and limited partner interests in the Borrower.
Further, notwithstanding any other provision of this Agreement, in the event
that the Borrower (or any Subsidiary of the Borrower, as applicable) grants,
creates or incurs any Lien on the equity or other profits interests of a
Subsidiary of the Borrower, (i) the Real Estate Assets owned by such Subsidiary
shall not be treated as Unencumbered Assets for purposes of this Agreement until
such Lien has been released and terminated, and (ii) no Default or Event of
Default shall result from the granting, creation or incurrence of such Lien, and
after giving effect to such Lien (and to the exclusion of any Unencumbered
Assets owned by the relevant Subsidiary), the Borrower must be in compliance
with each of the covenants set forth in §10.

 

-91-



--------------------------------------------------------------------------------

§9.3. Restrictions on Investments. None of the Borrower, BPI, or any of their
respective Subsidiaries will make or permit to exist or to remain outstanding
any Investment except, with respect to the Borrower and its Subsidiaries only,
Investments in:

(a) marketable direct or guaranteed obligations of the United States of America
that mature within two (2) years from the date of purchase (including
investments in securities guaranteed by the United States of America such as
securities in so-called “overseas private investment corporations”);

(b)(x) demand deposits, certificates of deposit, bankers acceptances and time
deposits of United States banks having total assets in excess of $1,000,000,000,
(y) mutual funds and (z) other Investments which are rated by S&P as BBB or
better or by Moody’s as Baa2 or better;

(c) securities commonly known as “commercial paper” issued by a corporation
organized and existing under the laws of the United States of America or any
state thereof that at the time of purchase have been rated and the ratings for
which are not less than “P 1” if rated by Moody’s, and not less than “A 1” if
rated by S&P;

(d) Investments existing on the Closing Date and listed in the SEC Filings or in
the financial statements referred to in §7.4;

(e) other Investments hereafter in connection with the acquisition and
development of Permitted Properties and other Real Estate Assets (other than
with respect to Real Estate Assets Under Development which are covered by clause
(f), below, and subject to any applicable limitations contained in clause
(l) below);

(f) subject at all times to the restrictions set forth in the last paragraph of
this §9.3, Investments in Development Costs in Real Estate Assets Under
Development;

(g) Investments in Subsidiaries (other than Wholly-owned Subsidiaries) and/or
Partially-Owned Entities (other than with respect to Development Costs in Real
Estate Assets under Development which are covered by clause (f), above),
including, without limitation, preferred equity investments in and loans to such
Subsidiaries and Partially-Owned Entities, provided that the value of such
Investments in such Subsidiaries and Partially-Owned Entities (calculated in the
manner set forth in the definition of Fair Market Value of Real Estate Assets)
shall never constitute more than thirty-five percent (35%) of the Consolidated
Total Adjusted Asset Value at the time of any such Investment;

(h) any Investments now or hereafter made in any Wholly-owned Subsidiary;

 

-92-



--------------------------------------------------------------------------------

(i) Investments in respect of (1) equipment, inventory and other tangible
personal property acquired in the ordinary course of business, (2) current trade
and customer accounts receivable for services rendered in the ordinary course of
business and payable in accordance with customary trade terms, (3) advances in
the ordinary course of business to employees for travel expenses, drawing
accounts and similar expenditures, (4) prepaid expenses made in the ordinary
course of business;

(j) shares of so-called “money market funds” registered with the SEC under the
Investment Company Act of 1940 which maintain a level per-share value, invest
principally in marketable direct or guaranteed obligations of the United States
of America and agencies and instrumentalities thereof, and have total assets in
excess of $50,000,000;

(k) subject at all times to the restrictions set forth in the last paragraph of
this §9.3, Investments made by the Borrower in businesses which are not in the
business of commercial real estate so long as such businesses have real estate
related purposes or such Investments are in connection with a real estate
related transaction, including, without limitation, Investments in Mezzanine
Loans, Mortgages, contracts for the management of real estate assets for third
parties unrelated to the Borrower, and swaps, capped calls, hedges and other
derivatives and similar or dissimilar hedging instruments entered into by the
Borrower in the ordinary course of business for the purpose of mitigating risks
associated with liabilities, commitments, investments, assets, or property held
or reasonably anticipated by the Borrower, or changes in the value of securities
issued by the Borrower, and not as an investment for purposes of speculation;

(l) Investments made, directly or indirectly, by the Borrower in Real Estate
Assets which are not office properties (including as “office properties” for
such purpose, office, industrial, research and development, technology and
laboratory properties and other properties and facilities which are ancillary to
any such property investment, mixed-use properties that include office and
retail and/or residential space and mixed-use developments that contain one or
more office buildings and one or more buildings with retail and/or residential
space) (collectively, “Permitted Properties”)), provided that Investments in
properties that are not included in “office properties” for the purposes of this
§9.3(l) shall be subject to the restrictions set forth in the last paragraph of
this §9.3.

Notwithstanding the foregoing, BPI shall be permitted to make and maintain
(i) Investments in the Borrower, (ii) Investments in the Borrower’s Subsidiaries
(including, without limitation, in Boston Properties LLC), provided that BPI’s
percentage equity interest in any such Subsidiary shall not exceed 1%,
(iii) Investments which exist as of the date of this Agreement and are set forth
on Schedule 9.3, and (iv) other Investments which would be permitted by the
terms of this Agreement, including §8.7 above. The Borrower shall cause BPI to
(and BPI will) contribute to the Borrower, promptly upon, and in any event
within 3 Business Days of, BPI’s receipt thereof, 100% of the aggregate proceeds
received by BPI in connection with any offering of stock or debt in BPI (net of
fees and expenses customarily incurred in such offerings).

 

-93-



--------------------------------------------------------------------------------

Notwithstanding anything to the contrary contained in this §9.3, at any time of
determination, aggregate Investments permitted under §9.3(f), (k) and (l) shall
never constitute more than twenty-five percent (25%) of the Consolidated Total
Adjusted Asset Value.

§9.4. Merger, Consolidation and Disposition of Assets; Assets of BPI.

Neither the Borrower nor BPI will:

(a) become a party to any merger or consolidation without prior written approval
of the Required Banks, except that so long as no Default or Event of Default has
occurred and is continuing, or would occur after giving effect thereto, the
merger or consolidation of one or more Persons with and into the Borrower or BPI
shall be permitted in connection with the acquisition of Real Estate Assets if
the Borrower or BPI, as the case may be, is the surviving entity and
reincorporation mergers shall be permitted as and to the extent the same would
not cause a breach of §8.7; provided that (i) if any such merger or
consolidation involves BPI, the assets acquired (including any equity interests)
are, promptly after the consummation of the acquisition, contributed to the
Borrower or one of its Subsidiaries and all liabilities assumed by BPI in
connection with the acquisition are assumed by the Borrower or such Subsidiary,
and (ii) prior to any such merger or consolidation (other than (x) the merger or
consolidation of one or more Wholly-owned Subsidiaries with and into the
Borrower or (y) the merger or consolidation of two or more Wholly owned
Subsidiaries of the Borrower), the Borrower shall provide to the Agent a
statement in the form of Exhibit C-4 hereto signed by the chief financial
officer or treasurer of the Borrower and setting forth in reasonable detail
computations evidencing compliance with the covenants contained in §§10.1
through 10.7 and certifying, to the best knowledge of the signatory, that no
Default or Event of Default has occurred and is continuing, or would occur and
be continuing after giving effect to such merger or consolidation and all
liabilities, fixed or contingent, pursuant thereto; or

(b) without limitation of the other provisions of this Agreement, sell, transfer
or otherwise dispose of any Real Estate Assets or grant a Lien to secure
Indebtedness otherwise permitted hereunder unless no Default or Event of Default
would exist or occur and be continuing after giving effect to any such
transaction.

§9.5. Compliance with Environmental Laws. None of the Borrower, BPI or any
Subsidiary will do any of the following: (a) use any of the Real Estate Assets
or any portion thereof as a facility for the handling, processing, storage or
disposal of Hazardous Substances except for quantities of Hazardous Substances
used in the ordinary course of business and in compliance with all applicable
Environmental Laws, (b) cause or permit to be located on any of the Real Estate
Assets any underground tank or other underground storage receptacle for
Hazardous Substances except in compliance with Environmental Laws, (c) generate
any Hazardous Substances on any of the Real Estate

 

-94-



--------------------------------------------------------------------------------

Assets except in compliance with Environmental Laws, or (d) conduct any activity
at any Real Estate Asset or use any Real Estate Asset in any manner so as to
cause a Release in violation of applicable Environmental Laws; unless, with
respect to clause (d) above, any such occurrence would constitute a Non-Material
Breach hereunder.

§9.6. Distributions. BPI will not, during any period when any monetary Event of
Default has occurred and is continuing, make any Distributions in excess of the
Distributions required to be made by BPI in order to maintain its status as a
REIT.

§10. FINANCIAL COVENANTS. The Borrower covenants and agrees that, so long as any
Loan, Letter of Credit or Note is outstanding or any Bank has any obligation to
make any Loan or any Bank has any obligation to issue, extend or renew any
Letters of Credit:

§10.1. Consolidated Total Indebtedness. As at the end of any fiscal quarter or
any other date of measurement, the ratio of Consolidated Total Indebtedness to
Consolidated Total Adjusted Asset Value shall not exceed 60%, provided that such
ratio may exceed 60% from time to time so long as (a) such ratio does not exceed
65%, (b) such ratio ceases to exceed 60% within one year following each date
such ratio first exceeded 60% (in respect of such instance), and (c) in respect
of each such instance, the Borrower provides to the Agent a certificate, which
certificate shall be in substantially the form of Exhibit G hereto, when such
ratio first exceeds 60% and when such ratio ceases to exceed 60%.
Notwithstanding anything to the contrary contained herein, for the purposes of
this covenant, (i) Consolidated Total Indebtedness on any date shall be adjusted
by deducting therefrom an amount equal to the lesser of (x) the aggregate amount
of Consolidated Total Indebtedness outstanding on such date that by its terms is
scheduled to mature on or before the date that is twenty-four (24) months
following such date and (y) the aggregate amount of all Unrestricted Cash and
Cash Equivalents on such date and (ii) Consolidated Total Adjusted Asset Value
shall be adjusted by deducting therefrom the amount by which Consolidated Total
Indebtedness is adjusted under clause (i).

§10.2. Secured Consolidated Total Indebtedness. As at the end of any fiscal
quarter, Secured Consolidated Total Indebtedness shall not exceed 55% of
Consolidated Total Adjusted Asset Value on the last day of such quarter.

§10.3. Debt Service Coverage. As at the end of any fiscal quarter, the ratio of
(i) Consolidated EBITDA for such quarter to (ii) Consolidated Fixed Charges for
such quarter shall not be less than 1.40 to 1.0.

§10.4. Unsecured Leverage Ratio. As at the end of any fiscal quarter or other
date of measurement, the ratio of Unsecured Consolidated Total Indebtedness to
Consolidated Unencumbered Asset Value shall not exceed 60%, provided that such
ratio may exceed 60% from time to time so long as (a) such ratio does not exceed
65%, (b) such ratio ceases to exceed 60% within one year following each date
such ratio first exceeded 60% (in respect of such instance), and (c) in respect
of each such instance, the

 

-95-



--------------------------------------------------------------------------------

Borrower provides to the Agent a certificate, which certificate shall be in
substantially the form of Exhibit G hereto, when such ratio first exceeds 60%
and when such ratio ceases to exceed 60%. Notwithstanding anything to the
contrary contained herein, for the purposes of this covenant, (i) Unsecured
Consolidated Total Indebtedness on any date shall be adjusted by deducting
therefrom an amount equal to the lesser of (x) the aggregate amount of Unsecured
Consolidated Total Indebtedness that by its terms is scheduled to mature on or
before the date that is twenty-four (24) months following such date and (y) the
aggregate amount of all Unrestricted Cash and Cash Equivalents on such date and
(ii) Consolidated Unencumbered Asset Value shall be adjusted by deducting
therefrom the amount by which Unsecured Consolidated Total Indebtedness is
adjusted under clause (i).

§10.5. Net Worth. As at the end of any fiscal quarter or any other date of
measurement, the Consolidated Net Worth of the Borrower and its Subsidiaries
shall not be less than $3,500,000,000.

§10.6. Unsecured Interest Coverage. As at the end of any fiscal quarter, the
ratio of Consolidated Unencumbered NOI, as calculated for such quarter, to
Consolidated Unencumbered Interest Expense, as calculated for such quarter,
shall not be less than 1.75 to 1.0.

§11. [Reserved.]

§12. CONDITIONS TO THE FIRST ADVANCE. The obligations of any Bank to make the
initial Revolving Credit Loans and of the Fronting Bank to issue any initial
Letters of Credit (and to maintain the existing outstanding Loans and Letters of
Credit) shall be subject to the satisfaction of the following conditions
precedent on or prior to the Closing Date:

§12.1. Loan Documents. Each of the Loan Documents shall have been duly executed
and delivered by the respective parties thereto and shall be in full force and
effect.

§12.2. Certified Copies of Organization Documents. The Agent shall have received
(i) from the Borrower a copy, certified as of a recent date by a duly authorized
officer of BPI, in its capacity as general partner of the Borrower, to be true
and complete, of the Agreement of Limited Partnership of BPLP and any other
Organizational Document or other agreement governing the rights of the partners
or other equity owners of the Borrower, and (ii) from BPI a copy, certified as
of a recent date by the appropriate officer of the State of Delaware to be true
and correct, of the corporate charter of BPI, in each case along with any other
organization documents of the Borrower or BPI and their respective general
partners, as the case may be, and each as in effect on the date of such
certification.

 

-96-



--------------------------------------------------------------------------------

§12.3. By-laws; Resolutions. All action on the part of the Borrower and BPI
necessary for the valid execution, delivery and performance by the Borrower and
BPI of this Agreement and the other Loan Documents to which any of them is or is
to become a party shall have been duly and effectively taken, and evidence
thereof satisfactory to the Banks shall have been provided to the Agent. The
Agent shall have received from BPI true copies of its by-laws and the
resolutions adopted by its board of directors authorizing the transactions
described herein and evidencing the due authorization, execution and delivery of
the Loan Documents to which BPI and/or the Borrower is a party, each certified
by the secretary as of a recent date to be true and complete.

§12.4. Incumbency Certificate: Authorized Signers. The Agent shall have received
from BPI an incumbency certificate, dated as of the Closing Date, signed by a
duly authorized officer of BPI and giving the name of each individual who shall
be an Authorized Officer hereunder and, as such authorized: (a) to sign, in the
name and on behalf of the Borrower and BPI, as the case may be, each of the Loan
Documents to which the Borrower or BPI is or is to become a party; (b) to make
Loan and Conversion Requests on behalf of the Borrower and (c) to give notices
and to take other action on behalf of the Borrower or BPI as applicable, under
the Loan Documents. The Agent and the Banks shall be entitled to rely upon any
such incumbency certificate as provided until and unless a replacement
incumbency certificate is provided to Agent by BPI.

§12.5. Pro Forma Financial Statements. Each of the Banks and the Agent shall
have received satisfactory pro forma consolidated financial statements of the
Borrower (including, without limitation, projected balance sheets, income
statements, and cash flow statements), together with covenant compliance
projections covering a 3-year period from the Effective Date, shown on a
quarterly basis for the first year after the Effective Date and annually
thereafter. The Agent and the Banks acknowledge that the pro forma financial
information provided in the offering memorandum relating to the credit
facilities evidenced by this Agreement has fully satisfied this condition.

§12.6. Intentionally Deleted.

§12.7. Intentionally Deleted.

§12.8. Opinion of Counsel Concerning Organization and Loan Documents. Each of
the Banks and the Agent shall have received favorable opinions addressed to the
Banks and the Agent in form and substance reasonably satisfactory to the Banks
and the Agent from Goodwin Procter LLP, as counsel to the Borrower and BPI, with
respect to applicable law, including, without limitation, New York law and
certain matters of Delaware law.

§12.9. [Reserved.]

§12.10. Intentionally Deleted.

§12.11. Intentionally Deleted.

§12.12. Intentionally Deleted.

 

-97-



--------------------------------------------------------------------------------

§12.13. Certifications from Government Officials. The Agent shall have received
long-form certifications from government officials evidencing the legal
existence, good standing and foreign qualification of the Borrower and BPI,
along with a certified copy of the certificate of limited partnership of the
Borrower, all as of the most recent practicable date.

§12.14. Reserved.

§12.15. Proceedings and Documents. All proceedings in connection with the
transactions contemplated by this Agreement, the other Loan Documents and all
other documents incident thereto shall be satisfactory in form and substance to
each of the Banks and to the Agent’s counsel, and the Agent, each of the Banks
and such counsel shall have received all information and such counterpart
originals or certified or other copies of such documents as the Agent may
reasonably request.

§12.16. Fees. The Borrower shall have paid to the Agent, for the accounts of the
Banks or for its own account, as applicable, all of the fees and expenses that
are due and payable as of the Closing Date in accordance with this Agreement and
with any fee letter of even date herewith between the Borrower and the Agent.

§12.17. Closing Certificate; Compliance Certificate. The Borrower shall have
delivered a Closing Certificate to the Agent, the form of which is attached
hereto as Exhibit E. The Borrower shall have delivered a compliance certificate
in the form of Exhibit C-7 hereto evidencing compliance with the covenants set
forth in §10 on a pro forma basis.

Without limiting the generality of the provisions of the last paragraph §16.3
for purposes of determining compliance with the conditions specified in this
§12, each Bank that has signed this Agreement shall be deemed to have consented
to, approved or accepted or to be satisfied with, each document or other matter
required thereunder to be consented to or approved by or acceptable or
satisfactory to a Bank unless the Agent shall have received notice from such
Bank prior to the proposed Closing Date specifying its objection thereto.

§13. CONDITIONS TO ALL BORROWINGS. The obligations of any Bank to make any Loan
(including any Swingline Loan or Bid Rate Loan) and of any Bank to issue, extend
or renew any Letter of Credit, in each case, whether on or after the Closing
Date, shall also be subject to the satisfaction of the following conditions
precedent:

§13.1. Representations True; No Event of Default; Compliance Certificate. Each
of the representations and warranties made by or on behalf of the Borrower or
BPI contained in this Agreement, the other Loan Documents or in any document or
instrument delivered pursuant to or in connection with this Agreement shall be
true as of the date as of which they were made and shall also be true at and as
of the time of the making of each Loan or the issuance, extension or renewal of
each Letter of Credit, with

 

-98-



--------------------------------------------------------------------------------

the same effect as if made at and as of that time (except (i) to the extent of
changes resulting from transactions contemplated or not prohibited by this
Agreement or the other Loan Documents and changes occurring in the ordinary
course of business, (ii) to the extent that such representations and warranties
relate expressly to an earlier date and (iii) to the extent otherwise
represented by the Borrower with respect to the representation set forth in
§7.10); and no Default or Event of Default shall have occurred and be continuing
on the date of any Completed Loan Request (or request for a Swingline Loan or a
Bid Rate Advance Borrowing Notice) or on the Drawdown Date (or other date of
advance) of any Loan.

§13.2. No Legal Impediment. No change shall have occurred any law or regulations
thereunder or interpretations thereof that in the reasonable opinion, as
determined in good faith, of the Agent or any Bank would make it illegal for any
Bank to make such Loan or to participate in the issuance, extension or renewal
of such Letter of Credit or, in the reasonable opinion, as determined in good
faith, of the Agent, would make it illegal to issue, extend or renew such Loan
or Letter of Credit.

§13.3. Governmental Regulation. Each Bank shall have received such statements in
substance and form reasonably satisfactory to such Bank as such Bank shall
reasonably require in good faith for the purpose of compliance with any
applicable regulations of the Comptroller of the Currency or the Board of
Governors of the Federal Reserve System.

§14. EVENTS OF DEFAULT; ACCELERATION; ETC..

§14.1. Events of Default and Acceleration. Each of the following shall
constitute an Event of Default:

(a) the Borrower shall fail to pay any principal of the Loans when the same
shall become due and payable;

(b) the Borrower shall fail to pay any interest on the Loans or any other sums
due hereunder or under any of the other Loan Documents (including, without
limitation, amounts due under §8.17) when the same shall become due and payable,
and such failure continues for three (3) days (provided that in the case of such
sums due other than for interest, the Borrower shall have received from the
Agent notice of the nature and amount of such other amounts and that payment
therefor is due);

(c) the Borrower or BPI shall fail to comply, or to cause BPI to comply, as the
case may be, with any of the respective covenants contained in the following:

(i) §8.1 (except with respect to principal, interest and other sums covered by
clauses (a) or (b) above);

(ii) §8.5 (clauses (a) through (d)), unless such failure is cured within fifteen
(15) Business Days;

 

-99-



--------------------------------------------------------------------------------

(iii) §8.6 (as to the legal existence of Borrower);

(iv) §8.7 (as to the legal existence and REIT status of BPI or as it otherwise
relates to BPI);

(v) §8.10, unless such failure is cured within three (3) Business Days;

(vi) §8.12;

(vii) [Intentionally Deleted];

(viii) §8.14;

(ix) §9.1;

(x) §9.2;

(xi) §9.3;

(xii) §9.4;

(xiii) §9.6; and

(xiv) §10;

(d) the Borrower or BPI shall fail to perform, or to cause BPI to perform, any
other term, covenant or agreement contained herein or in any of the other Loan
Documents (other than those specified elsewhere in this §14) and such failure
continues for thirty (30) days after written notice of such failure from the
Agent (such notice not, however, being required for any failure with respect to
which the Borrower is otherwise obligated hereunder to notify the Agent or the
Banks), provided, however, that if the Borrower is diligently and in good faith
prosecuting a cure of any such failure or breach that is capable of being cured
(all as determined by the Agent in its reasonable and good faith judgment), the
Borrower shall be permitted an additional thirty (30) days (but in no event more
than an aggregate of sixty (60) days after any such initial written notice from
the Agent) to effect such cure;

(e) any representation or warranty made by or on behalf of the Borrower or BPI
in this Agreement or any of the other Loan Documents shall prove to have been
false in any material respect upon the date when made or deemed to have been
made or repeated and the same is not otherwise specified herein to be a
Non-Material Breach;

 

-100-



--------------------------------------------------------------------------------

(f) the Borrower or any of its Subsidiaries or, to the extent of Recourse to the
Borrower or such Subsidiaries thereunder, any of their respective Affiliates,
shall fail to pay at maturity, or within any applicable period of grace, any
obligation for borrowed money or credit received or in respect of any
Capitalized Leases (other than non-recourse obligations or credit), the recourse
component of the principal amount of which is in excess of $50,000,000, either
individually or in the aggregate, or fail to observe or perform any material
term, covenant, condition or agreement contained in any agreement, document or
instrument by which it is bound evidencing, securing or otherwise relating to
such Recourse obligations, evidencing or securing borrowed money or credit
received or in respect of any Capitalized Leases for such period of time (after
the giving of appropriate notice if required) as would permit the holder or
holders thereof or of any obligations issued thereunder the recourse component
of the principal amount of which is in excess of $50,000,000, either
individually or in the aggregate, to accelerate the maturity thereof; provided,
however that notwithstanding the foregoing, (i) no Event of Default shall occur
pursuant to this subparagraph (f) unless and until the holder or holders of such
Recourse Indebtedness have declared an event of default beyond any applicable
notice and grace periods, if any, on in excess of $50,000,000 of such Recourse
Indebtedness (determined on the basis of the principal amount of such Recourse
Indebtedness) either individually or in the aggregate, and (ii) with respect
solely to any such Recourse Indebtedness of a Subsidiary or Affiliate of the
Borrower (not including any such Indebtedness which is Recourse to the
Borrower), no Event of Default shall occur pursuant to this subparagraph (f) if,
upon the occurrence of such event, the Borrower, promptly after obtaining
knowledge of the same, notifies the Agent in writing of such event and includes
with such notice a Compliance Certificate in the form of Exhibit C-6 evidencing
to the satisfaction of the Agent that, as of the date thereof, the Borrower is
in compliance with all of the covenants set forth in §10 after excluding such
Subsidiary or Affiliate, and any Real Estate Asset owned by such Subsidiary or
Affiliate, from the calculation of such covenants;

(g) any of BPLP, BPI or any of their respective Subsidiaries shall make an
assignment for the benefit of creditors, or admit in writing its inability to
pay or generally fail to pay its debts as they mature or become due, or shall
petition or apply for the appointment of a trustee or other custodian,
liquidator or receiver of any of BPLP, BPI or any of their respective
Subsidiaries or of any substantial part of the properties or assets of any of
such parties or shall commence any case or other proceeding relating to any of
the BPLP, BPI or any of their respective Subsidiaries under any bankruptcy,
reorganization, arrangement, insolvency, readjustment of debt, dissolution or
liquidation or similar law of any jurisdiction, now or hereafter in effect, or
shall take any action to authorize or in furtherance of any of the foregoing, or
if any such petition or application shall be filed or any such case or other
proceeding shall be commenced against any of BPLP, BPI or any of their
respective Subsidiaries and (i) any of BPLP, BPI or any of their respective
Subsidiaries shall indicate its approval thereof, consent thereto or
acquiescence therein or (ii) any such petition, application, case or other
proceeding shall continue undismissed, or unstayed and in effect, for a period
of ninety (90) days, except, with respect solely to such parties other than BPLP
and BPI, any of the foregoing constitutes a Non-Material Breach;

 

-101-



--------------------------------------------------------------------------------

(h) a decree or order is entered appointing any trustee, custodian, liquidator
or receiver or adjudicating any of BPLP, BPI or any of their respective
Subsidiaries bankrupt or insolvent, or approving a petition in any such case or
other proceeding, or a decree or order for relief is entered in respect of any
of BPLP, BPI or any of their respective Subsidiaries in an involuntary case
under federal bankruptcy laws as now or hereafter constituted, except, with
respect solely to such parties other than BPLP and BPI, any of the foregoing
constitutes a Non-Material Breach;

(i) there shall remain in force, undischarged, unsatisfied and unstayed, for
more than thirty (30) days, whether or not consecutive, any uninsured final
judgment against any of BPLP, BPI or any of their respective Subsidiaries that,
with other outstanding uninsured final judgments, undischarged, unsatisfied and
unstayed, against any of such parties exceeds in the aggregate $20,000,000,
except, with respect solely to such parties other than BPLP and BPI, any of the
foregoing constitutes a Non-Material Breach;

(j) any of the Loan Documents or any material provision of any Loan Document
shall be canceled, terminated, revoked or rescinded otherwise than in accordance
with the terms thereof or with the express prior written agreement, consent or
approval of the Agent, or any action at law, suit or in equity or other legal
proceeding to make unenforceable, cancel, revoke or rescind any of the Loan
Documents shall be commenced by or on behalf of the Borrower or BPI, or any
court or any other governmental or regulatory authority or agency of competent
jurisdiction shall make a determination that, or issue a judgment, order, decree
or ruling to the effect that, any one or more of the Loan Documents is illegal,
invalid or unenforceable as to any material terms thereof;

(k) any “Event of Default” or default (after notice and expiration of any period
of grace, to the extent provided), as defined or provided in any of the other
Loan Documents, shall occur and be continuing;

(l) with respect to any Pension Plan, an ERISA Reportable Event shall have
occurred and the Required Banks shall have determined in their reasonable
discretion that such event reasonably could be expected to result in liability
of the Borrower or BPI to the PBGC or such Pension Plan in an aggregate amount
exceeding $10,000,000 and such event in the circumstances occurring reasonably
could constitute grounds for the termination of such Pension Plan by the PBGC or
for the appointment by the appropriate United States District Court of a trustee
to administer such Pension Plan; or a trustee shall have been appointed by the
United States District Court to administer such Pension Plan; or the PBGC shall
have instituted proceedings to terminate such Pension Plan; or

(m) without limitation of the other provisions of this §14.1, BPI shall at any
time fail to be the sole general partner of BPLP or shall at any time be in
contravention of any of the requirements contained in §9.1(e), the last
paragraph of §9.2, or §9.3 (including, without limitation, the last paragraph of
§9.3).

 

-102-



--------------------------------------------------------------------------------

For purposes of this §14, the term “Non-Material Breach” shall refer to a breach
of any representation, warranty or covenant contained in this Agreement to which
the term “Non-Material Breach” is expressly applied herein, but only to the
extent such breach does not (A) materially adversely affect the business,
properties or financial condition of BPLP, BPI or, taken as a whole, the BP
Group or (B) adversely affect the ability of BPLP, BPI or, taken as a whole, the
BP Group, to fulfill the Obligations to the Banks and the Agent (including,
without limitation, to repay all amounts outstanding on the Loans, together with
interest and charges thereon when due).

§14.2. Remedies. If any Event of Default occurs and is continuing, the Agent
shall, at the direction of, or may, with the consent of, the Required Banks, by
giving written notice thereof to the Borrower (except in the case of any Event
of Default specified in §14.1(g) or 14.1(h), in which case, no such written
notice shall be required), take any or all of the following actions:

(a) declare the commitment of each Bank to make Loans and any obligation of the
Fronting Bank to issue, extend or renew Letters of Credit to be terminated,
whereupon such commitments and obligation shall be terminated;

(b) declare the unpaid principal amount of all outstanding Loans, all interest
accrued and unpaid thereon, and all other amounts owing or payable hereunder or
under any other Loan Document to be immediately due and payable, without
presentment, demand, protest or other notice of any kind, all of which are
hereby expressly waived by the Borrower, BPI and each of their respective
Subsidiaries;

(c) require that the Borrower Cash Collateralize the Letter of Credit
Obligations (in an amount equal to the then outstanding amount thereof); and

(d) exercise on behalf of itself, the Banks and the Fronting Bank all rights and
remedies available to it, the Banks and the Fronting Bank under the Loan
Documents;

provided, however, that upon the occurrence of any Event of Default specified in
§14.1(g) or 14.1(h), the obligation of each Bank to make Loans and any
obligation of the Fronting Bank to issue, extend or renew Letters of Credit
shall automatically terminate, the unpaid principal amount of all outstanding
Loans and all interest and other amounts as aforesaid shall automatically become
due and payable, and the obligation of the Borrower to Cash Collateralize the
Letter of Credit Obligations as aforesaid shall automatically become effective,
in each case without presentment, demand, protest or other notice of any kind,
all of which are hereby expressly waived by the Borrower, BPI and each of their
respective Subsidiaries, and without further act of the Agent or any Bank.

 

-103-



--------------------------------------------------------------------------------

§14.3. Application of Funds. After the exercise of remedies provided for in
§14.2 (or after the Loans have automatically become immediately due and payable
and the Letter of Credit Obligations have automatically been required to be Cash
Collateralized as set forth in the proviso to §14.2), any amounts received on
account of the Obligations shall, subject to the provisions of §§5.11 and 5.12,
be applied by the Agent in the following order:

First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (including fees, charges and
disbursements of counsel to the Agent and amounts payable under §5) payable to
the Agent in its capacity as such;

Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal, interest and Letter of
Credit Fees) payable to the Banks and the Fronting Bank (including fees, charges
and disbursements of counsel to the respective Banks and the Fronting Bank
including fees and time charges for attorneys who may be employees of any Bank
or the Fronting Bank and amounts payable under §5), ratably among them in
proportion to the respective amounts described in this clause Second payable to
them;

Third, to payment of that portion of the Obligations constituting accrued and
unpaid Letter of Credit Fees and interest on the Loans, Reimbursement
Obligations and other Obligations, ratably among the Banks and the Fronting Bank
in proportion to the respective amounts described in this clause Third payable
to them;

Fourth, to payment of that portion of the Obligations constituting unpaid
principal of the Loans and Reimbursement Obligations, ratably among the Banks
and the Fronting Bank in proportion to the respective amounts described in this
clause Fourth held by them;

Fifth, to the Agent for the account of the Fronting Bank, to Cash Collateralize
that portion of Letter of Credit Obligations comprised of the aggregate undrawn
amount of Letters of Credit to the extent not otherwise Cash Collateralized by
the Borrower pursuant to §§ 3.11 and 5.11.1; and

Last, the balance, if any, after all of the Obligations have been indefeasibly
paid in full, to the Borrower or as otherwise required by law.

Subject to §§ 3.1.4 and 5.11, amounts used to Cash Collateralize the aggregate
undrawn amount of Letters of Credit pursuant to clause Fifth above shall be
applied to satisfy drawings under such Letters of Credit as they occur. If any
amount remains on deposit as Cash Collateral after all Letters of Credit have
either been fully drawn or expired, such remaining amount shall be applied to
the other Obligations, if any, in the order set forth above.

 

-104-



--------------------------------------------------------------------------------

§15. SETOFF. Neither the Agent nor any of the Banks shall have any right of
set-off or the like with respect to the Obligations against any assets of the
Borrower, BPI, their respective Subsidiaries or any Partially-Owned Entity.

§16. THE AGENT.

§16.1. Appointment and Authority. Each of the Banks and the Fronting Bank hereby
irrevocably appoints BOA to act on its behalf as the Agent hereunder and under
the other Loan Documents and authorizes the Agent to take such actions on its
behalf and to exercise such powers as are delegated to the Agent by the terms
hereof or thereof, together with such actions and powers as are reasonably
incidental thereto. The provisions of this §16 (except §16.6 to the extent
certain rights are provided to the Borrower thereunder) are solely for the
benefit of the Agent, the Banks and the Fronting Bank, and the Borrower shall
not have rights as a third party beneficiary of any of such provisions. The
Banks shall notify the Borrower of any successor to the Agent by a writing
signed by Required Banks, which successor shall be reasonably acceptable to the
Borrower so long as no Default or Event of Default has occurred and is
continuing.

§16.2. Rights as a Lender. The Person serving as the Agent hereunder shall have
the same rights and powers in its capacity as a Bank as any other Bank and may
exercise the same as though it were not the Agent and the term “Bank” or “Banks”
shall, unless otherwise expressly indicated or unless the context otherwise
requires, include the Person serving as the Agent hereunder in its individual
capacity. Such Person and its Affiliates may accept deposits from, lend money
to, act as the financial advisor or in any other advisory capacity for and
generally engage in any kind of business with the Borrower or any Subsidiary or
other Affiliate thereof as if such Person were not the Agent hereunder and
without any duty to account therefor to the Banks.

§16.3. No Liability. The Agent shall not have any duties or obligations except
those expressly set forth herein and in the other Loan Documents. Without
limiting the generality of the foregoing, the Agent:

(a) shall not be subject to any fiduciary or other implied duties, regardless of
whether a Default or Event of Default has occurred and is continuing;

(b) shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Agent is required to
exercise as directed in writing by the Required Banks (or such other number or
percentage of the Banks as shall be expressly provided for herein or in the
other Loan Documents), provided that the Agent shall not be required to take any
action that, in its opinion or the opinion of its counsel, may expose the Agent
to liability or that is contrary to any Loan Document or applicable law; and

 

-105-



--------------------------------------------------------------------------------

(c) shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to the Borrower or any of its Affiliates that
is communicated to or obtained by the Person serving as the Agent or any of its
Affiliates in any capacity.

The Agent shall not be liable for any action taken or not taken by it (i) with
the consent or at the request of the Required Banks (or such other number or
percentage of the Banks as shall be necessary, or as the Agent shall believe in
good faith shall be necessary, under the circumstances as provided in §§14 and
28) or (ii) in the absence of its own gross negligence or willful misconduct.
The Agent shall be deemed not to have knowledge of any Default or Event of
Default unless and until notice describing such Default or Event of Default is
given to the Agent by the Borrower, a Bank or the Fronting Bank.

The Agent shall not be responsible for or have any duty to ascertain or inquire
into (i) any statement, warranty or representation made in or in connection with
this Agreement or any other Loan Document, (ii) the contents of any certificate,
report or other document delivered hereunder or thereunder or in connection
herewith or therewith, (iii) the performance or observance of any of the
covenants, agreements or other terms or conditions set forth herein or therein
or the occurrence of any Default or Event of Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan
Document or any other agreement, instrument or document or (v) the satisfaction
of any condition set forth in §§12 or 13 or elsewhere herein, other than to
confirm receipt of items expressly required to be delivered to the Agent.

§16.4. Reliance by Agent. The Agent shall be entitled to rely upon, and shall
not incur any liability for relying upon, any notice, request, certificate,
consent, statement, instrument, document or other writing (including any
electronic message, Internet or intranet website posting or other distribution)
believed by it to be genuine and to have been signed, sent or otherwise
authenticated by the proper Person. The Agent also may rely upon any statement
made to it orally or by telephone and believed by it to have been made by the
proper Person, and shall not incur any liability for relying thereon. In
determining compliance with any condition hereunder to the making of a Loan, or
the issuance of a Letter of Credit, that by its terms must be fulfilled to the
satisfaction of a Bank or the Fronting Bank, the Agent may presume that such
condition is satisfactory to such Bank or the Fronting Bank unless the Agent
shall have received notice to the contrary from such Bank or the Fronting Bank
prior to the making of such Loan or the issuance of such Letter of Credit. The
Agent may consult with legal counsel (who may be counsel for the Borrower),
independent accountants and other experts selected by it, and shall not be
liable for any action taken or not taken by it in accordance with the advice of
any such counsel, accountants or experts, absent gross negligence or willful
misconduct of the Agent in choosing such counsel, accountants or experts.

§16.5. Delegation of Duties. The Agent may perform any and all of its duties and
exercise its rights and powers hereunder or under any other Loan Document by or
through any one or more sub agents appointed by the Agent. The Agent and any
such sub agent may perform any and all of its duties and exercise its rights and
powers by or

 

-106-



--------------------------------------------------------------------------------

through their respective Related Parties. The exculpatory provisions of this §16
shall apply to any such sub agent and to the Related Parties of the Agent and
any such sub agent, and shall apply to their respective activities in connection
with the syndication of the credit facilities provided for herein as well as
activities as Agent.

§16.6. Resignation of Agent.

(a) BOA, or any successor Agent, may resign as Agent by giving at least 30 days’
prior written notice thereof to the Banks and the Borrower. The Required Banks
or the Borrower may remove the Agent in the event of the Agent’s willful
misconduct or gross negligence or in the event that the Bank serving as Agent
becomes a Delinquent Bank or ceases to hold a Commitment under this Agreement.
In addition, the Borrower may remove the Agent in the event that the Agent holds
(without participation) less than the Minimum Commitment, provided that the
Borrower shall not have such removal right if an Event of Default exists or if
the Agent holds less than the Minimum Commitment at any time as a result of the
merger or consolidation of any of the other Banks or as a result of events other
than the sale by the Agent of any portion of its Commitment. Any such
resignation or removal shall be effective upon appointment and acceptance of a
successor Agent, as hereinafter provided. Upon any such resignation or removal,
the Required Banks shall have the right to appoint a successor Agent, which is a
Bank under this Agreement and which holds at least the Minimum Commitment,
provided that so long as no Default or Event of Default has occurred and is
continuing, the Borrower shall have the right to approve any successor Agent,
which approval shall not be unreasonably withheld. If, in the case of a
resignation by the Agent, no successor Agent shall have been so appointed by the
Required Banks and approved by the Borrower, and shall have accepted such
appointment, within thirty (30) days after the retiring Agent’s giving of notice
of resignation, then the retiring Agent may, on behalf of the Banks, appoint any
one of the other Banks as a successor Agent. The Borrower acknowledges that any
Bank which acquires BOA is acceptable as a successor Agent. Upon the acceptance
of any appointment as Agent hereunder by a successor Agent, such successor Agent
shall thereupon succeed to and become vested with all the rights, powers,
privileges and duties of the retiring or removed Agent, and the retiring or
removed Agent shall be discharged from all duties and obligations of the Agent
under this Agreement except those duties and obligations that arose prior to the
date of such resignation or removal to the extent the same require any action or
performance by such retiring or removed Agent without which the successor Agent
cannot perform or complete such duties or obligations. After any Agent’s
resignation or removal hereunder as Agent, the provisions of this §16 shall
inure to its benefit as to any actions taken or omitted to be taken by it while
it was Agent under this Agreement. The Agent agrees that it shall not assign any
of its rights or duties as Agent to any other Person. The fees payable by the
Borrower to a successor Agent shall be the same as those payable to its
predecessor unless otherwise agreed between the Borrower and such successor.
After the retiring Agent’s resignation hereunder and under the other Loan
Documents, the provisions of this §16 and §17 shall continue in effect for the
benefit of such retiring Agent, its sub agents and their respective Related
Parties in respect of any actions taken or omitted to be taken by any of them
while the retiring Agent was acting as Agent.

 

-107-



--------------------------------------------------------------------------------

(b) Any resignation by, or removal of, BOA as Agent pursuant to this §16.6 shall
also constitute its resignation or removal as Fronting Bank and Swingline
Lender. Upon the acceptance of a successor’s appointment as Agent hereunder,
(i) such successor shall succeed to and become vested with all of the rights,
powers, privileges and duties of the retiring or removed Fronting Bank and
Swingline Lender, (ii) the retiring or removed Fronting Bank and Swingline
Lender shall be discharged from all of their respective duties and obligations
hereunder or under the other Loan Documents except those duties and obligations
that arose prior to the date of such resignation or removal to the extent the
same require any action or performance by such retiring or removed Fronting Bank
and Swingline Lender without which the successor Swingline Lender and Fronting
Bank cannot perform or complete such duties or obligations, and (iii) the
successor Fronting Bank shall issue letters of credit in substitution for the
Letters of Credit, if any, outstanding at the time of such succession or make
other arrangements satisfactory to the retiring or removed Fronting Bank to
effectively assume the obligations of the retiring or removed Fronting Bank with
respect to such Letters of Credit.

§16.7. Non-Reliance on Agent and Other Banks. Each Bank and the Fronting Bank
acknowledges that it has, independently and without reliance upon the Agent or
any other Bank or any of their Related Parties and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement. Each Bank and the Fronting Bank also
acknowledges that it will, independently and without reliance upon the Agent or
any other Bank or any of their Related Parties and based on such documents and
information as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon this Agreement,
any other Loan Document or any related agreement or any document furnished
hereunder or thereunder.

§16.8. No Other Duties, Etc. Anything herein to the contrary notwithstanding,
none of the Bookrunners, Arrangers, Syndication Agent, Documentation Agents or
Co-Documentation Agent listed on the cover page hereof shall have any powers,
duties or responsibilities under this Agreement or any of the other Loan
Documents, except in its capacity, as applicable, as the Agent, a Bank or the
Fronting Bank hereunder.

§16.9. Intentionally Deleted.

§16.12. Notices. Any notices or other information required hereunder to be
provided to the Agent shall be forwarded by the Agent to each of the Banks on
the same day (if practicable) and, in any case, on the next Business Day
following the Agent’s receipt thereof. Notwithstanding the foregoing, it is
agreed by the Banks that the Agent shall have no obligation to send to the Banks
the information which is deemed delivered by the Borrower under §8.4 by the
Borrower’s filing with the SEC of its Form 10-Q and Form 10-K, all as more
particularly described in the last paragraph of §8.4, and the Agent shall have
no liability to any Person for any Bank’s failure to obtain such SEC filings.

 

-108-



--------------------------------------------------------------------------------

§16.13. The Agent May File Proofs of Claim. In case of the pendency of any
proceeding under any Debtor Relief Law or any other judicial proceeding relative
to the Borrower, the Agent (irrespective of whether the principal of any Loan or
Letter of Credit Obligation shall then be due and payable as herein expressed or
by declaration or otherwise and irrespective of whether the Agent shall have
made any demand on the Borrower) shall be entitled and empowered, by
intervention in such proceeding or otherwise

(a) to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans, Letter of Credit Obligations and all
other Obligations that are owing and unpaid and to file such other documents as
may be necessary or advisable in order to have the claims of the Banks, the
Fronting Bank and the Agent (including any claim for the reasonable
compensation, expenses, disbursements and advances of the Banks, the Fronting
Bank and the Administrative Agent and their respective agents and counsel and
all other amounts due the Banks, the Fronting Bank and the Administrative Agent
hereunder or under any Loan Document) allowed in such judicial proceeding; and

(b) to collect and receive any monies or other property payable or deliverable
on any such claims and to distribute the same;

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Bank and the Fronting Bank to make such payments to the Agent and, in the
event that the Agent shall consent to the making of such payments directly to
the Banks and the Fronting Bank, to pay to the Agent any amount due for the
reasonable compensation, expenses, disbursements and advances of the Agent and
its agents and counsel, and any other amounts due the Agent under hereunder or
under any Loan Document. Nothing contained herein shall be deemed to authorize
the Agent to authorize or consent to or accept or adopt on behalf of any Bank or
the Fronting Bank any plan of reorganization, arrangement, adjustment or
composition affecting the Obligations or the rights of any Bank or to authorize
the Agent to vote in respect of the claim of any Bank in any such proceeding.

§17. EXPENSES.

(a) The Borrower agrees to pay (a) the reasonable costs of producing and
reproducing this Agreement, the other Loan Documents and the other agreements
and instruments mentioned herein, (b) directly to the party owed the same, the
reasonable fees, expenses and disbursements of the Agent’s outside counsel or
any local counsel to the Agent incurred in connection with the preparation,
negotiation, execution, delivery, administration or interpretation of the Loan
Documents and other instruments mentioned herein, each closing hereunder, and
amendments, modifications, approvals, consents or waivers hereto or hereunder,
(c) the fees, expenses and disbursements of the Agent incurred by the Agent in
connection with the preparation, negotiation, execution, delivery,
administration or interpretation of the Loan Documents and other instruments

 

-109-



--------------------------------------------------------------------------------

mentioned herein, and, without double-counting amounts under clause (b) above,
the fees and disbursements of the Agent’s counsel in preparing the
documentation, (d) the fees, costs, expenses and disbursements of the Agent and
its Affiliates incurred in connection with the initial syndication and/or
participations of the Loans (whether occurring before or after the closing
hereunder), including, without limitation, reasonable legal fees, travel costs,
costs of preparing syndication materials and photocopying costs, provided that
the Borrower shall not incur any costs or fees of any kind in connection with
any participation, sale or other syndication of any portion of the Loans which
occurs after the initial syndication other than reasonable legal fees and
expenses incurred in connection with any participation, sale or syndication
undertaken at the request of the Borrower or (in addition to any other fees or
expenses relating thereto) in connection with an amendment or increase to the
amount of the Total Commitment, (e) all reasonable expenses (including
reasonable attorneys’ fees and costs, which attorneys may be employees of any
Bank or the Agent, and the fees and costs of engineers, investment bankers, or
other experts retained by any Bank or the Agent in connection with any such
enforcement proceedings) incurred by any Bank or the Agent in connection with
(i) the enforcement of or preservation of rights under any of the Loan Documents
against the Borrower or any of its Subsidiaries or BPI or the administration
thereof after the occurrence and during the continuance of a Default or Event of
Default (including, without limitation, expenses incurred in any restructuring
and/or “workout” of the Loans or Letter of Credit Obligations), and (ii) any
litigation, proceeding or dispute whether arising hereunder or otherwise, in any
way related to any Bank’s or the Agent’s relationship with the Borrower or any
of its Subsidiaries or BPI, (f) all reasonable fees, expenses and disbursements
of the Agent incurred in connection with UCC searches, UCC terminations or
mortgage discharges, and (g) all reasonable out of pocket expenses incurred by
the Fronting Bank in connection with the issuance, amendment, renewal or
extension of any Letter of Credit or any demand for payment thereunder. The
covenants of this §17(a) shall survive the repayment of the amounts owing under
the Notes and this Agreement, the termination of this Agreement and the
obligations of the Banks hereunder, the resignation or removal of the Agent, the
resignation or replacement of the Fronting Bank or the Swingline Lender and the
replacement of any other Bank.

(b) Indemnification by the Borrower. The Borrower agrees to indemnify and hold
harmless the Agent, Arrangers, JPM, JPChase, the Banks and each of their
respective Related Parties (each an “Indemnified Party”) from and against, and
hold each Indemnified Party harmless from, any and all claims, actions and suits
whether groundless or otherwise, and from and against any and all liabilities,
losses (including amounts, if any, owing to any Bank pursuant to §§5.2, 5.5, 5.6
and 5.7), settlement payments, obligations, damages and expenses of every nature
and character arising out of, in connection with, or as a result of this
Agreement or any of the other Loan Documents or the transactions contemplated
hereby or thereby or which otherwise arise in connection with this financing,
including, without limitation, (a) the Loans or Letters of Credit and any actual
or proposed use by the Borrower or any of its Subsidiaries of the proceeds
therefrom (including any refusal by the Fronting Bank to honor a demand for
payment under a Letter of Credit if the documents presented in connection with
such demand do not strictly comply with the terms of such Letter of Credit) and
(b) the

 

-110-



--------------------------------------------------------------------------------

Borrower or any of its Subsidiaries entering into or performing this Agreement
or any of the other Loan Documents, in each case including, without limitation,
the reasonable fees and disbursements of counsel and allocated costs of internal
counsel incurred in connection with any such investigation, litigation or other
proceeding (including, without limitation, any proceeding under any Debtor
Relief Law), provided, however, that the Borrower shall not be obligated under
this §17(b) to indemnify any Indemnified Party for liabilities arising from such
Indemnified Party’s own gross negligence, willful misconduct or bad faith breach
of this Agreement. In third-party litigation, or the preparation therefor, the
Borrower shall be entitled to select counsel reasonably acceptable to the
Required Banks, and the Agent (as approved by the Required Banks) shall be
entitled to select their own supervisory counsel, and, in addition to the
foregoing indemnity, the Borrower agrees to pay promptly the reasonable fees and
expenses of each such counsel. Prior to any settlement of any such litigation by
the Banks, the Banks shall provide the Borrower and BPI with notice and an
opportunity to address any of their concerns with the Banks, and the Banks shall
not settle any litigation without first obtaining the Borrower’s consent
thereto, which consent shall not be unreasonably withheld or delayed. If and to
the extent that the obligations of the Borrower under this §17(b) are
unenforceable for any reason, the Borrower hereby agrees to make the maximum
contribution to the payment in satisfaction of such obligations which is
permissible under applicable law. The provisions of this §17(b) shall survive
the repayment of the amounts owing under the Notes and this Agreement, the
termination of this Agreement and the obligations of the Banks hereunder, the
resignation or removal of the Agent (unless such removal is as a result of the
Agent becoming a Delinquent Bank), and the resignation or replacement of the
Fronting Bank or the Swingline Lender and the replacement of any other Bank and
shall continue in full force and effect as long as the possibility of any such
claim, action, cause of action or suit exists.

(c) Reimbursement by Banks. To the extent that the Borrower for any reason fails
to indefeasibly pay any amount required under subsection (a) or (b) of this §17
to be paid by it to the Agent (or any sub-agent thereof), the Fronting Bank or
any Related Party of any of the foregoing, each Bank severally agrees to pay to
the Agent (or any such sub-agent), the Fronting Bank or such Related Party, as
the case may be, such Bank’s Commitment Percentage (determined as of the time
that the applicable unreimbursed expense or indemnity payment is sought) of such
unpaid amount, provided that the unreimbursed expense or indemnified loss,
claim, damage, liability or related expense, as the case may be, was incurred by
or asserted against the Agent (or any such sub-agent) or the Fronting Bank in
its capacity as such, or against any Related Party of any of the foregoing
acting for the Agent (or any such sub-agent) or Fronting Bank in connection with
such capacity. The obligations of the Banks under this subsection (c) are
subject to the provisions of §5.1.5.

(d) Waiver of Consequential Damages, Etc. To the fullest extent permitted by
applicable law, the Borrower shall not assert, and hereby waives, any claim
against any Indemnified Party, on any theory of liability, for special,
indirect, consequential or punitive damages (as opposed to direct or actual
damages) arising out of, in connection with, or as a result of, this Agreement,
any other Loan Document or any agreement or

 

-111-



--------------------------------------------------------------------------------

instrument contemplated hereby or thereby, the transactions contemplated hereby
or thereby, any Loan or Letter of Credit or the use of the proceeds thereof. No
Indemnified Party referred to in subsection (b) above shall be liable for any
damages arising from the use by unintended recipients of any information or
other materials distributed to such unintended recipients by such Indemnified
Party through telecommunications, electronic or other information transmission
systems in connection with this Agreement or the other Loan Documents or the
transactions contemplated hereby or thereby other than for direct or actual
damages resulting from the fraud, gross negligence or willful misconduct of such
Indemnified Party as determined by a final and nonappealable judgment of a court
of competent jurisdiction.

(e) Payments. All amounts due under this §17 shall be payable not later than ten
Business Days after demand therefor.

(f) Survival. The agreements in this §17 shall survive the resignation of the
Agent, the Fronting Bank and the Swingline Lender, the replacement of any Bank,
the termination of the Total Commitment and the repayment, satisfaction or
discharge of all the other Obligations.

§18. PAYMENTS SET ASIDE. To the extent that any payment by or on behalf of the
Borrower is made to the Agent, the Fronting Bank or any Bank, or the Agent, the
Fronting Bank or any Bank exercises its right of setoff, and such payment or the
proceeds of such setoff or any part thereof is subsequently invalidated,
declared to be fraudulent or preferential, set aside or required (including
pursuant to any settlement entered into by the Agent, the Fronting Bank or such
Bank in its discretion) to be repaid to a trustee, receiver or any other party,
in connection with any proceeding under any Debtor Relief Law or otherwise, then
(a) to the extent of such recovery, the obligation or part thereof originally
intended to be satisfied shall be revived and continued in full force and effect
as if such payment had not been made or such setoff had not occurred, and
(b) each Bank and the Fronting Bank severally agrees to pay to the Agent upon
demand its applicable share (without duplication) of any amount so recovered
from or repaid by the Agent, plus interest thereon from the date of such demand
to the date such payment is made at a rate per annum equal to the Federal Funds
Rate from time to time in effect. The obligations of the Banks and the Fronting
Bank under clause (b) of the preceding sentence shall survive the payment in
full of the Obligations and the termination of this Agreement.

§19. SURVIVAL OF COVENANTS, ETC. All covenants, agreements, representations and
warranties made herein, in the Notes, in any of the other Loan Documents or in
any documents or other papers delivered by or on behalf of the Borrower or any
of its Subsidiaries or BPI pursuant hereto shall be deemed to have been relied
upon by the Banks and the Agent, notwithstanding any investigation heretofore or
hereafter made by any of them, and shall survive the making by the Banks of any
of the Loans and the issuance, extension or renewal of any Letters of Credit, as
herein contemplated, and shall continue in full force and effect so long as any
Letter of Credit or any amount due under this Agreement or the Notes or any of
the other Loan Documents

 

-112-



--------------------------------------------------------------------------------

remains outstanding or any Bank has any obligation to make any Loans or the
Agent or any Fronting Bank has any obligation to issue, extend or renew any
Letter of Credit. The indemnification obligations of the Borrower provided
herein and in the other Loan Documents shall survive the full repayment of
amounts due and the termination of the obligations of the Banks hereunder and
thereunder to the extent provided herein and therein. All statements contained
in any certificate or other paper delivered to any Bank or the Agent at any time
by or on behalf of the Borrower or any of its Subsidiaries or BPI pursuant
hereto or in connection with the transactions contemplated hereby shall
constitute representations and warranties by the Borrower or such Subsidiary or
BPI hereunder.

§20. ASSIGNMENT; PARTICIPATIONS; ETC.

§20.1. Conditions to Assignment by Banks.

(a) Except as provided herein, each Bank may assign to one or more Eligible
Assignees all or a portion of its interests, rights and obligations under this
Agreement (including all or a portion of its Commitment Percentage and
Commitment and the same portion of the Loans at the time owing to it, the Notes
held by it and its participating interest in the risk relating to any Letters of
Credit); provided that (i) the Agent, Swingline Lender and Fronting Bank and,
other than during an Event of Default, the Borrower each shall have the right to
approve any such Eligible Assignee, which approval shall not be unreasonably
withheld or delayed, it being agreed that the Agent, the Borrower, Swingline
Lender and Fronting Bank, as applicable, must approve or reject a proposed
assignee within seven (7) days of receiving a written request from any Bank for
such approval (provided that the request for approval sent to each of Agent,
Borrower, Swingline Lender and Fronting Bank, respectively, is conspicuously
marked with the following legend: “REQUEST FOR APPROVAL – TIME SENSITIVE – MUST
RESPOND WITHIN SEVEN (7) DAYS”) and if the Agent, the Borrower, Swingline Lender
or Fronting Bank, as applicable, fails to respond within such seven (7) day
period, such request for approval shall be deemed approved by, respectively, the
Agent, the Borrower, Swingline Lender and Fronting Bank, as the case may be,
(ii) each such assignment shall be of a constant, and not a varying, percentage
of all the assigning Bank’s rights and obligations under this Agreement,
(iii) subject to the provisions of §2.7, after giving effect to such assignment,
both the assignee and assignor Banks shall have at all times an amount of its
Commitment of not less than $10,000,000 unless otherwise consented to by the
Agent and, other than during an Event of Default, the Borrower; provided,
however, in the case of an assignment of the entire remaining amount of the
assigning Bank’s Commitment and the Loans at the time owing to it or in the case
of an assignment to a Bank, an Affiliate of a Bank or an Eligible Assignee, no
minimum amount need be assigned; and (iv) the parties to such assignment shall
execute and deliver to the Agent, for recording in the Register (as hereinafter
defined), an assignment and assumption, substantially in the form of Exhibit F
hereto (an “Assignment and Assumption”), together with any Notes subject to such
assignment, and the assignee, if not already a Bank hereunder prior to such
assignment, shall deliver to the Agent an Administrative Questionnaire. Upon
such execution, delivery, acceptance and recording,

 

-113-



--------------------------------------------------------------------------------

from and after the effective date specified in each Assignment and Assumption,
which effective date shall be at least two (2) Business Days after the execution
thereof unless otherwise agreed by the Agent (provided any assignee has assumed
the obligation to fund any outstanding Eurodollar Rate Loans), (A) the assignee
thereunder shall be a party hereto and, to the extent provided in such
Assignment and Assumption, have the rights and obligations of a Bank hereunder
and thereunder, and (B) the assigning Bank shall, to the extent provided in such
assignment and upon payment to the Agent of the registration fee referred to in
§20.3, be released from its obligations under this Agreement. Any such
Assignment and Assumption shall run to the benefit of the Borrower and a copy of
any such Assignment and Assumption shall be delivered by the Assignor to the
Borrower.

(b) Notwithstanding the provisions of subclause (a) of the preceding paragraph,
any Bank may, without the consent of the Borrower, make an assignment otherwise
permitted hereunder to (x) another Bank, (y) an Affiliate of such Bank provided
that such Affiliate is an Eligible Assignee. Without limiting the provisions of
§17, with respect to an assignment by a Bank to its Affiliate or to another Bank
which does not require the consent of the Borrower, unless such assignment
occurs at the request of the Borrower, the Borrower shall not be responsible for
any costs or expenses attributable to such assignment, all of which shall be
payable by the assigning Bank.

(c) No assignment shall be made (i) to the Borrower or any of the Borrower’s
Affiliates or Subsidiaries, or (ii) to any Delinquent Bank or any of its
Subsidiaries, or any Person who, upon becoming a Bank hereunder, would
constitute any of the foregoing Persons described in this clause (ii), or
(iii) to a natural person.

(d) In connection with any assignment of rights and obligations of any
Delinquent Bank hereunder, no such assignment shall be effective unless and
until, in addition to the other conditions thereto set forth herein, the parties
to the assignment shall make such additional payments to the Agent in an
aggregate amount sufficient, upon distribution thereof as appropriate (which may
be outright payment, purchases by the assignee of participations or
subparticipations, or other compensating actions, including funding, with the
consent of the Borrower and the Agent, the applicable pro rata share of Loans
previously requested but not funded by the Delinquent Bank, to each of which the
applicable assignee and assignor hereby irrevocably consent), to (x) pay and
satisfy in full all payment liabilities then owed by such Delinquent Bank to the
Agent or any Bank hereunder (and interest accrued thereon) and (y) acquire (and
fund as appropriate) its full pro rata share of all Loans and participations in
Letters of Credit and Swingline Loans in accordance with its Commitment
Percentage. Notwithstanding the foregoing, in the event that any assignment of
rights and obligations of any Delinquent Bank hereunder shall become effective
under applicable law without compliance with the provisions of this paragraph,
then the assignee of such interest shall be deemed to be a Delinquent Bank for
all purposes of this Agreement until such compliance occurs.

 

-114-



--------------------------------------------------------------------------------

§20.2. Certain Representations and Warranties; Limitations; Covenants. By
executing and delivering an Assignment and Assumption, the parties to the
assignment thereunder confirm to and agree with each other and the other parties
hereto as follows: (a) other than the representation and warranty that it is the
legal and beneficial owner of the interest being assigned thereby free and clear
of any adverse claim, the assigning Bank makes no representation or warranty and
assumes no responsibility with respect to any statements, warranties or
representations made in or in connection with this Agreement or the execution,
legality, validity, enforceability, genuineness, sufficiency or value of this
Agreement, the other Loan Documents or any other instrument or document
furnished pursuant hereto; (b) the assigning Bank makes no representation or
warranty and assumes no responsibility with respect to the financial condition
of the Borrower and its Subsidiaries or BPI or any other Person primarily or
secondarily liable in respect of any of the Obligations, or the performance or
observance by the Borrower and its Subsidiaries or BPI or any other Person
primarily or secondarily liable in respect of any of the Obligations of any of
their obligations under this Agreement or any of the other Loan Documents or any
other instrument or document furnished pursuant hereto or thereto; (c) such
assignee confirms that it has received a copy of this Agreement, together with
copies of the most recent financial statements referred to in §7.4 and §8.4 and
such other documents and information as it has deemed appropriate to make its
own credit analysis and decision to enter into such Assignment and Assumption;
(d) such assignee will, independently and without reliance upon the assigning
Bank, the Agent or any other Bank and based on such documents and information as
it shall deem appropriate at the time, continue to make its own credit decisions
in taking or not taking action under this Agreement; (e) such assignee
represents and warrants that it is an Eligible Assignee; (f) such assignee
appoints and authorizes the Agent to take such action as agent on its behalf and
to exercise such powers under this Agreement and the other Loan Documents as are
delegated to the Agent by the terms hereof or thereof, together with such powers
as are reasonably incidental thereto; (f) such assignee agrees that it will
perform in accordance with their terms all of the obligations that by the terms
of this Agreement are required to be performed by it as a Bank; (g) such
assignee represents and warrants that it is legally authorized to enter into
such Assignment and Assumption; and (h) such assignee acknowledges that it has
made arrangements with the assigning Bank satisfactory to such assignee with
respect to its pro rata share of Letter of Credit Fees in respect of outstanding
Letters of Credit.

§20.3. Register. The Agent shall maintain a copy of each Assignment and
Assumption delivered to it and a register or similar list (the “Register”) for
the recordation of the names and addresses of the Banks and the Commitment
Percentages of, and principal amount of the Loans owing to, the Banks from time
to time. In addition, the Agent shall maintain on the Register information
regarding the designation, and revocation of designation, of any Bank as a
Delinquent Bank. The entries in the Register shall be conclusive, in the absence
of manifest error, and the Borrower, the Agent and the Banks may treat each
Person whose name is recorded in the Register as a Bank hereunder for all
purposes of this Agreement. The Register shall be available for inspection by
the Borrower and the Banks at any reasonable time and from time to time upon
reasonable prior notice. Upon each such recordation, the assigning Bank agrees
to pay to the Agent a registration fee in the sum of $3,500; provided, however,
that the Agent may, in its sole discretion, elect to waive such registration fee
in the case of any assignment.

 

-115-



--------------------------------------------------------------------------------

§20.4. New Notes. Upon its receipt of an Assignment and Assumption executed by
the parties to such assignment, together with each Note subject to such
assignment, the Agent shall (a) record the information contained therein in the
Register, and (b) give prompt notice thereof to the Borrower and the Banks
(other than the assigning Bank). Unless done simultaneously with the Assignment
and Assumption, within two (2) Business Days after receipt of such notice, the
Borrower, at its own expense, (i) shall execute and deliver to the Agent, in
exchange for each surrendered Revolving Credit Note, a new Revolving Credit Note
and Swingline Note or Bid Rate Note, if applicable, to the order of the Eligible
Assignee in an amount equal to the amount assumed by such Eligible Assignee
pursuant to such Assignment and Assumption and, if the assigning Bank has
retained some portion of its obligations hereunder, a new Revolving Credit Note
and other Note, if applicable, to the order of the assigning Bank in an amount
equal to the amount retained by it hereunder and (ii) shall deliver an opinion
from counsel to the Borrower in substantially the form delivered on the Closing
Date pursuant to §12.9 as to such new Notes. Such new Notes shall provide that
they are replacements for the surrendered Notes, shall be in an aggregate
principal amount equal to the aggregate principal amount of the surrendered
Notes, shall be dated the effective date of such Assignment and Assumption and
shall otherwise be in substantially the form of the assigned Notes. The
surrendered Notes shall be canceled and returned to the Borrower.

§20.5. Participations.

(a) Any Bank may at any time, without the consent of, or notice to, the Borrower
or the Agent, sell participations to any Person (other than a natural person, a
Delinquent Bank or the Borrower or any of the Borrower’s Affiliates or
Subsidiaries) (each, a “Participant”) in all or a portion of such Bank’s rights
and/or obligations under this Agreement (including all or a portion of its
Commitment and/or the Loans (including such Bank’s participations in Letter of
Credit Obligations and/or Swingline Loans) owing to it); provided that (i) such
participation shall be in an amount of not less than $10,000,000, (ii) such
Bank’s obligations under this Agreement shall remain unchanged, (iii) such Bank
shall remain solely responsible to the other parties hereto for the performance
of such obligations, (iv) such Bank shall maintain the sole and exclusive
decision making authority in respect of such participation except as set forth
in §20.5(b) (and the documentation evidencing such participation shall so
provide), and (v) the Borrower, the Agent, the Banks and the Fronting Bank shall
continue to deal solely and directly with such Bank in connection with such
Bank’s rights and obligations under this Agreement.

(b) Any agreement or instrument pursuant to which a Bank sells such a
participation shall provide that such Bank shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Bank will not, without the consent of the Participant, agree
to any amendment, waiver or other modification described in the first proviso to
§28 that affects such Participant. Subject to subsection (c) of this §20.5, the
Borrower agrees that each Participant shall be entitled to the benefits of
§§5.2, 5.6 and 5.11 to the same extent as if it were a Bank and had acquired its
interest by assignment pursuant to §20.1.

 

-116-



--------------------------------------------------------------------------------

(c) A Participant shall not be entitled to receive any greater payment under
§5.2, 5.6 or 5.11 than the applicable Bank would have been entitled to receive
with respect to the participation sold to such Participant. A Participant that
would be a Foreign Bank if it were a Bank shall not be entitled to the benefits
of §5.2 unless the Borrower is notified of the participation sold to such
Participant and such Participant agrees, for the benefit of the Borrower, to
comply with §5.2(e) as though it were a Bank.

§20.6. Pledge by Bank. Notwithstanding any other provision of this Agreement,
any Bank at no cost to the Borrower may at any time pledge all or any portion of
its interest and rights under this Agreement (including all or any portion of
its Notes) to any of the twelve Federal Reserve Banks organized under §4 of the
Federal Reserve Act, 12 U.S.C. §341. No such pledge or the enforcement thereof
shall release the pledgor Bank from its obligations hereunder or under any of
the other Loan Documents.

§20.7. No Assignment by Borrower. The Borrower shall not assign or transfer any
of its rights or obligations under any of the Loan Documents without prior
Unanimous Bank Approval.

§20.8. Disclosure. The Borrower agrees that, in addition to disclosures made in
accordance with standard banking practices, any Bank may disclose information
obtained by such Bank pursuant to this Agreement to assignees or participants
and potential assignees or participants hereunder. Any such disclosed
information shall be treated by any assignee or participant with the same
standard of confidentiality set forth in §8.10(f).

§20.9. Syndication. The Borrower acknowledges that the Arrangers intend, and
acknowledges that the Arrangers shall have the right, by themselves or through
their respective Affiliates, to syndicate or enter into co-lending arrangements
with respect to the Loans and the Total Commitment pursuant to this §20, and the
Borrower agrees to cooperate with the Arrangers’ and their respective
Affiliates’ syndication and/or co-lending efforts, such cooperation to include,
without limitation, the provision of information reasonably requested by
potential syndicate members.

§21. Notices; Effectiveness; Electronic Communication.

(a) Notices Generally. Except in the case of notices and other communications
expressly permitted to be given by telephone (and except as provided in
subsection (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by telecopier as follows, and all
notices and other communications expressly permitted hereunder to be given by
telephone shall be made to the applicable telephone number, as follows:

 

  (i) if to the Borrower, the Agent, the Arrangers, the Fronting Bank or the
Swingline Lender, to the address, telecopier number, electronic mail address or
telephone number specified for such Person on Schedule 21; and

 

-117-



--------------------------------------------------------------------------------

  (ii) if to any other Bank, to the address, telecopier number, electronic mail
address or telephone number specified in its administrative questionnaire as
supplied by Agent to each Bank (an “Administrative Questionnaire”) (including,
as appropriate, notices delivered solely to the Person designated by a Bank on
its Administrative Questionnaire then in effect for the delivery of notices that
may contain material non-public information relating to the Borrower).

Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by telecopier shall be deemed to have been given when received (with receipt
acknowledged by the recipient thereof (which acknowledgment may be by answerback
acknowledgment) except that, if not given during normal business hours for the
recipient, shall be deemed to have been given at the opening of business on the
next business day for the recipient). Notices delivered through electronic
communications to the extent provided in subsection (b) below, shall be
effective as provided in such subsection (b).

(b) Electronic Communications. Notices and other communications to the
Arrangers, the Banks, the Swingline Lender and the Fronting Bank hereunder may
be delivered or furnished by electronic communication (including e-mail and
Internet or intranet websites) pursuant to procedures approved by the Agent,
provided that the foregoing shall not apply to notices to the Arrangers, any
Bank, the Swingline Lender or the Fronting Bank if such Person has notified the
Agent that it is incapable of receiving notices by electronic communication. The
Agent, the Arranger or the Borrower may, in its discretion, agree to accept
notices and other communications to it hereunder by electronic communications
pursuant to procedures approved by it, provided that approval of such procedures
may be limited to particular notices or communications.

Unless the Agent otherwise prescribes, (i) notices and other communications sent
to an electronic mail (“e-mail”) address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent (and received, if the
acknowledgment contemplated above has been obtained) at the opening of business
on the next business day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.

 

-118-



--------------------------------------------------------------------------------

(c) The Platform. THE PLATFORM (as defined in §8.10(e)) IS PROVIDED “AS IS” AND
“AS AVAILABLE.” THE AGENT PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY
OR COMPLETENESS OF THE BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND
EXPRESSLY DISCLAIM LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE BORROWER
MATERIALS. NO WARRANTY OF ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY
WARRANTY OF MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT
OF THIRD PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY
ANY AGENT PARTY IN CONNECTION WITH THE BORROWER MATERIALS OR THE PLATFORM. In no
event shall the Agent or the Arrangers or any of their Related Parties
(collectively, the “Agent Parties”) have any liability to the Borrower, any
Bank, the Swingline Lender, the Fronting Bank or any other Person for losses,
claims, damages, liabilities or expenses of any kind (whether in tort, contract
or otherwise) arising out of the Borrower’s or the Agent’s or the Arrangers’
transmission of Borrower Materials through the Internet, except to the extent
that such losses, claims, damages, liabilities or expenses have resulted from
the gross negligence, willful misconduct or bad faith breach of this Agreement
of such Agent Party; provided, however, that in no event shall any Agent Party
have any liability to the Borrower, any Bank, the Swingline Lender, the Fronting
Bank or any other Person for indirect, special, incidental, consequential or
punitive damages (as opposed to direct or actual damages).

(d) Change of Address, Etc. Each of the Borrower, the Agent, the Arrangers, the
Fronting Bank and the Swingline Lender may change its address, email address,
telecopier or telephone number for notices and other communications hereunder by
notice to the other parties hereto. Each other Bank may change its address,
email address, telecopier or telephone number for notices and other
communications hereunder by notice to the Borrower, the Agent, the Fronting Bank
and the Swingline Lender. In addition, each Bank agrees to notify the Agent from
time to time to ensure that the Agent has on record (i) an effective address,
contact name, telephone number, telecopier number and email address to which
notices and other communications may be sent and (ii) accurate wire instructions
for such Bank. Furthermore, each Public Lender agrees to cause at least one
individual at or on behalf of such Public Lender to at all times have selected
the “Private Side Information” or similar designation on the content declaration
screen of the Platform in order to enable such Public Lender or its delegate, in
accordance with such Public Lender’s compliance procedures and applicable law,
including United States Federal and state securities laws, to make reference to
materials with respect to the Borrower or its Affiliates that are not made
available through the “Public Side Information” portion of the Platform and that
may contain material non-public information with respect to the Borrower or its
securities for purposes of United States Federal or state securities laws.

 

-119-



--------------------------------------------------------------------------------

(e) Reliance by Agent, Fronting Bank and Banks. The Agent, the Arrangers, the
Swingline Lender, the Fronting Bank and the Banks shall be entitled to rely and
act upon any notices purportedly given by or on behalf of the Borrower even if
(i) such notices were not made in a manner specified herein, were incomplete or
were not preceded or followed by any other form of notice specified herein, or
(ii) the terms thereof, as understood by the recipient, varied from any
confirmation thereof. The Borrower shall indemnify the Agent, the Arrangers, the
Swingline Lender, the Fronting Bank, each Bank and the Related Parties of each
of them from all losses, costs, expenses and liabilities resulting from the good
faith reliance by such Person on each notice purportedly given by or on behalf
of the Borrower, provided, however, that the Borrower shall have no liability
hereunder for any such indemnified party’s gross negligence or willful
misconduct in connection therewith. All telephonic notices to and other
telephonic communications with the Agent may be recorded by the Agent, and each
of the parties hereto hereby consents to such recording.

§22. THIRD PARTY RELIANCE. Nothing in this Agreement, expressed or implied,
shall be construed to confer upon any Person (other than the parties signatory
hereto, Persons entitled to indemnification hereunder, Participants to the
extent provided in §20.5 and, to the extent expressly contemplated hereby,
Related Parties, and each of the respective successors and assigns of the
foregoing) any legal or equitable right, remedy or claim under or by reason of
this Agreement.

§23. GOVERNING LAW; CONSENT TO JURISDICTION AND SERVICE. THIS AGREEMENT AND EACH
OF THE OTHER LOAN DOCUMENTS, EXCEPT AS OTHERWISE SPECIFICALLY PROVIDED THEREIN,
ARE CONTRACTS UNDER THE LAWS OF THE STATE OF NEW YORK AND SHALL FOR ALL PURPOSES
BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAWS OF SUCH STATE
(EXCLUDING THE LAWS APPLICABLE TO CONFLICTS OR CHOICE OF LAW). EACH OF THE
BORROWER AND ITS SUBSIDIARIES AGREES THAT ANY SUIT FOR THE ENFORCEMENT OF THIS
AGREEMENT OR ANY OF THE OTHER LOAN DOCUMENTS MAY BE BROUGHT IN THE COURTS OF THE
STATE OF NEW YORK SITTING IN NEW YORK COUNTY OR ANY FEDERAL COURT SITTING IN THE
SOUTHERN DISTRICT OF NEW YORK AND CONSENTS TO THE NON-EXCLUSIVE JURISDICTION OF
SUCH COURTS AND THE SERVICE OF PROCESS IN ANY SUCH SUIT BEING MADE UPON THE
BORROWER OR ITS SUBSIDIARIES BY MAIL AT THE ADDRESS SPECIFIED IN §21. THE
BORROWER AND ITS SUBSIDIARIES HEREBY WAIVE ANY OBJECTION THAT ANY OF THEM MAY
NOW OR HEREAFTER HAVE TO THE VENUE OF ANY SUCH SUIT OR ANY SUCH COURT OR THAT
SUCH SUIT IS BROUGHT IN AN INCONVENIENT COURT.

§24. HEADINGS. The captions in this Agreement are for convenience of reference
only and shall not define or limit the provisions hereof.

§25. COUNTERPARTS. This Agreement and any amendment hereof may be executed in
several counterparts and by each party on a separate counterpart, each of which
when so executed and delivered shall be an original, and all of which together
shall constitute one instrument. In proving this Agreement it shall not be
necessary to produce or account for more than one such counterpart signed by the
party against whom enforcement is sought.

 

-120-



--------------------------------------------------------------------------------

§26. ENTIRE AGREEMENT, ETC. The Loan Documents and any other documents executed
in connection herewith or therewith express the entire understanding of the
parties with respect to the transactions contemplated hereby. Neither this
Agreement nor any term hereof may be changed, waived, discharged or terminated,
except as provided in §27.

§27. WAIVER OF JURY TRIAL AND CERTAIN DAMAGE CLAIMS. EXCEPT TO THE EXTENT
EXPRESSLY PROHIBITED BY LAW, THE BORROWER AND ITS SUBSIDIARIES HEREBY WAIVE
THEIR RESPECTIVE RIGHTS TO A JURY TRIAL WITH RESPECT TO ANY ACTION OR CLAIM
ARISING OUT OF ANY DISPUTE IN CONNECTION WITH THIS AGREEMENT, THE NOTES OR ANY
OF THE OTHER LOAN DOCUMENTS, ANY RIGHTS OR OBLIGATIONS HEREUNDER OR THEREUNDER
OR THE PERFORMANCE OF SUCH RIGHTS AND OBLIGATIONS. EXCEPT TO THE EXTENT
EXPRESSLY PROHIBITED BY LAW, THE BORROWER AND ITS SUBSIDIARIES HEREBY WAIVE ANY
RIGHT ANY OF THEM MAY HAVE TO CLAIM OR RECOVER IN ANY LITIGATION REFERRED TO IN
THE PRECEDING SENTENCE (INCLUDING WITH RESPECT TO ALL INDEMNIFIED PARTIES) ANY
SPECIAL, EXEMPLARY, PUNITIVE OR CONSEQUENTIAL DAMAGES OR ANY DAMAGES OTHER THAN,
OR IN ADDITION TO, ACTUAL DAMAGES. EACH OF THE BORROWER AND ITS SUBSIDIARIES
(A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY BANK, THE
ARRANGERS, THE SWINGLINE LENDER, THE FRONTING BANK OR THE AGENT HAS REPRESENTED,
EXPRESSLY OR OTHERWISE, THAT SUCH BANK, ARRANGERS, SWINGLINE LENDER, FRONTING
BANK OR THE AGENT WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVERS AND (B) ACKNOWLEDGES THAT THE AGENT, THE ARRANGERS, THE
SWINGLINE LENDER, THE FRONTING BANK AND THE BANKS HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS TO WHICH THEY ARE PARTIES BY,
AMONG OTHER THINGS, THE WAIVERS AND CERTIFICATIONS CONTAINED HEREIN.

§28. CONSENTS, AMENDMENTS, WAIVERS, ETC. Except as otherwise expressly provided
in this Agreement, any consent or approval required or permitted by this
Agreement may be given, and any term of this Agreement or of any of the other
Loan Documents may be amended, and the performance or observance by the Borrower
or BPI or any of their respective Subsidiaries of any terms of this Agreement or
the other Loan Documents or the continuance of any Default or Event of Default
may be waived (either generally or in a particular instance and either
retroactively or prospectively) with, but only with, the written consent of the
Required Banks, provided, however, that no such consent, approval, amendment or
waiver shall:

(a) waive any condition set forth in §§12.1, 12.2, 12.3,12.4,12.8, 12.13, 12.17
without Unanimous Bank Approval;

 

-121-



--------------------------------------------------------------------------------

(b) extend or increase the Commitment of any Bank (or reinstate any Commitment
terminated pursuant to §14.2) without the written consent of such Bank;

(c) postpone any date fixed by this Agreement or any other Loan Document for any
payment of principal, interest, fees or other amounts due to the Banks (or any
of them) hereunder or under any other Loan Document or extend the expiration
date of any Letter of Credit to a date later than the Letter of Credit
Expiration Date without the written consent of each Bank directly affected
thereby;

(d) reduce the principal of, or the rate of interest specified herein on, any
Loan or Reimbursement Obligation, or (subject to clause (iv) of the second
proviso to this §28 relating to amendments to the Fee Letter) any fees or other
amounts payable hereunder or under any other Loan Document, without the written
consent of each Bank directly affected thereby; provided, however, that only the
consent of the Required Banks shall be necessary (i) to amend the definition of
“Default Rate” or to waive any obligation of the Borrower to pay interest or
Letter of Credit Fees at the Default Rate or (ii) to amend any financial
covenant hereunder (or any defined term used therein) even if the effect of such
amendment would be to reduce the rate of interest on any Loan or Reimbursement
Obligation or to reduce any fee payable hereunder;

(e) change §14.3 in a manner that would alter the pro rata sharing of payments
required thereby without Unanimous Bank Approval; or

(f) change any provision of this §28 or the definition of “Required Banks” or
“Unanimous Bank Approval” or any other provision hereof specifying the number or
percentage of Banks required to amend, waive or otherwise modify any rights
hereunder or make any determination or grant any consent hereunder, without
Unanimous Bank Approval;

and, provided further, that (i) no amendment, waiver or consent shall, unless in
writing and signed by the Fronting Bank in addition to the Banks required above,
affect the rights or duties of the Fronting Bank under this Agreement or any
Issuer Document relating to any Letter of Credit issued or to be issued by it;
(ii) no amendment, waiver or consent shall, unless in writing and signed by the
Swingline Lender in addition to the Banks required above, affect the rights or
duties of the Swingline Lender under this Agreement; (iii) no amendment, waiver
or consent shall, unless in writing and signed by the Agent in addition to the
Banks required above, affect the rights or duties of the Agent under this
Agreement or any other Loan Document; (iv) the Fee Letter may be amended, or
rights or privileges thereunder waived, in a writing executed only by the
parties thereto. Notwithstanding anything to the contrary herein, no Delinquent
Bank shall have any right to approve or disapprove any amendment, waiver or
consent hereunder (and any amendment, waiver or consent which by its terms
requires Unanimous Bank Approval or approval of each affected Bank may be
effected with the consent of the applicable Banks other than Delinquent Banks),
except that (x) the Commitment of any Delinquent Bank

 

-122-



--------------------------------------------------------------------------------

may not be increased or extended without the consent of such Bank and (y) any
waiver, amendment or modification requiring Unanimous Bank Approval or approval
of each affected Bank that by its terms affects any Delinquent Bank more
adversely than other affected Banks shall require the consent of such Delinquent
Bank.

No waiver shall extend to or affect any obligation not expressly waived or
impair any right consequent thereon. No course of dealing or delay or omission
on the part of the Agent or the Banks or any Bank in exercising any right shall
operate as a waiver thereof or otherwise be prejudicial to such right or any
other rights of the Agent or the Banks. No notice to or demand upon the Borrower
shall entitle the Borrower to other or further notice or demand in similar or
other circumstances.

Notwithstanding the foregoing, the waiver of any fee payable to the Agent shall
require only the consent of the Agent. Without limitation of the provisions
requiring Unanimous Bank Approval or the consent of the Required Banks, no
amendment or modification to or waiver of the provisions of §2.9 may be made
without the prior written consent of those Banks holding more than 50% of the
outstanding Bid Rate Advances at the applicable time of reference.

If any Bank does not consent to a proposed amendment, waiver, consent or release
with respect to any Loan Document that requires Unanimous Bank Approval, or
requires the consent of the Banks (including such non-consenting Bank) directly
affected by such proposed amendment, waiver, consent or release, and such
amendment, waiver, consent or release has been approved by the Required Banks
or, as applicable, by all of the Banks, other than such non-consenting Bank, who
would be directly affected by such amendment, waiver, consent or release, the
Borrower may replace such non-consenting Bank in accordance with §5.8, provided
that such amendment, waiver, consent or release can be effected as a result of
the assignment contemplated by such Section (together with all other such
assignments required by the Borrower to be made pursuant to this paragraph). Any
action that is permitted to be taken or not taken with the consent or at the
request of the Required Banks hereunder that is so taken or not taken shall be
binding upon all of the Banks.

§29. SEVERABILITY. The provisions of this Agreement are severable, and if any
one clause or provision hereof shall be held invalid or unenforceable in whole
or in part in any jurisdiction, then such invalidity or unenforceability shall
affect only such clause or provision, or part thereof, in such jurisdiction, and
shall not in any manner affect such clause or provision in any other
jurisdiction, or any other clause or provision of this Agreement in any
jurisdiction. Without limiting the foregoing provisions of this §29, if and to
the extent that the enforceability of any provisions in this Agreement relating
to Delinquent Banks shall be limited by Debtor Relief Laws, as determined in
good faith by the Agent, the Fronting Bank or the Swingline Lender, as
applicable, then such provisions shall be deemed to be in effect only to the
extent not so limited.

 

-123-



--------------------------------------------------------------------------------

§30. INTEREST RATE LIMITATION. Notwithstanding anything herein to the contrary,
if at any time the interest rate applicable to any Loan, together with all fees,
charges and other amounts which are treated as interest on such Loan under
applicable law (collectively, the “Charges”), shall exceed the maximum lawful
rate (the “Maximum Rate”) which may be contracted for, charged, taken, received
or reserved by the Bank holding such Loan in accordance with applicable law, the
rate of interest payable in respect of such Loan hereunder, together with all
Charges payable in respect thereof, shall be limited to the Maximum Rate and, to
the extent lawful, the interest and Charges that would have been payable in
respect of such Loan but were not payable as a result of the operation of this
§30 shall be cumulated and the interest and Charges payable to such Bank in
respect of other Loans or periods shall be increased (but not above the Maximum
Rate therefor) until such cumulated amount, together with interest thereon at
the Federal Funds Rate to the date of repayment, shall have been received by
such Bank.

§31. USA PATRIOT ACT, ETC. NOTICE.

(a) Each Bank that is subject to any of the Acts (as hereinafter defined), the
Arrangers and the Agent (for itself and not on behalf of any Bank) hereby
notifies the Borrower that pursuant to the requirements of the USA Patriot Act
and other applicable federal or other laws with respect to the verification of
customer identities (collectively, the “Acts”), it is required to obtain, verify
and record information that identifies the Borrower, which information includes
the name and address of the Borrower and other information that will allow such
Bank, the Arrangers or the Agent, as applicable, to identify the Borrower in
accordance with the Acts.

(b) In order for the Agent to comply with the USA Patriot Act, prior to any Bank
or Participant that is organized under the laws of a jurisdiction outside of the
United States of America becoming a party hereto, the Agent may request, and
such Bank or Participant shall provide to the Agent, its name, address, tax
identification number and/or such other identification information as shall be
necessary for the Agent to comply with federal law.

§32. SURVIVAL OF REPRESENTATIONS AND WARRANTIES. All representations and
warranties made hereunder and in any other Loan Document or other document
delivered pursuant hereto or thereto or in connection herewith or therewith
shall survive the execution and delivery hereof and thereof. Such
representations and warranties have been or will be relied upon by the Agent and
each Bank, regardless of any investigation made by the Agent or any Bank or on
their behalf and notwithstanding that the Agent or any Bank may have had notice
or knowledge of any Default or Event of Default at the time of the making of any
Loan or issuance of any Letter of Credit, and shall continue in full force and
effect as long as any Loan or any other Obligation hereunder shall remain unpaid
or unsatisfied or any Letter of Credit shall remain outstanding.

§33. EXISTING CREDIT AGREEMENT AMENDED AND RESTATED. On the Closing Date, this
Agreement shall amend and restate the Existing Credit Agreement in its entirety
but, for the avoidance of doubt, shall not constitute a novation of the parties’
rights and obligations thereunder. On the Closing Date, the rights and

 

-124-



--------------------------------------------------------------------------------

obligations of the parties hereto evidenced by the Existing Credit Agreement
shall be evidenced by this Agreement and the other Loan Documents, the “Loans”
as defined in the Existing Credit Agreement shall remain outstanding and be
continued as, and converted to, Loans as defined herein and the Existing Letters
of Credit issued by the Fronting Bank (as defined in the Existing Credit
Agreement) for the account of the Borrower prior to the Closing Date shall
remain issued and outstanding and shall be deemed to be Letters of Credit under
this Agreement, and shall bear interest and be subject to such other fees as set
forth in this Agreement. All interest and fees and expenses, if any, owing or
accruing under or in respect of the Existing Credit Agreement through the
Closing Date (including any Eurodollar Breakage Costs, as defined therein) shall
be calculated as of the Closing Date (pro-rated in the case of any fractional
periods), and shall be paid on the Closing Date.

(Remainder of page intentionally left blank)

 

-125-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have duly executed this Agreement as a
sealed instrument as of the date first set forth above.

 

BOSTON PROPERTIES LIMITED PARTNERSHIP   By:   Boston Properties, Inc., its sole
general partner     By:   /s/ Michael LaBelle   (SEAL)     Michael LaBelle      

Senior Vice President and

Chief Financial Officer

 

 

ACKNOWLEDGED AND AGREED:   BOSTON PROPERTIES, INC.   By:   /s/ Michael LaBelle  
(SEAL)   Michael LaBelle    

Senior Vice President and

Chief Financial Officer

 

[Signature Page to Sixth Amended and Restated Revolving Credit Agreement]



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A.,

as Agent

By:   /s/ Kathleen M. Carry Name:   Kathleen M. Carry Title:   Vice President

[Signature Page to Sixth Amended and Restated Revolving Credit Agreement]



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A.,

as a Bank, Fronting Bank and Swingline Lender

By:   /s/ James P. Johnson Name:   James P. Johnson Title:   Senior Vice
President

[Signature Page to Sixth Amended and Restated Revolving Credit Agreement]



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A.

as a Bank and as Syndication Agent

By:   /s/ Brendan M. Poe Name:   Brendan M. Poe Title:   Vice President

[Signature Page to Sixth Amended and Restated Revolving Credit Agreement]



--------------------------------------------------------------------------------

THE BANK OF NEW YORK MELLON,

as a Bank

By:   /s/ Kenneth R. McDonnell   Name:   Kenneth R. McDonnell   Title:  
Managing Director

[Signature Page to Sixth Amended and Restated Revolving Credit Agreement]



--------------------------------------------------------------------------------

DEUTSCHE BANK TRUST COMPANY AMERICAS,

as a Bank

By:   /s/ James Rolison   Name:   James Rolison   Title:   Managing Director By:
  /s/ Joanna Soliman   Name:   Joanna Soliman   Title:   Vice President

 

[Signature Page to Sixth Amended and Restated Revolving Credit Agreement]



--------------------------------------------------------------------------------

U.S. BANK NATIONAL ASSOCIATION

as a Bank

By:   /s/ David Heller   Name:   David Heller   Title:   Vice President

 

[Signature Page to Sixth Amended and Restated Revolving Credit Agreement]



--------------------------------------------------------------------------------

MORGAN STANLEY BANK, N.A.,

as a Bank

By:   /s/ Sherrese Clarke   Name:   Sherrese Clarke   Title:   Authorized
Signatory


MORGAN STANLEY SENIOR FUNDING, INC.

as a Co-Documentation Agent

By:   /s/ Sherrese Clark   Name:   Sherrese Clark   Title:   Vice President

 

[Signature Page to Sixth Amended and Restated Revolving Credit Agreement]



--------------------------------------------------------------------------------

PNC BANK, NATIONAL ASSOCIATION,

as a Bank

By:   /s/ Andrew D. Coler   Name:   Andrew D. Coler   Title:   Senior Vice
President

 

[Signature Page to Sixth Amended and Restated Revolving Credit Agreement]



--------------------------------------------------------------------------------

RBS CITIZENS, N.A., as a Bank,

Managing Agent

By:   /s/ Lisa Greeley Name:   Lisa Greeley Title:   Senior Vice President

 

[Signature Page to Sixth Amended and Restated Revolving Credit Agreement]



--------------------------------------------------------------------------------

SUNTRUST BANK By:   /s/ Nancy B. Richards   Name:   Nancy B. Richards   Title:  
Senior Vice President

 

[Signature Page to Sixth Amended and Restated Revolving Credit Agreement]



--------------------------------------------------------------------------------

WELLS FARGO BANK NATIONAL ASSOCIATION,

as a Bank and as Co-Documentation Agent

By:   /s/ Douglas S. Novitch   Name:   Douglas S. Novitch   Title:   Authorized
Officer

 

[Signature Page to Sixth Amended and Restated Revolving Credit Agreement]



--------------------------------------------------------------------------------

SCOTIABANC INC.,

as a Lender

By:   /s/ J.F. Todd   Name:   J.F. Todd   Title:   Managing Director

 

[Signature Page to Sixth Amended and Restated Revolving Credit Agreement]



--------------------------------------------------------------------------------

CITIBANK, N.A.,

as a Bank

By:   /s/ John Rowland   Name:   John Rowland   Title:   Vice President

 

[Signature Page to Sixth Amended and Restated Revolving Credit Agreement]



--------------------------------------------------------------------------------

TD BANK, N.A.,

as a Bank

By:   /s/ Brian S. Welch Name:   Brian S. Welch Title:   Senior Vice President

 

[Signature Page to Sixth Amended and Restated Revolving Credit Agreement]



--------------------------------------------------------------------------------

THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.

(As a Lender)

By:   /s/ Charles Stewart Name:   Charles Stewart Title:   Director

 

[Signature Page to Sixth Amended and Restated Revolving Credit Agreement]



--------------------------------------------------------------------------------

BRANCH BANKING AND TRUST COMPANY By:   /s/ Ahaz A. Armstrong Name:   Ahaz A.
Armstrong Title:   Assistant Vice President

 

[Signature Page to Sixth Amended and Restated Revolving Credit Agreement]



--------------------------------------------------------------------------------

COMPASS BANK,

as a Bank

By:   /s/ Keely W. McGee   Name:   Keely W. McGee   Title:   Senior Vice
President

 

[Signature Page to Sixth Amended and Restated Revolving Credit Agreement]



--------------------------------------------------------------------------------

CAPITAL ONE NATIONAL ASSOCIATION,

as a Bank

By:   /s/ Filomena R. Cerqueira   Name:   Filomena R. Cerqueira   Title:  
Senior Vice President

 

[Signature Page to Sixth Amended and Restated Revolving Credit Agreement]



--------------------------------------------------------------------------------

SOVEREIGN BANK,

as a Bank

By:   /s/ Peter A. Olivier   Name:   Peter A. Olivier   Title:   Senior Vice
President

 

[Signature Page to Sixth Amended and Restated Revolving Credit Agreement]



--------------------------------------------------------------------------------

UNION BANK, N.A.

as a Bank

By:   /s/ Brent Hennig   Name:   Brent Hennig   Title:   Vice President

 

[Signature Page to Sixth Amended and Restated Revolving Credit Agreement]



--------------------------------------------------------------------------------

Schedule 1

 

Bank

   Commitment
Amount      Commitment
Percentage  

Bank of America, N.A.

315 Montgomery Street

San Francisco, CA 94104

   $ 65,000,000.00         8.666666667 % 

JPMorgan Chase Bank, N.A.

383 Madison Avenue, Floor 24

New York, NY, 10179

   $ 65,000,000.00         8.666666667 % 

The Bank of New York Mellon

One Wall Street, 21st Floor

New York, NY 10286

   $ 55,000,000.00         7.333333333 % 

Deutsche Bank Trust Company Americas

200 Crescent Court, Suite 550

Dallas, TX 75201

   $ 55,000,000.00         7.333333333 % 

U.S. Bank National Association

One Post Office Square, 29th Floor

Boston, MA 02109

   $ 55,000,000.00         7.333333333 % 

Morgan Stanley Bank, N.A.

One Utah Center

201 South Main Street, 5th Floor

Salt Lake City, Utah 84111

   $ 55,000,000.00         7.333333333 % 

PNC Bank NA

1600 Market Street, 30th Floor

Philadelphia, PA 19103

   $ 40,000,000.00         5.3333333333 % 

RBS Citizens, N.A.

28 State Street, MS 1410

Boston, MA 02109

   $ 40,000,000.00         5.3333333333 % 

SunTrust Bank

8330 Boone Blvd., 8th Floor

Vienna, VA 22182

   $ 40,000,000.00         5.3333333333 % 

Wells Fargo Bank, N.A.

101 Federal Street, 28th Floor

Boston, MA 02110

   $ 40,000,000.00         5.3333333333 % 

 

S1-1



--------------------------------------------------------------------------------

Scotiabanc Inc

1 Liberty Plaza

New York, NY 10026

   $ 30,000,000.00         4.000000000 % 

Citicorp North America, Inc.

388 Greenwich Street, 23rd

New York, NY 10013

   $ 30,000,000.00         4.000000000 % 

TD Bank, N.A.

50 Braintree Hill Office Park, Suite 204

Braintree, MA 02184

   $ 30,000,000.00         4.000000000 % 

The Bank of Tokyo-Mitsubishi UFJ, Ltd.

1251 Avenue of the Americas

New York, NY 10020

   $ 25,000,000.00         3.3333333333 % 

Branch Banking and Trust Company

200 W Second Street, 16th Floor

Winston Salem, NC 27101

   $ 25,000,000.00         3.3333333333 % 

Compass Bank

15 South 20th Street

Birmingham, AL 35233

   $ 25,000,000.00         3.3333333333 % 

Capital One National Association

10 Post Office Square, 11th Floor

Boston, MA 02109

   $ 25,000,000.00         3.3333333333 % 

Sovereign Bank

75 State Street

MA1-SST-0407

Boston, MA 02109

   $ 25,000,000.00         3.3333333333 % 

Union Bank, N.A.

500 North Akard, #4200

Dallas, TX 75201

   $ 25,000,000.00         3.3333333333 % 

TOTAL

   $ 750,000,000.00         100 % 

 

S1-2



--------------------------------------------------------------------------------

Schedule 2

Existing Letters of Credit

 

L/C Number    Beneficiary    Amount      Issuance
Date      Expiry
Date      Currency  

T00000064131869

   MONTGOMERY COUNTY, M      609,643.36         5/19/05         7/20/11        
USD   

T00000064136569

   MONTGOMERY COUNTY PL      15,681.60         5/19/05         7/20/11        
USD   

T00000068013779

   MONTGOMERY COUNTY, M      255,000.00         7/21/06         7/20/11        
USD   

T00000068015597

   AXA EQUITABLE LIFE      3,383,333.14         11/03/06         7/20/11        
USD   

T00000068030126

   NORTHERN VIRGINIA RE      113,586.00         10/03/08         7/20/11        
USD   

T00000068048767

   WASHINGTON METROPOLI      100,000.00         5/06/10         7/20/11        
USD   

T00000068052934

   METROPOLITAN LIFE IN      4,515,445.00         9/22/10         7/20/11      
  USD   

T00000068054184

   METROPOLITAN LIFE IN      4,854,960.00         11/17/10         7/20/11      
  USD   

T00000068055667

   WELLS FARGO BANK, N.A.      10,503,834.00         12/24/10         7/20/11   
     USD                           

Total:

     24,351,483.10            

 

S2-1



--------------------------------------------------------------------------------

Schedule 3

Existing Bid Rate Loans

None.

 

S3-1



--------------------------------------------------------------------------------

Schedule 4

CBD Properties

Central Business District (CBD)

Property

   City      State  

Boston Region

     

One Cambridge Center

     Cambridge         Massachusetts   

Three Cambridge Center

     Cambridge         Massachusetts   

Four Cambridge Center

     Cambridge         Massachusetts   

Five Cambridge Center

     Cambridge         Massachusetts   

Seven Cambridge Center

     Cambridge         Massachusetts   

Eight Cambridge Center

     Cambridge         Massachusetts   

Ten Cambridge Center

     Cambridge         Massachusetts   

Eleven Cambridge Center

     Cambridge         Massachusetts   

Fourteen Cambridge Center

     Cambridge         Massachusetts   

Cambridge Center East Garage

     Cambridge         Massachusetts   

Cambridge Center North Garage

     Cambridge         Massachusetts   

Cambridge West Garage

     Cambridge         Massachusetts   

Cambridge Center Marriott

     Cambridge         Massachusetts   

University Place

     Cambridge         Massachusetts   

John Hancock Tower

     Boston         Massachusetts   

Hancock Tower Retail

     Boston         Massachusetts   

100 Clarendon Garage

     Boston         Massachusetts   

Prudential Center Tower

     Boston         Massachusetts   

101 Huntington Avenue

     Boston         Massachusetts   

Prudential Center Retail

     Boston         Massachusetts   

Prudential Lord and Taylor

     Boston         Massachusetts   

Prudential Saks 5th Avenue

     Boston         Massachusetts   

760 Boylston - Lord and Taylor

     Boston         Massachusetts   

Prudential Center Garage

     Boston         Massachusetts   

Prudential Center Antenna Income

     Boston         Massachusetts   

111 Huntington Retail

     Boston         Massachusetts   

111 Huntington Avenue

     Boston         Massachusetts   

Shaw’s Supermarket

     Boston         Massachusetts   

Atlantic Wharf - Office

     Boston         Massachusetts   

Atl Wharf - Waterfront Retail

     Boston         Massachusetts   

Atlantic Wharf - Russia Retail

     Boston         Massachusetts   

 

S4-1



--------------------------------------------------------------------------------

Atlantic Wharf - Russia Reside

     Boston         Massachusetts   

Atlantic Wharf Garage

     Boston         Massachusetts   

New York Region

     

601 Lexington Avenue Unit One

     New York         New York   

599 Lexington Avenue

     New York         New York   

399 Park Avenue One

     New York         New York   

Times Square Tower

     New York         New York   

510 Madison Avenue

     New York         New York   

767 Fifth Avenue

     New York         New York   

125 West 55th Street

     New York         New York   

540 Madison Avenue

     New York         New York   

2 Grand Central Tower

     New York         New York   

San Francisco Region

     

303 Almaden

     San Jose         California   

Embarcadero Center One

     San Francisco         California   

Embarcadero Center Two

     San Francisco         California   

Embarcadero Center Three

     San Francisco         California   

Embarcadero Center Four

     San Francisco         California   

Washington DC Region

     

1330 Connecticut Avenue

     Washington         District of Columbia   

505 9th Street

     Washington         District of Columbia   

2200 Penn Ave (Square 54)

     Washington         District of Columbia   

2221 I St (Square 54 Residential

     Washington         District of Columbia   

635 Massachusetts Ave

     Washington         District of Columbia   

1333 New Hampshire Avenue

     Washington         District of Columbia   

1301 New York Avenue

     Washington         District of Columbia   

Capital Gallery

     Washington         District of Columbia   

500 E Street

     Washington         District of Columbia   

Sumner Square

     Washington         District of Columbia   

Metropolitan Square

     Washington         District of Columbia   

 

S4-2



--------------------------------------------------------------------------------

Market Square North

   Washington    District of Columbia

500 North Capitol

   Washington    District of Columbia

901 New York Avenue

   Washington    District of Columbia

 

S4-3



--------------------------------------------------------------------------------

Schedule 7.7

Litigation

None.

 

S7.7-1



--------------------------------------------------------------------------------

Schedule 7.16

Selected Benefit Plans

In addition, Boston Properties is obligated to make contributions or other
payments to retirement plans on behalf of certain employees located in New York
City pursuant to collective bargaining agreements to which Boston Properties is
bound. These obligations are not, individually or in the aggregate, material to
BPI, BPLP or, taken as a whole, the BP Group.

 

S7.16-1



--------------------------------------------------------------------------------

Schedule 8.5(b)

Environmental Matters

Those matters identified in the Form 10-K filed by BPI with the SEC for fiscal
year 2010.

 

S8.5(b)-1



--------------------------------------------------------------------------------

Schedule 9.1(e)

BPI Liabilities

Liabilities relating to organizational matters (including liabilities of BPI as
the general partner of the Borrower and as a partner or member of subsidiaries
of the Borrower).

Liabilities arising in connection with service contracts, management contracts,
employment and employee-benefit related agreements, letters of intent, brokerage
agreements, confidentiality agreements, development agreements and similar types
of agreements.

Liabilities arising in connection with litigation or other similar actions
arising in the ordinary course of business.

Liabilities, either directly or as general partner of Borrower, in respect of
customary “non-recourse carve-outs” established under certain loan obligations
of Borrower and/or its Subsidiaries and Partially-Owned Entities.

Liabilities of the same or similar kind or nature as those liabilities described
above which are not, individually or in the aggregate, material to BPI, BPLP or,
taken as a whole, the BP Group.

 

S9.1(e)-1



--------------------------------------------------------------------------------

Schedule 9.3

Investments

See attached chart

 

S9.3-2



--------------------------------------------------------------------------------

Schedule 21

Notice Addresses

BOSTON PROPERTIES, LP

800 Boylston Street, Suite 1900

Boston, MA 02199

Attn: Michael Labelle

Office Phone: 617-236-3352

BANK OF AMERICA, NATIONAL ASSOCIATION, as Agent

Administrative notices regarding borrowings, payments, conversions,
continuations, fees and interest:

Bank of America, N. A.

901 Main Street, TX1-492-14-12

Dallas, TX 75202-3714

Attn: Ramon Presas

Telephone: 214.209.9262

Facsimile: 214.290.8364

For notices regarding waivers, amendments, financial statements, and all other
notices:

Bank of America, N. A.

1455 Market Street, CA5-701-05-19

San Francisco, CA 94103

Attn: Kathleen Carry

Telephone: 415.436.4001

Facsimile: 415.503.5001

Email: kathleen.carry@baml.com

With a copy to:

Bank of America, N.A.

Attn: James P. Johnson

315 Montgomery Street, 6th Floor

San Francisco, CA 94104-1503

Facsimile: 415.622.0433

Telephone: 415.622.6177

Email: james.johnson@baml.com

 

S21-1



--------------------------------------------------------------------------------

BANK OF AMERICA, NATIONAL ASSOCIATION, as Fronting Bank

Bank of America, N.A.

1 Fleet Way, PA6-580-02-30

Scranton, PA 18507

Attn: Mike Grizzanti

Telephone: 570.330.4214

Facsimile: 800.755.8743

BANK OF AMERICA, NATIONAL ASSOCIATION, as Swingline Lender

Bank of America, N. A.

901 Main Street, TX1-492-14-12

Dallas, TX 75202-3714

Attn: Ramon Presas

Telephone: 214.209.9262

Facsimile: 214.290.8364

 

S21-2



--------------------------------------------------------------------------------

EXHIBIT A

REVOLVING CREDIT NOTE

 

$                         Date:                     

FOR VALUE RECEIVED, the undersigned Boston Properties Limited Partnership, a
Delaware limited partnership, (hereinafter, together with its successors in
title and assigns, called the “Borrower”), by this promissory note (hereinafter,
called “this Note”), absolutely and unconditionally promises to pay to the order
of _______________ (hereinafter, together with its successors in title and
assigns, called the “Bank”), the principal sum of
_______________________________ Million and 00/100 Dollars ($ __________), or so
much thereof as shall have been advanced by the Bank to the Borrower by way of
Revolving Credit Loans under (and as defined in) the Revolving Credit Agreement
and shall remain outstanding, such payment to be made as hereinafter provided,
and to pay interest on the principal sum outstanding hereunder from time to time
from and after the date hereof until the said principal sum or the unpaid
portion thereof shall have become due and payable as hereinafter provided.

Capitalized terms used herein without definition shall have the meanings set
forth in the Revolving Credit Agreement.

The unpaid principal (not at the time overdue) under this Note shall bear
interest at the rate or rates from time to time in effect under the Revolving
Credit Agreement. Accrued interest on the unpaid principal under this Note shall
be payable on the dates specified in the Revolving Credit Agreement.

On the Maturity Date there shall become absolutely due and payable by the
Borrower hereunder, and the Borrower hereby promises to pay to the Bank, the
balance (if any) of the principal hereof then remaining unpaid, all of the
unpaid interest accrued hereon and all (if any) other amounts payable on or in
respect of this Note or the indebtedness evidenced hereby.

Each overdue amount (whether of principal, interest or otherwise) payable on or
in respect of this Note or the indebtedness evidenced hereby shall (to the
extent permitted by applicable law) bear interest at the rates and on the terms
provided in the Revolving Credit Agreement. The unpaid interest accrued on each
overdue amount in accordance with the foregoing terms of this paragraph shall
become and be absolutely due and payable by the Borrower to Bank on demand by
the Agent. Interest on each overdue amount will continue to accrue as provided
by the foregoing terms of this paragraph, and will (to the extent permitted by
applicable law) be compounded daily until the obligations of the Borrower in
respect of the payment of such overdue amount shall be discharged (whether
before or after judgment).

 

A-1



--------------------------------------------------------------------------------

Each payment of principal, interest or other sum payable on or in respect of
this Note or the indebtedness evidenced hereby shall be made by the Borrower
directly to the Agent in Dollars, for the account of the Bank, at the Agent’s
Funding Office, on the due date of such payment, and in immediately available
and freely transferable funds. All payments on or in respect of this Note or the
indebtedness evidenced hereby shall be made without set-off or counterclaim and
free and clear of and without any deductions, withholdings, restrictions or
conditions of any nature.

This Note is made and delivered by the Borrower to the Bank pursuant to a Sixth
Amended and Restated Revolving Credit Agreement, dated as of June 24, 2011,
among (i) the Borrower, (ii) the Banks party thereto and (iii) the Bank[, in its
capacity as a Bank and as Agent] (hereinafter, as originally executed, and as
varied, supplemented, amended and/or restated, called the “Revolving Credit
Agreement”). This Note evidences the obligations of the Borrower (a) to repay
the principal amount of the Bank’s Commitment Percentage of the Revolving Credit
Loans made by the Bank to the Borrower pursuant to the Revolving Credit
Agreement; (b) to pay interest, as herein provided, on the principal amount
hereof remaining unpaid from time to time; and (c) to pay other amounts which
may become due and payable hereunder or thereunder. Reference is hereby made to
the Revolving Credit Agreement (including the Exhibits annexed thereto) for a
complete statement of the terms thereof.

The Borrower has the right to prepay the unpaid principal of this Note in full
or in part upon the terms contained in the Revolving Credit Agreement. The
Borrower has an obligation to prepay principal of this Note from time to time if
and to the extent required under, and upon the terms contained in, the Revolving
Credit Agreement. Any partial payment of the indebtedness evidenced by this Note
shall be applied in accordance with the terms of the Revolving Credit Agreement.

Pursuant to and upon the terms contained in Section 14 of the Revolving Credit
Agreement, the entire unpaid principal of this Note, all of the interest accrued
on the unpaid principal of this Note and all (if any) other amounts payable on
or in respect of this Note or the indebtedness evidenced hereby may be declared
to be immediately due and payable, whereupon the entire unpaid principal of this
Note, all of the interest accrued on the unpaid principal of this Note and all
(if any) other amounts payable on or in respect of this Note or the indebtedness
evidenced hereby shall (if not already due and payable) forthwith become and be,
or the same may, as provided in said Section 14, automatically become, due and
payable to the Bank without presentment, demand, protest or any other
formalities of any kind, all of which are hereby expressly and irrevocably
waived by the Borrower, excepting only for notice expressly provided for in the
Revolving Credit Agreement.

All computations of interest payable as provided in this Note shall be made by
the Agent on the basis of the actual number of days elapsed divided by 360
(365/366 with respect to any advance which is a Base Rate Loan). The interest
rate in effect from time to time shall be determined in accordance with the
terms of the Revolving Credit Agreement.

 

A-2



--------------------------------------------------------------------------------

Should all or any part of the indebtedness represented by this Note be collected
by action at law, or in bankruptcy, insolvency, receivership or other court
proceedings, or should this Note be placed in the hands of attorneys for
collection after default, the Borrower hereby promises to pay to the holder of
this Note, upon demand by the holder hereof at any time, in addition to
principal, interest and all (if any) other amounts payable on or in respect of
this Note or the indebtedness evidenced hereby, all court costs and attorneys’
fees and all other collection charges and expenses reasonably incurred or
sustained by the holder of this Note.

The Borrower hereby irrevocably waives notice of acceptance, presentment, notice
of nonpayment, protest, notice of protest, suit and all other conditions
precedent in connection with the delivery, acceptance, collection and/or
enforcement of this Note, except for notices expressly provided for in the
Revolving Credit Agreement. The Borrower hereby absolutely and irrevocably
consents and submits to the jurisdiction of the Courts of the State of New York
sitting in New York County and of any Federal Court located in the Southern
District of New York in connection with any actions or proceedings brought
against the Borrower by the holder hereof arising out of or relating to this
Note. This Note may be executed in any number of counterparts and by each party
on a separate counterpart, each of which when so executed and delivered shall be
an original, and all of which together shall constitute one instrument.

(Remainder of page intentionally left blank)

 

A-3



--------------------------------------------------------------------------------

This Note is intended to take effect as a sealed instrument. This Note and the
obligations of the Borrower hereunder shall be governed by and interpreted and
determined in accordance with the laws of the State of New York.

IN WITNESS WHEREOF, this REVOLVING CREDIT NOTE has been duly executed by the
undersigned on the day and in the year first above written.

 

BOSTON PROPERTIES LIMITED PARTNERSHIP, By:   Boston Properties, Inc.,   its
general partner   By:       (SEAL)     Michael LaBelle       Senior Vice
President and       Chief Financial Officer  

 

A-4



--------------------------------------------------------------------------------

EXHIBIT A-1

SWINGLINE NOTE

 

$                         Date:                     

FOR VALUE RECEIVED, the undersigned Boston Properties Limited Partnership, a
Delaware limited partnership, (hereinafter, together with its respective
successors in title and assigns, called the “Borrower”), by this promissory note
(hereinafter, called “this Note”), absolutely and unconditionally promises to
pay to the order of ______________________ (hereinafter, together with its
successors in title and assigns, called the “Bank”), the principal sum of
_______ Million and 00/100 Dollars ($__________), or so much thereof as shall
have been advanced by the Bank to the Borrower by way of Swingline Loans under
(and as defined in) the Revolving Credit Agreement and shall remain outstanding,
such payment to be made as hereinafter provided, and to pay interest on the
principal sum outstanding hereunder from time to time from and after the date
hereof until the said principal sum or the unpaid portion thereof shall have
become due and payable as hereinafter provided.

Capitalized terms used herein without definition shall have the meanings set
forth in the Revolving Credit Agreement.

The unpaid principal (not at the time overdue) under this Note shall bear
interest at the rate or rates from time to time in effect under the Revolving
Credit Agreement. Accrued interest on the unpaid principal under this Note shall
be payable on the dates specified in the Revolving Credit Agreement.

On the maturity date of any particular Swingline Loan as provided in the
Revolving Credit Agreement, and in any event on the Maturity Date, there shall
become absolutely due and payable by the Borrower hereunder, and the Borrower
hereby promises to pay to the Bank, the balance (if any) of the principal hereof
then remaining unpaid, all of the unpaid interest accrued hereon and all (if
any) other amounts payable on or in respect of this Note or the indebtedness
evidenced hereby.

Each overdue amount (whether of principal, interest or otherwise) payable on or
in respect of this Note or the indebtedness evidenced hereby shall (to the
extent permitted by applicable law) bear interest at the rates and on the terms
provided in the Revolving Credit Agreement. The unpaid interest accrued on each
overdue amount in accordance with the foregoing terms of this paragraph shall
become and be absolutely due and payable by the Borrower to Bank on demand by
the Agent. Interest on each overdue amount will continue to accrue as provided
by the foregoing terms of this paragraph, and will (to the extent permitted by
applicable law) be compounded daily until the obligations of the Borrower in
respect of the payment of such overdue amount shall be discharged (whether
before or after judgment).

 

A-1-1



--------------------------------------------------------------------------------

Each payment of principal, interest or other sum payable on or in respect of
this Note or the indebtedness evidenced hereby shall be made by the Borrower
directly to the Agent in Dollars, for the account of the Bank, at the Agent’s
Funding Office, on the due date of such payment, and in immediately available
and freely transferable funds. All payments on or in respect of this Note or the
indebtedness evidenced hereby shall be made without set-off or counterclaim and
free and clear of and without any deductions, withholdings, restrictions or
conditions of any nature.

This Note is made and delivered by the Borrower to the Bank pursuant to a Sixth
Amended and Restated Revolving Credit Agreement, dated as of June 24, 2011,
among (i) the Borrower, (ii) the Banks party thereto and (iii) the Bank, in its
capacity as a Bank and as Agent (hereinafter, as originally executed, and as
varied, supplemented, amended and/or restated, called the “Revolving Credit
Agreement”). This Note evidences the obligations of the Borrower (a) to repay
the principal amount of the Swingline Loans made by the Bank to the Borrower
pursuant to the Revolving Credit Agreement; (b) to pay interest, as herein
provided, on the principal amount hereof remaining unpaid from time to time; and
(c) to pay other amounts which may become due and payable hereunder or
thereunder. Reference is hereby made to the Revolving Credit Agreement
(including the Exhibits annexed thereto) for a complete statement of the terms
thereof.

The Borrower has the right to prepay the unpaid principal of this Note in full
or in part upon the terms contained in the Revolving Credit Agreement. The
Borrower has an obligation to prepay principal of this Note from time to time if
and to the extent required under, and upon the terms contained in, the Revolving
Credit Agreement. Any partial payment of the indebtedness evidenced by this Note
shall be applied in accordance with the terms of the Revolving Credit Agreement.

Pursuant to and upon the terms contained in Section 14 of the Revolving Credit
Agreement, the entire unpaid principal of this Note, all of the interest accrued
on the unpaid principal of this Note and all (if any) other amounts payable on
or in respect of this Note or the indebtedness evidenced hereby may be declared
to be immediately due and payable, whereupon the entire unpaid principal of this
Note, all of the interest accrued on the unpaid principal of this Note and all
(if any) other amounts payable on or in respect of this Note or the indebtedness
evidenced hereby shall (if not already due and payable) forthwith become and be,
or the same may, as provided in said Section 14, automatically become, due and
payable to the Bank without presentment, demand, protest or any other
formalities of any kind, all of which are hereby expressly and irrevocably
waived by the Borrower, excepting only for notice expressly provided for in the
Revolving Credit Agreement.

All computations of interest payable as provided in this Note shall be made by
the Agent on the basis of the actual number of days elapsed divided by 360. The
interest rate in effect from time to time shall be determined in accordance with
the terms of the Revolving Credit Agreement.

 

A-1-2



--------------------------------------------------------------------------------

Should all or any part of the indebtedness represented by this Note be collected
by action at law, or in bankruptcy, insolvency, receivership or other court
proceedings, or should this Note be placed in the hands of attorneys for
collection after default, the Borrower hereby promises to pay to the holder of
this Note, upon demand by the holder hereof at any time, in addition to
principal, interest and all (if any) other amounts payable on or in respect of
this Note or the indebtedness evidenced hereby, all court costs and attorneys’
fees and all other collection charges and expenses reasonably incurred or
sustained by the holder of this Note.

The Borrower hereby irrevocably waives notice of acceptance, presentment, notice
of nonpayment, protest, notice of protest, suit and all other conditions
precedent in connection with the delivery, acceptance, collection and/or
enforcement of this Note, except for notices expressly provided for in the
Revolving Credit Agreement. The Borrower hereby absolutely and irrevocably
consents and submits to the jurisdiction of the Courts of the State of New York
sitting in New York County and of any Federal Court located in the Southern
District of New York in connection with any actions or proceedings brought
against the Borrower by the holder hereof arising out of or relating to this
Note. This Note may be executed in any number of counterparts and by each party
on a separate counterpart, each of which when so executed and delivered shall be
an original, and all of which together shall constitute one instrument.

(Remainder of page intentionally left blank)

 

A-1-3



--------------------------------------------------------------------------------

This Note is intended to take effect as a sealed instrument. This Note and the
obligations of the Borrower hereunder shall be governed by and interpreted and
determined in accordance with the laws of the State of New York.

IN WITNESS WHEREOF, this SWINGLINE NOTE has been duly executed by the
undersigned on the day and in the year first above written.

 

BOSTON PROPERTIES LIMITED PARTNERSHIP By:   Boston Properties, Inc., its sole
general partner   By:       (SEAL)     Michael LaBelle       Senior Vice
President and       Chief Financial Officer  

 

A-1- 4



--------------------------------------------------------------------------------

EXHIBIT B

LOAN REQUEST

This Loan Request is made pursuant to §2.4/§2.5/§2.8 of the Sixth Amended and
Restated Revolving Credit Agreement dated as of June 24, 2011 among Boston
Properties Limited Partnership (the “Borrower”), Bank of America, N.A.,
individually and as Agent, and certain other Banks as provided therein (as the
same may be amended from time to time, the “Credit Agreement”). Unless otherwise
defined herein, the terms used in this Loan Request have the meanings described
in the Credit Agreement.

Each Loan Request submitted by the Borrower shall be a request for a single Loan
or Letter of Credit.

 

1. The Borrower hereby requests (check each applicable item):

 

  ¨ New Revolving Credit Loan ($_______________)

 

  ¨ New Swingline Loan ($______________)

 

  ¨ Conversion of Existing Revolving Credit Loan ($_______________)

 

     (Current Interest Period ending on _________, 20__)

 

  ¨ Continuation of Existing Revolving Credit Loan ($_______________)

 

     (Current Interest Period ending on _________, 20__)

 

  ¨ Letter of Credit (Fronting Bank is _____________)

 

2. The Type of Revolving Credit Loan being requested in this Loan Request (if
any) is:

 

  ¨ Base Rate Loan

 

  ¨ Eurodollar Rate Loan

 

3. The aggregate principal amount of the Loan or the amount of the Letter of
Credit requested (whether by way of a new advance, continuation or conversion)
in this Loan Request is:

 

   $__________________

 

4. The proposed Drawdown Date of the Revolving Credit Loan, drawdown date of the
Swingline Loan or the date of issue, extension or renewal of the Letter of
Credit requested in this Loan Request is:

 

   ___________________, 20__

 

B-1



--------------------------------------------------------------------------------

5. The Interest Period requested for the Loan requested in this Loan Request (if
any) is:

 

   _________________ through __________________.

 

6. [Note: only to be used if leverage % exceeds 60%] [(d) After giving effect to
the requested Bid Rate Advance, the Consolidated Total Indebtedness shall exceed
60% but not 65% of Consolidated Total Adjusted Asset Value and attached hereto
is a certificate in the form of Exhibit G]

 

7. The undersigned hereby certifies that:

 

  (a) The undersigned is the ____________ of Borrower and an Authorized Officer.

 

  (b) The activities of the Borrower, BPI and their respective Subsidiaries
since the date of the last Completed Loan Request or Compliance Certificate
submitted by the Borrower to the Agent have been reviewed by the Authorized
Officer and/or by employees or agents under his/her immediate supervision. Based
upon such review, to the best knowledge and belief of the Authorized Officer,
both before and after giving effect to the requested Loan and/or Letter of
Credit, (1) no Default or Event of Default exists on the date hereof or will
exist on the Drawdown Date (or drawdown date) of such Loan or the date of
[issue] [extension or renewal] of such Letter of Credit, and (2) after taking
into account such requested Loan or Letter of Credit, no Default or Event of
Default will exist as of the Drawdown Date or drawdown date of such Loan or date
of [issue] [extension or renewal] of such Letter of Credit.

 

  (c) To the best knowledge and belief of the Authorized Officer, each of the
representations and warranties of the Borrower and BPI contained in the Credit
Agreement, the other Loan Documents or in any document or instrument delivered
pursuant to or in connection with the Credit Agreement was true as of the date
as of which they were made and is also true at and as of the date hereof and
will be true at and as of the time of the making of the requested Loan or the
[issuance] [extension or renewal] of the requested Letter of Credit, with the
same effect as if made at and as of that time except to the extent that such
representations and warranties relate expressly to an earlier date.

 

  (d) The Authorized Officer is authorized to execute and deliver this Loan
Request on behalf of Borrower.

 

B-2



--------------------------------------------------------------------------------

WITNESS my hand this ____ day of _____________, 20__.

 

BOSTON PROPERTIES LIMITED PARTNERSHIP, By:   Boston Properties, Inc.,   its sole
general partner By:       Title:  

 

B-3



--------------------------------------------------------------------------------

EXHIBIT C

(Exhibit C consists of Exhibits C-1 through C-7)

EXHIBIT C-1

[Intentionally Deleted]

 

C-1-1



--------------------------------------------------------------------------------

EXHIBIT C-2

COMPLIANCE CERTIFICATE OF AUTHORIZED OFFICER

(Borrower Financial Statements)

The undersigned (the “Borrower”) HEREBY CERTIFIES THAT:

This Compliance Certificate is furnished pursuant to §8.4(c) of the Sixth
Amended and Restated Revolving Credit Agreement dated as of June 24, 2011 among
the Borrower, Bank of America, N.A., individually and as Agent, and certain
other Banks as provided therein (as the same may be amended from time to time,
the “Credit Agreement”). Unless otherwise defined herein, the terms used in this
Compliance Certificate and Schedule 1 attached hereto have the meanings
described in the Credit Agreement.

As required by §8.4(c) of the Credit Agreement, financial statements of the
Borrower and its respective subsidiaries (as defined in the Credit Agreement)
for the [year] [quarter] ended 20_ (the “Financial Statements”) prepared in
accordance with GAAP (subject, in the case of quarterly statements, to year-end
adjustments none of which are anticipated to be materially adverse, except as
specifically disclosed in this Compliance Certificate) accompany this Compliance
Certificate or, in accordance with §8.4, have been filed with the SEC on Form
10-K or Form 10-Q, as applicable. The Borrower’s website
(www.bostonproperties.com) contains a link to BPI’s and the Borrower’s filings
with the SEC and the category “SEC Filings” under “Investor Relations” on the
website will provide access to the Financial Statements. The Financial
Statements present fairly the financial position of the Borrower and its
subsidiaries (as defined in the Credit Agreement) as at the date thereof and the
results of operations of the Borrower and its subsidiaries for the period
covered thereby.

Schedule 1 attached hereto sets forth the financial data and computations
evidencing the Borrower’s compliance with the covenants contained in §10 of the
Credit Agreement, all of which data and computations, to the best knowledge and
belief of the Authorized Officer executing and delivering this Compliance
Certificate on behalf of the Borrower (the “Authorized Officer”), are true,
complete and correct.

The activities of the Borrower and its Subsidiaries (as defined in the Credit
Agreement) during the period covered by the Financial Statements have been
reviewed by the Authorized Officer and/or by employees or agents under his
immediate supervision. Based upon such review, during the period covered by the
Financial Statements, and as of the date of this Certificate, no Default or
Event of Default has occurred and is continuing of which (i) the Borrower has
knowledge, and (ii) the Agent has not previously given notice, except as
specifically disclosed in this Compliance Certificate.

The Authorized Officer certifies that he is authorized to execute and deliver
this Compliance Certificate on behalf of the Borrower.

 

C-2-1



--------------------------------------------------------------------------------

WITNESS our hands this ____ day of ___________________, 20__.

 

BOSTON PROPERTIES LIMITED PARTNERSHIP By:   Boston Properties, Inc.,   its sole
general partner By:       Title:   Authorized Officer

 

C-2-2



--------------------------------------------------------------------------------

EXHIBIT C-3

[Intentionally Deleted]

 

C-3-1



--------------------------------------------------------------------------------

EXHIBIT C-4

COMPLIANCE CERTIFICATE OF AUTHORIZED OFFICER

The undersigned (the “Borrower”) HEREBY CERTIFIES THAT: This Compliance
Certificate is furnished pursuant to §9.4(a) of the Sixth Amended and Restated
Revolving Credit Agreement dated as of June 24, 2011 among the Borrower, Bank of
America, N.A., individually and as Agent, and certain other Banks as provided
therein (as the same may be amended from time to time, the “Credit Agreement”).
Unless otherwise defined herein, the terms used in this Compliance Certificate
and Schedule 1 attached hereto have the meanings described in the Credit
Agreement.

Schedule 1 attached hereto sets forth the financial data and computations
evidencing the Borrower’s compliance with the covenants contained in §10 of the
Credit Agreement on a pro forma basis after giving effect to a proposed merger
or consolidation referred to in §9.4(a) and all liabilities, fixed or
contingent, pursuant thereto, all of which data and computations, to the best
knowledge and belief of the Authorized Officer executing and delivering this
Compliance Certificate on behalf of the Borrower are true, complete and correct.

The activities of the Borrower, BPI and their respective Subsidiaries (as
defined in the Credit Agreement) have been reviewed by the Authorized Officer
and/or by employees or agents under his/her immediate supervision. Based upon
such review, to the best knowledge and belief of the Authorized Officer, both
before and after giving effect to the proposed merger or consolidation, no
Default or Event of Default exists or will exist under any Loan Document.

The Authorized Officer certifies that he/she is authorized to execute and
deliver this Compliance Certificate on behalf of the Borrower and BPI.

 

C-4-1



--------------------------------------------------------------------------------

WITNESS our hands this ____ day of _______________, 20__.

 

BOSTON PROPERTIES LIMITED PARTNERSHIP By:  

Boston Properties , Inc.,

its sole general partner

By:      

Title:

 

C-4-2



--------------------------------------------------------------------------------

EXHIBIT C-5

[Intentionally Deleted]

 

C-5-1



--------------------------------------------------------------------------------

EXHIBIT C-6

COMPLIANCE CERTIFICATE OF AUTHORIZED OFFICER

(Subsidiary/Non-Borrower Indebtedness Default)

The undersigned (the “Borrower”) HEREBY CERTIFIES THAT: This Compliance
Certificate is furnished pursuant to §14.1(f) of the Sixth Amended and Restated
Revolving Credit Agreement dated as of June 24, 2011 among the Borrower, Bank of
America, N.A., individually and as Agent, and certain other Banks as provided
therein (as the same may be amended from time to time, the “Credit Agreement”).
The Borrower hereby gives the Agent notice of a condition described in §14.1(f)
of the Credit Agreement relating solely to a Subsidiary or Affiliate of the
Borrower (the “Non-Borrower Entity”). Unless otherwise defined herein, the terms
used in this Compliance Certificate and Schedule 1 attached hereto have the
meanings described in the Credit Agreement.

Schedule 1 attached hereto sets forth the financial data and computations
evidencing the Borrower’s compliance as of the date hereof with the covenants
contained in §10 of the Credit Agreement on a pro forma basis after excluding
from the calculation of such covenants the Non-Borrower Entity and all Real
Estate Assets owned by the Non-Borrower Entity, all of which data and
computations, to the best knowledge and belief of the Authorized Officer
executing and delivering this Compliance Certificate on behalf of the Borrower,
are true, complete and correct.

The activities of the Borrower, BPI and their respective Subsidiaries have been
reviewed by the Authorized Officer and/or by employees or agents under his/her
immediate supervision. Based upon such review, to the best knowledge and belief
of the Authorized Officer, after giving effect to the exclusions discussed in
the preceding paragraph, no Default or Event of Default exists or will exist.

The Authorized Officer certifies that he/she is authorized to execute and
deliver this Compliance Certificate on behalf of the Borrower and BPI.

 

C-6-1



--------------------------------------------------------------------------------

WITNESS our hands this ____ day of _______________, 20__.

 

BOSTON PROPERTIES LIMITED PARTNERSHIP By:  

Boston Properties , Inc.,

its sole general partner

By:      

Title:

 

C-6-2



--------------------------------------------------------------------------------

EXHIBIT C-7

COMPLIANCE CERTIFICATE OF AUTHORIZED OFFICER

The undersigned (the “Borrower”) HEREBY CERTIFIES THAT:

This Compliance Certificate is furnished pursuant to §12.17 of the Sixth Amended
and Restated Revolving Credit Agreement dated as of June 24, 2011 among the
Borrower, Bank of America, N.A., individually and as Agent, and certain other
Banks as provided therein (as the same may be amended from time to time, the
“Credit Agreement”). Unless otherwise defined herein, the terms used in this
Compliance Certificate and Schedule 1 attached hereto have the meanings
described in the Credit Agreement.

Schedule 1 attached hereto sets forth, as of the date hereof, the financial data
and computations evidencing the Borrower’s compliance with the covenants
contained in §10 of the Credit Agreement (both before and after giving effect to
the borrowings to be made on the date hereof), all of which data and
computations, to the best knowledge and belief of the Authorized Officer
executing and delivering this Compliance Certificate on behalf of the Borrower,
are true, complete and correct.

The Authorized Officer certifies that he is authorized to execute and deliver
this Compliance Certificate on behalf of the Borrower.

WITNESS our hands this              day of                     , 201  .

 

BOSTON PROPERTIES LIMITED PARTNERSHIP By:  

Boston Properties, Inc.,

its sole general partner

By:      

Title: Authorized Officer

 

C-7-1



--------------------------------------------------------------------------------

EXHIBIT D

(Exhibit D consists of Exhibits D-1 through D-4)

EXHIBIT D-1

FORM OF BID RATE NOTE

 

$ ___________________

   Date: ______________

FOR VALUE RECEIVED, the undersigned Boston Properties Limited Partnership, a
Delaware limited partnership, (hereinafter, with its successors in title and
assigns, collectively called the “Borrower”), by this promissory note
(hereinafter, called “this Note”), absolutely and unconditionally promises to
pay to the order of __________________ (hereinafter, together with its
successors in title and assigns, called the “Bank”), the principal sum of
______________________________ Dollars ($________________) on _________________,
20__, such payment to be made as hereinafter provided, and to pay interest on
the principal sum outstanding hereunder from time to time from and after the
date hereof until the said principal sum or the unpaid portion thereof shall
have become due and payable as provided in the Bid Rate Advance Borrowing Notice
dated __________________, 20__ and attached hereto as Exhibit A.

Capitalized terms used herein without definition shall have the meanings set
forth in the Revolving Credit Agreement.

The unpaid principal (not at the time overdue) under this Note shall bear
interest at the rate or rates from time to time in effect under the Revolving
Credit Agreement. Accrued interest on the unpaid principal under this Note shall
be payable on the dates specified in the Revolving Credit Agreement.

On ____________________, 20__, the date of the final maturity of this Note,
there shall become absolutely due and payable by the Borrower hereunder, and the
Borrower hereby promises to pay to the Bank, the balance (if any) of the
principal hereof then remaining unpaid, all of the unpaid interest accrued
hereon and all (if any) other amounts payable on or in respect of this Note or
the indebtedness evidenced hereby.

Each overdue amount (whether of principal, interest or otherwise) payable on or
in respect of this Note or the indebtedness evidenced hereby shall (to the
extent permitted by applicable law) bear interest at the rates and on the terms
provided in the Revolving Credit Agreement. The unpaid interest accrued on each
overdue amount in accordance with the foregoing terms of this paragraph shall
become and be absolutely due and payable by the Borrower to Bank on demand by
the Agent. Interest on each overdue amount will continue to accrue as provided
by the foregoing terms of this paragraph, and will (to the extent permitted by
applicable law) be compounded daily until the obligations of the Borrower in
respect of the payment of such overdue amount shall be discharged (whether
before or after judgment).

 

D-1-1



--------------------------------------------------------------------------------

Each payment of principal, interest or other sum payable on or in respect of
this Note or the indebtedness evidenced hereby shall be made by the Borrower
directly to the Agent in Dollars, for the account of the Bank, at the Agent’s
Funding Office, on the due date of such payment, and in immediately available
and freely transferable funds. All payments on or in respect of this Note or the
indebtedness evidenced hereby shall be made without set-off or counterclaim and
free and clear of and without any deductions, withholdings, restrictions or
conditions of any nature.

This Note is made and delivered by the Borrower to the Bank pursuant to a Sixth
Amended and Restated Revolving Credit Agreement, dated as of June 24, 2011,
among (i) the Borrower, (ii) the Banks party thereto (including the Bank) and
(iii) the Agent (hereinafter, as originally executed, and as varied,
supplemented, amended and/or restated, called the “Revolving Credit Agreement”).
This Note evidences the obligations of the Borrower (a) to repay the principal
amount of the Bid Rate Loan evidenced hereby; (b) to pay interest, as herein
provided, on the principal amount hereof remaining unpaid from time to time; and
(c) to pay other amounts which may become due and payable hereunder or in
connection herewith pursuant to the Revolving Credit Agreement. Reference is
hereby made to the Revolving Credit Agreement (including the Exhibits annexed
thereto) for a complete statement of the terms thereof.

The Borrower has the right to prepay the unpaid principal of this Note in full
or in part upon the terms contained in the Revolving Credit Agreement. The
Borrower has an obligation to prepay principal of this Note from time to time if
and to the extent required under, and upon the terms contained in, the Revolving
Credit Agreement. Any partial payment of the indebtedness evidenced by this Note
shall be applied in accordance with the terms of the Revolving Credit Agreement.

Pursuant to and upon the terms contained in Section 14 of the Revolving Credit
Agreement, the entire unpaid principal of this Note, all of the interest accrued
on the unpaid principal of this Note and all (if any) other amounts payable on
or in respect of this Note or the indebtedness evidenced hereby may be declared
to be immediately due and payable, whereupon the entire unpaid principal of this
Note, all of the interest accrued on the unpaid principal of this Note and all
(if any) other amounts payable on or in respect of this Note or the indebtedness
evidenced hereby shall (if not already due and payable) forthwith become and be,
or the same may, as provided in said Section 14, automatically become, due and
payable to the Bank without presentment, demand, protest or any other
formalities of any kind, all of which are hereby expressly and irrevocably
waived by the Borrower, excepting only for notice expressly provided for in the
Revolving Credit Agreement.

All computations of interest payable as provided in this Note shall be made by
the Agent on the basis of the actual number of days elapsed divided by 360. The
interest rate in effect from time to time shall be determined in accordance with
the terms of the Revolving Credit Agreement and the provisions of Section 2.9
thereof.

 

D-1-2



--------------------------------------------------------------------------------

Should all or any part of the indebtedness represented by this Note be collected
by action at law, or in bankruptcy, insolvency, receivership or other court
proceedings, or should this Note be placed in the hands of attorneys for
collection after default, the Borrower hereby promises to pay to the holder of
this Note, upon demand by the holder hereof at any time, in addition to
principal, interest and all (if any) other amounts payable on or in respect of
this Note or the indebtedness evidenced hereby, all court costs and attorneys’
fees and all other collection charges and expenses reasonably incurred or
sustained by the holder of this Note.

The Borrower hereby irrevocably waives notice of acceptance, presentment, notice
of nonpayment, protest, notice of protest, suit and all other conditions
precedent in connection with the delivery, acceptance, collection and/or
enforcement of this Note, except for notices expressly provided for in the
Revolving Credit Agreement. The Borrower hereby absolutely and irrevocably
consents and submits to the jurisdiction of the Courts of the State of New York
sitting in New York County and of any Federal Court located in the Southern
District of New York in connection with any actions or proceedings brought
against the Borrower by the holder hereof arising out of or relating to this
Note. This Note may be executed in any number of counterparts and by each party
on a separate counterpart, each of which when so executed and delivered shall be
an original, and all of which together shall constitute one instrument.

This Note is intended to take effect as a sealed instrument. This Note and the
obligations of the Borrower hereunder shall be governed by and interpreted and
determined in accordance with the laws of the State of New York.

[Remainder of page intentionally left blank]

 

D-1-3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this BID RATE NOTE has been duly executed by the undersigned
on the day and in the year first above written.

 

BOSTON PROPERTIES LIMITED PARTNERSHIP By:  

Boston Properties, Inc.,

its sole general partner

    By:       (SEAL)     Michael LaBelle      

Senior Vice President and

Chief Financial Officer

 

 

D-1-4



--------------------------------------------------------------------------------

EXHIBIT D-2

FORM OF BID RATE ADVANCE BORROWING NOTICE

[Date]

 

To:

   Bank of America, N.A., as Agent (the “Agent”)

From:

   Boston Properties Limited Partnership and each other Borrower under the
Credit Agreement referred to below (collectively, the “Borrower”)

Re:

   Sixth Amended and Restated Revolving Credit Agreement (as amended, the
“Credit Agreement”) dated as of June 24, 2011 among the Borrower, the Banks
party thereto and the Agent.

We hereby give notice pursuant to §2.9(b)(i) of the Credit Agreement that we
jointly and severally request a Bid Rate Advance as follows:

 

  1. The Business Day of the proposed Bid Rate Advance is: ______________,
200__.*

 

  2. This request is for an [Absolute Rate Auction in which the rates of
interest to be offered by the Banks shall be absolute rates per annum] [Indexed
Rate Auction in which the rates of interest to be offered by the Banks shall be
rates per annum at a margin greater or less than the Eurodollar Rate plus the
Applicable Eurodollar Margin].

 

  3. The terms of the Bid Rate Advance requested are as follows:

 

Principal Amount**

   Interest Period***      Maturity Date****  

$

     

 

    [repeat as necessary]

 

  4. [Insert special terms, if any]

 

D-2-1



--------------------------------------------------------------------------------

The undersigned hereby certifies that the following statements are true on the
date hereof, and will be true on the date of the proposed Bid Rate Borrowing,
both before and after giving effect thereto and to the application of the
proceeds therefrom:

(a) the aggregate outstanding principal amount of the Revolving Credit Loans,
plus the aggregate principal amount of all Bid Rate Loans outstanding, plus the
aggregate principal amount of all Swingline Loans outstanding, plus the Maximum
Drawing Amount and, without double-counting the portion, if any, of any Letter
of Credit which is drawn and included in the Revolving Credit Loans, all
outstanding Reimbursement Obligations, on today’s date excluding the requested
Bid Rate Advance is $__________ and including the requested Bid Rate Advance is
$__________,

(b) we will use the proceeds of the requested Bid Rate Loan in accordance with
the provisions of the Credit Agreement,

(c) no Default or Event of Default has occurred and is continuing or will result
from the making of the requested Bid Rate Advance[., and

[Note: only to be used if leverage % exceeds 60%] [(d) After giving effect to
the requested Bid Rate Advance, the Consolidated Total Indebtedness shall exceed
60% but not 65% of Consolidated Total Adjusted Asset Value and attached hereto
is a certificate in the form of Exhibit G]

Terms used herein have the meanings assigned to them in the Credit Agreement.

 

BOSTON PROPERTIES LIMITED PARTNERSHIP, By:  

Boston Properties, Inc.,

its sole general partner

  By:         Title:

 

* Subject to notice requirements of §2.9(b)

** Amount must be a minimum of $5,000,000 or any larger multiple of $1,000,000

*** 1 to 180 days for Absolute Rate Auction

  7 to 180 days for Indexed Rate Auction

**** Must be on or before Maturity Date

 

D-2-2



--------------------------------------------------------------------------------

EXHIBIT D-3

OFFER OF BID RATE LOAN

COMPETITIVE BID NOTICE

BANK OF AMERICA, N.A., as Agent

_______________________________

_______________________________

 

Attention:

   __________________

Re:

   Bid Rate Loan Offer to Boston Properties Limited Partnership and each other
Borrower under (and as defined in) the Sixth Amended and Restated Revolving
Credit Agreement dated as of June 24, 2011 (as amended, the “Credit Agreement”)

In response to the Borrower’s Bid Rate Advance Borrowing Notice dated ________,
201__, we hereby make the following Bid Rate Loan offer on the following terms:

 

  1. Offering Bank: ___________________

 

  2. Person to contact at Offering Bank: _________________

 

  3. Business Day of Borrowing: ___________________*

 

  4. We hereby offer to make Bid Rate Loan(s) in the following principal
amounts, for the following periods and at the following rates:

 

Minimum

Principal

Amount**

   Maximum
Principal
Amount**      Applicable
Period***      Competitive
Bid Rate****      Maturity
Date  

$

   $              

[repeat as necessary]

We understand and agree that the offer(s) set forth above, subject to the
satisfaction of the applicable conditions set forth in the Credit Agreement,
irrevocably obligates us to make the Bid Rate Loan(s) for which any offer(s) are
accepted in whole or in part by the Borrower.

 

D-3-1



--------------------------------------------------------------------------------

Terms used herein have the meanings assigned thereto in the Credit Agreement.

 

    Very truly yours,     [NAME OF BANK] Dated: ______________     By:          
Authorized Officer

 

* As specified in the related Borrowing Notice.

** Principal amount offer for each period may not exceed principal amount
requested. Offers must be made for $5,000,000 or any larger multiple of
$1,000,000.

*** 1 to 180 days, as specified in the related Borrowing Notice.

  7 to 180 days, as specified in the related Borrowing Notice.

**** Specify rate of interest per annum (each rounded to the nearest 1/10,000th
of 1%), and indicate whether it is an absolute rate or indexed rate.

 

D-3-2



--------------------------------------------------------------------------------

EXHIBIT D-4

FORM OF NOTICE OF BID RATE LOAN ACCEPTANCE

Re: Sixth Amended and Restated Revolving Credit Agreement (as amended, the
“Credit Agreement”), dated as of June 24, 2011, among BOSTON PROPERTIES LIMITED
PARTNERSHIP (the “Borrower”), the lenders which are or may become parties
thereto, and Bank of America, N.A. as Agent

We hereby give notice pursuant to §2.9(b)(iii) of the Credit Agreement of our
acceptance of the following Bid Rate Loan offer(s):

 

  1. Bank: _____________________

 

  2. Drawdown Date*: _______________

 

  3. In the following principal amounts, for the following periods and at the
following rates:

 

Principal Amount

   Period(s)      Bid Rate Loan
Interest Rate(s)**   $____________       $____________      

 

    [Repeat 1, 2 and 3 for each Bank as necessary]

 

  4. The aggregate principal amount for each identical period is:

 

Period

   Aggregate Principal
Amount      $         $     

We hereby certify (a) that we will use the proceeds of the requested Bid Rate
Loans in accordance with the provisions of the Credit Agreement, (b) to the best
knowledge and belief of the Authorized Officer, both before and after giving
effect to the requested Bid Rate Loans (1) no Default or Event of Default exists
on the date hereof or will exist under the Credit Agreement or any other Loan
Document on the drawdown date of such Loans and (2) after taking into account
such requested Bid Rate Loans, no Default or Event of

 

D-3-1



--------------------------------------------------------------------------------

Default will exist as of the drawdown date of such Loans, (c) to the best
knowledge and belief of the Authorized Officer, each of the representations and
warranties of the Borrower contained in the Credit Agreement, the other Loan
Documents or in any document or instrument delivered pursuant to or in
connection with the Credit Agreement was true in all material respects as of the
date as of which they were made and is also true in all material respects at and
as of the date hereof and will be true in all material respects at and as of the
time of the making of the requested Bid Rate Loans, with the same effect as if
made at and as of that time except to the extent that such representations and
warranties relate expressly to an earlier date, and (d) that the undersigned is
authorized to execute and deliver this certificate on behalf of each Borrower.

Capitalized terms which are used herein without definition and which are defined
in the Credit Agreement shall have the same meanings herein as in the Credit
Agreement.

 

Very truly yours,

 

BOSTON PROPERTIES LIMITED PARTNERSHIP,

By:  

Boston Properties, Inc.,

its sole general partner

  By:         Title:

 

* As specified in the related Borrowing Notice

** Specify rate of interest per annum (each rounded to the nearest 1/1,000th of
1%) for each applicable period.

 

D-3-2



--------------------------------------------------------------------------------

EXHIBIT E

BOSTON PROPERTIES LIMITED PARTNERSHIP

June 24, 2011

Bank of America, N.A.

individually and as Agent, and the other

Banks party to the Credit Agreement described below

 

  RE: Closing Certificate under Sixth Amended and Restated Revolving Credit
Agreement dated as of June 24, 2011 (the “Credit Agreement”)

Ladies and Gentleman:

The undersigned hereby certifies to you, in accordance with the provisions of
§12.17 of the Credit Agreement, that the representations and warranties of the
undersigned contained in the Credit Agreement and in each document and
instrument executed and delivered by the undersigned pursuant to or in
connection therewith are true as of the date hereof and that Borrower has
performed and complied with all covenants and other obligations required to be
performed or complied with by it on or prior to the Closing Date (except as any
of the foregoing may have been waived or deferred in writing by the Agent and
the Banks) and that no Default or Event of Default has occurred and is
continuing on the date hereof.

Unless otherwise defined herein, the terms used in this Closing Certificate have
the meanings described in the Credit Agreement.

 

Very truly yours,

 

BOSTON PROPERTIES LIMITED PARTNERSHIP

By:  

Boston Properties, Inc.,

its sole general partner

  By:         Title:

 

E-1



--------------------------------------------------------------------------------

EXHIBIT F

ASSIGNMENT AND ASSUMPTION

This Assignment and Assumption (this “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between [Insert
name of Assignor] (the “Assignor”) and [Insert name of Assignee] (the
“Assignee”). Capitalized terms used but not defined herein shall have the
meanings given to them in the Credit Agreement identified below (the “Credit
Agreement”), receipt of a copy of which is hereby acknowledged by the Assignee.
The Standard Terms and Conditions set forth in Annex 1 attached hereto are
hereby agreed to and incorporated herein by reference and made a part of this
Assignment and Assumption as if set forth herein in full.

For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Agent as contemplated below (i) all of the Assignor’s rights and obligations as
a Bank under the Credit Agreement and any other documents or instruments
delivered pursuant thereto to the extent related to the amount and percentage
interest identified below of all of such outstanding rights and obligations of
the Assignor under the respective facilities identified below (including,
without limitation, the Letters of Credit and the Swingline Loans included in
such facilities) and (ii) to the extent permitted to be assigned under
applicable law, all claims, suits, causes of action and any other right of the
Assignor (in its capacity as a Bank) against any Person, whether known or
unknown, arising under or in connection with the Credit Agreement, any other
documents or instruments delivered pursuant thereto or the loan transactions
governed thereby or in any way based on or related to any of the foregoing,
including, but not limited to, contract claims, tort claims, malpractice claims,
statutory claims and all other claims at law or in equity related to the rights
and obligations sold and assigned pursuant to clause (i) above (the rights and
obligations sold and assigned pursuant to clauses (i) and (ii) above being
referred to herein collectively as, the “Assigned Interest”). Such sale and
assignment is without recourse to the Assignor and, except as expressly provided
in this Assignment and Assumption, without representation or warranty by the
Assignor.

 

1. Assignor: ______________________________

 

2. Assignee: ______________________________

 

3. Borrower: Boston Properties Limited Partnership

 

4. Agent: Bank of America, N.A., as the Agent under the Credit Agreement

 

5. Credit Agreement: Sixth Amended and Restated Revolving Credit Agreement,
dated as of June 24, 2011, among Boston Properties Limited Partnership, the
Banks from time to time party thereto, and Bank of America, N.A., as Agent,
Fronting Bank, and Swingline Lender

 

F-1



--------------------------------------------------------------------------------

6.

Assigned Interest:1

 

Facility

Assigned2

   Aggregate Amount of
Commitment
for all Banks*      Amount of
Commitment
Assigned*      Percentage
Assigned of
Commitment3     CUSIP
Number  

_______________

   $ _______________       $ ______________         ____________ %   

_______________

   $ _______________       $ ______________         ____________ %   

_______________

   $ _______________       $ ______________         ____________ %   

 

[7.

Trade Date: __________________]4

Effective Date: __________________, 20__ [TO BE INSERTED BY AGENT AND WHICH
SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE REGISTER
THEREFOR.]

The terms set forth in this Assignment and Assumption are hereby agreed to:

 

ASSIGNOR

[NAME OF ASSIGNOR]

By:       Title:

 

1 

The reference to “Loans” in the table should be used only if the Credit
Agreement provides for Term Loans.

2 

Fill in the appropriate terminology for the types of facilities under the Credit
Agreement that are being assigned under this Assignment (e.g. “Revolving Credit
Commitment”, “Term Loan Commitment”, etc.).

* Amount to be adjusted by the counterparties to take into account any payments
or prepayments made between the Trade Date and the Effective Date.

3 

Set forth, to at least 9 decimals, as a percentage of the Commitment/Loans of
all Banks thereunder.

4 

To be completed if the Assignor and the Assignee intend that the minimum
assignment amount is to be determined as of the Trade Date.

 

F-2



--------------------------------------------------------------------------------

ASSIGNOR

[NAME OF ASSIGNOR]

By:       Title:

 

Consented to and Accepted:

 

BANK OF AMERICA, N.A., as Agent

By:       Title:

 

[Consented to by Borrower:]5 By:       Title:

 

BANK OF AMERICA, N.A. as

Fronting Bank and Swingline Lender

By:       Title:

 

5 

To be added only if no Event of Default exists.

 

F-3



--------------------------------------------------------------------------------

ANNEX 1 TO ASSIGNMENT AND ASSUMPTION

[_________________________]6

STANDARD TERMS AND CONDITIONS FOR

ASSIGNMENT AND ASSUMPTION

1. Representations and Warranties.

1.1. Assignor. The Assignor (a) represents and warrants that (i) it is the legal
and beneficial owner of the Assigned Interest, (ii) the Assigned Interest is
free and clear of any lien, encumbrance or other adverse claim created by the
Assignor and (iii) it has full power and authority, and has taken all action
necessary, to execute and deliver this Assignment and Assumption and to
consummate the transactions contemplated hereby; and (b) assumes no
responsibility with respect to (i) any statements, warranties or representations
made in or in connection with the Credit Agreement or any other Loan Document,
(ii) the execution, legality, validity, enforceability, genuineness, sufficiency
or value of the Loan Documents or any collateral thereunder, (iii) the financial
condition of the Borrower, any of its Subsidiaries or Affiliates or any other
Person obligated in respect of any Loan Document or (iv) the performance or
observance by the Borrower, any of its Subsidiaries or Affiliates or any other
Person of any of their respective obligations under any Loan Document.

1.2. Assignee. The Assignee (a) represents and warrants that (i) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and Assumption and to consummate the transactions contemplated
hereby and to become a Bank under the Credit Agreement, (ii) it meets all
requirements of an Eligible Assignee under the Credit Agreement (subject to
receipt of such consents as may be required under the Credit Agreement),
(iii) from and after the Effective Date, it shall be bound by the provisions of
the Credit Agreement as a Bank thereunder and, to the extent of the Assigned
Interest, shall have the obligations of a Bank thereunder, (iv) it has received
a copy of the Credit Agreement, together with copies of the most recent
financial statements referred to in §7.4 thereof or delivered pursuant to §8.4
thereof, as applicable, and such other documents and information as it has
deemed appropriate to make its own credit analysis and decision to enter into
this Assignment and Assumption and to purchase the Assigned Interest on the
basis of which it has made such analysis and decision independently and without
reliance on the Agent, the Assignor or any other Bank, and (v) if it is a
Foreign Lender (as defined below), attached hereto is any documentation required
by Agent to be delivered by it in connection with the Credit Agreement, duly
completed and executed by the Assignee; and (b) agrees that (i) it will,
independently and without reliance on the Agent, the Assignor or any other Bank,
and based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit decisions in taking or not taking action
under the Loan Documents, and (ii) it will perform in accordance with their
terms all of the obligations which by the terms of the Loan Documents are
required to be performed by it as a Bank.

 

6 

Describe Credit Agreement at option of Administrative Agent.

 

F-4



--------------------------------------------------------------------------------

2. Payments. From and after the Effective Date, the Administrative Agent shall
make all payments in respect of the Assigned Interest (including payments of
principal, interest, fees and other amounts) to the Assignor for amounts which
have accrued to but excluding the Effective Date and to the Assignee for amounts
which have accrued from and after the Effective Date.

3. General Provisions. This Assignment and Assumption shall be binding upon, and
inure to the benefit of, the parties hereto and their respective successors and
assigns. This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument. Delivery of an
executed counterpart of a signature page of this Assignment and Assumption by
telecopy shall be effective as delivery of a manually executed counterpart of
this Assignment and Assumption. This Assignment and Assumption shall be governed
by, and construed in accordance with, the law of the State of New York.

4. The term “Foreign Lender” as used herein means the following:

Any Bank that is organized under the laws of a jurisdiction other than that in
which the Borrower is resident for tax purposes. For purposes of this
definition, the United States, each State thereof and the District of Columbia
shall be deemed to constitute a single jurisdiction.

 

F-5



--------------------------------------------------------------------------------

EXHIBIT G

COMPLIANCE CERTIFICATE OF AUTHORIZED OFFICER

The undersigned (the “Borrower”) HEREBY CERTIFIES THAT: This Compliance
Certificate is furnished pursuant to §[2.4(iv), 10.1, 10.4] of the Sixth Amended
and Restated Revolving Credit Agreement dated as of June 24, 2011 among the
Borrower, Bank of America, N.A., individually and as Agent, and certain other
Banks as provided therein (as the same may be amended from time to time, the
“Credit Agreement”). Unless otherwise defined herein, the terms used in this
Compliance Certificate and Schedule 1 attached hereto have the meanings
described in the Credit Agreement.

[The ratio of Consolidated Total Indebtedness to Consolidated Total Adjusted
Asset Value began to exceed 60% (without exceeding 65%) on ______________,
200__] [or] [the ratio of Unsecured Consolidated Total Indebtedness to
Consolidated Unencumbered Asset Value began to exceed 60% (without exceeding
65%) on ______________, 200__] [or] [the ratio of Consolidated Total
Indebtedness to Consolidated Total Adjusted Asset Value, which first began to
exceed 60% on ______________, 200__, has ceased to exceed 60% as of
______________, 200__] [or] [the ratio of Unsecured Consolidated Total
Indebtedness to Consolidated Unencumbered Asset Value, which first began to
exceed 60% on ______________, 200__, has ceased to exceed 60% as of
______________, 200__].

Schedule 1 attached hereto sets forth the calculations of the relevant financial
covenants contained in §10.1 and §10.4 of the Credit Agreement after giving
effect to the Indebtedness incurred that brings the leverage ratios above 60%,
which calculations, to the best knowledge and belief of the Authorized Officer
executing and delivering this Compliance Certificate on behalf of the Borrower,
are true, complete and correct.

The Authorized Officer certifies that he/she is authorized to execute and
deliver this Compliance Certificate on behalf of the Borrower.

 

G-1



--------------------------------------------------------------------------------

WITNESS our hands this ____ day of _______________, 20__.

 

BOSTON PROPERTIES LIMITED PARTNERSHIP By:  

Boston Properties , Inc.,

its sole general partner

By:      

Title:

 

G-2